Exhibit 10.1

Execution Version

THIS RESTRUCTURING SUPPORT AGREEMENT IS PROTECTED BY RULE 408 OF THE FEDERAL
RULES OF EVIDENCE AND ANY OTHER APPLICABLE STATUTES OR DOCTRINES PROTECTING THE
USE OR DISCLOSURE OF CONFIDENTIAL SETTLEMENT DISCUSSIONS.

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER WITH RESPECT TO ANY
SECURITIES OR A SOLICITATION OF VOTES WITH RESPECT TO A PLAN OF REORGANIZATION.
ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS
AND/OR PROVISIONS OF THE BANKRUPTCY CODE.

 

 

ATLAS RESOURCE PARTNERS, L.P.

RESTRUCTURING SUPPORT AGREEMENT

July 25, 2016

 

 

This Restructuring Support Agreement (together with the exhibits attached
hereto, which includes the Term Sheets (as defined below), as may be amended,
restated, supplemented, or otherwise modified from time to time in accordance
with the terms hereof, this “Agreement”), dated as of July 25, 2016, is entered
into by and among: (i) Atlas Resource Partners, L.P., a Delaware limited
partnership (“ARP”) and certain of its direct and indirect subsidiaries (each a
“Debtor” and, collectively, the “Debtors” or the “Company”),1 (ii) Atlas Energy
Group, LLC (“ATLS”), its general partner, solely with respect to Sections 1,
6(b), 16(b), 21 through 29, 31, 32, 35, 38, and 39 (iii) certain lenders
(collectively, the “Consenting First Lien Lenders”) party to the certain Second
Amended and Restated Credit Agreement, dated as of July 31, 2013 (as amended,
supplemented, or otherwise modified from time to time, the “First Lien Credit
Agreement”), by and among ARP, Wells Fargo Bank, National Association, as
administrative agent (in such capacity, the “First Lien Agent”), the lenders
from time to time party thereto (the “First Lien Lenders”) and other parties
party thereto, (iv) certain Consenting First Lien Lenders or Affiliates (as
defined in the First Lien Credit Agreement) thereof that are party to a Secured
Swap Agreement (as defined in the First Lien Credit Agreement) (the “Consenting
Secured Swap Providers”); (v) certain hedge providers (the “Consenting Hedge
Providers”) party to that certain Secured Hedging Facility Agreement, dated as
of March 5, 2012 (as amended, supplemented, or otherwise modified from time to
time, the “Drilling Partnership Secured Hedging Facility Agreement”), by and
among Atlas Resources LLC, as master general partner (“Atlas Resources”), the
Participating Partnerships (as defined in the Drilling Partnership Secured
Hedging Facility Agreement), each hedge provider party thereto, and Wells Fargo
Bank, National Association, as collateral agent (in such capacity, the
“Collateral Agent”); (vi) certain of

 

1 

The proposed Debtors and the last four digits of their taxpayer identification
numbers (as applicable) are as follows: Atlas Resource Partners, L.P. (1625),
ARP Barnett Pipeline, LLC (2295), ARP Barnett, LLC (2567), ARP Eagle Ford, LLC
(6894), ARP Mountaineer Production, LLC (9365), ARP Oklahoma, LLC (5193), ARP
Production Company, LLC (9968), ARP Rangely Production, LLC (1625), Atlas
Barnett, LLC (4688), Atlas Energy Colorado, LLC (0015), Atlas Energy Indiana,
LLC (0546), Atlas Energy Ohio, LLC (5198), Atlas Energy Securities, LLC (5987),
Atlas Energy Tennessee, LLC (0794), Atlas Noble, LLC (5139), Atlas Pipeline
Tennessee, LLC (4919), Atlas Resource Finance Corporation (2516), Atlas Resource
Partners Holdings, LLC (5285), Atlas Resources, LLC (2875), ATLS Production
Company, LLC (0124), REI-NY, LLC (5147), Resource Energy, LLC (5174), Resource
Well Services, LLC (5162), and Viking Resources, LLC (5124).



--------------------------------------------------------------------------------

the lenders party to that certain Second Lien Credit Agreement, dated as of
February 23, 2015 (as amended, supplemented, or otherwise modified from time to
time, the “Second Lien Credit Agreement”), by and among ARP, each of the
guarantors party thereto, Wilmington Trust, National Association, and/or its
duly appointed successor, in its capacity as administrative agent and collateral
agent (the “Second Lien Agent”, and the lenders party thereto (the “Second Lien
Lenders”) that are signatories hereto (collectively, the “Consenting Second Lien
Lenders”); and (vii) certain holders party hereto from time to time (together
with their respective successors and permitted assigns, the “Consenting
Noteholders”) of the Senior Notes (as defined below) issued under (a) that
certain Indenture, dated as of January 23, 2013 (the “7.75% Senior Notes
Indenture”) providing for the issuance of 7.75% Senior Notes due 2021 (the
“7.75% Senior Notes”), by and among Atlas Resource Partners Holdings, LLC
(“Holdings”) and Atlas Resource Finance Corporation (“FinCo”), as issuers, ARP,
certain subsidiary guarantors named therein, and US Bank National Association
and/or its duly appointed successor, in its capacity as indenture trustee
(“7.75% Senior Notes Indenture Trustee”) and (b) that certain Indenture, dated
as of July 30, 2013 (the “9.25% Senior Notes Indenture,” and together with the
7.75% Senior Notes Indenture, the “Senior Notes Indentures”) providing for the
issuance of 9.25% Senior Notes due 2021(the “9.25% Senior Notes,” and together
with the 7.75% Senior Notes, the “Senior Notes”), by and among Holdings and
FinCo, as issuers, ARP, certain subsidiary guarantors named therein, and US Bank
National Association and/or its duly appointed successor, in its capacity as
indenture trustee (the “9.25% Senior Notes Indenture Trustee”); provided,
however, that as used herein, “Consenting First Lien Lender,” “Consenting
Secured Swap Provider,” “Consenting Hedge Provider,” “Consenting Second Lien
Lender,” “Consenting Noteholder,” and “Restructuring Support Party” shall not
include any distinct business unit of a Restructuring Support Party other than
the business unit expressly identified on the signature pages hereto unless such
other business unit is or becomes party to this Agreement. “Restructuring
Support Parties” shall mean the Consenting First Lien Lenders, the Consenting
Secured Swap Providers, the Consenting Hedge Providers, the Consenting Second
Lien Lenders, and the Consenting Noteholders. This Agreement collectively refers
to the Debtors, the Restructuring Support Parties, and each other person that
becomes a party to this Agreement in accordance with its terms as the “Parties”
and each individually as a “Party.”

RECITALS

WHEREAS, the Parties have engaged in good faith, arm’s-length negotiations
regarding a restructuring transaction (the “Restructuring”) pursuant to the
terms and conditions set forth in this Agreement, including the proposed joint
prepackaged chapter 11 plan of reorganization for the Debtors on terms
consistent with (i) the First Lien Exit Facility Term Sheet attached hereto as
Exhibit A, (ii) the Second Lien Exit Facility Term Sheet attached hereto as
Exhibit B, and (iii) the Term Sheet For 7.75% and 9.25% Senior Notes attached
hereto as Exhibit C (Exhibits A, B, and C, together, the “Term Sheets”) and
incorporated by reference pursuant to Section 2 hereof (as may be amended,
restated, supplemented, or otherwise modified from time to time in accordance
with this Agreement, the “Plan”);

WHEREAS, (i) to the extent indicated on their signature pages hereto, certain
Consenting First Lien Lenders (together with certain of their affiliates, the
“Hedging Lenders”), and the Debtors have agreed to enter into commodity hedging
transactions pursuant to ISDA Master Agreements and Schedules, in the form
attached hereto as Exhibit D (the “Hedging Agreements”), during the pendency of
the Chapter 11 Cases pursuant to the terms of an interim

 

2



--------------------------------------------------------------------------------

hedging order in the form attached hereto as Exhibit E (the “Interim Hedging
Order”) and a final order, substantially in the form of the Interim Hedging
Order, with such modifications thereto as are acceptable to the First Lien Agent
and the Hedging Lenders (the “Final Hedging Order” and, together with the
Interim Hedging Order, the “Hedging Orders”) and (ii) the First Lien Agent and
the Second Lien Agent (subject to the terms of the Intercreditor Agreement,
dated as of February 23, 2015, among certain of the Debtors, the First Lien
Agent and the Second Lien Agent (the “Intercreditor Agreement”)) have consented
to the use of cash collateral during the pendency of the Chapter 11 Cases
pursuant to the terms of the Interim Cash Collateral Order in the form attached
hereto as Exhibits F and a final cash collateral order substantially similar to
the Interim Cash Collateral Order, with such modifications thereto as are
acceptable to the First Lien Agent and the Second Lien Agent (subject to the
Intercreditor Agreement) and consistent with this Agreement (together, the “Cash
Collateral Orders”);

WHEREAS, it is contemplated that the Restructuring will be implemented through a
voluntary case commenced by the Debtors (the “Chapter 11 Cases”) under chapter
11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (as amended, the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”), pursuant to the Plan;

WHEREAS, it will constitute an event of default under the Drilling Partnership
Secured Hedging Facility Agreement and under the Approved Master Agreements (as
defined in the Drilling Partnership Secured Hedging Facility Agreement) if Atlas
Resources voluntarily commences a case under the Bankruptcy Code (the “Secured
Hedging Facility Defaults”);

WHEREAS, the Consenting Hedge Providers have agreed to enter into a limited
waiver of the Secured Hedging Facility Defaults pursuant to the Limited Waiver
Agreement attached hereto as Exhibit G;

WHEREAS, the Parties have agreed to the form of omnibus agreement (the “Omnibus
Agreement”) attached hereto as Exhibit H;

WHEREAS, this Agreement is not intended to be and shall not be deemed to be a
solicitation for acceptances of any chapter 11 plan;

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties,
intending to be legally bound, hereby agrees as follows:

AGREEMENT

1. RSA Effective Date. This Agreement shall become effective (the “RSA Effective
Date”), and the obligations contained herein shall become binding upon the
Parties, upon the execution and delivery of counterpart signature pages to this
Agreement by and among (a) the Company, (b) ATLS, (c) Consenting First Lien
Lenders holding, in aggregate, at least two thirds in principal amount
outstanding and more than one half in number of all claims on account of the
First Lien Credit Agreement (the “First Lien Claims”), (d) Consenting Secured
Swap Providers holding, as of the RSA Effective Date (as defined below),
outstanding hedge transactions under Secured Swap Agreements representing at
least two thirds of the aggregate notional volume of

 

3



--------------------------------------------------------------------------------

oil and natural gas under all outstanding Secured Swap Agreements; (e) the
Consenting Hedge Providers comprising the Hedge Provider Majority (as defined in
the Drilling Partnership Secured Hedging Facility Agreement); (f) Consenting
Second Lien Lenders holding, in aggregate, at least two thirds in principal
amount outstanding and more than one half in number of all claims against the
Debtors arising on account of the Second Lien Credit Agreement (the “Second Lien
Claims”), and (g) Consenting Noteholders holding, in aggregate, at least 67% in
principal amount of notes outstanding under the Senior Notes Indentures (the
“Notes Claims”); provided, however, that as used herein, “First Lien Claim,”
“Second Lien Claim” and “Notes Claim” shall not include any claim held in a
fiduciary capacity or held by any other distinct business unit of a
Restructuring Support Party other than the business unit expressly identified on
the signature pages hereto unless such other business unit is or becomes party
to this Agreement.

2. Exhibits and Schedules. Each of the exhibits and schedules attached hereto
(collectively, the “Exhibits and Schedules”) is expressly incorporated herein
and made a part of this Agreement, and all references to this Agreement shall
include the Exhibits and Schedules. Subject to the following sentence, in the
event of any inconsistencies between the terms of this Agreement and the Plan,
(i) prior to the Effective Date (as defined below), this Agreement shall govern,
and (ii) on and after the Effective Date, the Plan shall govern according with
its terms. In the event of any inconsistency between this Agreement (without
reference to the Exhibits and Schedules) and the Exhibits and Schedules, this
Agreement (without reference to the Exhibits and Schedules) shall govern;
provided, however, that the Term Sheets shall govern in the event of any
inconsistency between the Term Sheets and the Agreement. The First Lien Exit
Facility Term Sheet shall govern to the extent that the express terms of the
First Lien Exit Facility Term Sheet conflict with the express terms of the other
Term Sheets.

3. Definitive Documentation. The definitive documents and agreements (the
“Definitive Documentation”) governing the Restructuring shall include: (a) the
Plan, all supplements thereto, all of the schedules, documents, and exhibits
contained therein (including, without limitation, the MIP (as defined in the
Term Sheet For 7.75% and 9.25% Senior Notes attached as Exhibit C), (b) the new
executive employment agreements for Edward E. Cohen, Jonathan Z. Cohen, Daniel
C. Herz, and Mark Schumacher (each of which shall be in form and substance
consistent with the Exhibit I attached hereto), (c) the proposed order approving
and confirming the Plan, including the settlements described therein (the “Joint
Disclosure Statement and Plan Confirmation Order”); (d) the disclosure statement
(and all exhibits thereto) with respect to the Plan (the “Disclosure
Statement”); (e) the solicitation materials with respect to the Plan
(collectively, the “Solicitation Materials”); (f) any “first-day” motions and
orders; (g) the Cash Collateral Orders and the motion seeking approval thereof;
(h) any documents or agreements governing (i) the exit facility described in,
and in all material respects consistent with, the First Lien Exit Facility Term
Sheet (the “First Lien Exit Facility”) and (ii) the exit facility described in,
and in all material respects consistent with, the Second Lien Exit Facility Term
Sheet (the “Second Lien Exit Facility” and, collectively with the First Lien
Exit Facility, the “Exit Facilities”); (i) the Hedging Agreements, the Hedging
Orders and the motion to approve the Hedging Orders; and (j) an order
authorizing the Debtors to assume and perform their obligations under this
Agreement (the “RSA Assumption Order”). The Definitive Documentation identified
in the foregoing sentence (i) remains subject to negotiation and completion,
(ii) shall upon completion, contain terms, conditions, representations,
warranties, and covenants consistent with the terms of this Agreement and the
Term Sheets, and (iii) shall be in all material respects acceptable to the
Required Consenting Creditors, which consent shall not

 

4



--------------------------------------------------------------------------------

be unreasonably withheld; provided, however, that (a) the First Lien Exit
Facility shall be (x) acceptable to the First Lien Agent, the Required
Consenting First Lien Lenders (as defined below), and the Hedging Lenders, and
(y) deemed acceptable to the other Restructuring Support Parties so long as the
First Lien Exit Facility is in all material respects consistent with the First
Lien Exit Facility Term Sheet and (b) the Second Lien Exit Facility shall be
(x) acceptable to the Second Lien Agent and the Required Consenting Second Lien
Lenders, (y) reasonably acceptable to the First Lien Agent, and (z) deemed
acceptable to the other Restructuring Support Parties so long as the Second Lien
Exit Facility is in all material respects consistent with the Second Lien Exit
Facility Term Sheet, and (c) the Restructuring Support Parties shall be deemed
to consent to the (i) Hedging Agreements, the Interim Hedging Order attached as
Exhibit E and the Final Hedging Order, which shall be in a substantially similar
form with such changes as agreed to by the First Lien Agent and the Hedging
Lenders; provided, however, that the Required Consenting Second Lien Lenders
shall have consent rights with respect to any modifications or amendments from
the Interim Hedging Order to the Final Hedging Order reasonably anticipated to
have a material adverse effect on the Second Lien Claims, which consent shall
not be unreasonably withheld, and (ii) Interim Cash Collateral Order attached as
Exhibit F and the Final Cash Collateral Order, which shall be in a substantially
similar form with such changes as agreed to by the First Lien Agent and the
Hedging Lenders, and, solely to the extent, if any, that they pertain to the
Hedging Agreements, reasonably acceptable to the Hedging Lenders; provided,
however, that the Required Consenting Second Lien Lenders and the Required
Consenting Noteholders shall have consent rights with respect to any
modifications or amendments from the Interim Cash Collateral Order to the Final
Cash Collateral Order reasonably anticipated to have a material adverse effect
on the Second Lien Claims (including adequate protection) or Notes Claims, as
applicable, which consent shall not be unreasonably withheld. The Debtors will
provide draft copies of any Definitive Documentation that the Debtors intend to
file with the Bankruptcy Court to counsel to the Restructuring Support Parties
at least two (2) business days before the date on which the Debtors intend to
file, execute or otherwise finalize such documents. The Company shall not amend
the Hedging Agreements in any way that affects or is likely to affect the
legality, validity or enforceability of the Hedging Agreements or the ability of
the Company to perform its obligations thereunder without the prior written
consent of the Consenting First Lien Lenders and the Consenting Second Lien
Lenders.

4. Milestones. The Company shall implement the Restructuring on the following
timeline (in each case, a “Milestone”):

 

  (a) on or before July 26, 2016, the Company shall commence a solicitation of
the First Lien Lenders, Second Lien Lenders and holders of the Senior Notes
seeking the approval and acceptance of the Plan (the “Solicitation Commencement
Date”);

 

  (b)

on or before August 23, 2016, (i) the Company shall receive the approval and
acceptance of the Plan by (a) First Lien Lenders constituting more than half of
the current lenders under the First Lien Credit Agreement and holding at least
two thirds of the total First Lien Claims outstanding as of such date,
(b) Second Lien Lenders collectively constituting more than half of the current
lenders under the Second Lien Credit Agreement and holding at least two thirds
of the total loans outstanding under the Second Lien Credit Agreement as of such
date, and (c) holders of Senior Notes

 

5



--------------------------------------------------------------------------------

  collectively holding at least two thirds in principal amount outstanding of
all claims against the Debtors arising on account of Senior Notes Indentures, in
each such case taking into account only holders of claims that have submitted a
ballot as of such date, and (ii) the full solicitation periods with respect to
such class shall have expired and voting shall no longer be permitted;

 

  (c) each existing Secured Swap Agreement shall, before the Petition Date (as
defined below), have been terminated and the net proceeds thereof (less $25
million) shall be used, subject to the sharing provisions contained in the First
Lien Credit Agreement, to indefeasibly repay the outstanding obligations under
the First Lien Credit Agreement down to $440 million (including outstanding
letters of credit under the First Lien Credit Agreement), or such other amounts
as mutually agreed to by the First Lien Agent and ARP;

 

  (d) the Debtors shall commence the Chapter 11 Cases (the “Petition Date”) on
or before July 27, 2016 and after the Debtors have sent solicitations to each of
the First Lien Lenders, Second Lien Lenders, and holders of the Senior Notes
seeking the approval and acceptance of the Plan;

 

  (e) no later than two (2) business days after the Petition Date, the Debtors
shall file with the Bankruptcy Court the Plan, the Disclosure Statement, and
motions seeking (i) entry of the Cash Collateral Orders, (ii) entry of the
Hedging Orders, (iii) entry of the RSA Assumption Order, and (iv) a joint
hearing to consider the adequacy of the Disclosure Statement, approval of the
Company’s prepetition solicitation of the First Lien Lenders, the Second Lien
Lenders, and the holders of Senior Notes, and confirmation of the Plan (the
“Joint Disclosure Statement and Plan Confirmation Hearing”);

 

  (f) no later than five (5) business days after the Petition Date, the
Bankruptcy Court shall have entered an order scheduling the Joint Disclosure
Statement and Plan Confirmation Hearing;

 

  (g) no later than five (5) business days after the Petition Date, the
Bankruptcy Court shall have entered (i) the Interim Cash Collateral Order and
(ii) the Interim Hedging Order, in each case in the form attached hereto or in
such other form as is reasonably acceptable to the Company, the First Lien Agent
and the Hedging Lenders; provided, however, that (a) the Required Consenting
Second Lien Lenders shall have consent rights with respect to any modifications
or amendments to the forms of Interim Cash Collateral Order and Interim Hedging
Order attached hereto, as applicable, reasonably anticipated to have a material
adverse effect on the Second Lien Claims (including adequate protection) and
(b) the Required Consenting Noteholders shall have consent rights with respect
to any modifications or amendments to the forms of Interim Cash Collateral Order
and Interim Hedging Order attached hereto reasonably anticipated to have a
material adverse effect on the Notes Claims, in each case which consent shall
not be unreasonably withheld;

 

6



--------------------------------------------------------------------------------

  (h) no later than 45 calendar days after the Petition Date, the Bankruptcy
Court shall have entered the Final Cash Collateral Order and the Final Hedging
Order, each in a form acceptable to the First Lien Agent and the Hedging
Lenders; provided, however, that (i) the Required Consenting Second Lien Lenders
shall have consent rights with respect to any modifications or amendments from
the Interim Cash Collateral Order to the Final Cash Collateral Order and from
the Interim Hedging Order to the Final Hedging Order, as applicable, reasonably
anticipated to have a material adverse effect on the Second Lien Claims
(including adequate protection) and (ii) the Required Consenting Noteholders
shall have consent rights with respect to any modifications or amendments to the
forms of Interim Cash Collateral Order to the Final Cash Collateral Order and
from the Interim Hedging Order to the Final Hedging Order, as applicable,
reasonably anticipated to have a material adverse effect on the Notes Claims, in
each case which consent shall not be unreasonably withheld;

 

  (i) no later than 30 calendar days after the Petition Date, the Bankruptcy
Court shall have entered the RSA Assumption Order;

 

  (j) no later than 45 calendar days after the Petition Date, the Bankruptcy
Court shall have commenced the Joint Disclosure Statement and Plan Confirmation
Hearing;

 

  (k) no later than five (5) business days after the conclusion of the Joint
Disclosure Statement and Plan Confirmation Hearing, the Bankruptcy Court shall
have entered an order (i) approving the adequacy of the Disclosure Statement and
the Company’s prepetition solicitation of the First Lien Lenders, the Second
Lien Lenders, and the holders of Senior Notes and (ii) confirming the Plan (the
“Joint Disclosure Statement and Plan Confirmation Order”); and

 

  (l) no later than the earlier to occur of (i) 15 calendar days after the date
the Bankruptcy Court has entered the Joint Disclosure Statement and Plan
Confirmation Order and (ii) the earlier of (A) the first business day
immediately following the date on which the Company receives all necessary
regulatory and other required approvals and consents to consummate the
Restructuring in accordance with the Joint Disclosure Statement and Plan
Confirmation Order (including, but not limited to, notice from the respective
lenders and/or the agents under the Exit Facility that the conditions to the
closing of such facility have been satisfied or waived) and (B) September 30,
2016, the effective date of the Plan (the “Effective Date”) shall occur.

 

7



--------------------------------------------------------------------------------

Notwithstanding the above, a specific Milestone may be extended or waived with
the express prior written consent of the Company and (i) Consenting First Lien
Lenders holding a majority in amount of the Consenting First Lien Lenders’ First
Lien Claims (“Required Consenting First Lien Lenders”), (ii) Consenting Second
Lien Lenders holding a majority in amount of the Consenting Second Lien Lenders’
Second Lien Claims (“Required Consenting Second Lien Lenders”), and
(iii) Consenting Noteholders holding a majority in amount of the Consenting
Noteholders’ Notes Claims (the “Required Consenting Noteholders,” and together
with the Required Consenting First Lien Lenders and the Required Consenting
Second Lien Lenders, the “Required Consenting Creditors”); provided, however,
that the Milestones set forth in (c), (g) and (h) above may only be modified
with the additional express written consent of the Hedging Lenders, such consent
not to be unreasonably withheld.

5. Commitment of Restructuring Support Parties.

(a) Subject to compliance in all material respects by the other Parties with the
terms of this Agreement, each of the Consenting First Lien Lenders agrees that
it shall enter the First Lien Exit Facility consistent with the First Lien Exit
Facility Term Sheet with a commitment amount for such Consenting First Lien
Lender equal to their pro rata amount of First Lien Claims under the First Lien
Credit Agreement.

(b) Subject to entry of the Interim Cash Collateral Order and the Interim
Hedging Order, each of the Hedging Lenders agrees to enter into Hedging
Agreements with ARP during the Chapter 11 Cases pursuant to the Hedging Orders
to the extent set forth on such Hedging Lenders’ signature page hereto.

(c) Subject to compliance in all material respects by the other Parties with the
terms of this Agreement, from the RSA Effective Date and until the occurrence of
a Termination Date, each Restructuring Support Party shall:

 

  (i) support and take all commercially reasonable actions necessary or
reasonably requested by the Company to facilitate consummation of the
Restructuring in accordance with the Plan and the Term Sheets, including without
limitation, to (A) if applicable, timely vote to accept the Plan, in accordance
with the applicable procedures set forth in the Disclosure Statement and the
solicitation materials with respect to the Plan, with respect to each and all of
its claims (as defined in section 101(5) of the Bankruptcy Code) against, and
interests in, the Company, now or hereafter owned by such Restructuring Support
Party or for which it now or hereafter serves as the nominee, investment
manager, or advisor for holders thereof, and (B) to the extent such election is
available, not elect on its ballot to preserve claims, if any, that each
Restructuring Support Party may own or control that may be affected by any
releases contemplated by the Plan;

 

  (ii) not withdraw, amend, or revoke (or cause to be withdrawn, amended, or
revoked) its vote with respect to the Plan; provided, however, that nothing in
this Agreement shall prevent any Restructuring Support Party from withholding,
amending, or revoking (or causing the same) its timely consent or vote with
respect to the Plan if this Agreement is terminated with respect to such
Restructuring Support Party;

 

8



--------------------------------------------------------------------------------

  (iii) (A) use commercially reasonable efforts to support the confirmation of
the Plan and approval of the Disclosure Statement and the solicitation
procedures and (B) not (1) object to, delay, interfere, impede, or take any
other action to delay, interfere or impede, directly or indirectly, with the
Restructuring, confirmation of the Plan, or approval of the Disclosure Statement
or the solicitation procedures (including, but not limited to, joining in or
supporting any efforts to object to or oppose any of the foregoing), or
(2) propose, file, support, or vote for, or encourage or assist another person
in (x) filing, supporting or voting for, any restructuring, workout, or chapter
11 plan for the Company other than the Restructuring and the Plan or
(y) otherwise initiating or joining in any legal proceeding, that is
inconsistent with this Agreement, or delay, impede, appeal, or take any other
action, that could reasonably be expected to interfere with the approval,
acceptance, confirmation, consummation, or implementation of the Restructuring
or the Plan, as applicable;

 

  (iv) not commence any proceeding to oppose or alter any of the terms of the
Plan or any other document filed by the Debtors in connection with the
confirmation of the Plan (subject to Section 3 hereof);

 

  (v) not object to the “first-day” motions and other motions consistent with
this Agreement filed by the Debtors in furtherance of the Restructuring (subject
to Section 3 hereof);

 

  (vi) not encourage any other person or entity to, take any action, including,
without limitation, initiating or joining in any legal proceeding, that is
materially inconsistent with this Agreement, or delay, impede, appeal, or take
any other negative action, that could reasonably be expected to interfere with
the approval, acceptance, confirmation, consummation, or implementation of the
Restructuring or the Plan, as applicable;

 

  (vii) use commercially reasonable efforts to execute any document and give any
notice, order, instruction, or direction necessary or reasonably requested by
the Company to support, facilitate, implement, consummate, or otherwise give
effect to the Restructuring; provided, for the avoidance of doubt, that no
Restructuring Support Party shall be required to make any such effort if
prohibited by applicable law or government regulation;

 

  (viii) not object to the Company’s efforts to enter into the Exit Facilities,
and not object to, or support the efforts of any other Person to oppose or
object to, the Exit Facilities;

 

  (ix) not take any action (or encourage or instruct any other party to take any
action) in respect of any potential, actual, or alleged occurrence of any
“Default” or “Event of Default” under the First Lien Credit Agreement, Second
Lien Credit Agreement, or the Senior Notes Indentures; ; provided, for the
avoidance of doubt, that in the event of termination of this Agreement, all
Parties rights are reserved with respect to the accrual of default interest in
periods before and after the RSA Effective Date; and

 

9



--------------------------------------------------------------------------------

  (x) not instruct (or join in any direction requesting that) the First Lien
Agent, the Second Lien Agent, the 7.75% Senior Notes Indenture Trustee, or the
9.25% Senior Notes Indenture Trustee to take any action, or refrain from taking
any action, that would be inconsistent with this Agreement or the Restructuring.

Notwithstanding the foregoing, nothing in this Agreement and neither a vote to
accept the Plan by any Restructuring Support Party nor the acceptance of the
Plan by any Restructuring Support Party shall (t) be construed as preventing a
Hedging Lender from exercising any rights and remedies under any Hedging
Agreements, (u) be construed to prohibit any Restructuring Support Party from
contesting whether any matter, fact, or thing is a breach of, or is inconsistent
with, this Agreement, (v) be construed to prohibit any Restructuring Support
Party from appearing as a party-in-interest in any matter to be adjudicated in
the Chapter 11 Cases, so long as such appearance and the positions advocated in
connection therewith are not materially inconsistent with this Agreement and are
not for the purpose of delaying, interfering, impeding, or taking any other
action to delay, interfere or impede, directly or indirectly, with the
Restructuring, confirmation of the Plan, or approval of the Disclosure Statement
or the solicitation procedures, (w) affect the ability of any Restructuring
Support Party to consult with any other Restructuring Support Parties or the
Debtors, (x) impair or waive the rights of any Restructuring Support Party to
assert or raise any objection permitted under this Agreement in connection with
any hearing on confirmation of the Plan or in the Bankruptcy Court, (y) impair
or waive the rights of any Restructuring Support Party under any applicable
credit agreement, indenture, other loan document, including the Intercreditor
Agreement, or applicable law except as contemplated by this Agreement, or
(z) prevent any Restructuring Support Party from enforcing this Agreement
against the Debtors or any Restructuring Support Party; provided, however, that
any delay or other impact on consummation of the Restructuring caused by a
Restructuring Support Party’s opposition to (i) any relief that is inconsistent
with the Restructuring, (ii) a motion by the Debtors to enter into a material
executory contract, lease, or other arrangement outside of the ordinary course
of its business without obtaining the prior written consent of the Required
Consenting Creditors, or (iii) any relief not provided for in this Agreement and
that is adverse to interests of any of the Restructuring Support Parties, in
each case whether sought by the Debtors or any other party, shall not constitute
a violation of this Agreement.

6. Commitment of the Company and ATLS.

(a) The Company. Subject to compliance in all material respects by the
Restructuring Support Parties with the terms of this Agreement, from the RSA
Effective Date and until the occurrence of a Termination Date (as defined
below), the Company hereby acknowledges and agrees to each of the following:

 

  (i)

Subject to paragraph (ii) immediately below, each of the Debtors (A) agree to
(1) support and complete the Restructuring and all transactions set forth in the
Plan and this Agreement, (2) complete the Restructuring and all transactions set
forth or described in the Plan in

 

10



--------------------------------------------------------------------------------

  accordance with the Milestones set forth in Section 4 of this Agreement,
(3) negotiate in good faith with the Restructuring Support Parties all
Definitive Documentation that is subject to negotiation as of the RSA Effective
Date, (4) take any and all necessary actions in furtherance of the
Restructuring, this Agreement, and the Plan, (5) make commercially reasonable
efforts to obtain any and all required regulatory and/or third-party approvals
for the Restructuring, and (6) operate their business in the ordinary course,
taking into account the Restructuring, and (B) shall not undertake any actions
materially inconsistent with the adoption and implementation of the Plan and
confirmation thereof. For the avoidance of doubt, the Debtors shall not file any
motion to reject this Agreement and, from and after the Petition Date, shall
comply with their obligations hereunder unless otherwise ordered by the
Bankruptcy Court;

 

  (ii) Notwithstanding anything to the contrary herein, (1) the Company’s
obligations hereunder are subject at all times to the fulfillment of their
respective fiduciary duties and (2) nothing in this Agreement shall require the
Company, ATLS, or any Debtor to take any action, or to refrain from taking any
action, that, after consultation with counsel, is determined to be necessary to
comply with such party’s fiduciary obligations under applicable law;

 

  (iii) The Company shall timely file a formal objection, in form and substance
reasonably acceptable to the Required Consenting Creditors, to any motion filed
with the Bankruptcy Court by a third party seeking the entry of an order
(1) directing the appointment of a trustee or examiner (with expanded powers
beyond those set forth in section 1106(a)(3) and (4) of the Bankruptcy Code),
(2) converting the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy
Code, or (3) dismissing the Chapter 11 Cases;

 

  (iv) The Company shall timely file a formal objection, in form and substance
reasonably acceptable to the Required Consenting Creditors, to any motion filed
with the Bankruptcy Court by a third party seeking the entry of an order
modifying or terminating the Debtors’ exclusive right to file and/or solicit
acceptances of a plan of reorganization, as applicable;

 

  (v) Timely file a formal objection, in form and substance reasonably
acceptable to the Required Consenting Creditors, to any motion filed with the
Bankruptcy Court by a third party seeking the formation of an official committee
of equity interest holders;

 

  (vi) Terminate on the Effective Date the existing employment agreements
between ATLS, ARP, and each of Edward E. Cohen, Jonathan Z. Cohen, Daniel C.
Herz and Mark Schumacher as to Company, which terminations shall be at no cost
to the Company; and

 

  (vii) Enter into on the Effective Date the new executive employment agreements
for Edward E. Cohen, Jonathan Z. Cohen, Daniel C. Herz, and Mark Schumacher
(each of which shall be in form and substance consistent with the Exhibit H
attached hereto).

 

11



--------------------------------------------------------------------------------

(b) ATLS. Subject to compliance in all material respects by the Restructuring
Support Parties with the terms of this Agreement, from the RSA Effective Date
and until the occurrence of a Termination Date (as defined below), ATLS shall:

 

  (i) take all commercially reasonable actions necessary to consummate the
Restructuring in accordance with the Plan and the Term Sheets;

 

  (ii) not (1) object to, delay, interfere or impede the Restructuring,
confirmation of the Plan, or approval of the Disclosure Statement or the
solicitation procedures (including, but not limited to, joining in or supporting
any efforts to object to or oppose any of the foregoing), or (2) propose, file,
support, or vote for, or encourage or assist another person in filing,
supporting or voting for, any restructuring, workout, or chapter 11 plan for the
Company other than the Restructuring and the Plan;

 

  (iii) not (1) commence any proceeding to oppose or alter any of the terms of
the Plan or any other document filed by the Debtors in connection with the
confirmation of the Plan or (2) object to the “first-day” motions and other
motions consistent with this Agreement filed by the Debtors in furtherance of
the Restructuring;

 

  (iv) not, nor encourage any other person or entity to, take any action,
including, without limitation, initiating or joining in any legal proceeding
that is inconsistent with this Agreement, or delay, impede, appeal, or take any
other negative action that could reasonably be expected to interfere materially
with the approval, acceptance, confirmation, consummation or implementation of
the Restructuring or the Plan as applicable;

 

  (v) form ARP Mgt LLC in accordance with the Term Sheet For 7.75% and 9.25%
Senior Notes attached hereto as Exhibit C;

 

  (vi) terminate on the Effective Date the existing employment agreements
between ATLS, ARP, and each of Edward E. Cohen, Jonathan Z. Cohen, Daniel C.
Herz and Mark Schumacher as to the Company, which terminations shall be at no
cost to the Company; and

 

  (vii) cause its applicable subsidiaries to enter into the Omnibus Agreement in
accordance with Exhibit H attached hereto and use commercially reasonable
efforts to execute any other document and give any notice, order, instruction,
or direction necessary or reasonably requested by the Company to support,
facilitate, implement, consummate, or otherwise give effect to the
Restructuring.

 

12



--------------------------------------------------------------------------------

7. Restructuring Support Party Termination Events. Each of the (a) Consenting
First Lien Lenders holding, in aggregate, at least two thirds in principal
amount outstanding of the First Lien Claims held by the Consenting First Lien
Lenders, (b) Consenting Second Lien Lenders holding, in aggregate, at least two
thirds in principal amount outstanding of the Second Lien Claims held by the
Consenting Second Lien Lenders, and (c) Consenting Noteholders holding, in
aggregate, at least two thirds in principal amount outstanding of the Notes
Claims held by the Consenting Noteholders (each such group, a “Terminating
Support Group”) shall have the right, but not the obligation, upon five
(5) business days’ prior written notice to the other Parties (other than with
respect to subsections (d), (e), or (f) below, in which case such written notice
shall be immediately effective), to terminate the obligations of their
respective Restructuring Support Parties under this Agreement upon the
occurrence of any of the following events (each, a “Restructuring Support Party
Termination Event”), unless waived, in writing, by each such Supermajority
Support Group on a prospective or retroactive basis:

 

  (a) the failure to meet any Milestone in Section 4 unless (i) such failure is
the result of any act, omission, or delay on the part of any Restructuring
Support Parties whose Supermajority Support Group is seeking termination in
violation of its obligations under this Agreement or (ii) such Milestone is
extended in accordance with Section 4;

 

  (b) the occurrence of a material breach of this Agreement by the Company or
ATLS that has not been cured (if susceptible to cure) by the earlier of (i) five
(5) business days after the receipt by the Company or ATLS, applicable, of
written notice of such breach and (ii) one (1) calendar day prior to any
proposed Effective Date;

 

  (c) any other Terminating Support Group terminates its obligations under and
in accordance with this Section 7;

 

  (d) filing of a motion by the Debtors seeking an order or entry of an order by
the Bankruptcy Court converting any of the Chapter 11 Cases to a case under
chapter 7 of the Bankruptcy Code;

 

  (e) filing of a motion by the Debtors seeking an order or entry of an order by
the Bankruptcy Court appointing a trustee, receiver, or examiner with expanded
powers beyond those set forth in section 1106(a)(3) and (4) of the Bankruptcy
Code in any of the Chapter 11 Cases;

 

  (f) filing of a motion by the Debtors seeking an order or entry of an order by
the Bankruptcy Court terminating any Debtor’s exclusive right to file a plan of
reorganization under section 1121 of the Bankruptcy Code;

 

  (g) any Debtor amends or modifies, or files a pleading seeking authority to
amend or modify, the Definitive Documentation, unless such amendment or
modification is (i) consistent in all material respects with this Agreement
(including the Term Sheets annexed hereto) or (ii) reasonably acceptable to the
Required Consenting Creditors;

 

  (h) entry of an order by the Bankruptcy Court amending or modifying the
Definitive Documentation, unless such amendment or modification is
(i) consistent in all material respects with this Agreement (including the Term
Sheets annexed hereto) or (ii) reasonably acceptable to the Required Consenting
Creditors;

 

13



--------------------------------------------------------------------------------

  (i) if any of the Cash Collateral Orders, the Hedging Orders, the Joint
Disclosure Statement and Plan Confirmation Order or the order approving this
Agreement are reversed, stayed, dismissed, vacated, reconsidered, modified, or
amended without the consent of the Required Consenting Creditors (and in the
case of (x) the Cash Collateral Orders, the consent of the First Lien Agent;
provided, however, that the Required Consenting Second Lien Lenders and the
Required Consenting Noteholders shall have consent rights with respect to any
modifications or amendments reasonably anticipated to have a material adverse
effect on the Second Lien Claims (including adequate protection) or Notes
Claims, as applicable, which consent shall not be unreasonably withheld, and
(y) the Hedging Orders, the consent of the First Lien Agent and the Hedging
Lenders; provided, however, that the Required Consenting Second Lien Lenders and
the Required Consenting Noteholders shall have consent rights with respect to
any modifications or amendments reasonably anticipated to have a material
adverse effect on the Second Lien Claims or Notes Claims, as applicable, which
consent shall not be unreasonably withheld) or a motion for reconsideration,
re-argument, or rehearing with respect to such orders has been filed and the
Debtors have failed to timely object to such motion;

 

  (j) either (i) any Debtor determines to pursue any Alternative Transaction (as
defined below), including any plan of reorganization (other than the Plan), or
(ii) any Debtor files, propounds, or otherwise publicly supports or announces
that any Debtor will support any Alternative Transaction, including any plan of
reorganization other than the Plan, or files any motion or application seeking
authority to sell any material assets, without the prior written consent of the
Required Consenting Creditors;

 

  (k) either (i) any Debtor or any Restructuring Support Party files with the
Bankruptcy Court a motion, application, or adversary proceeding (or any Debtor
supports any such motion, application, or adversary proceeding filed or
commenced by any third party) (A) challenging the amount, validity,
enforceability, priority or extent of, or perfection, if applicable, or seeking
avoidance or subordination of, the claims of any Restructuring Support Party, or
(B) asserting any other claim or cause of action against any Restructuring
Support Party and/or with respect or relating to such claims or the liens
securing such claims; or (ii) the Bankruptcy Court (or any court with
jurisdiction over the Chapter 11 Cases) enters an order providing relief adverse
to the interests of any Restructuring Support Party with respect to any of the
foregoing causes of action or proceedings;

 

  (l) upon any default under the Cash Collateral Orders that is not cured within
the requisite cure period, if any, provided by the applicable Cash Collateral
Order;

 

14



--------------------------------------------------------------------------------

  (m) any debtor-in-possession financing is entered into, or the Debtors file a
motion seeking approval of debtor-in-possession financing, on terms that are not
acceptable to the Required Consenting Creditors;

 

  (n) any Debtor exercises any rights available to it under Section 6(a)(ii) of
this Agreement that are inconsistent with the Restructuring as contemplated by
the Term Sheets;

 

  (o) the Bankruptcy Court denies the motion seeking entry of the RSA Assumption
Order;

 

  (p) the issuance by any governmental authority, including the Bankruptcy
Court, any regulatory authority, or any other court of competent jurisdiction,
of any ruling or order enjoining the substantial consummation of the
Restructuring; provided, however, that the Company shall have five (5) business
days after issuance of such ruling or order to obtain relief that would allow
consummation of the Restructuring in a manner that (i) does not prevent or
diminish in a material way compliance with the terms of the Plan and this
Agreement or (ii) is reasonably acceptable to the Required Consenting Creditors;

 

  (q) a breach by any Debtor of any representation, warranty, or covenant of
such Debtor set forth in this Agreement that could reasonably be expected to
have a material adverse impact on the Restructuring or the consummation of the
Restructuring that (if susceptible to cure) remains uncured by the earlier of
(i) five (5) business days after the receipt by the Company of written notice of
such breach and (ii) one (1) calendar day prior to any proposed Effective Date;

 

  (r) a breach by any Debtor or ATLS of any of its obligations under this
Agreement that could reasonably be expected to have a material adverse impact on
the Restructuring or the consummation of the Restructuring that (if susceptible
to cure) remains uncured by the earlier of (i) five (5) business days after the
receipt by the Company or ATLS, as applicable, of written notice of such breach
and (ii) one (1) calendar day prior to any proposed Effective Date;

 

  (s) the Bankruptcy Court grants relief terminating or modifying the automatic
stay (as provided in section 362 of the Bankruptcy Code) with regard to one or
more assets with an aggregate value in excess of $5 million;

 

  (t) upon the commencement of any case under the Bankruptcy Code regarding any
Debtor prior to the Solicitation Commencement Date;

 

  (u) any Debtor terminates its obligations under and in accordance with
Section 8 of this Agreement;

 

15



--------------------------------------------------------------------------------

  (v) if any of the Debtors has entered into a material executory contract,
lease, or other arrangement outside of the ordinary course of its business
without obtaining the prior written consent of the Required Consenting
Creditors;

 

  (w) if any of the Debtors has transferred, outside the ordinary course of
business, any of their assets (as of the RSA Effective Date), including cash on
hand, to any non-Debtors without the consent of the Required Consenting
Creditors; or

 

  (x) the Bankruptcy Court enters an order denying confirmation of the Plan.

Further, prior to the entry of the Interim Hedging Order, any Hedging Lender, in
such capacity, shall have the right to terminate its obligations, in such
capacity, under this Agreement upon the occurrence of any Restructuring Support
Party Termination Event. Notwithstanding anything to the contrary herein,
following the commencement of the Chapter 11 Cases and unless and until there is
an unstayed order of the Bankruptcy Court providing that the giving of notice
under and/or termination of this Agreement in accordance with its terms is not
prohibited by the automatic stay imposed by section 362 of the Bankruptcy Code,
the occurrence of any of the Termination Events in this Section 7 shall result
in termination of this Agreement five (5) business days following such
occurrence unless such termination event is waived in writing by the Required
Consenting Creditors.

8. Company’s Termination Events. The Company may, in its sole discretion,
terminate this Agreement as to all Parties upon five (5) business days’ prior
written notice to the Restructuring Support Parties following the occurrence of
any of the following events (each a “Company Termination Event” and, together
with the Restructuring Support Party Termination Events, the “Termination
Events”):

 

  (a) a breach by a Restructuring Support Party of any of the representations,
warranties, or covenants of such Restructuring Support Party set forth in
Section 16 of this Agreement that that could reasonably be expected to have a
material adverse impact on the Restructuring or the consummation of the
Restructuring that (if susceptible to cure) remains uncured for a period of five
(5) business days after the receipt by such Restructuring Support Party of
written notice of such breach;

 

  (b) a breach by any Restructuring Support Party of any of its obligations
under this Agreement that has a material adverse impact on the Restructuring or
the consummation of the Restructuring that (if susceptible to cure) remains
uncured for a period of five (5) business days after the receipt by all
Restructuring Support Parties of written notice of such breach;

 

  (c) the Company determines that, in accordance with Section 6(a)(ii) above,
continued pursuit or support of the Restructuring (including, without
limitation, the Plan or the solicitation of the Plan) would be inconsistent with
the exercise of its fiduciary duties;

 

  (d) any Terminating Support Group terminates its obligations under and in
accordance with Section 7 of this Agreement;

 

16



--------------------------------------------------------------------------------

  (e) any Hedging Lender terminates its obligations under the Hedging
Agreements; or

 

  (f) the issuance by any governmental authority, including the Bankruptcy Court
or any other regulatory authority or court of competent jurisdiction, of any
injunction, judgment, decree, charge, ruling, or order preventing the
consummation of a material portion of the Restructuring; provided, however, that
the Debtors have made commercially reasonable good faith efforts to cure,
vacate, or have overruled such ruling or order prior to terminating this
Agreement.

9. Mutual Termination; Automatic Termination. This Agreement, and the
obligations of all Parties hereunder, may be terminated by mutual written
agreement by and among ARP, on behalf of itself and each other Debtor, and the
Required Consenting Creditors. Notwithstanding anything in this Agreement to the
contrary, this Agreement and the obligations of all Parties hereunder shall
terminate automatically on the Effective Date (an “Effective Date Termination”).

10. Effect of Termination.

(a) The earliest date on which a Party’s termination of this Agreement is
effective in accordance with Section 7, Section 8, or Section 9 of this
Agreement shall be referred to as a “Termination Date.” Upon the occurrence of a
Termination Date, all Parties’ obligations under this Agreement shall be
terminated effective immediately, and all Parties hereto shall be released from
their respective commitments, undertakings, and agreements, and, except upon the
occurrence of an Effective Date Termination, any vote in favor of the Plan
delivered by such Party or Parties shall be immediately revoked and deemed void
ab initio; provided, however, that each of the following shall survive such
termination and all rights and remedies with respect to such claims shall not be
prejudiced in any way: (i) subject to Section 22 of this Agreement, any claim
for breach of this Agreement that occurs prior to such Termination Date,
(ii) the Company’s obligations under Section 14 of this Agreement accrued up to
and including the Termination Date, and (iii) this Section 10(a) and Sections
15, 19, 20, 21, 23, 24, 26, 30, and 36. Termination shall not relieve any Party
from liability for its breach or non-performance of its obligations hereunder
prior to the Termination Date. Upon any Party’s termination of this Agreement in
accordance with its terms prior to the date on which the Joint Disclosure
Statement and Plan Confirmation Order is entered by the Bankruptcy Court, such
Party shall have the immediate right, without further order of the Bankruptcy
Court, and without the consent of the Company, to withdraw or change any vote
previously tendered by such Party, irrespective of whether any voting deadline
or similar deadline has passed, provided that such Party is not then in material
breach of its obligations under this Agreement; provided further that, for the
avoidance of doubt, the foregoing shall not be construed to prohibit any Party
from contesting whether such terminating Party’s termination of this Agreement
(and subsequent withdrawal or change of its vote, as applicable) is in
accordance with the terms of this Agreement. Any Restructuring Support Party
withdrawing or changing its vote(s) pursuant to this Section 10 shall promptly
provide written notice of such withdrawal or change to each other Party and, if
such withdrawal or change occurs on or after the Petition Date, file notice of
such withdrawal or change with the Bankruptcy Court.

 

17



--------------------------------------------------------------------------------

(b) Except with respect to Section 8(c) of this Agreement, no occurrence shall
constitute a Termination Event if such occurrence is the result of the action or
omission of the Party seeking to terminate this Agreement in violation of the
terms hereof.

11. Cooperation and Support. The Parties agree to negotiate in good faith the
Definitive Documentation that is subject to negotiation and completion.

12. Transfers of Claims and Interests.

(a) Each Restructuring Support Party shall not (i) sell, transfer, assign,
hypothecate, pledge, grant a participation interest in, or otherwise dispose of,
directly or indirectly, its right, title, or interest in respect of any of such
Restructuring Support Party’s claims against, or interests in, any Debtor, as
applicable, in whole or in part, or (ii) deposit any of such Restructuring
Support Party’s claims against, or interests in, any Debtor, as applicable, into
a voting trust, or grant any proxies, or enter into a voting agreement with
respect to any such claims or interests (the actions described in clauses
(i) and (ii) are collectively referred to herein as a “Transfer” and the
Restructuring Support Party making such Transfer is referred to herein as the
“Transferor”), unless such Transfer is to another Restructuring Support Party or
any other entity that first agrees, in writing, to be bound by the terms of this
Agreement by executing and delivering to the Company, and counsel to the
Restructuring Support Parties, at least three (3) business days prior to
effectiveness of the relevant Transfer, a Transferee Joinder substantially in
the form attached hereto as Exhibit J (the “Transferee Joinder”). With respect
to claims against, or interests in, a Debtor held by the relevant transferee
upon consummation of a Transfer in accordance herewith, such transferee shall be
deemed to make all of the representations, warranties, and covenants of a
Restructuring Support Party, as applicable, set forth in this Agreement, and
shall be deemed to be a Party and a Restructuring Support Party for all purposes
under the Agreement. Upon compliance with the foregoing, the Transferor shall be
deemed to relinquish its rights under this Agreement solely to the extent of
such transferred rights and obligations but shall otherwise remain party to this
Agreement as a Restructuring Support Party with respect to any First Lien
Claims, Second Lien Claims or Notes Claims not so transferred. Any Transfer made
in violation of this Section 12 shall be deemed null and void and of no force or
effect.

(b) Notwithstanding Section 12(a), (i) a Restructuring Support Party may
transfer (by purchase, sale, assignment, participation or otherwise) its right,
title, and/or interest in respect of any of such Restructuring Support Party’s
claims against, or interests in, any Debtor, as applicable, to an entity that is
acting in its capacity as a Qualified Marketmaker without the requirement that
the Qualified Marketmaker be or become a Restructuring Support Party, provided
that such transfer shall only be valid if such Qualified Marketmaker transfers
(by purchase, sale, assignment, participation or otherwise) such right, title
and/or interest within five (5) [business] days of its receipt thereof to a
transferee that is, or concurrent with such transfer becomes, a Restructuring
Support Party, and (ii) to the extent that a party to this Agreement is acting
in its capacity as a Qualified Marketmaker, it may transfer (by purchase, sale,
assignment, participation or otherwise) any right, title, or interest in respect
of any claims against, or interests in, any Debtor, as applicable, that the
Qualified Marketmaker acquires from a holder of such interests who is not a
Restructuring Support Party without the requirement that the transferee be

 

18



--------------------------------------------------------------------------------

or become a Restructuring Support Party. For these purposes, a “Qualified
Marketmaker” means an entity that (x) holds itself out to the market as standing
ready in the ordinary course of its business to purchase from customers and sell
to customers claims against the Debtors (including debt securities or other
debt) or enter with customers into long and short positions in claims against
the Debtors (including debt securities or other debt), in its capacity as a
dealer or market maker in such claims against the Debtors, and (y) is in fact
regularly in the business of making a market in claims against issuers or
borrowers (including debt securities or other debt).

(c) Except as set forth in Sections 12(a) and (b) above, nothing in this
Agreement shall be construed as precluding any Restructuring Support Party or
any of its affiliates from acquiring additional claims or interests in the
Debtors; provided, however, that any such additional claims or interests, or
interests in the underlying instruments, shall automatically be subject to the
terms and conditions of this Agreement.

13. Releases and Indemnification. To the fullest extent permitted by applicable
law, the Plan shall provide for comprehensive mutual release, indemnification
and exculpation provisions from and for the benefit of the Debtors, the First
Lien Lenders, the First Lien Agent, the Secured Swap Providers, the Hedge
Providers, the Collateral Agent, the Hedging Lenders, the Consenting Second Lien
Lenders, the Second Lien Agent, the Consenting Noteholders, the advisors to the
Ad Hoc Group (as defined below), the 7.75% Senior Notes Indenture Trustee,
the 9.25% Senior Notes Indenture Trustee, and all individuals or entities
serving, or who have served as a manager, director, managing member, officer,
partner, shareholder, or employee of any of the foregoing, and the attorneys and
other advisors to each of the foregoing, from any claims, causes of action and
liabilities related to or in connection with the Debtors, the Debtors’
out-of-court restructuring efforts, the Restructuring, this Agreement, the
Chapter 11 Cases or the Plan arising on or prior to the Effective Date.

14. Fees and Expenses. Fees and expenses shall be paid according to the terms
and conditions set forth in the Term Sheets. For the avoidance of doubt, the
Debtors shall obtain Bankruptcy Court approval of the payment of the
Restructuring Support Parties’ professional fees and expenses in accordance with
the Term Sheets under the RSA Assumption Order and the Cash Collateral Orders
and the Hedging Orders.

15. Acknowledgments and Consents.

(a) No securities of the Company are being offered or sold hereby and this
Agreement neither constitutes an offer to sell nor a solicitation of an offer to
buy any securities of the Company. Each Party irrevocably acknowledges and
agrees that this Agreement is not, and shall not be deemed to be, a solicitation
of a vote for the acceptance of the Plan. The acceptance of the Plan by each of
the Restructuring Support Parties will not be solicited until such Parties have
received the Disclosure Statement and related ballots in accordance with
applicable law (including as provided under sections 1125(g) and 1126(b) of the
Bankruptcy Code) and will be subject to sections 1125, 1126, and 1127 of the
Bankruptcy Code.

(b) By executing this Agreement, each Restructuring Support Party (including,
for the avoidance of doubt, any entity that may execute this Agreement or a
Transferee Joinder after the RSA Effective Date) consents to the Debtors’ use of
cash collateral authorized by the Cash Collateral Orders and the Debtors’ entry
into the Hedging Agreements pursuant to the Hedging Orders.

 

19



--------------------------------------------------------------------------------

16. Representations and Warranties.

 

  (a) Each Restructuring Support Party hereby represents and warrants on a
several and not joint basis for itself and not any other person or entity that
the following statements are true, correct, and complete, to the best of its
knowledge following reasonable inquiry, as of the date hereof:

 

  (i) it is duly organized, validly existing, and in good standing under the
laws of the jurisdiction of its organization, and it has the requisite corporate
power and authority to enter into this Agreement and to carry out the
transactions contemplated by, and perform its respective obligations under, this
Agreement;

 

  (ii) the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate or
other organizational action on its part and no other proceedings on its part are
necessary to authorize and approve this Agreement or any of the transactions
contemplated herein;

 

  (iii) this Agreement has been duly executed and delivered by the Restructuring
Support Party and constitutes the legal, valid, and binding agreement of the
Restructuring Support Party, enforceable against the Restructuring Support Party
in accordance with its terms;

 

  (iv) the execution, delivery, and performance by it of this Agreement does not
and shall not, in any material respect, (A) violate any provision of law, rule,
or regulation applicable to it, or its certificate of incorporation or bylaws or
other organizational documents, or (B) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation to which it is a party;

 

  (v) subject to the provisions of sections 1125 and 1126 of the Bankruptcy
Code, this Agreement is the legally valid and binding obligation of it,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium, or other
principles relating to enforceability;

 

  (vi) it has been represented by legal counsel of its choosing in connection
with this Agreement and the transactions contemplated by this Agreement, has had
the opportunity to review this Agreement with its legal counsel, and has not
relied on any other statements made by any Party or its legal counsel as to the
meaning of any term or condition contained herein or in deciding whether to
enter into this Agreement or the transactions contemplated hereof;

 

  (vii) the principal amount of its First Lien Claims, Second Lien Claims, and
Notes Claims listed on its signature page of each Restructuring Support Party is
correct as of the date hereof; and

 

20



--------------------------------------------------------------------------------

  (viii) either is (A) the sole beneficial owner of the principal amount of such
First Lien Claims, Second Lien Claims, and Notes Claims indicated on its
respective signature page hereto, or (B) has sole investment or voting
discretion with respect to the principal amount of such First Lien Claims,
Second Lien Claims, and Notes Claims, as applicable, and as indicated on its
respective signature page hereto and has the power and authority to bind the
beneficial owner of such First Lien Claims, Second Lien Claims, and Notes Claims
to the terms of this Agreement.

 

  (b) Each of the Debtors and ATLS hereby represent and warrant on a several and
not joint basis for itself and not any other person or entity that the following
statements are true, correct, and complete as of the date hereof:

 

  (i) it is duly organized, validly existing, and in good standing under the
laws of the jurisdiction of its organization, and it has the requisite corporate
power and authority to enter into this Agreement and to carry out the
transactions contemplated by, and perform its respective obligations under, this
Agreement;

 

  (ii) the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate or
other organizational action on its part;

 

  (iii) the execution, delivery, and performance by it of this Agreement does
not and shall not (A) violate any provision of law, rule, or regulation
applicable to it, or its certificate of incorporation or bylaws or other
organizational documents, (B) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation to which it is a party (other than, for the
avoidance of doubt, a default that would be triggered as a result of the Chapter
11 Cases or any Debtor’s undertaking to implement the Restructuring through the
Chapter 11 Cases) or (C) breach any fiduciary duty of the Debtors or ATLS;

 

  (iv) this Agreement has been duly executed and delivered by each of the
Debtors and ATLS and constitutes the legal, valid, and binding agreement of the
Debtors, enforceable against each of the Debtors in accordance with its terms;

 

  (v)

the execution, delivery, and performance by it of this Agreement does not and
shall not require any registration or filing with, consent or approval of,
notice to, or any other action to, with, or by any federal, state or other
governmental authority or regulatory body, except (A) any of the foregoing as
may be necessary and/or required for disclosure by applicable federal or state
securities or “blue sky” laws, (B) any of the foregoing as

 

21



--------------------------------------------------------------------------------

  may be necessary and/or required in connection with the Chapter 11 Cases,
including the approval of the Disclosure Statement and confirmation of the Plan,
(C) filings of amended certificates of incorporation or articles of formation or
other organizational documents with applicable state authorities, and other
registrations, filings, consents, approvals, notices, or other actions that are
reasonably necessary to maintain permits, licenses, qualifications, and
governmental approvals to carry on the business of the Company, and (D) any
other registrations, filings, consents, approvals, notices, or other actions,
the failure of which to make, obtain or take, as applicable, would not be
reasonably likely, individually or in the aggregate, to materially delay or
materially impair the ability of any Party hereto to consummate the transactions
contemplated hereby;

 

  (ix) it has been represented by legal counsel of its choosing in connection
with this Agreement and the transactions contemplated by this Agreement, has had
the opportunity to review this Agreement with its legal counsel, and has not
relied on any other statements made by any Party or its legal counsel as to the
meaning of any term or condition contained herein or in deciding whether to
enter into this Agreement or the transactions contemplated hereof; and

 

  (vi) subject to the provisions of sections 1125 and 1126 of the Bankruptcy
Code, this Agreement is the legally valid and binding obligation of it,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium, or other
similar laws relating to or limiting creditors’ rights generally, or by
equitable principles relating to enforceability.

17. Right to Solicit Alternative Transactions. The Company shall not solicit,
encourage, and initiate any offer or proposal from, enter into any agreement
with, or engage in any discussions or negotiations with, any person or entity
concerning any actual or proposed transaction involving any or all of
(i) another financial and/or corporate restructuring of any Debtor, (ii) a
merger, consolidation, business combination, liquidation, recapitalization,
refinancing, or similar transaction involving any Debtor, or (iii) any chapter
11 plan of reorganization other than the Plan (each, an “Alternative
Transaction”); provided, however, that the Company may respond to any proposal
or offer for an Alternative Transaction to the extent that the board of
directors of the Company determines in good faith, and consistent with its
fiduciary duties, in consultation with counsel, that such a response is
necessary; provided, further, however, that the Company shall promptly provide
copies of all such documentations and materials received by the Company
concerning such an Alternative Transaction to the advisors to the Restructuring
Support Parties, and in any event within one (1) business day.

18. Drilling Partnership Secured Hedging Facility Agreement.

(a) The Drilling Partnership Secured Hedging Facility Agreement shall be assumed
pursuant to the Plan.

 

22



--------------------------------------------------------------------------------

(b) Upon the RSA Effective Date, the Consenting Hedge Providers and Atlas
Resources shall, and Atlas Resources shall cause the Participating Partnerships
to, enter into the Limited Waiver Agreement attached hereto as Exhibit G.

19. Enforceability/Automatic Stay. Each of the Parties acknowledges and agrees
that this Agreement is being executed by sophisticated parties represented by
competent counsel in connection with negotiations concerning a possible
financial restructuring of the Company and in contemplation of possible chapter
11 filings by the Company and the rights granted in this Agreement are
enforceable by each signatory hereto without approval of any court, including
the Bankruptcy Court, and notwithstanding section 362 of the Bankruptcy Code.

20. No Waiver or Admissions. If the transactions contemplated herein are not
consummated, or if this Agreement is terminated for any reason, nothing herein
shall be construed as a waiver by any Party of any or all of such Party’s
rights, remedies, or interests, and the Parties expressly reserve any and all of
their respective rights, remedies, and interests. This Agreement shall in no
event be construed as or be deemed to be evidence of an admission or concession
on the part of any Party of any claim or fault or liability or damages
whatsoever. Each of the Parties denies any and all wrongdoing or liability of
any kind and does not concede any infirmity in the claims or defenses which it
has asserted or could assert. No Party shall have, by reason of this Agreement,
a fiduciary relationship in respect of any other Party or any person or entity,
and nothing in this Agreement, expressed or implied, is intended to or shall be
so construed as to impose upon any Party any obligations in respect of this
Agreement except as expressly set forth herein. This Agreement and the
Restructuring are part of a proposed settlement of a dispute among the Parties.
Pursuant to Federal Rule of Evidence 408 and any applicable state rules of
evidence, and any other applicable law, foreign or domestic, this Agreement and
all negotiations relating thereto shall not be admissible into evidence in any
proceeding, or used by any party for any reason whatsoever, other than a
proceeding involving enforcement of the terms of this Agreement.

21. Relationship Among Parties. Notwithstanding anything herein to the contrary,
the duties and obligations of the Restructuring Support Parties under this
Agreement shall be several, not joint. Furthermore, it is understood and agreed
that no Restructuring Support Party has any duty of trust or confidence in any
form with any other Restructuring Support Party, and there are no commitments
among or between them, except as expressly stated in this Agreement. In this
regard, it is understood and agreed that any Restructuring Support Party may
trade in the Senior Notes or other debt or equity securities of the Debtors
without the consent of Debtors or any other Restructuring Support Party, subject
to Section 12 of this Agreement. No Restructuring Support Party shall have any
responsibility for any such trading by any other entity by virtue of this
Agreement. No prior history, pattern, or practice of sharing confidences among
or between Restructuring Support Parties shall in any way affect or negate this
understanding and Agreement.

22. Specific Performance. It is understood and agreed by the Parties that money
damages may not be a sufficient remedy for any breach of this Agreement by any
Party, and that each non-breaching Party shall be entitled to seek specific
performance and injunctive or other equitable relief as a remedy of any such
breach, including, without limitation, an order of the Bankruptcy Court or other
court of competent jurisdiction requiring any Party to comply promptly with any
of its obligations hereunder.

 

23



--------------------------------------------------------------------------------

23. Governing Law and Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to such state’s choice of law provisions which would require the application of
the law of any other jurisdiction, except where preempted by the Bankruptcy
Code. By its execution and delivery of this Agreement, each of the Parties
irrevocably and unconditionally agrees for itself that any legal action, suit,
or proceeding against it with respect to any matter arising under, arising out
of, or in connection with this Agreement or for recognition or enforcement of
any judgment rendered in any such action, suit, or proceeding, shall be brought
in either the United States District Court for the Southern District of New York
or any New York State court sitting in the Borough of Manhattan, New York City,
and by execution and delivery of this Agreement, each of the Parties irrevocably
accepts and submits itself to the exclusive jurisdiction of such court,
generally and unconditionally, with respect to any such action, suit or
proceeding. Notwithstanding the foregoing, if the Chapter 11 Cases are
commenced, each Party agrees that the Bankruptcy Court shall have exclusive
jurisdiction of all matters arising under, arising out of, or in connection with
this Agreement. By execution and delivery of this Agreement, and upon
commencement of the Chapter 11 Cases, each of the Parties irrevocably and
unconditionally submits to the personal jurisdiction of the Bankruptcy Court
solely for purposes of any action, suit, or proceeding or other contested matter
arising under, arising out of, or in connection with this Agreement, or for
recognition or enforcement of any judgment rendered or order entered in any such
action, suit, proceeding, or other contested matter.

24. Waiver of Right to Trial by Jury. Each of the Parties waives any right to
have a jury participate in resolving any dispute, whether sounding in contract,
tort, or otherwise, between any of them arising out of, arising under, in
connection with, relating to, or incidental to the relationship established
between any of them in connection with this Agreement. Instead, any disputes
resolved in court shall be resolved in a bench trial without a jury.

25. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon each of the Parties and their respective successors, assigns,
heirs, transferees, executors, administrators, and representatives, in each case
solely as such parties are permitted under this Agreement; provided, however,
that nothing contained in this Section 25 shall be deemed to permit any
transfer, tender, vote, or consent of any claims other than in accordance with
the terms of this Agreement.

26. No Third-Party Beneficiaries. This Agreement shall be solely for the benefit
of the Parties hereto (or any other party that may become a Party to this
Agreement pursuant to Section 12 of this Agreement), and no other person or
entity shall be a third-party beneficiary of this Agreement.

27. Consideration. The Parties acknowledge that, other than the agreements,
covenants, representations, and warranties set forth herein and to be included
in the Definitive Documentation, no consideration shall be due or paid to the
Restructuring Support Parties in exchange for their obligations in this
Agreement.

29. Notices. All notices (including, without limitation, any notice of
termination) and other communications from any Party given or made pursuant to
this Agreement shall be in writing and shall be deemed to have been duly given
upon the earliest of the following: (i) upon personal delivery to the Party to
be notified, (ii) when sent by confirmed electronic mail if sent

 

24



--------------------------------------------------------------------------------

during normal business hours of the recipient, and if not so confirmed, on the
next business day, (iii) three (3) business days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, and
(iv) one (1) business day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent:

 

  (a) To the Company:

 

       Atlas Resource Partners, L.P.

       712 Fifth Avenue, 11th Floor

       New York, NY 10019

       Attn: Daniel Herz, Chief Executive Officer

       Tel.: (212) 506-3813

       Fax.: (646) 924-3048

       Email: DHerz@atlasenergy.com

 

       and

 

       Atlas Resource Partners, L.P.

       1845 Walnut Street, 10th Floor

       Philadelphia, PA 19103

       Attn: Lisa Washington, General Counsel

       Tel.: (215) 717-3387

       Fax.: (215) 405-3823

       Email: lwashington@atlasenergy.com

 

       With a copy (which shall not constitute notice) to:

 

       Skadden, Arps, Slate, Meagher & Flom LLP

       155 North Wacker Drive

       Suite 2700

       Chicago, Illinois 60606

       Attn: Ron E. Meisler

       Tel.: (312) 407-0549

       Fax: (312) 407-8641

       Email: ron.meisler@skadden.com

       Attn: Carl T. Tullson

       Tel.: (312) 407-0379

       Fax.: (312) 827-9436

       Email: carl.tullson@skadden.com

 

       and

 

       Paul Hastings LLP

       600 Travis Street,

       58th Floor

       Houston, TX 77002

       Attn: Lindsay R. Sparks

 

25



--------------------------------------------------------------------------------

       Tel.: (713) 860-7308

       Fax.: (713) 353-3329

       Email: lindsaysparks@paulhastings.com

       Attn: Chris Dickerson

       71 S. Wacker Drive

       45th Floor

       Chicago, IL 60606

       Tel.: (312) 499-6045

       Fax.: (312) 499-6145

       Email: chrisdickerson@paulhastings.com

 

  (b) To ATLS:

 

       Atlas Energy Group, LLC

       712 Fifth Avenue, 11th Floor

       New York, NY 10019

       Attn: Daniel Herz, President

       Tel.: (212) 506-3813

       Fax: (646) 924-3048

       Email: DHerz@atlasenergy.com

 

       With a copy (which shall not constitute notice) to:

 

       Jones Day

       2727 North Harwood Street

       Dallas, Texas 75201-1515

       Attn: Gregory M. Gordon

       Tel.: (214) 969-3759

       Fax: (214) 969-5100

       Email: gmgordon@jonesday.com

 

  (c) To the address set forth on each Consenting First Lien Lender’s signature
page (or as directed by any transferee thereof), as the case may be, with a copy
(which shall not constitute notice) to:

 

       Linklaters LLP

       1345 Avenue of the Americas

       New York, New York 10105

       Attn: Margot Schonholtz

       Tel.: (212) 903-9043

       Fax.: (212) 903-9100

       Email: margot.schonholtz@linklaters.com

       Attn: Penelope Jensen

       Tel.: (212) 903-9087

       Fax.: (212) 903-9100

       Email: penelope.jensen@linklaters.com

 

26



--------------------------------------------------------------------------------

  (d) To the address set forth on each Consenting Second Lien Lender’s signature
page (or as directed by any transferee thereof), as the case may be, with a copy
(which shall not constitute notice) to:

 

       Latham & Watkins LLP

       885 Third Avenue

       New York, NY 10019

       Attn: Adam J. Goldberg

       Tel.: (212) 906-1828

       Fax.: (212) 751-4864

       Email: adam.goldberg@lw.com

       Attn: Jonathan Rod

       Tel: (212) 906-1363

       Fax: (212) 751-4864

       Email: jonathan.rod@lw.com

 

  (e) To the address set forth on each Consenting Noteholder’s signature page
(or as directed by any transferee thereof), as the case may be, with a copy
(which shall not constitute notice) to:

 

       Akin, Gump, Strauss, Hauer & Feld LLP

       1333 New Hampshire Avenue, N.W.

       Washington, DC 20036-1564

       Attn: Scott L. Alberino

       Tel: (202) 887-4000

       Fax: (202) 887-4288

       Email: salberino@akingump.com

 

       Akin Gump Strauss Hauer & Feld LLP

       1999 Avenue of the Stars

       Suite 600

       Los Angeles, CA 90067-3010

       Attn: David Simonds

       Tel: (310) 229-1000

       Fax: (310) 229-1001

       Email: dsimonds@akingump.com

30. Entire Agreement. This Agreement, including the Exhibits and Schedules
hereto, constitutes the entire agreement of the Parties with respect to the
subject matter of this Agreement, and supersedes all other prior negotiations,
agreements, representations, warranties, term sheets, proposals, and
understandings, whether written, oral, or implied, among the Parties with
respect to the subject matter of this Agreement; provided, however, that any
confidentiality agreement executed by any Party shall survive this Agreement and
shall continue in full force and effect, subject to the terms thereof,
irrespective of the terms hereof.

31. Time Periods. If any time period or other deadline provided in this
Agreement expires on a day that is not a business day, then such time period or
other deadline, as applicable, shall be deemed extended to the next succeeding
business day.

 

27



--------------------------------------------------------------------------------

32. Amendment or Waiver.

(a) This Agreement may not be modified, amended, or supplemented without the
prior written consent of the Company and the Required Consenting Creditors (and,
with respect to Sections 6(b) and 16(b), ATLS). Any amendment to Section 5(a) of
this Agreement shall require the consent of each Consenting First Lien Lender.
Any amendment to Section 5(b) of this Agreement shall require the consent of the
Hedging Lenders. Any amendment that would materially and adversely affect any
Restructuring Support Party, in its capacity as such, with respect to such
Restructuring Support Party’s holdings of either (i) First Lien Claims,
(ii) Second Lien Claims, or (iii) Notes Claims (each of the foregoing to be
considered individually and without reference to any other claims or interests
that such Restructuring Support Party may hold) disproportionally to other
Restructuring Support Parties holding such class of claims, as applicable,
requires the consent of such Restructuring Support Party. Any amendment that
would adversely affect a Hedging Lender requires the consent of such Hedging
Lender. Notwithstanding the foregoing, this Section 32 may not be modified,
altered, or amended except in writing signed by each of the Parties.

(b) Each of the Parties agrees to negotiate in good faith all amendments and
modifications to this Agreement as reasonably necessary and appropriate to
consummate the Restructuring.

(c) No waiver of any of the provisions of this Agreement shall be deemed or
constitute a waiver of any other provision of this Agreement, whether or not
similar, nor shall any waiver be deemed a continuing waiver.

33. Access. The Debtors will provide the Restructuring Support Parties and their
respective attorneys, consultants, accountants, and other authorized
representatives reasonable access, upon reasonable notice during normal business
hours, to relevant properties, books, contracts, commitments, records,
management personnel, lenders, and advisors of the Debtors.

34. Other Support Agreements. Until a Termination Date, no Debtor shall enter
into any other restructuring support agreement related to a partial or total
restructuring of the Debtors’ balance sheet unless such support agreement is
consistent in all respects with this Agreement and is reasonably acceptable to
the Required Consenting Creditors.

35. Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall be deemed an original and all of which
shall constitute one and the same Agreement. The signatures of all of the
Parties need not appear on the same counterpart. Delivery of an executed
signature page of this Agreement by facsimile or electronic mail shall be
effective as delivery of a manually executed signature page of this Agreement.

36. Public Disclosure. This Agreement, as well as its terms, its existence, and
the existence of the negotiation of its terms are expressly subject to any
existing confidentiality agreements executed by and among any of the Parties as
of the date hereof; provided, however, that, after the Solicitation Commencement
Date, the Parties may disclose the existence of, or the terms of, this Agreement
or any other material term of the transaction contemplated herein without the
express written consent of the other Parties, but may not disclose, and shall
redact, the holdings information of every Party to this Agreement as of the date
hereof and at any time

 

28



--------------------------------------------------------------------------------

hereafter. In addition, each Party to this Agreement shall have the right, at
any time, to know the identities of every other Party to this Agreement, but
must keep such information confidential and may not disclose such information to
any person except as may be compelled by a court of competent jurisdiction. The
individual holdings information for each Party to this Agreement will be shared
with the advisors to each Party to this Agreement on a confidential, advisors’
eyes-only basis. The Debtors take no position with regard to whether such
information may be material non-public information, but may not disclose such
information other than on a confidential basis.

37. Cleansing Disclosure Event. The RSA Effective Date shall constitute a
“Termination Date” under the existing nondisclosure agreements agreed-upon by
and among certain Consenting Noteholders (the “Ad Hoc Group”) and the Company
(such agreements, as extended and supplemented pursuant to email exchanges
between counsel for the Ad Hoc Group and the Company, the “Ad Hoc Group NDAs”)
and, accordingly, the Company shall make the public disclosures required by the
Ad Hoc Group NDAs. Without limiting the foregoing, the Debtors shall make
publicly available a copy of this Agreement, but, shall redact, and not
disclose, the holdings information of every Party to this Agreement as of the
date hereof and at any time hereafter.

38. Headings. The section headings of this Agreement are for convenience only
and shall not affect the interpretation hereof. References to sections, unless
otherwise indicated, are references to sections of this Agreement.

39. Interpretation. This Agreement constitutes a fully negotiated agreement
among commercially sophisticated parties and therefore shall not be construed or
interpreted for or against any Party, and any rule or maxim of construction to
such effect shall not apply to this Agreement.

[Signatures and exhibits follow]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

ATLAS RESOURCE PARTNERS, L.P. By:  

/s/ Daniel C. Herz

Name:   Daniel C. Herz Title:   Chief Executive Officer Date:   7/25/2016

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

ATLAS ENERGY GROUP, LLC By:  

/s/ Daniel C. Herz

Name:   Daniel C. Herz Title:   President Date:   7/25/2016

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

ATLAS RESOURCE PARTNERS HOLDINGS, LLC By:  

/s/ Jeffrey M. Slotterback

Name:   Jeffrey M. Slotterback Title:   Chief Financial Officer

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

ARP BARNETT PIPELINE, LLC ARP BARNETT, LLC ARP EAGLE FORD, LLC ARP MOUNTAINEER
PRODUCTION, LLC ARP OKLAHOMA, LLC ARP PRODUCTION COMPANY, LLC ARP RANGELY
PRODUCTION, LLC ATLAS BARNETT, LLC ATLAS ENERGY COLORADO, LLC ATLAS ENERGY
INDIANA, LLC ATLAS ENERGY OHIO, LLC ATLAS ENERGY SECURITIES, LLC ATLAS ENERGY
TENNESSEE, LLC ATLAS NOBLE, LLC ATLAS PIPELINE TENNESSEE, LL ATLAS RESOURCES,
LLC ATLS PRODUCTION COMPANY, LLC REI-NY, LLC RESOURCE ENERGY, LLC RESOURCE WELL
SERVICES, LLC VIKING RESOURCES, LLC By:   Atlas Resource Partners Holdings, LLC,
  as sole member of each By:  

/s/ Jeffrey M. Slotterback

Name:   Jeffrey M. Slotterback Title:   Chief Financial Officer

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

ATLAS RESOURCE FINANCE CORPORATION By:  

/s/ Jeffrey M. Slotterback

Name:   Jeffrey M. Slotterback Title:   Chief Financial Officer

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

FS ENERGY & POWER FUND By: GSO Capital Partner LP, as Sub-Adviser By:  

/s/ Marisa Beeney

Name:   Marisa Beeney Title:   Authorized Signatory

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

WAYNE FUNDING LLC By: FS Energy & Power Fund, as Sole Member By: GSO Capital
Partners LP, as Sub-Advisor By:  

/s/ Marisa Beeney

Name:   Marisa Beeney Title:   Authorized Signatory

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

WISSAHICKON CREEK LLC, LEHIGH RIVER LLC, JUNIATA RIVER LLC By: FS Investment
Corporation II, as Sole Member By: GSO / Blackstone Debt Funds Management LLC,
as Sub-Advisor By:  

/s/ Marisa Beeney

Name:   Marisa Beeney Title:   Authorized Signatory

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

BLACKSTONE/GSO STRATEGIC CREDIT FUND By: GSO / Blackstone Debt Funds Management
LLC, as Collateral Manager By:  

/s/ Marisa Beeney

Name:   Marisa Beeney Title:   Authorized Signatory

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

GSO ENERGY MARKET OPPORTUNITIES FUND LP By: GSO Energy Market Opportunities
Associates LLC, as its General Partner By:  

/s/ Marisa Beeney

Name:   Marisa Beeney Title:   Authorized Signatory

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

COBBS CREEK LLC By: FS Investment Corporation II, as Sole Member By: GSO /
Blackstone Debt Funds Management LLC as Sub-Advisor By:  

/s/ Marisa Beeney

Name:   Marisa Beeney Title:   Authorized Signatory

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

BERWYN FUNDING LLC By: FS Energy and Power Fund, as Sole Member By: GSO Capital
Partners LP, as Sub-Advisor By:  

/s/ Marisa Beeney

Name:   Marisa Beeney Title:   Authorized Signatory

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

BURHOLME FUNDING LLC By: FS Investment Corporation III, as Sole Member By: GSO /
Blackstone Debt Funds Management LLC, as Sub-Advisor By:  

/s/ Marisa Beeney

Name:   Marisa Beeney Title:   Authorized Signatory

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

JEFFERSON SQUARE FUNDING LLC By: FS Investment Corporation III, as Sole Member
By: GSO / Blackstone Debt Funds Management LLC, as Sub-Advisor By:  

/s/ Marisa Beeney

Name:   Marisa Beeney Title:   Authorized Signatory

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

FOXFIELDS FUNDING LLC By: FS Energy & Power Fund, as Sole Member By: GSO Capital
Partners LP, as Sub-Advisor By:  

/s/ Marisa Beeney

Name:   Marisa Beeney Title:   Authorized Signatory

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

MTP ENERGY OPPORTUNITIES FUND LLC By MTP Energy Management LLC, its managing
member By: Magnetar Financial LLC, its sole member By:  

/s/ Michael Turro

Name:   Michael Turro Title:   Chief Compliance Officer MTP ENERGY MASTER FUND
LTD By MTP Energy Management LLC, its investment adviser By: Magnetar Financial
LLC, its sole member By:  

/s/ Michael Turro

Name:   Michael Turro Title:   Chief Compliance Officer

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

Bank of America, N.A. GBAM Special Assets Group By:  

/s/ Edna Aguilar Mitchell

Name:   Edna Aguilar Mitchell Title:   Director

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

BRANCH BANKING AND TRUST COMPANY By:  

/s/ Ryan K. Michael

Name:   Ryan K. Michael Title:   Senior Vice President

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

Cadence Bank, N.A. By:  

/s/ Kyle Gruen

Name:   Kyle Gruen Title:   AVP

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

Canadian Imperial Bank of Commerce, New York Branch By:  

/s/ Charles D. Mulkeen

Name:   Charles D. Mulkeen Title:   Executive Director

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

CAPITAL ONE, NATIONAL ASSOCIATION By:  

/s/ Stephen Hartman

Name:   Stephen Hartman Title:   Assistant Vice President

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

CIT BANK, N.A., formerly known as OneWest Bank, N.A., as a Lender By:  

/s/ Barbara Perich

Name:   Barbara Perich Title:   Director

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

Citibank, N.A. By:  

/s/ Tariq Masaud

Name:   Tariq Masaud Title:   Vice President

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

COMERICA BANK By:  

/s/ Jeffrey M. Parilla

Name:   Jeffrey M. Parilla Title:   Vice President

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

COMPASS BANK By:  

/s/ Payton K. Swope

Name:   Payton K. Swope Title:   Executive Vice President

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

DEUTSCHE BANK AG NEW YORK BRANCH, solely as a Consenting First Lien Lender (and
not as any other Restructuring Support Party) in respect of, and as to any
obligations or restrictions under the RSA solely in connection with, the
interests identified immediately below the signature blocks hereof (and not in
respct of any other claim, debt or obligation):

 

By:  

/s/ Benjamin Souh

Name:   Benjamin Souh Title:   Vice President By:  

/s/ Michael Shannon

Name:   Michael Shannon Title:   Vice President

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

The Huntington National Bank By:  

/s/ Margaret Niekrash

Name:   Margaret Niekrash Title:   Vice President

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

ING Capital LLC By:  

/s/ Charles Hall

Name:   Charles Hall Title:   Managing Director By:  

/s/ Juli Bieser

Name:   Juli Bieser Title:   Managing Director

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

JPMorgan Chase Bank, N.A. By:  

/s/ Jo Linda Papadakis

Name:   Jo Linda Papadakis Title:   Authorized Officer

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

Natixis, New York Branch By:  

/s/ Carlos Quinteros

Name:   Carlos Quinteros Title:   Managing Director By:  

/s/ Jarrett Price

Name:   Jarrett Price Title:   Director

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

PNC Bank, National Association By:  

/s/ Steven J. McGehrin

Name:   Steven J. McGehrin Title:   Executive Vice President

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

Royal Bank of Canada By:  

/s/ Mark Lumpkin, Jr.

Name:   Mark Lumpkin, Jr. Title:   Authorized Signatory

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

Santander Bank, N.A. By:  

/s/ Aidan Lanigan

Name:   Aidan Lanigan Title:   Senior Vice President By:  

/s/ Puiki Lok

Name:   Puiki Lok Title:   Vice President

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

SunTrust Bank By:  

/s/ Janet R. Naifeh

Name:   Janet R. Naifeh Title:   Senior Vice President

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

The Bank of Nova Scotia By:  

/s/ Alan Dawson

Name:   Alan Dawson Title:   Director

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Bryan M. McDavid

Name:   Bryan M. McDavid Title:   Director

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

Whitney Bank By:  

/s/ Liana Tchernysheva

  Liana Tchernysheva   Executive Vice President

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

ABN AMRO Bank N.V. By:  

/s/ Hilde Veldman

Name:   Hilde Veldman Title:   Associate Director

 

By:  

/s/ C. Podt

Name:   C. Podt Title:   Ex. Director

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

AG DIVERSIFIED CREDIT STRATEGIES MASTER LP By:  

/s/ Maureen D’Alleva

Name:   Maureen D’Alleva Title:   Authorized Signatory

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

AG GLOBAL DEBT STRATEGY PARTNERS, L.P. By:  

/s/ Maureen D’Alleva

Name:   Maureen D’Alleva Title:   Authorized Signatory

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

AG KAISER PERMANENTE GROUP TRUST By:  

/s/ Maureen D’Alleva

Name:   Maureen D’Alleva Title:   Authorized Signatory

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

ATLANTIC TRUST COMPANY By:  

/s/ Lance Marr

Name:   Lance Marr Title:   Senior Vice President

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

FIR TREE INC. (on behalf of its investment funds under Management) By:  

/s/ Evan Lederman

Name:   Evan Lederman Title:   Authorized Person

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

FRANKLIN ADVISERS, INC., AS INVESTMENT MANAGER ON BEHALF OF CERTAIN FUNDS AND
ACCOUNTS By:  

/s/ Glenn Voyles

Name:   Glenn Voyles Title:   Vice President

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

MACKAY SHIELDS LLC, as investment manager on behalf of certain of its clients
that are Consenting Noteholders By:  

/s/ Andrew Susser

Name:   Andrew Susser Title:   EMD

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

GUGGENHEIM PARTNERS INVESTMENT MANAGEMENT, LLC, on behalf of certain entities
managed, advised, or sub-advised by it and not in its individual capacity By:  

/s/ Kevin M. Robinson

Name:   Kevin M. Robinson Title:   Attorney-in-Fact

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

SECURITY INVESTORS, LLC, on behalf of certain entities managed, advised, or
sub-advised by it and not in its individual capacity By:  

/s/ Amy J. Lee

Name:   Amy J. Lee Title:   Senior Vice President and Secretary

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

JNL/PPM AMERICA HIGH YIELD BOND FUND By: PPM AMERICA, INC., as sub-advisor and
not in its individual capacity By:  

/s/ Scott Richards

Name:   Scott Richards Title:   Senior Managing Director

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

EASTSPRING INVESTMENTS – U.S. HIGH YIELD BOND FUND By: PPM AMERICA, INC., as
sub-advisor and not in its individual capacity By:  

/s/ Curt Burns

Name:   Curt Burns Title:   Managing Director

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

Signature Page to Atlas Resource Partners, L.P.

Restructuring Support Agreement

 

SILVER ROCK FINANCIAL LP, As Investment Manager to each of the following:

Bayside Partners LLC

Dnsmore LLC

GenDos LLC

GenTrace LLC

GenUno LLC

Mounte LLC

NP1 LLC

Silver Rock Opportunistic Credit Fund LP

Wellwater LLC

By:  

/s/ Michael W. Skarda

Name:   Michael W. Skarda Title:   General Counsel

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Exhibit A

to the Restructuring Support Agreement

FIRST LIEN EXIT FACILITY TERM SHEET



--------------------------------------------------------------------------------

FIRST LIEN EXIT FACILITY TERM SHEET

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Second Amended and Restated Credit Agreement,
dated as of July 31, 2013 (as amended, restated or otherwise modified prior to
the date hereof, the “Existing Credit Agreement”). This Term Sheet is
confidential and for discussion purposes only. This Term Sheet does not attempt
to describe all of the terms, conditions and requirements that would pertain to
the transactions described herein, but rather is intended to outline certain
basic items around which the transactions will be structured. This Term Sheet
does not create a binding obligation, fiduciary relationship or joint venture
between the parties. This Term Sheet does not constitute an offer, agreement,
conditional or otherwise, agreement in principle, agreement to agree, or
commitment to provide or borrow the proposed financing. Any agreement to provide
the First Lien Exit Facility described herein or any other financing arrangement
will be subject to definitive documentation satisfactory to the Administrative
Agent and the Lenders, each acting in its sole discretion, and approval from
each such person’s internal credit committees.

Summary of First Lien Exit Facility

 

Borrower:    Reorganized Atlas Resource Partners, L.P. Administrative Agent:   
Wells Fargo Bank, National Association Commitments:    $440 million Borrowing
Base:   

Borrowing Base set at $410 million plus a non-conforming component of $30
million (the “Non-Conforming Tranche”).

 

No more than $440 million will be deemed drawn at emergence (including letters
of credit). For the avoidance of doubt, the Borrower shall repay, in cash, all
loans outstanding under the Existing Credit Agreement such that the amount of
loans and face amount of letters of credit outstanding thereunder is $440
million immediately prior to entry into the First Lien Exit Facility. The
Borrower shall repay, in cash, all other obligations outstanding under the
Existing Credit Agreement, including, without limitation, accrued interest, fees
and expense reimbursement obligations due to the Administrative Agent and
Lenders pursuant to Section 12.03 of the Existing Credit Agreement, prior to the
entry into the First Lien Exit Facility.

 

First Scheduled Redetermination will occur on May 1, 2017 and the Non-Conforming
Tranche will terminate on May 1, 2017. The Super Majority Lenders may elect to
have one Interim Redetermination prior to the first Scheduled Redetermination;
provided, however, that the Super Majority Lenders shall waive such right if
additional proved Oil & Gas Properties from the Designated Partnerships having a
PV-9 Value in excess of $40 million are Mortgaged prior to November 1, 2016.
“PV-9 Value” will be calculated by the Administrative Agent in its sole
discretion and consistent with its normal oil and gas lending criteria as they
exist at the particular time.



--------------------------------------------------------------------------------

Commodity Hedging:    The Borrower will maintain hedging agreements entered into
during the Borrower’s bankruptcy cases (the “New Hedges”) for no less than 80%
of forecasted PDP through Cal’18 under the First Lien Exit Facility. The minimum
volumes and prices of the New Hedges, when taken in the aggregate, as determined
by the Administrative Agent, shall meet the levels described on Schedule 1
hereto; provided that the New Hedges shall (x) be consistent with the hedge
counterparties’ current standards and the Documentation Principles, and (y) be
secured pari passu by the same collateral as the First Lien Exit Facility;
provided further that, by no later than December 31, 2017, the Borrower shall
enter into hedging agreements for no less than 80% of forecasted PDP through
Cal’ 19. Interest:    Pricing grid will be L+ 300-400 basis points (with a LIBOR
floor of 1% while Non-Conforming Tranche is outstanding). Upfront Fee:    25
basis points due and payable at emergence; 50 basis points due and payable on
the Maturity Date. Commitment Fee:    Same as under the Existing Credit
Agreement. Letters of Credit:    Same as under the Existing Credit Agreement;
provided that any existing letters of credit under the Existing Credit Agreement
shall be “rolled” over into the First Lien Exit Facility. Guarantees:    No
change to the Existing Credit Agreement; provided that (x) any existing
Immaterial Subsidiaries of Borrower (other than Unrestricted Subsidiaries) shall
be joined as Guarantors, and (y) any parent of the reorganized Borrower shall be
joined as a guarantor. Security:    No change to the Existing Credit Agreement;
provided, however, that the Required Mortgage Value will be increased from 80%
to 95% for all Oil and Gas Properties except for the Oil and Gas Properties in
Eagle Ford for which the Required Mortgage Value will be increased from 80% to
100%; provided further that the Loan Parties shall not be permitted to
contribute property that is subject to a lien of the Administrative Agent to the
Designated Partnerships. Notwithstanding the foregoing, the Loan Parties shall
be permitted to contribute up to the sixteen wells identified on Schedule 2
hereto to the 2016 Eagle Ford Partnership based on the amount of capital raised
for such partnership. Maturity:    August 23, 2019 (the “Maturity Date”), which
is six months prior to the existing second lien facility. Mandatory Prepayments:
   Substantially consistent with the Existing Credit Agreement with revisions
necessary to reflect the Documentation Principles, including that any mandatory
prepayments made while the Non-Conforming Tranche is outstanding shall be used
first to prepay the Non-Conforming Tranche.

 

2



--------------------------------------------------------------------------------

Anti-Hoarding Provision:   

“Consolidated Cash Balance” shall mean, at any time, the aggregate amount of
cash and cash equivalents, marketable securities, treasury bonds and bills,
certificates of deposit, investments in money market funds and commercial paper,
in each case, held or owned by (whether directly or indirectly), credited to the
account of, or otherwise reflected as an asset on the balance sheet of, the
Borrower and the Guarantors less Excluded Funds less any cash or cash
equivalents of the Loan Parties constituting purchase price deposits held in
escrow pursuant to a binding and enforceable purchase and sale agreement with a
third party containing customary provisions regarding the payment and refunding
of such deposits less any issued checks or initiated wires or ACH transfers less
certain other amounts as may be agreed by the Administrative Agent and the
Borrower.

 

“Excluded Funds” means cash held by any Loan Party in accounts designated solely
for (i) payroll or employee benefits, (ii) the payment of withholding taxes of
the Borrower or any Guarantor, or (iii) the payment of royalty and working
interest payments owing to third parties.

 

If at the close of business on any Friday (or such other business day as the
Administrative Agent and the Borrower may agree) (the “Consolidated Cash
Measurement Date”), (i) there is Credit Exposure outstanding, and (ii) the Loan
Parties shall have a Consolidated Cash Balance in excess of $20 million (the
“Excess Cash”), then on the next Business Day, the Borrower will prepay the
Loans in an amount equal to the Excess Cash and to the extent such Excess Cash
is in an amount greater than the total outstanding principal amount of the
Loans, the Borrower shall use such cash to collateralize outstanding LC
Exposure.

 

No prepayment notice shall be required for a prepayment made under this
provision. All amounts repaid under this provision shall be applied to loans in
a manner such that the least amount of breakage fees would result from any such
prepayment and such amounts shall be available for reborrowing.

Representations and Warranties:    Substantially consistent with the Existing
Credit Agreement with revisions (i) reasonably necessary to reflect the
operational requirements of the Borrower and its subsidiaries (after giving
effect to the transactions) in light of their capitalization, size, entity form,
business industry and business practices and proposed business plan and
operations of the Borrower and its subsidiaries, (ii) reasonably requested by
the Administrative Agent to reflect the Administrative Agent’s current market
standards, (iii) customary for transactions of this type, and (iv) such other
changes as may be mutually agreed by the Borrower and the Administrative Agent
(the “Documentation Principles”). Affirmative Covenants:    Substantially
consistent with the Existing Credit Agreement with revisions necessary to
reflect the Documentation Principles.

 

3



--------------------------------------------------------------------------------

Negative Covenants:   

Other than with respect to financial covenants, substantially consistent with
the Existing Credit Agreement with revisions necessary to reflect the
Documentation Principles, including, without limitation, (i) changes necessary
to accommodate the form of the reorganized Borrower and ARP C-Corp, the parent
of the reorganized Borrower, (ii) subject to certain restrictions, Section 9.13
shall be revised to expressly permit expense reimbursement and management fees
under the organizational documents of the Borrower, and the provision of
services, payment or reimbursement of costs and expenses for or on behalf of ARP
C-Corp. pursuant to the Omnibus Agreement, which shall be in form and substance
acceptable to the Administrative Agent and consistent with the Corporate
Governance term sheet attached hereto as Exhibit A, (iii) any due and payable
state and federal tax liabilities as a result of income or sale of assets of ARP
C-Corp. and its subsidiaries shall be included in the definition of “Debt” under
the First Lien Exit Facility, and (iv) the Loan Parties will be permitted to
make payments in connection with the Preferred Share Call Right (as defined in
Exhibit A) so long as (w) no Default or Event of Default has occurred or is
continuing or will result from such payment, (x) no Borrowing Base Deficiency
exists, (y) the Non-Conforming Tranche has been paid in full, and (z) the pro
forma availability under the Borrowing Base after giving effect to such payment
is 10% or greater.

 

Additionally, the financial covenants set forth in Section 9.01 of the Credit
Agreement shall be deleted in their entirety and replaced with (i) a ratio of
EBITDA to cash interest expense of no less than 2.5 to 1.0, (ii) a current ratio
of no less than 1.0 to 1.0, (iii) a ratio of Total Debt to EBITDA of no more
than 5.0 to 1.0, and (iv) a ratio of First Lien Debt to EBITDA (the “First Lien
Leverage Ratio”) of no more than 3.5 to 1.0. Financial covenants will be tested
at the end of each fiscal quarter starting with the fiscal quarter ended
December 31, 2016. For purposes of the financial covenants, EBITDA will be
determined on an annualized basis for the first three fiscal quarters ending
after the effective date and then on a trailing twelve month basis thereafter.

 

Further, the covenant restricting indebtedness set forth in Section 9.02 of the
Credit Agreement shall be revised to permit the outstanding Permitted Second
Lien Debt (plus additional PIK amounts accrued thereon). The Loan Parties will
be prohibited from making payments of more than 2% cash interest in respect of
Permitted Second Lien Debt (x) for the first nine months after emergence, and
(y) during the 10th month through the 24th month after emergence, so long as any
of the following exist (i) the Non-Conforming Tranche is outstanding, (ii) the
First Lien Leverage Ratio is greater than 3.25 to 1.0, or (iii) any Borrowing
Base Deficiency exists.

Events of Default:    Substantially consistent with the Existing Credit
Agreement with revisions necessary to reflect the Documentation Principles.

 

4



--------------------------------------------------------------------------------

Term Loan:    Any lender under the Existing Credit Agreement that does not opt
to participate in the revolving facility provided for in this term sheet will be
distributed “second-out” term loans, which are secured pari passu with the
revolving facility, pursuant to the Borrower’s plan of reorganization. Accrued
Second Lien Interest During Chapter 11 Case:    No more than 2% interest in
respect of Permitted Second Lien Debt accrued during the Borrower’s bankruptcy
cases may be paid in cash to the holders of Permitted Second Lien Debt at
emergence from bankruptcy.

 

5



--------------------------------------------------------------------------------

Schedule 1

New Hedges

 

     NATURAL GAS                    HEDGE  

FROM

   MONTHLY
VOLUMES      UNITS      TO      PRICE  

8/1/2016

     4514.16         MMCF         1/1/2017       $ 2.786   

1/1/2017

     4163.28         MMCF         1/1/2018       $ 2.958   

1/1/2018

     3767.84         MMCF         1/1/2019       $ 2.840         CRUDE OIL     
              HEDGE  

FROM

   MONTHLY
VOLUMES      UNITS      TO      PRICE  

8/1/2016

     100.08         MBBLS         1/1/2017       $ 46.56   

1/1/2017

     88.24         MBBLS         1/1/2018       $ 48.85   

1/1/2018

     77.44         MBBLS         1/1/2019       $ 49.98   

 

6



--------------------------------------------------------------------------------

Schedule 2

Eagle Ford Wells

 

Well Number

  

Property Number

  

Well Name

1    P1UGPAPG00    GRACE UNIT 6H 2    P1UGPASG00    GRACE UNIT 4H 3   
P1UGPAUG00    GRACE UNIT 5H 4    QALCSQDRGB    GRACE UNIT/UNIT 10 5   
QALCTB7JNV    GRACE UNIT/UNIT 10 6    QALCT6SHLV    UNIT 10 3H 7    QALCTB2KOV
   UNIT 10 4H 8    QALCT0FJIV    UNIT 10 5H 9    QALCTBHKPV    UNIT 10 6H 10   
QALCT69HMV    UNIT 10 7H 11    P1UGPAKG00    DOBIE MARTIN UNIT 5H 12   
P1UGPAMG00    DOBIE MARTIN UNIT 6H 13    P1UGPAFF00    JIMMY UNIT 4H 14   
P1UGPA4F00    JIMMY UNIT 5H 15    P1UGPB0F00    JIMMY UNIT 6H 16    Property
number identified by Borrower, subject to consent of the Administrative Agent   
GRACE UNIT/UNIT 10 3H

 

7



--------------------------------------------------------------------------------

EXHIBIT A

Corporate Governance Term Sheet

See attached.

 

8



--------------------------------------------------------------------------------

Exhibit B

to the Restructuring Support Agreement

SECOND LIEN EXIT FACILITY TERM SHEET



--------------------------------------------------------------------------------

SECOND LIEN EXIT FACILITY TERM SHEET

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Second Lien Credit Agreement, dated as of
February 23, 2015 (as amended, restated or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”). This Term Sheet includes certain
material business terms and conditions relating to the potential credit
agreement (the “Second Lien Exit Facility Credit Agreement”), which is currently
being considered by the Lenders and proposed to replace the Existing Credit
Agreement. This Term Sheet is confidential and for discussion and settlement
purposes only and is subject to the provisions of Rule 408 of the Federal Rules
of Evidence and other similar applicable state and federal rules, and may not be
disclosed by the Borrower or any affiliate or representative thereof without the
prior written consent of the Lenders (other than to the Borrower’s directors,
officers, employees, agents or representatives, including advisors, consultants,
accountants and counsel, in each case on a confidential and need-to-know basis).
This Term Sheet does not attempt to describe all of the terms, conditions and
requirements that would pertain to the transactions described herein, but rather
is intended to outline certain basic items around which the transactions will be
structured. Except for the confidentiality provisions set forth above and the
provisions identified under the headings Fees and Expenses and Governing Law in
Annex A hereto, this Term Sheet does not create a binding obligation, fiduciary
relationship or joint venture between the parties. This Term Sheet does not
constitute an offer, agreement, conditional or otherwise, agreement in
principle, agreement to agree, or commitment to provide or borrow the proposed
financing.

Summary of Second Lien Exit Facility

 

Borrower    Reorganized Atlas Resource Partners, L.P. or such other entity as
agreed to between the parties. Administrative Agent and Collateral Agent   
Wilmington Trust, National Association, or such other entity as agreed to
between the parties. Commitments    $250 million plus the amounts resulting from
the accrual of PIK interest on the principal amount of $250 million at a rate
equal to Adjusted LIBO Rate plus 9% per annum during the period commencing on
the filing date of the Chapter 11 cases and ending on the effective date of the
Second Lien Exit Facility Credit Agreement. Interest    During the first 9
months after the effective date of the Second Lien Exit Facility Credit
Agreement, (i) cash interest will accrue at a rate equal to 2% per annum, to be
paid monthly, and (ii) PIK interest will accrue at a rate equal to Adjusted LIBO
Rate plus 9% per annum.



--------------------------------------------------------------------------------

   For the immediately succeeding 15 months, interest shall be calculated as set
forth below:

 

First Lien

Leverage Ratio

   Cash
Interest     PIK
Interest  

< 3.25x

     L + 9 %      N/A   

> 3.25x

     2 %      L + 11 % 

 

  

“First Lien Leverage Ratio” means the ratio of First Lien Debt (as defined in
the First Lien Credit Agreement) to EBITDA.

 

“L” means Adjusted LIBO Rate. LIBO Rate is subject to a 1% floor.

 

Notwithstanding the foregoing, during such 15-month period, (a) cash interest
will accrue at a rate equal to 2% per annum, to be paid monthly, and (b) PIK
interest will accrue at a rate equal to Adjusted LIBO Rate plus 11% per annum
for so long as (x) any Borrowing Base Deficiency exists and (y) the
Non-Conforming Tranche is outstanding.

 

Following a period of 24 months after the effective date of the Second Lien Exit
Facility Credit Agreement, interest shall be payable in a manner consistent with
the applicable interest rate terms of the Existing Credit Agreement.

Guarantees    No change to the Existing Credit Agreement except to reflect any
additional guarantees supporting the First Lien Credit Agreement. Security    No
change to the Existing Credit Agreement except to reflect any additions to the
collateral securing the First Lien Credit Agreement (it being understood that
the Second Lien Exit Facility Credit Agreement will (a) include a pledge of the
equity interests of Anthem Securities, Inc. and inclusion of such entity as a
Restricted Subsidiary, subject to customary exceptions and qualifications in
connection with such entity’s status as a FINRA-regulated broker-dealer and
revisions to the representations and warranties and covenants to allow for the
operation of the business of Anthem Securities, Inc. in the ordinary course of
business and (b) provide that any intercompany debt owed by a Restricted
Subsidiary or any Loan Party to the Borrower or any other Loan Party will be
documented pursuant to an intercompany note in form and substance satisfactory
to the Lenders and pledged to the Collateral Agent as security for the
obligations under the Loan Documents).



--------------------------------------------------------------------------------

Intercreditor Agreement    Substantially consistent with the existing
Intercreditor Agreement except with respect to the following: (i) the cap on the
principal amount of the DIP Financing will be adjusted to reflect the reduction
of commitments under the First Lien Credit Agreement and (ii) any refinancing or
replacement of the First Lien Debt (as defined in the Intercreditor Agreement)
shall be provided by commercial banks only unless consented to by the Required
Lenders. Maturity    No change to the Existing Credit Agreement. Conditions
Precedent    The Lenders entry into a restructuring support agreement (the
“Restructuring Support Agreement”) shall be subject to satisfactory resolution
and agreement between the Borrower and each of the Lenders, the First Lien
Lenders and the noteholders. The Second Lien Exit Facility Credit Agreement will
be subject to certain conditions precedent to be agreed. The conditions
precedent shall include the payment in full in cash of the reasonable fees and
expenses, whether incurred before or after the petition date, of (i) one legal
counsel and one bankruptcy counsel for the Agents and (ii) Latham & Watkins LLP
in accordance with that certain L&W Fee Letter dated as of June 14, 2016 (the
“L&W Fee Letter”) and PJT Partners LP in accordance with that certain engagement
letter dated as of July 15, 2016 (the “PJT Engagement Letter”), in each case as
advisors to the Lenders. Mandatory Prepayment    No change to the Existing
Credit Agreement (except as set forth in Annex A). Representations and
Warranties    Substantially consistent with the Existing Credit Agreement with
revisions necessary to reflect the operational requirements of the Borrower and
its subsidiaries (after giving effect to the transactions) in light of their
capitalization, size, entity form, business industry and business practices and
proposed business plan and operations of the Borrower and its subsidiaries and
shall include amendments to make the Second Lien Exit Facility Credit Agreement
substantially consistent with the First Lien Credit Agreement, with such
modifications as may be agreed among the parties (the “Documentation
Principles”).



--------------------------------------------------------------------------------

Affirmative Covenants    Substantially consistent with the Existing Credit
Agreement (except as set forth in Annex A) with revisions necessary to reflect
the Documentation Principles. Negative Covenants    Substantially consistent
with the Existing Credit Agreement (except as set forth in Annex A) with
revisions necessary to reflect the Documentation Principles, including without
limitation changes necessary to accommodate the form of the reorganized Borrower
and ARP C-Corp, the anticipated reorganized parent of the Borrower. Events of
Default    No change to the Existing Credit Agreement, except that Section 10.1
of the Existing Credit Agreement shall be revised to ensure that failure to
repay the Non-Conforming Tranche under the First Lien Credit Agreement by the
date that is 9 months after the effective date of the Second Lien Exit Facility
Credit Agreement shall constitute an Event of Default; provided, that, such
failure shall not be deemed an Event of Default to the extent (a) that the
related event of default under the First Lien Credit Agreement (if any) is
waived by the First Lien Lenders in accordance with the terms of the First Lien
Credit Agreement and, as consideration for a similar waiver by the Lenders, the
Lenders obtain at least the same economics and other material terms with respect
to the Second Lien Exit Facility Credit Agreement as the First Lien Lenders
providing such waiver with respect to the First Lien Credit Agreement
(including, without limitation, indemnities and liability releases), (b) the
form of such waiver under the Second Lien Exit Facility Credit Agreement shall
be on substantially the same terms as the waiver provided by the First Lien
Lenders and (c) such waiver under the Second Lien Exit Facility Credit Agreement
is not, and could not reasonably be expected to, be adverse to the interests of
the Lenders or otherwise have a disproportionate impact on the Lenders as
compared to the impact on the First Lien Lenders. Non-Conforming Tranche    As
of the Second Lien Exit Facility Credit Agreement effective date, the aggregate
principal amount of the Non-Conforming Tranche provided by the First Lien
Lenders shall not exceed $30,000,000. Consent Fee    Each Lender will receive
its pro rata portion of 10% of the equity of Borrower (subject to dilution from
the Borrower’s management incentive plan).



--------------------------------------------------------------------------------

Conflicts Committee    A GSO representative will be entitled to one seat on the
Borrower’s conflict committee while GSO holds $50,000,000 or more of debt
investments in the Borrower. The conflicts committee shall make decisions by
majority and the majority must include GSO’s representative. Adequate Protection
   During the Chapter 11 cases, any modifications or amendments to the interim
or final order approving the use of cash collateral from the interim order
attached to the Restructuring Support Agreement that are reasonably anticipated
to have a material adverse effect on the claims under the Existing Second Lien
Facility shall be acceptable to the Lenders, provided that such consent shall
not be unreasonably withheld, and shall include adequate protection including
cash payment of professional fees of the Latham & Watkins LLP and PJT Partners
LP, whether accrued prepetition or post-petition, on no less than a monthly
basis until the termination of the Restructuring Support Agreement, and adequate
protection liens and information rights corresponding to the adequate protection
liens and information rights granted to the First Lien Lenders. Payment of
Pre-Petition and Post-Petition Interest and Expenses    The Joint Prepackaged
Chapter 11 Plan of Reorganization of the Borrower (the “Plan”) shall provide for
payment in full in cash to the Agents and Lenders on the effective date of the
Plan of (i) all interest accrued prior to the petition date, (ii) interest
accrued post-petition on the principal amount of $250 million at a rate equal to
2% per annum, and (iii) the expenses of the Agents and Lenders, whether incurred
before or after the petition date, including the fees and expenses of Latham &
Watkins LLP in accordance with the L&W Fee Letter and PJT Partners LP in
accordance with the PJT Engagement Letter.



--------------------------------------------------------------------------------

Annex A

Special Terms of Second Lien Exit Facility Term Sheet

 

Affirmative Covenants   

Financial Statements; Other Information

 

Section 8.01 of the Second Lien Exit Facility Credit Agreement shall include a
requirement for the Borrower to provide an annual budget (the “Budget”) in
substantially the same form as previously delivered to the Administrative Agent.

 

The Borrower shall provide a schedule of all Affiliate Transactions in existence
on the Second Lien Exit Facility Credit Agreement effective date and,
thereafter, shall provide a monthly schedule describing in reasonable detail all
Affiliate Transactions entered into during each month, which schedule shall,
among other things, identify the relevant Affiliates and include aggregate
consideration in respect of each such Affiliate Transaction.

 

Hedging Requirements

 

The provisions of the Existing Credit Agreement related to hedging shall be
revised on terms substantially similar to the terms of the hedging requirements
under the First Lien Credit Agreement.

Negative Covenants   

Limitation on Affiliate Transactions

 

The thresholds in Sections 9.13(a)(ii) and (iii) shall be deleted in their
entirety, such that all Affiliate Transactions (regardless of value) shall be
subject to the requirements of subclauses (i), (ii) and (iii) of Section
9.13(a), and the following proviso shall be included after the “;” appearing at
the end of Section 9.13(a)(i): “provided, however, that any Affiliate
Transaction or series of Affiliate Transactions (other than transactions among
the Borrower, the Loan Parties or GSO Capital Partners LP or any of its
Affiliates (or among any of them)) that involves consideration in excess of
$2,000,000 individually or in the aggregate in any fiscal year shall require the
consent of the Required Lenders; provided, further, however, notwithstanding
anything to the contrary set forth in Section 9.13(a), any change to the current
methodology by which Atlas Energy Group, LLC or any of its subsidiaries
allocates its and its affiliates’ general and administrative costs (including
corporate overhead) to the Borrower shall be permitted so long as approved by a
majority of the Borrower’s conflicts committee (which majority must include
GSO’s member representative so long as GSO maintains a member representative).”
Promptly after Atlas Energy Group, LLC (“ATLS”) forms a new subsidiary (“ARP Mgt
LLC”) to manage the Borrower, (i) the Borrower’s conflicts committee will review
the current methodology by which ATLS or



--------------------------------------------------------------------------------

  

ARP Mgt LLC allocates its and its affiliates’ general and administrative costs
(including corporate overhead) to the Borrower and either approve or revise such
methodology in good faith, (ii) every six months, the conflicts committee must
approve any change to such current methodology before any such change to such
current methodology becomes effective (and the conflicts committee will have
reasonable audit rights relating to such approval process), and (iii) the
conflicts committee must approve any new or additional management compensation
agreements or arrangements the costs of which will be allocated to the Borrower
in whole or in part (which approval, in the case of each of clauses (i), (ii)
and (iii) will not be unreasonably withheld or delayed).

 

Clause (v) of Section 9.13(b) shall be limited to joint ventures existing as of
the Second Lien Exit Facility Credit Agreement effective date and to any Tax
Advantaged Drilling Partnership1. Clauses (xi) and (xiv) of

 

 

1  “Tax Advantaged Drilling Partnerships” means any partnership or limited
liability company where investors (individuals or trusts) invest as general
partners or members to take advantage of the exemption for working interests
from the passive income rules as provided in the Internal Revenue Code of 1986,
as amended, that (i) is listed on Schedule 7.15 to the Second Lien Exit Facility
Credit Agreement as a “Tax Advantaged Drilling Partnership”, (ii) is governed at
all times by (A) an Organizational Document in form and substance substantially
similar to the forms of the Organizational Document of the partnerships listed
on Schedule 7.15 to the Second Lien Exit Facility Credit Agreement of which
Atlas Resources, LLC is the Master General Partner and which closed
subscriptions on or after January 1, 2009 or (B) Organizational Documents that
are otherwise reasonably acceptable to the Administrative Agent; provided that
for any Tax Advantaged Drilling Partnership formed after the March 22, 2011, the
Organizational Document for such Tax Advantaged Drilling Partnership shall
contain provisions allowing the Master General Partner of such Tax Advantaged
Drilling Partnership to withdraw its ownership interest in Tax Advantaged
Drilling Partnership in the form of a working interest in such Tax Advantaged
Drilling Partnership’s Oil and Gas Properties equal to its interest as Master
General Partner in the revenues of such Tax Advantaged Drilling Partnership at
the request of the Administrative Agent or the Majority Lenders without the
consent of any other party to such Organizational Document and (iii) (A) at all
times, in the case of any Tax Advantaged Drilling Partnership that is a limited
partnership, has a sole general partner that is a Loan Party and, in the case of
any Tax Advantaged Drilling Partnership that is a limited liability company, has
a sole managing member or sole manager that is a Loan Party; (B) does not at any
time engage in any line of business other than Hydrocarbon exploration,
development, acquisition or production; (C) does not at any time own (whether in
fee or by leasehold) any material asset other than Hydrocarbon Interests and
Property reasonably related thereto, including, in the case of any Participating
Partnership, Swap Agreements permitted under clause (I) of this definition;
(D) does not at any time incur, create, assume or suffer to exist any Debt
except, so long as such Loan Party is in compliance with Section 8.13(e), loans
owing to a Loan Party that is the Master General Partner of such Tax Advantaged
Drilling Partnership; (E) does not at any time incur, assume or permit to exist
any Lien on any of its Properties (now owned or hereafter acquired), except
Liens created pursuant to the Designated Partnership Hedge Facility (as defined
in the First Lien Credit Agreement), Excepted Liens, Immaterial Title
Deficiencies and Liens securing Debt permitted under clause (D) of this
definition; (F) at all times has a Loan Party as the operator or co-operator of
its Oil and Gas Properties; (G) has not taken any action including, without
limitation, the amendment of its organizational documents, that causes the
Equity Interests to be “securities” under Article 8 of the UCC unless the Loan
Party owning such Equity Interests has taken, or caused to be taken, all actions
reasonably requested by the Administrative Agent (including, without limitation,
subject to the Intercreditor Agreement, the delivery of any certificates
evidencing such securities and related stock powers and/or entering into control
agreements reasonably acceptable to the Administrative Agent) to protect and
perfect the second priority security interest of the Administrative Agent in
such Equity Interests and facilitate the Administrative Agent’s exercise of
remedies with respect to such Equity Interests in accordance with the terms of
the Security Instruments; (H) at all times has beneficial and record title (as
fee owner or owner of a leasehold interest) to all Designated Partnership
Properties owned (whether in fee or by leasehold) by it; and (I) does not at any
time enter into any Swap Agreement, except, for any Participating Partnership,
any Permitted Participating Partnership Swap Agreement.



--------------------------------------------------------------------------------

   Section 9.13(b) shall be deleted in their entirety and the following new
clauses (xvi) and (xvii) shall be included therein: “(xvi) the payment of
expense reimbursement and management fees under the amended and restated limited
partnership agreement for the Borrower, and the provision of services, payment
or reimbursement of costs and expenses for or on behalf of ARP C-Corp, the
reorganized parent of the Borrower, pursuant to the Omnibus Agreement, all as
described in the Corporate Governance term sheet attached hereto as Exhibit A
and (xvii) the transactions described on Schedule 9.13 attached hereto.” The
Second Lien Exit Facility Credit Agreement will include restrictions on material
amendments to the agreements described in the foregoing proposed new clause
(xvi) to be inserted in Section 9.13(b). The copy of Schedule 9.13 attached
hereto as Exhibit C will be attached to Second Lien Exit Facility Credit
Agreement as Schedule 9.13.   

Limitation on Liens

 

Clause (c) of Section 9.03 shall be deleted in its entirety and clause (e) of
Section 9.03 shall provide as follows: “(e) Debt for borrowed money in an
aggregate amount not to exceed $2,000,000 but only if and for so long as such
Debt is permitted to be secured under the First Lien Credit Agreement”.

 

Clause (r) of the definition of “Excepted Liens” shall provide as follows: “(r)
Lien securing Debt (other than Subordinated Indebtedness) in an aggregate
principal amount outstanding at any one time, when added together with all other
Debt secured by Liens pursuant to this clause (r), not to exceed $2,000,000.”

 

Limitations on Restricted Payments; Redemption of Certain Debt and Amendments to
Certain Debt Documents

 

Section 9.04(a) shall prohibit the payment of any cash distributions on any
Subordinated Indebtedness or Equity Interests of the Borrower and clause
(iii)(y) of Section 9.04(a) shall be deleted in its entirety. The lead-in to
clauses (A) and (B) in Section 9.04(a) (other than the definition of “Restricted
Payment”) and clauses (A) and (B) of Section 9.04(a) shall be deleted in their
entirety.



--------------------------------------------------------------------------------

 

Clause (b) of the proviso set forth in clause (i) of Section 9.04(b) shall be
deleted in its entirety. The Restricted Payments permitted pursuant to clauses
(i), (ii) and (iii) of Section 9.04(b) shall not be permitted without the prior
consent of the Required Lenders.

 

Clauses (iv), (vii) and (x) of Section 9.04(b) shall be deleted in their
entirety.

 

Clause (vi) of Section 9.04(b) shall be deleted in its entirety and replaced
with the following: “(vi) repurchases, redemptions or other acquisitions or
retirements for value of Equity Interests in each case made in lieu of
withholding taxes in connection with any exercise or exchange of warrants,
options or rights to acquire Equity Interests”.

 

Section 9.04(i) of the Credit Agreement shall restrict a Loan Party’s ability to
prepay or redeem, or make open market purchases of, Equity Interests or Debt
(other than, in the case of any such prepayment or redemption, Debt under the
First Lien Credit Agreement, the Indebtedness, any Refinancing Loans and Debt
secured by a lien on an asset that is subject to an Asset Disposition or
Casualty Event) unless such Loan Party shall have first made an offer to the
Lenders to prepay the Loans.

 

Limitation on Investments, Loans and Advances.

 

The Investments permitted pursuant to Section 9.05(b) shall be limited to an
amount of $1,000,000 if related to Affiliates (other than Subsidiaries of the
Borrower that are Loan Parties).

 

Clauses (g)(iii), (g)(iv) and (n) of Section 9.05 shall be deleted in their
entirety and clauses (h) and (i) of Section 9.05 shall provide as follows: “(h)
Investments (including, without limitation, capital contributions) in any Tax
Advantaged Drilling Partnership; provided, that such Investments shall consist
solely of (i) land, (ii) loans to such Tax Advantaged Drilling Partnership,
and/or (iii) other cash Investments so long as, after giving effect to such cash
Investment, no Default or Event of Default has occurred and is continuing or
would result therefrom and no Borrowing Base Deficiency exists at such time;
provided, however, none of the Borrower or any of its Restricted Subsidiaries
may contribute any general partnership interests of a Tax Advantaged Drilling
Partnership to another Tax Advantaged Drilling Partnership pursuant to this
clause (h); (i) Investments existing or contemplated to made and described on
Schedule 9.05.” The copy of Schedule 9.05 attached hereto as Exhibit B will be
attached to Second Lien Exit Facility Credit Agreement as Schedule 9.05.



--------------------------------------------------------------------------------

  

The amount of $43,750,000 in clause (r) of Section 9.05 shall be reduced to
$5,000,000.

 

Limitation on Sales of Assets and Subsidiary Stock

 

The reference to “Additional Assets” in Section 9.11(a)(ii) shall be deleted
such that the relevant portion of the consideration received from an Asset
Disposition shall be in cash. In addition, at least 75% of the aggregate value
of all investments in Additional Assets shall consist of, or be invested in,
Proved Developed Producing Reserves.

 

The threshold amount of $25,000,000 for Excess Proceeds in Section 3.04(c)(i)(C)
shall be reduced to $5,000,000.

 

The Borrower shall not be required to make any mandatory prepayment pursuant to
Section 3.04(c)(i) to the extent that Liquidity (as defined below) would be less
than $20,000,000 after giving effect to such prepayment. As used herein,
“Liquidity” means, as of any date of determination, (a) the aggregate amount of
cash and cash equivalents of the Borrower and its Restricted Subsidiaries as of
such date plus (b) the difference between (i) the Borrowing Base (as defined in
the First Lien Credit Agreement) and (ii) the aggregate amount of outstanding
Loans, Letters of Credit and other Obligations (each as defined in the First
Lien Credit Agreement) as of such date.

 

Subject to the proviso set forth in the preceding paragraph, Asset Dispositions
shall constitute an immediate mandatory prepayment event (subject to repayment
of obligations under the First Lien Credit Agreement required to be repaid in
connection with such Asset Disposition) and no reinvestment period shall apply
with respect thereto, other than as expressly set forth below:

 

  

•    If the PDP PV10 to Senior Secured Funded Debt Ratio, calculated on a pro
forma basis after giving effect to such Asset Disposition, is less than 1.25 to
1.00, the Net Available Cash from such Asset Disposition shall be applied within
five Business Days of receipt thereof to prepay the Loans.

 

•    If the PDP PV10 to Senior Secured Funded Debt Ratio, calculated on a pro
forma basis after giving effect to such Asset Disposition, is equal to or
greater than 1.25 to 1.00, the Net Available Cash from such Asset Disposition
shall be applied to pay in cash any accrued PIK interest to the date of the
Asset Disposition; provided, that, if, following payment in full in cash of such
accrued PIK interest, the PDP PV10 to Senior Secured



--------------------------------------------------------------------------------

  

Funded Debt Ratio calculated on a pro forma basis after giving effect to such
Asset Disposition is equal to or greater than 1.25 to 1.00, then any remaining
Net Available Cash may be reinvested in Additional Assets; provided, however,
that in the event such proceeds are not applied for reinvestment within a period
of 180 days, such proceeds shall be promptly applied to prepay the Loans.

 

•    Commitments under the First Lien Credit Agreement in an amount equal to the
loans prepaid shall not be required to terminate unless such termination is
required under the First Lien Credit Agreement.

 

The threshold amount of $10,000,000 in clause (ix) of the definition of “Asset
Disposition” shall be reduced to $2,000,000.

 

Upon the consummation of any Asset Disposition, the Borrower shall provide to
the Lenders an updated calculation of (i) the PDP PV10 to Senior Secured Funded
Debt Ratio after subtracting the amount of such Asset Disposition from the
Borrowing Base, (ii) the other financial covenants and (iii) the relevant
financial metrics related to the foregoing (including an updated EBITDA), in
each case, after giving effect to such Asset Disposition. Following each such
consummation of any Asset Disposition, the Borrower shall give effect to the
relevant Asset Disposition in the calculation of all financial covenants and
other financial metrics required under the Credit Agreement.

 

The Borrower shall use commercially reasonable effort to execute the asset sales
and partnership liquidation strategy as presented in the Borrower’s business
plan and Budget dated July 13, 20162 provided to the Lenders; provided, however,
that the Borrower shall not be required to take any action which the Board of
Directors of the Borrower reasonably deems (based upon the advice of counsel)
would constitute a breach of their fiduciary duties.

  

Limitation on Debt and Preferred Stock

 

Permitted First Lien Debt. Clause (i) of Section 9.02(b) shall be deleted in its
entirety and replaced with the following: “(i) Debt of the Borrower Incurred
pursuant to the First Lien Credit Agreement in an aggregate amount not to exceed
(notwithstanding anything to the contrary in any other Loan Document) the
Borrowing Base from time

 

 

2  Note: This is a reference to the Borrower’s business plan and budget dated
July 13, 2016 that reflects asset sales. The July 13 business plan assumes an
interest rate for the Second Lien Term Loan that is inconsistent with this Term
Sheet.



--------------------------------------------------------------------------------

  

to time established at any time following the date hereof; provided, that (A) in
the event of any increase in the Borrowing Base upon a redetermination after the
date hereof, the Debt of the Borrower Incurred pursuant to the First Lien Credit
Agreement may not increase unless the PDP PV10 to Senior Secured Funded Debt
Ratio as of the date of such redetermination of the Borrowing Base that results
in a higher Borrowing Base is not less than 1.10 to 1.00 and (B) any decrease in
the Borrowing Base shall reduce the amount permitted under this clause (i), with
any future increases subject to clause (A) above; provided, further, that,
notwithstanding anything to the contrary in any Loan Document, so long as the
Borrower’s consent is required to approve an assignment of any commitment or
loans under the First Lien Credit Agreement (as in effect on the date of
effectiveness of the Second Lien Exit Facility Credit Agreement), the Borrower
will not consent to the transfer by any lender under the First Lien Credit
Agreement of the commitments or loans of such lender to any Person that is not a
commercial bank.”

 

Permitted Debt to Parent. Section 9.02(b)(ix) relating to Debt owed to Parent
shall be deleted.

 

Classification/Reclassification. (A) The reference to clause (a) in Section
9.02(c)(i) shall be deleted and (B) the language in clause (c)(i) after
“Incurrence” shall be deleted and the following shall be inserted: “subject to
clause (ii) below”.

 

Incremental Loans. Section 2.06 providing for the Borrower’s ability to incur
Incremental Loans shall be deleted in its entirety and the provisions relating
to Incremental Loans shall be deleted accordingly.

 

Permitted Pari Passu Secured Refinancing Debt. Clause (A) of Section 2.07(g)(i)
shall be deleted in its entirety and the provisions related to Permitted Pari
Passu Secured Refinancing Debt shall be deleted accordingly.

  

Financial Covenants

 

A new covenant shall be added to Article IX pursuant to which the Borrower shall
ensure (i) a ratio of EBITDA to cash interest expense of no less than 2.5 to
1.0, (ii) a current ratio of no less than 1.0 to 1.0, and (iii) a ratio of Total
Debt (as defined in the First Lien Credit Agreement as in effect on the date of
effectiveness of the Second Lien Exit Facility Credit Agreement, and in any
event to include Debt under the First Lien Credit Agreement and under the Second
Lien Exit Facility Credit Agreement (as further amended, amended and restated,
supplemented or otherwise modified from time to time)) to EBITDA (the “Leverage
Ratio”) of no more than (A) for the fiscal quarters ending December



--------------------------------------------------------------------------------

  

31, 2016, March 31, 2017, June 30, 2017, September 30, 2017 and December 31,
2017, 5.5 to 1.0, and (B) for the fiscal quarter ending March 31, 2018 and each
fiscal quarter ending thereafter, 5.0 to 1.0. Financial covenants will be tested
at the end of each fiscal quarter starting with the fiscal quarter ended
December 31, 2016. For purposes of the financial covenants, EBITDA will be
determined on an annualized basis for the first three fiscal quarters ending
after the effective date and then on a trailing twelve month basis thereafter.

 

For purposes of determining compliance with the Leverage Ratio, and only during
the 2017 fiscal year, any cash equity contribution received by the Borrower
directly or indirectly from its parent entity after the end of the most recently
ended fiscal quarter and on or prior to the day that is 10 days after the day on
which financial statements are required to be delivered for such fiscal quarter
will, at the request of the Borrower, be added to EBITDA for such fiscal quarter
solely for the purposes of determining compliance with the Leverage Ratio at the
end of such fiscal quarter and as otherwise contemplated in clause (b) below
with respect to Liquidity (any such equity contribution, a “Specified Equity
Contribution”); provided that (a) no more than two Specified Equity
Contributions shall be made in total and (b) all Specified Equity Contributions
shall be disregarded for purposes of determining any financial ratio-based
conditions (including any subsequent Leverage Ratio or any interest coverage
ratio), pricing or any baskets with respect to the covenants contained in the
Loan Documents; other than the determination of Liquidity for purposes of the
asset sale test described above, which shall include any Specified Equity
Contributions but only to the extent such cash remains at the Borrower.

  

Anti-Layering Covenant

 

Article IX shall include the following new negative covenant: Notwithstanding
anything in any Loan Document to the contrary, prior to the Discharge of the
Second Lien Obligations (as defined in the Intercreditor Agreement) and unless
otherwise agreed by the Required Lenders, the Borrower shall not incur, and
shall not permit any other Loan Party to incur any Debt that: (a) is expressed
to be secured by the Mortgaged Property on a subordinated basis to the Debt
incurred under the First Lien Credit Agreement and on a senior basis to the
Indebtedness; (b) is expressed to rank or ranks so that the lien securing such
Debt is subordinated to any of the other Senior Secured Funded Debt but is
senior to the Indebtedness; (c) is contractually subordinated in right of
payment to any of the other Senior Secured Funded Debt and senior in right of
payment to the Indebtedness; or (d) is subordinated in right of payment to the
Senior Secured Funded Debt while being structurally senior to the Indebtedness,
including, in each case, through



--------------------------------------------------------------------------------

   the creation of any “first-out” or “last-out” tranche in connection with Debt
under the First Lien Credit Agreement; provided, that, to the extent that any
First Lien Lenders elect not to participate in the exit facility to be provided
under the amended and restated First Lien Credit Agreement, such First Lien
Lenders may provide to the Borrower, on or before the effective date of the
Second Lien Exit Facility Credit Agreement, a term facility up to the amount of
such First Lien Lenders’ share of the principal amount of Indebtedness then
outstanding under the First Lien Credit Agreement on terms substantially similar
to the amended and restated First Lien Credit Agreement, except that such
facility will be a “last-out” tranche.   

Capital Expenditures

 

The Borrower shall not make any capital expenditures in respect of drilling and
completion and any directly related infrastructure (other than (i) the
acquisition of all or substantially all of the assets of another Person or the
purchase of equity interests of another Person and (ii) capital expenditures
made by the Borrower to or on behalf of Tax Advantaged Drilling Partnerships)
(“Capital Expenditures”) without the approval of the Required Lenders subject to
the following conditions:

 

•    Capital Expenditures in an aggregate amount not to exceed $60,000,000 per
year do not require the Required Lenders’ approval.

 

•    Any Capital Expenditures in excess of $60,000,000 per year shall require
the approval of the Required Lenders, unless the pro forma First Lien Leverage
Ratio does not exceed 3.00 to 1.00 after giving effect to such Capital
Expenditures.

Prepayment Premium:    Sections 3.04 and 10.02 shall provide, on terms
satisfactory to the Required Lenders, that upon any acceleration of Loans
(including upon the commencement of a voluntary or involuntary bankruptcy
filing), and in connection with any satisfaction or release of the Credit
Agreement (whether by power of judicial proceeding, foreclosure, deed in lieu of
foreclosure, or by any other means), an amount equal to par plus accrued and
unpaid interest plus the Prepayment Premium, together with all other obligations
under the Credit Agreement, will become immediately due and payable
automatically without any further action by any party. The parties agree that
there will be no Prepayment Premium as a result of the Borrower’s currently
contemplated bankruptcy and that for purposes of determining the applicable
Prepayment Premium the “Effective Date” shall mean February 23, 2015.



--------------------------------------------------------------------------------

First Lien Facility Amendments:    The Second Lien Exit Facility Credit
Agreement shall reflect any amendments made to the First Lien Loan Documents
that require an amendment of the terms of the Existing Credit Agreement. Fees
and Expenses:    All reasonable professional and other fees and expenses of (i)
Latham & Watkins LLP (“Latham”), as counsel to the Lenders, and PJT Partners LP
(“PJT”), as financial advisor to the Lenders, will be paid by the Borrower in
accordance with (x) that certain fee letter, dated as of June 14, 2016, between
Latham and the Borrower (on behalf of itself and its subsidiaries), as such
agreement may be amended in accordance with its terms and (y) that certain
engagement agreement, dated as of July 15, 2016, between PJT, the Borrower (on
behalf of itself and its subsidiaries), and Latham, as such agreement may be
amended in accordance with its terms and (ii) one legal counsel and one
bankruptcy counsel for the Agents. Governing Law:    New York law shall govern
this Term Sheet.



--------------------------------------------------------------------------------

EXHIBIT A

Governance Term Sheet



--------------------------------------------------------------------------------

EXHIBIT B

SCHEDULE 9.05

PERMITTED INVESTMENTS

Transactions referred to in Schedule 9.13 are incorporated herein by reference
to the extent any such transactions constitute Investments.



--------------------------------------------------------------------------------

EXHIBIT C

SCHEDULE 9.13

AFFILIATE TRANSACTIONS

 

  1. Transactions pursuant to that certain Amended and Restated Contract
Operating Agreement, dated as of January 1, 2016, by and among Atlas Eagle Ford
Operating Company, LLC, ARP Eagle Ford, LLC and Atlas Growth Eagle Ford, LLC, as
amended from time to time in accordance with the First Lien Credit Agreement and
the Second Lien Credit Agreement.

 

  2. Transactions pursuant to that certain Second Amended and Restated Shared
Acquisition and Operating Agreement, dated as of January 1, 2016, by and among
ARP Eagle Ford, LLC, Atlas Growth Eagle Ford, LLC and Atlas Eagle Ford Operating
Company, LLC, as amended from time to time in accordance with the First Lien
Credit Agreement and the Second Lien Credit Agreement.

 

  3. Payment of salary and benefit costs and expenses and corporate card amounts
to Atlas Energy Group, LLC (“ATLS”) or its subsidiaries that are allocated to be
paid by the Borrower in accordance with the methodology in place on the Plan
Effective Date and giving effect to any changes thereto approved by the
Borrower’s conflict committee.

 

  4. Payments to ATLS or its subsidiaries of amounts owing in respect of
corporate insurance and bonding maintained by ATLS or its subsidiaries with
third parties on behalf of ARP and its subsidiaries.



--------------------------------------------------------------------------------

Exhibit C

to the Restructuring Support Agreement

TERM SHEET FOR 7.75% AND 9.25% SENIOR NOTES



--------------------------------------------------------------------------------

TERM SHEET FOR 7.75% AND 9.25% SENIOR NOTES

This Term Sheet does not constitute (nor shall it be construed as) an offer with
respect to any securities or a solicitation of acceptances or rejections as to
any exchange or plan of reorganization, it being understood that such a
solicitation, if any, shall be made only in compliance with applicable
provisions of securities, bankruptcy, and/or other applicable laws. This Term
Sheet is confidential and for discussion and settlement purposes only, and is
subject to the provisions of Rule 408 of the Federal Rules of Evidence and other
similar applicable state and federal rules. This Term Sheet does not attempt to
describe all of the terms, conditions and requirements that would pertain to the
transactions described herein, but rather is intended to outline certain basic
items around which the transactions may be structured. This Term Sheet does not
create a binding obligation, fiduciary relationship or joint venture between the
parties.

 

Summary Terms for Proposed Restructuring of 7.75% and 9.25% Senior Notes

 

7.75% Senior Notes and 9.25% Senior Notes (together, the “Notes”)

 

Estimated Aggregate Claim Amount: $668 million

  

“7.75% Senior Notes Claims” means any Claim arising under or in connection with
the 7.75% Senior Notes.

 

“9.25% Senior Notes Claims” means any Claim arising under or in connection with
the 9.25% Senior Notes.

 

“Notes Claims” means the 7.75% Senior Notes Claims and 9.25% Senior Notes
Claims.

 

“7.75% Senior Notes Indenture Trustee” means U.S. Bank National Association in
its capacity as indenture trustee for the 7.75% Senior Notes.

 

“9.25% Senior Notes Indenture Trustee” means U.S. Bank National Association in
its capacity as indenture trustee for the 9.25% Senior Notes (collectively with
the 7.75% Senior Notes Indenture Trustee, the “Indenture Trustees”).

 

“Noteholders” means the holders of the Notes.

 

“Ad Hoc Group” means the informal group of certain unaffiliated holders of the
Notes, the members of which shall have entered into the RSA (as defined below).

 

“Consenting Noteholders” means the holders of the Notes Claims who are or become
parties to the RSA.

Transaction Summary    The purpose of the proposed restructuring contemplated by
this Term Sheet (the “Restructuring”) is, among other things, to (i) effect a
recapitalization of the Debtors’ balance sheet through the Plan, (ii) cause the
existing equity of ARP to be cancelled, and (iii) cause the issuance of (a) 10%
of the equity interests in ARP FinanceCo LLC (as defined below) (the “New
Equity”) to the holders of Second Lien Claims, (b) 90% of the New Equity to the
holders of the Notes Claims, in each case on the Effective Date (as defined
below), subject to dilution on account of the MIP. A newly formed subsidiary of
ATLS (“ARP Mgt LLC”) will receive a share of preferred stock in ARP FinanceCo
LLC entitling ARP Mgt LLC to receive 2% of the economics of ARP FinanceCo LLC as
of the Effective Date in accordance with Annex A.



--------------------------------------------------------------------------------

   The terms of the Restructuring provided for herein shall be approved, subject
to the terms of a Restructuring Support Agreement (the “RSA”), by the Consenting
First Lien Lenders (as defined below), the Consenting Second Lien Lenders (as
defined below), and by Consenting Noteholders that hold at least 67% of the
outstanding principal amount of the Notes Claims prior to pre-filing
solicitation. The Debtors shall effectuate the Restructuring through a joint
chapter 11 plan of reorganization (the “Plan”) through a “pre-packaged” plan
process consistent with this Term Sheet and all annexes attached hereto. For the
avoidance of doubt, the Restructuring may include the creation of new or
successor entities, or the alteration of or elimination of existing entities, as
agreed by the Debtors and the Ad Hoc Group. TREATMENT OF CLAIMS AND INTERESTS   
Administrative and Priority Claims (other than tax claims subject to treatment
under section 1129(a)(9)(C) of the Bankruptcy Code)    Paid in full in cash at
emergence or, if later, when otherwise due and payable, or otherwise unimpaired.
Tax Claims (if any)    Treated in accordance with section 1129(a)(9)(C) of the
Bankruptcy Code. Other Secured Debt    Unimpaired. Notes Claims    On account of
its Notes Claims, each holder thereof will receive, on the Effective Date, its
pro rata share of 90% of the New Equity, subject to dilution on account of the
MIP. Other Unsecured Claims1    Unimpaired. Intercompany Claims    Unimpaired;
provided, however, that the holder of such Intercompany Claim and Debtors (as
defined below), with the consent of the Consenting Noteholders holding a
majority in amount of the Consenting Noteholders’ Notes Claims, may agree to
less favorable treatment. Bankruptcy Code Section 510(b) Claims    To be
extinguished. Not entitled to any recovery. Preferred and Common Equity
Interests    To be cancelled. Not entitled to any recovery.

 

 

1  Other Unsecured Claims consist of all unsecured claims, as of the Petition
Date, that are not Notes Claims. Other Unsecured Claims do not include, for the
avoidance of doubt claims that are subject to subordination under Bankruptcy
Code section 510(b) or claims that may be asserted relating to any equity
interests.

 

2



--------------------------------------------------------------------------------

OTHER PROVISIONS    Corporate Governance/Board of Directors/Corporate Structure
   See Annex A. Registration Exemption for Solicitation    Pursuant to an
exemption under the Securities Act of 1933, as amended. Chapter 11 Venue   
United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”). Proposed Filing Entities    ARP and certain of its
wholly-owned United States subsidiaries, including Atlas Resource Finance
Corporation (as reorganized, “ARP FinanceCo LLC”),2 as agreed by ARP and the Ad
Hoc Group (collectively, the “Debtors” and, once reorganized the “Reorganized
Debtors”). Cancellation of Notes, Instruments, Certificates and Other Documents
   On the effective date of the plan of reorganization (the “Effective Date”),
except to the extent necessary or appropriate to effectuate the transactions
contemplated by the Restructuring, all notes, instruments, certificates and
other documents evidencing claims or interests shall be canceled and the
obligations of the Debtors or Reorganized Debtors thereunder or in any way
related thereto shall be discharged. Corporate Structure On Effective Date   
Consistent with the structure contemplated in Annex B. Issuance of New
Securities; Execution of Plan Documents    On the Effective Date, the
Reorganized Debtors shall issue the New Equity and any other securities, notes,
instruments, certificates or other documents required to be issued pursuant to
the Plan. Registration Rights    To be included in the Plan Supplement, in a
form mutually agreeable to the Debtors and the Ad Hoc Group. Management
Incentive Plan    See Annex C.

 

2  ARP FinanceCo LLC will be an LLC that continues to be taxed as a corporation
for U.S. federal income tax purposes and shall be referred to in the Plan as
“New HoldCo.”

 

3



--------------------------------------------------------------------------------

Professional Fees    All reasonable professional and other fees and expenses of
Akin Gump Strauss Hauer & Feld LLP (“Akin Gump”), as counsel to the Ad Hoc
Group, and Centerview Partners LLC (“Centerview”), as financial advisor to the
Ad Hoc Group, shall have been paid in full in cash in accordance with (i) that
certain engagement agreement, dated as of May 3, 2016, between Akin Gump and ARP
(on behalf of itself and its subsidiaries), as such agreement may be amended in
accordance with its terms (the “Akin Gump Engagement Agreement”) and (ii) that
certain engagement agreement, dated as of May 10, 2016, between Centerview, ARP
(on behalf of itself and its subsidiaries), and Akin Gump, as such agreement may
be amended in accordance with its terms (the “Centerview Engagement Agreement”).
Both the Akin Gump Engagement Agreement and the Centerview Engagement Agreement
shall continue to be in full force and effect during the pendency of the chapter
11 cases and for a reasonable period following the Effective Date in order to
attend to post-closing matters, as may requested by the Ad Hoc Committee. The
Debtors’ execution of the Centerview Engagement Letter and payment of all
outstanding fees and expenses owing to Akin Gump and Centerview, in accordance
with the terms of the Akin Engagement Letter and Centerview Engagement Letter,
shall be conditions precedent to the effectiveness of the RSA. The Debtors shall
be obligated to obtain Bankruptcy Court approval of the payment of the Ad Hoc
Group’s professional fees during the pendency of the chapter 11 cases in
accordance with the RSA and the engagement letters. Indenture Trustee Fees and
Expenses    Each Indenture Trustee’s compensation, as agreed upon pursuant to
the indenture governing the applicable series of Notes, and all reasonable
disbursements, advances and expenses incurred or made by such Indenture Trustee,
which shall include the reasonable compensation, disbursements and expenses of
such Indenture Trustee’s agents and counsel, shall have been paid in full in
cash, in each case in accordance with the indenture governing the applicable
series of Notes, whether incurred prior to or during the pendency of the chapter
11 cases. Press Releases    Any press releases issued in connection with the
Restructuring shall be reasonably acceptable to the Ad Hoc Group. Releases,
Indemnification, and Exculpation    To the fullest extent permitted by
applicable law, the Plan shall provide for comprehensive mutual release,
indemnification and exculpation provisions from and for the benefit of the
Debtors, the Consenting First Lien Lenders (as defined in the RSA), Wells Fargo
Bank, National Association in its capacity as administrative agent under the
First Lien Credit Agreement (the “First Lien Agent”),3 the Consenting Second
Lien Lenders, Wilmington Trust, National Association in its capacity as

 

 

3  First Lien Credit Agreement means that certain Second Amended and Restated
Credit Agreement, dated as of July 31, 2013, by and between ARP, the First Lien
Agent, and the lenders party thereto (as may be amended, supplemented, or
otherwise modified from time to time in accordance with the terms thereof).

 

4



--------------------------------------------------------------------------------

   administrative agent and collateral agent under the Second Lien Credit
Agreement (the “Second Lien Agent”),4 the Consenting Noteholders, the advisors
to the Ad Hoc Group, the 7.75% Senior Notes Indenture Trustee, the 9.25% Senior
Notes Indenture Trustee, and all individuals or entities serving, or who have
served as a manager, director, managing member, officer, partner, shareholder,
or employee of any of the foregoing, and the attorneys and other advisors to
each of the foregoing. Restructuring Support Agreement    The Debtors shall
obtain Bankruptcy Court approval, by an order acceptable in all respects to the
Ad Hoc Group, of the RSA and this Term Sheet at a hearing to be held no later
than the date set for final approval of the use of cash collateral or any
post-petition financing. Cash Collateral    The final hearing to consider
approval of the Debtors’ use of cash collateral shall occur on the earlier to
occur of (1) the date of the hearing to consider confirmation of the Plan and
(2) 45 days from the Petition Date. Conditions Precedent to Effective Date   

The occurrence of the Effective Date of the Plan shall be subject to the
satisfaction of the following conditions precedent, among others:

 

•    Entry of an order of the Bankruptcy Court confirming the Plan (including,
without limitation, the MIP and the amended and assumed executive employment
agreements in the form of Annex C attached hereto), and entry of an order by the
Bankruptcy Court approving the disclosure statement regarding the Plan, which
order shall be in form and substance reasonably satisfactory to the Debtors and
the Ad Hoc Group, and each such order becoming final and non-appealable;

 

•    All requisite governmental authorities and third parties shall have
approved or consented to the Restructuring, to the extent required;

 

•    (i) the Restructuring Support Agreement shall not have been terminated in
accordance with the terms thereof, and such Restructuring Support Agreement
shall be in full force and effect, and (ii) all conditions to closing set forth
in the Restructuring Support Agreement shall have been satisfied;

 

•    The final version of the Plan, all supplements thereto, and all of the
schedules, documents, and exhibits contained therein (including, without
limitation, the MIP and the amended and assumed executive employment agreements)
shall have been filed in a manner consistent in all material respects with the
Plan and the RSA (including all exhibits thereto) and shall be in all material
respects satisfactory to the Ad Hoc Group and the Debtors (or reasonably
satisfactory to the Ad Hoc Group or the Debtors to the extent expressly set
forth in the Plan);

 

4  Second Lien Credit Agreement means that certain Second Lien Credit Agreement,
dated as of February 23, 2015, by and between ARP, the Second Lien Agent, and
the lenders party thereto (as may be amended, supplemented, or otherwise
modified from time to time in accordance with the terms thereof).

 

5



--------------------------------------------------------------------------------

  

•    The Ad Hoc Group’s reasonable professional fees and expenses incurred by
Akin Gump and Centerview in connection with the Restructuring, including,
without limitation, those fees and expenses incurred prior to or during the
chapter 11 cases, shall have been paid in full in cash by the Debtors in
accordance with the Akin Gump Engagement Letter and the Centerview Engagement
Letter. In addition, no termination by the Company of the Akin Gump Engagement
Letter or Centerview Engagement Letter shall have occurred; and

 

•    Each Indenture Trustee’s compensation, as agreed upon pursuant to the
indenture governing the applicable series of Notes, and all reasonable
disbursements, advances and expenses incurred or made by such Indenture Trustee,
which shall include the reasonable compensation, disbursements and expenses of
such Indenture Trustee’s agents and counsel, shall have been paid in full in
cash, in each case in accordance with the indenture governing the applicable
series of Notes, whether incurred prior to or during the pendency of the chapter
11 cases.

 

 

6



--------------------------------------------------------------------------------

ANNEX A

EMERGING CORPORATE GOVERNANCE

[See Governance Term Sheet]



--------------------------------------------------------------------------------

Structure for New ARP

Set forth below is a summary governance structure for ARP to be implemented
through a Chapter 11 process (“Plan”).

 

  1. General.

 

  •   ARP will contribute its assets (the “Assets”), subject to the first and
second lien debt, to ARP FinanceCo LLC (as defined below) and ARP will
liquidate.

 

  •   ARP FinanceCo LLC will contribute the Assets, subject to the first and
second lien debt, to a newly formed member managed limited liability company,
wholly owned by ARP FinanceCo LLC, called Titan Energy Operating LLC (“New OpCo
LLC”).

 

  i. New OpCo LLC will be a disregarded entity for tax purposes.

 

  ii. Except as described herein, the limited liability company agreement of New
OpCo LLC (the “OpCo LLC Agreement”) will be substantially similar to the
existing ARP limited partnership agreement (the “Existing LPA”), with
appropriate adjustments to reflect the different tax classification and form of
entity.

 

  •   ATLS will form a new subsidiary (“ARP Mgt LLC”).

 

  i. The sole purpose of ARP Mgt LLC will be to manage New OpCo LLC as the
delegate of ARP FinanceCo LLC (as defined below), and to own one Preferred Share
(as defined below), and to hold such interests and engage in such activities as
shall be necessary or convenient in connection therewith.

 

  ii. ARP Mgt LLC will elect to be taxed as a passthrough.

 

  •   100% of the membership interest in New OpCo LLC will be held by a limited
liability company that elects to be taxed as a c-corp (“ARP FinanceCo LLC”).

 

  i. The common equity of ARP FinanceCo LLC (the “ARP FinanceCo Common Equity”)
will be issued to creditors of ARP under the Plan, and one preferred share of
ARP FinanceCo LLC (the “Preferred Share”) will be issued to ARP Mgt LLC under
the Plan.

 

  ii. ARP FinanceCo LLC will issue one common share of ARP FinanceCo LLC for
each common unit in New OpCo LLC that it holds.

 

  iii. The sole purpose of ARP FinanceCo LLC is to own New OpCo LLC common
units, and ARP FinanceCo LLC will have no assets or operations other than those
related to its interest in New OpCo LLC.

 

  iv.

The ARP FinanceCo Common Equity may be freely resold without compliance with any
registration requirements under the Securities Act of 1933, as amended (the
“Securities Act”), unless the holder is a control person within the meaning of
the Securities Act or is otherwise an “underwriter” (as defined in Title 11 of
the United States Code) with respect to the ARP FinanceCo Common Equity. ARP
FinanceCo will use its commercially reasonable efforts to list the ARP FinanceCo
Common



--------------------------------------------------------------------------------

  Equity on the NYSE1 as soon as practicable after the applicable listing
standards can be satisfied or have been waived. ARP FinanceCo will use its
commercially reasonable efforts to file with the Securities and Exchange
Commission (the “SEC”), if the SEC will accept such filings, starting as soon as
reasonably practicable following the effective date of the Plan, current and
periodic reports under the Securities Exchange Act of 1934, as amended.

 

  2. Economics of New OpCo LLC.

 

  •   ARP Mgt LLC will be entitled to expense reimbursement on the same terms as
are currently in Section 7.5 of Existing LPA, except that (i) promptly after its
formation , the Conflicts Committee (defined below) must review the current
methodology by which ATLS or ARP Mgt LLC allocates its, its affiliates’ and
FinanceCo’s and its subsidiaries’ general and administrative costs (including
corporate overhead) to ARP FinanceCo LLC or any of its subsidiaries (and ATLS or
ARP Mgt LLC will provide sufficient supporting documentation to facilitate such
review) and either approve or revise such methodology in good faith, (ii) the
Conflicts Committee must approve any proposed change to such current methodology
before any such change to such current methodology becomes effective (and the
Conflicts Committee will have reasonable audit rights relating to such approval
process), and (iii) the Conflicts Committee must approve any new or additional
management compensation agreements or arrangements (including the allocation of
any of the remaining 2.5% of the MIP to any Named Executive Officer, but not the
allocation thereof to any other officer or employee) the costs of which will be
allocated to New OpCo LLC in whole or in part (which approval, in the case of
each of clauses (i), (ii) and (iii) will not be unreasonably withheld or
delayed). For the avoidance of doubt, the employment agreements and Management
Incentive Plan (the “MIP”) (including the allocation of the remaining 2.5% of
the MIP to any officer or employee other than a Named Executive Officer) assumed
and adopted, respectively, in connection with consummation of the RSA and the
Plan will not require separate Conflicts Committee approval.

 

  •   Initially, ARP FinanceCo LLC will hold 100% of the common membership
interest in New OpCo LLC.

 

  i. ARP FinanceCo LLC will be required to contribute any proceeds of any ARP
FinanceCo LLC equity issuance to New OpCo LLC (including any proceeds from the
exercise of warrants) in exchange for additional New OpCo LLC common units.

 

  ii. ARP FinanceCo LLC will also be entitled to have out-of-pocket expenses
reimbursed by New OpCo LLC per the Omnibus Agreement described below.

 

 

1  There is a desire to get listed as soon as practicable, such that listing on
the NYSE MKT, for example, would be preferable until the NYSE listing standards
can be met.

 

2



--------------------------------------------------------------------------------

  •   The OpCo LLC Agreement will require the distribution of “Available Cash”;
however, no cash distributions are expected in the immediate future.

 

  •   The OpCo LLC Agreement will also require quarterly tax distributions to
cover the cash tax liabilities of ARP FinanceCo LLC (to the extent distributions
are then permissible under Delaware law).2

 

  3. Economics of ARP FinanceCo LLC.

 

  •   The ARP FinanceCo Common Equity will have 98% of the economics of ARP
FinanceCo LLC.

 

  •   The Preferred Share will have 2% of the economics of ARP FinanceCo LLC;
provided, that the holder of the Preferred Share will be required to contribute
additional capital to maintain its 2% interest in connection with any issuance
of additional equity by ARP FinanceCo (other than equity issued pursuant to the
MIP).

 

  4. Governance of New OpCo LLC.

 

  •   The business and affairs of New OpCo LLC will be managed by ARP FinanceCo
LLC, as its managing member.

 

  •   Subject to the ARP FinanceCo Board (as defined below) approval rights
described herein, ARP FinanceCo LLC will delegate its management powers and
responsibilities to ARP Mgt LLC for so long as it holds the Preferred Share.

 

  •   The following transactions by New OpCo LLC or ARP FinanceCo LLC (including
all direct and indirect subsidiaries) will require not only the approval of a
majority of the ARP FinanceCo Board, but also a majority of the Class B
Directors (as defined below) until the Fallaway Date (as defined below):
(i) other than asset sales and dispositions in the ordinary course of business,
the sale, lease or other disposition of any asset(s) in one or more related
transaction(s) with a fair market value in excess of $50 million, (ii) the
acquisition of any asset(s) in one or more related transaction(s) for an amount
in excess of $50 million, (iii) a merger, consolidation, liquidation or
dissolution of ARP FinanceCo LLC or New OpCo LLC (including any direct or
indirect material subsidiaries thereof), (iv) the issuance of any equity
interest in New OpCo LLC (other than to ARP FinanceCo LLC) or ARP FinanceCo LLC
or any of their respective direct or indirect subsidiaries (other than equity
issuances by any such subsidiary to ARP FinanceCo LLC, New OpCo LLC or any of
their direct or indirect wholly-owned subsidiaries), (v) the execution by New
OpCo LLC or ARP FinanceCo LLC or any of their respective direct or indirect
subsidiaries of any agreement or transaction, or any modification, amendment or
waiver of any existing agreement or transaction, with a member of the ARP
FinanceCo Board or any officer of ARP Mgt LLC or ATLS or the owner of the
Preferred Share or any affiliate of the

 

2 

The ability of New OpCo LLC to make certain of the payments contemplated hereby,
including tax distributions, is subject to appropriate amendments to the first
and second lien credit agreements.

 

3



--------------------------------------------------------------------------------

 

foregoing (for the avoidance of doubt, the employment agreements and Management
Incentive Plan assumed and adopted, respectively, in connection with
consummation of the RSA and the Plan will not require such separate approval),
(vi) the incurrence of any indebtedness for borrowed money in an aggregate
principal amount exceeding $100 million (provided that any refinancing otherwise
permitted hereunder shall not constitute the incurrence of indebtedness), or any
modification, amendment or refinancing of any existing indebtedness to the
extent that such modification, amendment or refinancing (A) increases the
then-outstanding principal amount (excluding any amounts resulting from the
accrual of PIK interest) of such indebtedness by more than 4%, (B) increases the
interest rate or yield, including by increasing the “applicable margin” or
similar component of the interest rate (for the avoidance of doubt, excluding
amendment or consent fees that do not exceed 3% of the applicable principal
amount; provided that any amendment or consent fee in excess of 3% shall require
the approval of a majority of the Class B Directors), by imposing make-whole
premiums or by modifying the method of computing interest, so that in any such
case the yield on such indebtedness is increased by more than 3% per annum in
excess of the total yield then in effect on indebtedness outstanding thereunder
(excluding increases (x) in the underlying reference rate not caused by any
amendment, modification, or refinancing of such existing indebtedness or
(y) resulting from the accrual of interest at the default rate) or (C) modifies
the covenants applicable to such indebtedness (or, if applicable, provides for
new covenants) in a manner that, in the aggregate, materially and adversely
impairs the ability of ARP FinanceCo LLC and its subsidiaries, taken as a whole,
to perform their payment obligations under such amended, modified or refinanced
indebtedness or such changes are, taken as a whole, materially less favorable to
ARP FinanceCo LLC and its subsidiaries; provided, that in the case of this
clause (vi), (1) no adjustment to, or redetermination of, the borrowing base, or
any borrowings in respect thereof, shall constitute the incurrence,
modification, amendment or refinancing of indebtedness and (2) the following
indebtedness shall be disregarded: (x) interest rate, commodities and currency
hedging agreements entered into in the ordinary course of business, and (y) fees
and expenses (other than amendment and consent fees referred to above)
associated with the raising, renewal or refinancing of such indebtedness; or
(vii) agreeing to any of the foregoing.

 

  •   The “Fallaway Date” means the first date on which the ratio of Total
Funded Debt of FinanceCo, as of such date, to EBITDA of FinanceCo for the
Rolling Period then ended is less than 3.5 to 1 (as all such terms are defined
in the Second Amended and Restated Credit Agreement dated as of July 31, 2013 as
in effect on the date hereof), as reflected in any regularly prepared quarterly
or annual financial statements of ARP FinanceCo LLC.

 

  5. Governance/Management of ARP FinanceCo LLC.

 

  •   ARP FinanceCo LLC will be governed by a seven member board of directors
(the “ARP FinanceCo Board”), except as described herein.

 

4



--------------------------------------------------------------------------------

  i. Initial ARP FinanceCo Board will consist of Edward Cohen, Jonathan Cohen,
Daniel Herz, Jeffrey Slotterback, one GSO designee, and two individuals
designated by the Ad Hoc Group.

 

  ii. Directors will serve concurrent initial three-year terms and, thereafter,
one-year terms;

 

  iii. Edward Cohen, Jonathan Cohen, Daniel Herz and Jeffrey Slotterback and any
of their successors on the ARP FinanceCo Board who are appointed in accordance
with the next sentence are referred to herein as the “Class A Directors”. After
the initial term, for so long as ARP Mgt LLC owns the Preferred Share,
appointment of the Class A Directors will be made by a majority of the Class A
Directors then in office. At any time, a majority of the Class A Directors can
remove or replace any Class A Director. Following the consummation of any
exercise of the Preferred Share Call Right, all seven directors will be Class B
Directors.

 

  iv. One individual designated by GSO, and two individuals designated by the Ad
Hoc Group will be the initial Class B Directors. The Ad Hoc Group shall identify
its two individuals at least sixteen calendar days prior to the hearing to
confirm the Plan. After the initial term, ARP FinanceCo LLC common equityholders
will annually elect 3 of the 7 directors on the ARP FinanceCo Board (the “Class
B Directors”); nominations for Class B Directors will be made by a majority of
the Class B Directors then in office until the Fallaway Date; thereafter such
nominations shall be made by the nominating and governance committee of the
board of directors of ARP FinanceCo LLC or by the common shareholders of ARP
FinanceCo LLC, as provided in the FinanceCo LLC Agreement. Following the
consummation of any exercise of the Preferred Share Call Right, all seven
directors will be Class B Directors.

 

  v. Prior to the Fallaway Date, any vacancy in the Class B Directors would be
filled by vote of a majority of the Class B Directors then in office other than
the GSO designee whom GSO would replace (and upon the expiration of their terms
of office, nominated by the Class B Directors and elected by the holders of
common shares of ARP FinanceCo LLC);

 

  vi. After the Fallaway Date (i) any vacancy in the Class B Directors other
than on expiration of their terms of office would be filled by the nominating
and governance committee of the board of directors of ARP FinanceCo LLC, with
the approval of the board of directors of ARP FinanceCo LLC and (ii) any vacancy
in the Class B Directors as a result of expiration of their terms in office
would be filled by (a) nomination by the nominating and governance committee of
the board of directors of ARP FinanceCo LLC, subject to the right of holders of
10% or more of the common shares to also nominate one or more Class B Directors
(subject to compliance with the terms of the limited liability company agreement
of ARP FinanceCo LLC) and (b) election by the holders of common shares of ARP
FinanceCo LLC.

 

  •   The Conflicts Committee will be comprised solely of Class B Directors
until the Fallaway Date.

 

5



--------------------------------------------------------------------------------

  •   Certain matters will require the consent of the holders of at least a
majority of the common shares of ARP FinanceCo LLC. These include:

 

  i. Any sale, exchange or other disposition of all or substantially all of the
assets of ARP FinanceCo LLC and its subsidiaries, taken as a whole, in a single
transactions or series of transactions (other than any mortgage, pledge,
hypothecation or grant of a security interest in assets, or any foreclosure or
forced sale thereof);

 

  ii. An election to dissolve ARP FinanceCo LLC or New OpCo LLC;

 

  iii. Amendments to the limited liability company agreement of ARP FinanceCo
LLC or New OpCo LLC;

 

  iv. Any merger (other than any merger that would not require approval of the
acquiring company shareholders under NYSE shareholder approval rules even if the
common shares of ARP FinanceCo LLC are not then NYSE listed);

 

  v. Any plan of conversion; and

 

  vi. Election to being taxed other than as a corporation.

 

  •   Prior to the Fallaway Date, the approval of any merger, consolidation, or
sale of all or substantially all of the assets of ARP FinanceCo LLC by the ARP
FinanceCo Board will be solely at the discretion of the Class B Directors, and
such directors will have the sole right to control the process (for both ARP
Finance Co LLC and New OpCo LLC) relating to any such transaction, as well as to
bind ARP FinanceCo LLC with respect thereto. In connection with any such
transaction, the Preferred Share shall receive: (i) whether before or after the
Fallaway Date, its proportionate share of any sales or other proceeds on the
same basis as the common shares and (ii) only if after the Fallaway Date an
appropriate control premium.

 

  •   ARP FinanceCo LLC will have a continuing call right (the “Preferred Share
Call Right”), exercisable at any time as provided below, pursuant to which ARP
FinanceCo LLC will have the right to purchase the Preferred Share for the “fair
market value” of such Preferred Share, with a methodology similar to that
involved under the Existing LPA in connection with the removal of the general
partner, except that:

 

  i. The Preferred Share Call Right may only be exercised if (A) a majority of
the Class B Directors propose such exercise and promptly call a meeting of the
holders of the common shares of ARP FinanceCo LLC to vote on such proposal and
(B) the holders of at least 67% of the outstanding common shares of ARP
FinanceCo LLC unaffiliated with the holder of the Preferred Share vote in favor
of such exercise;

 

  ii. Control premium will be taken into account in determining the fair market
value of the Preferred Share after the Fallaway Date; and

 

  iii. Closing on the exercise of the Preferred Share Call Right shall not be
effective unless and until FinanceCo (or New OpCo LLC, if applicable) shall have
paid all amounts due (i) to ARP Mgt LLC in respect of such exercise and
(ii) under the Initial Compensation Arrangements upon or in connection with a
termination thereof that is triggered by such closing (including any amounts
that are not payable unless and until any conditions are satisfied, such as the
execution of a release by the relevant employee and, if applicable, the
expiration of a specified time period without the revocation of such release).

 

6



--------------------------------------------------------------------------------

  •   Except as described herein, the limited liability company agreement of ARP
FinanceCo LLC (the “FinanceCo LLC Agreement”) will be substantially similar to
the Existing LPA, with appropriate adjustments to reflect the different form of
entity and ownership structure. Such adjustments will include a resolution of
conflicts provision providing for the availability of Special Approval for
transactions between the holder of the Preferred Share and its affiliates, on
the one hand, and ARP FinanceCo LLC and its direct or indirect subsidiaries, on
the other hand.

 

  •   The limited liability company agreement for ARP FinanceCo LLC will include
provisions regarding the duties, including fiduciary duties, of directors and
officers of ARP FinanceCo LLC that are substantially similar to the
corresponding provisions of the Existing LPA.

 

  •   The limited liability company agreement for ARP FinanceCo LLC will not
include an embedded poison pill/voting limitations in the definition of
“Outstanding”.

 

  •   The limited liability company agreement for ARP FinanceCo LLC will include
a waiver of the business opportunity doctrine substantially similar to that set
forth in Section 7.6 of the Existing LPA, except it will be revised to provide
that, for so long as it holds the Preferred Share, ARP Mgt LLC and its
Affiliates (other than New OpCo LLC and its subsidiaries) will not be permitted
to engage in any of the following activities (which activities will be left
solely to New OpCo LLC):

 

  i. sponsor any Tax-Advantaged Drilling Partnership for the purpose of raising
funds from investors to finance developmental drilling activities.
“Tax-Advantaged Drilling Partnership” means any drilling partnership where
investors (individuals or trusts) invest as general partners to take advantage
of the exemption for working interests from the passive income rules in the US
tax code;

 

  ii. manage or operate Tax-Advantaged Drilling Partnerships; or

 

  iii. own any partnership interest in any Tax-Advantaged Drilling Partnership.

 

  •   New OpCo LLC, and ARP Mgt LLC will enter into an agreement with ARP
FinanceCo LLC (the “Omnibus Agreement”) pursuant to which:

 

  i. at the sole cost and expense of New OpCo LLC, ARP Mgt LLC will provide ARP
FinanceCo LLC with certain financial, legal, accounting, tax advisory, financial
advisory and engineering services, or New OpCo LLC will pay or reimburse third
party expenses incurred by ARP FinanceCo LLC in connection therewith;

 

  ii. New OpCo LLC will pay or reimburse administrative and other out-of-pocket
expenses ARP FinanceCo LLC incurs, along with any other expenses of ARP
FinanceCo LLC in connection with any future offering of its shares or as a
result of being a publicly traded entity;

 

  iii. Any amendment, waiver or other modification to the Omnibus Agreement
requires the consent of the Conflicts Committee;

 

7



--------------------------------------------------------------------------------

  iv. at the sole cost and expense of New OpCo LLC, ARP Mgt LLC will provide ARP
FinanceCo LLC with cash management services, including treasury services with
respect to the payment of dividends and allocation of reserves for taxes;

 

  v. the Omnibus Agreement will terminate automatically upon consummation of the
closing of the exercise of the Preferred Share Call Right, consummation of a
change of control of ARP FinanceCo LLC or a sale of all or substantially all of
the assets of ARP FinanceCo LLC or New OpCo LLC; and

 

  vi. upon termination of the Omnibus Agreement other than due to a material
breach thereof by ARP Mgt LLC, ARP FinanceCo LLC and New OpCo LLC shall pay to
ARP Management LLC an amount sufficient to reimburse ARP Management LLC for all
severance and related costs it is expected to incur due to staff reduction
(excluding any executive with an Employment Agreement with ARP FinanceCo LLC,
which executive shall receive payment under his or her Employment Agreement) in
connection with such termination based upon the severance plans and arrangements
of ARP Management LLC and its affiliates in place at such time consistent with
existing severance arrangements which shall be consistent with staff severance
policies on the date hereof; provided, that, in no event shall the aggregate
amount of such reimbursement exceed $14.9 million (such cap shall not apply to
any amount paid or payable to any executive with an Employment Agreement with
ARP FinanceCo LLC, and no such amount paid or payable under any such employment
agreement shall count against such cap); provided, further, no such severance
shall be reimbursable for any employee (excluding any executive with an
Employment Agreement with ARP FinanceCo LLC, which executive shall receive
payment under his or her Employment Agreement) offered comparable employment
with a successor to ARP Mgt LLC or ARP FinanceCo LLC (such offers to be
controlled by the Class B Directors). For purposes of the preceding sentence,
“comparable employment” shall be defined as employment which provides the
applicable employee with no less favorable (i) salary and bonus, (ii) employee
benefits, (iii) position and duties and (iv) severance protection (in each case
as compared to employment with such employee’s employment at ARP Mgt LLC or an
affiliate), at a location that is within 35 miles of the location at which such
employee provided services to ARP Mgt LLC or an affiliate.

 

  6. Other.

 

  •   New OpCo LLC common units issued to ARP FinanceCo LLC will be
non-transferable.

 

8



--------------------------------------------------------------------------------

ANNEX B

CORPORATE STRUCTURE ON EFFECTIVE DATE



--------------------------------------------------------------------------------

Emerging Corporate Structure

 

LOGO [g126536page076.jpg]



--------------------------------------------------------------------------------

ANNEX C

MANAGEMENT INCENTIVE PLAN TERM SHEET



--------------------------------------------------------------------------------

NEW ATLAS EXECUTIVE COMPENSATION AND MANAGEMENT INCENTIVE

PROGRAM TERM SHEET

 

New Employment Agreements    Messrs. E. Cohen, J. Cohen, D. Herz and M.
Schumacher will each enter into an employment agreement with Reorganized ARP
FinCo, a Delaware limited liability company and Titan Energy Operating LLC, a
Delaware limited liability company in the forms attached hereto as Annexes A, B,
C and D. MIP – General Description and Purpose   

Management Incentive Program (“MIP”) will be established in connection with the
Restructuring and will provide for a pool to consist of 10% of the common shares
(on a fully diluted basis) in the publicly-traded holding company to emerge from
chapter 11(“New Shares”).1 MIP pool to be used for awards to be granted on the
Effective Date and for potential future awards.

 

The purposes of the MIP are to align the interests of participants with those of
the other holders of the New Shares and to assist Reorganized ARP FinCo in
retaining the services of selected participants by rewarding them for the
overall success of Reorganized ARP FinCo.

 

MIP awards will dilute all of the New Shares.

Plan Structure; Types of Awards    The MIP is a share-based compensation plan
providing for and permitting the grant of awards to eligible participants in the
form of restricted and unrestricted (fully-vested) New Shares. Initial Awards   
Initial awards to consist of 7.5% of New Shares (on a fully diluted basis).
Allocation of Initial Award Among Participants   

Initial Awards (to be made at Effective Time) to be allocated as follows:

 

E. Cohen - 2% of New Shares (on a fully diluted basis)

J. Cohen - 2% of New Shares (on a fully diluted basis)

D. Herz - 2% of New Shares (on a fully diluted basis)

M. Schumacher - 0.75% of New Shares (on a fully diluted basis)

J. Slotterback - 0.75% of New Shares (on a fully diluted basis)

 

Each of the foregoing Initial Awards shall consist of (A) one-third unrestricted
and fully-vested New Shares and (B) two-thirds restricted New Shares.

 

1  The reorganized parent company will be a publicly traded limited liability
company, treated for tax purposes as a C-Corporation (“Reorganized ARP FinCo”).
Distributions of equity to holders of second lien debt and the noteholders
pursuant to the proposed chapter 11 plan will be comprised of common shares of
Reorganized ARP FinCo. Similarly, the shares to be awarded under the MIP will be
common shares Reorganized ARP FinCo.



--------------------------------------------------------------------------------

Vesting Schedule of Initial Award of Restricted Shares   

The portion of the initial awards, which consists of awards of restricted New
Shares, will vest in three equal annual tranches on the first three
anniversaries of the Effective Date, subject to continued employment (or
accelerated vesting on a qualifying termination of employment, as described
below).

 

Unvested initial awards of restricted New Shares will vest in full upon a
termination of the recipient’s employment by Reorganized ARP FinCo without Cause
or by the recipient for Good Reason. All such awards shall also vest in full
upon the recipient’s death or disability. Unvested awards to be forfeited upon
termination for Cause or resignation without Good Reason.

 

For recipients with employment agreements with Reorganized ARP FinCo and Titan
Energy Operating LLC, “Cause” and “Good Reason” to have the meaning set forth in
such employment agreements (as attached in the Annexes hereto). For other
recipients, “Cause” and “Good Reason” to be defined in a manner consistent with
the Herz employment agreement definitions.

Additional Awards    The remaining 2.5% of New Shares (on a fully diluted basis)
in the MIP pool to be reserved for future grants, to be made by the Board of
Reorganized ARP FinCo, in its discretion. Allocation and Vesting of Additional
Awards    Allocation and vesting of additional awards to be determined by the
Board of Directors of Reorganized ARP FinCo, in its discretion; provided that
the Conflicts Committee must approve any allocation of any of the remaining 2.5%
of New Shares (on a fully diluted basis)) to any Named Executive Officer (but
not the allocation thereof to any other officer or employee). Registration
Statement    Reorganized ARP FinCo shall use its commercially reasonable efforts
to file and have declared effective a Registration Statement on Form S-8, which
may include a resale prospectus, covering the New Shares to be issued under the
MIP as soon as commercially practicable after Reorganized ARP FinCo first
becomes subject to the reporting requirements of the Securities Exchange Act of
1934, as amended. Prior to the effective date of such Registration Statement,
any issuances of New Shares under the MIP will be pursuant to an applicable
exemption from the registration requirements of the Securities Act of 1933, as
amended.

 

2



--------------------------------------------------------------------------------

Exhibit D

to the Restructuring Support Agreement

HEDGING AGREEMENTS



--------------------------------------------------------------------------------

(Multicurrency - Cross Border)

ISDA©

International Swap Dealers Association

SCHEDULE

to the

Master Agreement

dated as of [            ], 2016

between

 

[BANK]

(“Party A”)

   and   

Atlas Resource Partners, L.P.

(“Party B”)

Part 1.

Termination Provisions.

In this Agreement:

 

(a) “Specified Entity” means for the purpose of Section 5(a)(v) of this
Agreement, (i) in relation to Party A, [Affiliates][None], and (ii) in relation
to Party B, Affiliates.

 

(b) “Specified Transaction” will have the meaning specified in Section 14 of
this Agreement, provided that for purposes of Section 5(a)(v), Specified
Transaction shall also mean clearing and/or execution arrangements involving
swaps or futures, options or other derivatives.

 

(c) The “Cross Default” provisions of Section 5(a)(vi) of this Agreement will
apply to Party A and will apply to Party B; provided that, (i) prior to the Plan
Effective Date, the phrase “, or becoming capable at such time of being
declared,” shall be deleted from clause (1) thereof; and (ii) on and after the
Plan Effective Date, the phrase “, or becoming capable at such time of being
declared,” shall be restored to clause (1) thereof.

Section 5(a)(vi) of this Agreement shall be amended by the insertion of the
following provision at the end of Section 5(a)(vi):

“provided, however, that an Event of Default shall not occur under either (1) or
(2) above if the default, Event of Default or other similar event or condition
referred to in (1) or the failure to pay referred to in (2) is (A) a failure to
pay caused by an error or omission of a technical, administrative or operational
nature; (B) funds were available to such party to enable it to make the relevant
payment when due; and (C) such payment is made before the third Local Business
Day following the date such payment was originally due;”

For the purposes of Section 5(a)(vi), the following provisions shall apply:

“Specified Indebtedness” shall have the meaning set forth in Section 14 of this
Agreement, provided, however, that such term shall not include obligations in
respect of deposits received in the ordinary course of a party’s banking
business.



--------------------------------------------------------------------------------

“Threshold Amount” means:

 

  (i) with respect to Party A, 3% of the stockholders’ equity of Party A (as
determined in accordance with generally accepted accounting principles in
Party A’s jurisdiction of incorporation as at the end of Party A’s most recently
completed fiscal year); and

 

  (ii) with respect to Party B, prior to the Plan Effective Date, zero; and
thereafter, an amount equal to the amount of Debt specified in the definition of
“Material Indebtedness” (as defined in the Credit Agreement).

With respect to Party B, on and after the Plan Effective Date, any “Event of
Default” under and as defined in the Credit Agreement shall be an Event of
Default under this Agreement and Party B shall be the Defaulting Party.

For purposes of the above, stockholders’ equity shall be determined by reference
to the relevant party’s most recent consolidated (quarterly, in the case of a
U.S. incorporated party) balance sheet in accordance with accounting principles
that are generally accepted in such party’s country of organization.

 

(d) The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of this
Agreement will apply to Party A and will apply to Party B. For the purpose of
such provision, “materially weaker” shall mean with respect to Party A that the
long-term unsecured, unenhanced and unsubordinated indebtedness of the
resulting, surviving or transferee entity is rated below “BBB-” in the case of
S&P, or below “Baa3” in the case of Moody’s.

 

(e) The “Automatic Early Termination” provision of Section 6(a) of this
Agreement will not apply to Party A and will not apply to Party B.

 

(f) Payments on Early Termination. For the purpose of Section 6(e) of this
Agreement:

 

  (i) Loss will apply.

 

  (ii) The Second Method will apply.

 

(g) “Termination Currency” means United States Dollars.

 

(h) “Additional Termination Event” will apply.

 

  (i) Prior to the Plan Effective Date, the occurrence of any of the following
events shall constitute an Additional Termination Event pursuant to
Section 5(b)(v) with respect to which Party B is the sole Affected Party and all
Transactions are Affected Transactions:

 

  (A) the Bankruptcy Court enters an order, or any Credit Party files an
application, motion, or request for an order, dismissing any of the Cases;

 

  (B) (i) the Bankruptcy Court enters an order converting, or any Credit Party
files a motion or other pleading or supports a motion or other pleading filed by
any other Person seeking the conversion of, the Cases to cases for liquidation
under chapter 7 of the Bankruptcy Code or declaring any Credit Party
administratively insolvent, or (ii) any Credit Party has an involuntary Chapter
7 petition filed against it and such petition is not dismissed or converted to a
case under Chapter 11 of the Bankruptcy Code within thirty (30) days of the
Petition Date;

 

  (C)

the Bankruptcy Court enters an order with respect to the Cases, or any Credit
Party files an application, motion, or request for an order with respect to the
Cases, or any Credit Party shall have an involuntary application, motion or
request filed for an order with

 

2



--------------------------------------------------------------------------------

  respect to the Cases which is not dismissed within thirty (30) days, for
(i) the appointment of (1) a trustee under Section 1104 of the Bankruptcy Code
or (2) an examiner or any other Person with enlarged powers relating to the
operation of the business of any Credit Party (i.e., powers beyond those set
forth in Sections 1104(d) and 1106(a)(3) and (4) of the Bankruptcy Code) under
Section 1106(b)(3) and 1106(b)(4) of the Bankruptcy Code; (ii) authorization of
the sale of substantially all of any Credit Party’s assets; or
(iii) confirmation of a plan of reorganization which contemplates the sale of
substantially all of any Credit Party’s assets or does not provide for the First
Lien Exit Facility;

 

  (D) there otherwise occurs a sale of all or substantially all of the assets of
any Credit Party pursuant to Section 363 of the Bankruptcy Code, or any other
liquidation of any Credit Party under the Bankruptcy Code other than as
contemplated under the Restructuring Support Agreement or any order which was
not approved by the Administrative Agent is entered by the Bankruptcy Court that
materially adversely affects, materially impairs or materially limits Party A’s
rights under this Agreement, the Credit Agreement or the other Loan Documents;

 

  (E) The Bankruptcy Court fails to enter (i) the Final Cash Collateral Order
within forty-five (45) days of the Petition Date, or (ii) the Final Hedging
Order within thirty (30) days of the Petition Date, in each case unless such
period is extended by written agreement of the Administrative Agent and Party A;

 

  (F) the invalidity of Party A’s Superpriority Claim or the invalidity of the
extent, nature or priority of Party A’s Liens in connection with collateral
provided by Party B under the Loan Documents or the Orders, or the filing of an
application by any Credit Party for the approval of any other Superpriority
Claim in any of the Cases that is pari passu with or senior to the claims of
Party A against any Credit Party pursuant to the Loan Documents or the Orders,
or any such pari passu or senior Superpriority Claim arises or is granted;

 

  (G) Party B or any Credit Support Provider of Party B or any other Credit
Party breaches any material provision of the Orders (and such breach has not
been waived by the parties thereto in accordance with the terms thereof) or any
Credit Party has an involuntary application, motion or request filed by another
Person seeking an order with respect to the Cases seeking any of the outcomes
set out in sub-clause (A) through (D) or (F) that is not promptly contested by
such Credit Party and dismissed or otherwise denied within thirty (30) days of
filing (or such other time period as Party A may otherwise agree in writing);

 

  (H) any Credit Party brings a motion in the Cases: (i) to obtain financing
from any Person other than the Lenders under Sections 364(c) or 364(d) of the
Bankruptcy Code; (ii) to permit any administrative expense or any claim (now
existing or hereafter arising, of any kind or nature whatsoever) to have
administrative priority equal or superior to the priority of the Secured
Creditors in respect of the Obligations, in each case other than as permitted by
the Orders; (iii) to grant any Lien other than those permitted under Orders upon
or affecting any Collateral other than with respect to Party A’s claims
hereunder; or (iv) to recover from any portions of the Collateral any costs or
expenses of preserving or disposing of such Collateral under Section 506(c) of
the Bankruptcy Code;

 

  (I) the commencement of any adversary proceeding, contested matter or other
action by any Credit Party or any other Person (x) challenging the amount,
validity, enforceability, priority or extent of the Obligations or the Secured
Parties’ security interests in and liens upon the Collateral, or (y) otherwise
asserting any claims or causes of action against any of the Secured Parties on
behalf of the Debtors’ estates;

 

3



--------------------------------------------------------------------------------

  (J) the obligations of Party B hereunder cease to be secured on a first lien
basis and guaranteed at least to the same extent as Party B’s obligations with
respect to the repayment of loan principal under the Credit Agreement as then in
effect (other than to the extent of any guarantees or security provided under
the Credit Agreement by any party that is not an “eligible contract participant”
within the meaning of Section 1(a)(18) of the U.S. Commodity Exchange Act, as
amended (“CEA”) at the time such guarantee or security would otherwise become
effective with respect to Party B’s obligations hereunder);

 

  (K) (i) the Liens in favor of the Administrative Agent, for the benefit of the
Secured Creditors, under the Credit Agreement and other Loan Documents are
released in respect of a material portion of the Collateral (other than Liens
released in connection with the consummation of the First Lien Exit Facility)
without the prior written consent of Party A or an Affiliate of Party A or
(ii) Party A or an Affiliate of Party A is no longer a (x) Secured Creditor with
rights to share on a pro rata and pari passu basis with the Lenders, in
connection with the Lenders’ right to receive payments of principal under the
Credit Agreement, in the proceeds of the collection or sale of any Collateral or
(y) beneficiary under any guaranty issued for the benefit of the Secured
Creditors, in each case as a result of actions taken without Party A’s consent;

 

  (L) Party B fails to give Party A written notice at least fifteen
(15) calendar days prior to the prepayment in full of the Loans or release of
the Liens in favor of the Administrative Agent, for the benefit of the Secured
Creditors, under the Credit Agreement and other Loan Documents in respect of all
or substantially all of the Collateral or of any Guarantor for its obligations
under the Guaranty;

 

  (M) any of the Orders (i) ceases to be in full force and effect or has been
reversed, stayed, vacated or subjected to a stay pending appeal or (ii) amended,
supplemented or otherwise modified without the prior written consent of the
Administrative Agent and Party A, each in their sole discretion;

 

  (N) any of the representations stated in Part 4(j)(iii) of this Agreement
proves to have been incorrect or misleading in any material respect when made or
repeated or deemed to have been made or repeated;

 

  (O) the occurrence of the Termination Date or Expiration Date (each as defined
in the Interim Cash Collateral Order or the Final Cash Collateral Order, as
applicable) or all amounts outstanding under the Credit Agreement have been
repaid and all commitments of the Lenders have terminated or expired;

 

  (P) a credit agreement in a form and substance substantially the same as the
First Lien Exit Facility (including, without limitation, with respect to
establishment of liens as set forth therein) is not fully executed at least five
(5) business days prior to, and to be effective as of, the Plan Effective Date;
or

 

  (Q) neither Party A nor any of its Affiliates is a party to the Credit
Agreement as a Lender.

 

  (ii) On and after the Plan Effective Date, the occurrence of any of the
following events shall constitute an Additional Termination Event pursuant to
Section 5(b)(v) with respect to which Party B is the sole Affected Party and all
Transactions are Affected Transactions:

 

  (A)

a credit agreement in a form and substance substantially the same as the First
Lien Exit Facility (including, without limitation, with respect to establishment
of liens as set forth therein) is not fully executed and effective as of the
Plan Effective Date, or Reorganized Party B or any other reorganized Credit
Party fails or refuses to fully accept and assume

 

4



--------------------------------------------------------------------------------

  and be legally bound by and responsible for the duties, liabilities and
obligations of Party B under any Transaction(s) and this Agreement and the
obligations of any other Credit Party as Credit Support Provider therefore as
were in existence immediately prior to the Plan Effective Date;

 

  (B) neither Party A nor any of its Affiliates is a party to the Credit
Agreement as a Lender;

 

  (C) the obligations of Party B hereunder fail or cease to be secured on a
first lien basis and guaranteed at least to the same extent as Party B’s
obligations with respect to the repayment of loan principal under the Credit
Agreement as then in effect (other than to the extent of any guarantees or
security provided under the Credit Agreement by any party that is not an
“eligible contract participant” within the meaning of Section 1(a)(18) of the
CEA at the time such guarantee or security would otherwise become effective with
respect to Party B’s obligations hereunder);

 

  (D) Party A is no longer (x) a Secured Party with rights to share on a pro
rata and pari passu basis with the Lenders, in connection with the Lenders’
right to receive payments of principal under the Credit Agreement, in the
proceeds of the collection or sale of any Collateral or (y) a beneficiary under
any guaranty issued for the benefit of the Secured Parties, in each case as a
result of actions taken without Party A’s consent;

 

  (E) all amounts outstanding under the Credit Agreement have been repaid and
all commitments of the Lenders have terminated or expired; or

 

  (F) any notice or consent is given by a Credit Party or any other action is
taken by a Credit Party without the prior written consent of Party A or an
Affiliate of Party A that (A) would cause a material portion of the Collateral
(unless permitted under the Credit Agreement) or all or substantially all of the
Collateral (whether or not permitted under the Credit Agreement) to be released
from the Liens established under the Credit Agreement, realized upon,
liquidated, sold, transferred, conveyed or otherwise disposed of, whether as the
result of repayment of obligations owing to such other creditors or pursuant to
the terms of any security document or otherwise, or (B) would modify or amend
the Credit Agreement in a manner that would adversely affect the priority of
payments to be made to Party A under this Agreement as “Secured Obligations” (as
defined in the Loan Documents).

 

(i) Disapplication of Bankruptcy Event of Default. Prior to the Plan Effective
Date, Section 5(a)(vii) (Bankruptcy) of this Agreement shall not apply to Party
B or any Credit Support Provider of Party B. Notwithstanding any provision to
the contrary contained in this Agreement, immediately following the Plan
Effective Date, Section 5(a)(vii) of this Agreement shall apply to Party B and
any Credit Support Provider of Party B. For the avoidance of doubt, it is the
intention of the parties hereto that any insolvency event or bankruptcy
proceeding as specified in Section 5(a)(vii) that occurs with respect to Party B
or any Credit Support Provider of Party B following the Plan Effective Date
shall constitute an Event of Default under Section 5(a)(vii) of this Agreement
with respect to Party B.

 

(j) Failure to Pay or Deliver. Section 5(a)(i) of this Agreement is hereby
amended by replacing the word “third” with “first” in the third line thereof.

 

(k) Condition Precedent. Section 2(a)(iii) of this Agreement is hereby amended
by inserting the words “, or Additional Termination Event under Section 5(b)(v)”
after the phrase “Potential Event of Default”.

 

5



--------------------------------------------------------------------------------

Part 2.

Tax Representations.

 

(a) Payer Representations. For the purpose of Section 3(e) of this Agreement,
Party A will make the following representation and Party B will make the
following representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on (i) the accuracy of any representations made by
the other party pursuant to Section 3(f) of this Agreement, (ii) the
satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of this
Agreement and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement and
(iii) the satisfaction of the agreement of the other party contained in
Section 4(d) of this Agreement, except that it will not be a breach of this
representation where reliance is placed on clause (ii) above and the other party
does not deliver a form or document under Section 4(a)(iii) by reason of
material prejudice to its legal or commercial position.

 

(b) Payee Representations. For the purpose of Section 3(f) of this Agreement,
Party A and Party B make the representations specified below, if any:

Party A makes the representations set forth in Annex A hereto.

Party B makes the following representations:

 

  (i) It is a limited partnership organized under the laws of the State of
Delaware.

Part 3.

Agreements to Deliver Documents.

For the purpose of Section 4(a) of this Agreement, each party agrees to deliver
the following documents, as applicable:

 

(a) Tax forms, documents or certificates to be delivered are:

 

Party required

To Deliver Document

  

Form/Document Certificate

  

Date by which

to be Delivered

Party A and Party B    IRS Form W-9, W-8BEN-E, W-8ECI or W-8IMY, as applicable,
or any successor form.    Upon execution of this Agreement

 

(b) Other documents to be delivered are:

 

Party required To

Deliver Document

  

Form/Document Certificate

  

Date by which to be Delivered

  

Covered by

Section 3(d)

Party A    Evidence reasonably satisfactory to the other party of the authority
and genuine signature of the individual signing this Agreement and any Credit
Support Document on behalf of such party to execute the same.    Upon execution
of this Agreement and, if requested by the other party, as soon as practicable
after execution of any Confirmation of any Transaction.    Yes

 

6



--------------------------------------------------------------------------------

Party B    Evidence reasonably satisfactory to the other party of the (i)
authority of such party and its Credit Support Provider, if any, to enter into
this Agreement, any Transactions and any Credit Support Document and (ii) the
authority and genuine signature of the individual signing this Agreement and any
Credit Support Document on behalf of such party to execute the same.    Upon
execution of this Agreement and, if requested by the other party, as soon as
practicable following execution of any Confirmation of any Transaction that is
entered into after the Plan Effective Date.    Yes Party B    Copies of the
Interim Cash Collateral Order, the Final Cash Collateral Order, the Interim
Hedging Order, the Final Hedging Order, the First Lien Exit Facility term sheet,
the Reorganization Plan and any amendments thereto    Promptly upon
availability, provided that if Party B has provided Party A or its Affiliates
with copies of the same in its capacity as lender and consented in writing to
the disclosure for purposes hereunder as well there shall be no requirement to
deliver additional copies hereunder.    No Party A    The party’s or, as
applicable, its Credit Support Provider’s annual report containing audited
consolidated financial statements prepared in accordance with accounting
principles that are generally accepted in such party’s country of organization
and certified by independent certified public accountants for each fiscal year.
   As soon as available and in any event within 120 days (or as soon as
practicable after becoming publicly available) after the end of its or its
Credit Support Provider’s, as applicable, fiscal year, if such financial
statement is not available on “EDGAR”, “SEDAR”, or a party’s or its Credit
Support Provider’s, internet home page at www.[            ].com.    Yes Party B
   After the Plan Effective Date, the party’s or, as applicable, its Credit
Support Provider’s annual report containing audited consolidated financial
statements prepared in accordance with accounting principles that are generally
accepted in such party’s country of organization and certified by independent
certified public accountants for each fiscal year.    When delivered under the
Credit Agreement; provided that if Party A or an Affiliate of Party A is a party
to the Credit Agreement, delivery thereunder shall constitute delivery hereunder
and, in any event, availability of such information on “EDGAR” or the World Wide
Web at www.[            ].com shall constitute delivery hereunder.   

 

7



--------------------------------------------------------------------------------

Party A    The party’s or, as applicable, its Credit Support Provider’s
unaudited consolidated financial statements, the consolidated balance sheet and
related statements of income for each fiscal quarter, prepared in accordance
with accounting principles that are generally accepted in such party’s country
of organization.    As soon as available and in any event within 60 days (or as
soon as practicable after becoming publicly available) after the end of its or
its Credit Support Provider’s, as applicable, fiscal quarters, if such financial
statement is not available on “EDGAR”, “SEDAR”, or a party’s or its Credit
Support Provider’s, home page on the World Wide Web at internet home page at
www.[            ].com.    Yes Party B    After the Plan Effective Date, the
party’s or, as applicable, its Credit Support Provider’s unaudited consolidated
financial statements, the consolidated balance sheet and related statements of
income for each fiscal quarter, prepared in accordance with accounting
principles that are generally accepted in such party’s country of organization.
   When delivered under the Credit Agreement; provided that if Party A or an
Affiliate of Party A is a party to the Credit Agreement, delivery thereunder
shall constitute delivery hereunder and, in any event, availability of such
information on “EDGAR” or the World Wide Web at www.[            ].com shall
constitute delivery hereunder.    Yes Party B    A certified copy of the First
Lien Exit Facility, any intercreditor agreement (howsoever described) and the
other Loan Documents.    Promptly following execution of the First Lien Exit
Facility.    Party B    An independent legal opinion which shall include, among
other things, due authorization of the execution of the First Lien Exit Facility
and the other Loan Documents and the perfection of the security interests
granted in the Loan Documents (in form and substance substantially similar to
the legal opinion provided to the lenders as required by the Credit Agreement).
   Promptly following execution of the First Lien Exit Facility.    Party B   
Notice of any default, acceleration, termination, cancellation of commitments or
prepayment under the First Lien Exit Facility.    At such times as required to
be delivered to Lenders or the Administrative Agent under the First Lien Exit
Facility or, if no such time is specified, promptly upon becoming aware of such
event or occurrence.   

Notwithstanding the foregoing, each of Party A and Party B’s financial
statements are deemed to be delivered hereunder on the date the same shall be
made available on the “EDGAR” or “SEDAR” document filing system, as applicable.

 

8



--------------------------------------------------------------------------------

Part 4.

Miscellaneous.

 

(a) Addresses for Notices. For the purpose of Section 12(a) of this Agreement:

 

  (i) Addresses for notices or communications to Party A:

As set forth on Annex A hereto.

 

  (ii) Addresses for notices or communications to Party B:

Atlas Resource Partners, L.P.

Park Place Corporate Center One

1000 Commerce Drive, 4th floor

Pittsburgh, PA 15275

Attention: [            ]

Telephone No.: [            ]

Facsimile No.: [            ]

 

(b) Process Agent. For the purpose of Section 13(c) of this Agreement:

 

  (i) Party A appoints as its Process Agent: As set forth on Annex A hereto.

 

  (ii) Party B appoints as its Process Agent: None.

 

(c) The provisions of Section 10(a) will apply to this Agreement.

 

(d) Multibranch Party. For the purpose of Section 10(b) of this Agreement:

 

  (i) As set forth on Annex A hereto.

 

  (ii) Party B is not a Multibranch Party.

 

(e) Calculation Agent. The Calculation Agent is Party A.

 

(f) Credit Support Document. Credit Support Documents for Party A are: None.

Credit Support Documents for Party B are: The Collateral Documents and each
other document delivered by a Credit Party that by its terms secures, guarantees
or otherwise supports Party B’s obligations hereunder (whether or not this
Agreement evidenced hereby is specifically referenced or described therein), as
such document(s) may be amended, revised, restated, supplemented or replaced
from time to time; provided, however, that no Event of Default shall occur under
Section 5(a)(iii) (Credit Support Default) of this Agreement unless and until
the event or circumstance giving rise thereto also constitutes an Event of
Default under Section 5(a)(vi) (Cross Default) of this Agreement.

 

(g) Credit Support Provider. The Credit Support Provider for Party A is: None.

The Credit Support Providers for Party B are: Each Guarantor and each other
Credit Party that provides or is obligated to provide security, a guaranty or
other credit support under a Credit Support Document.

 

(h) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York without reference to choice of
law doctrine other than §5-1401 and §5-1402 of the New York General Obligations
Laws.

 

9



--------------------------------------------------------------------------------

(i) Jurisdiction. Section 13(b)(i) of this Agreement is hereby amended by
deleting in line 2 thereof the word “non-”. The following shall be added at the
end of Section 13(b): “Nothing in this provision shall prohibit a party from
bringing an action to enforce a judgment in any other jurisdiction if (A) the
courts of the State of New York or the United States District Court located in
the Borough of Manhattan in New York City lacks jurisdiction over the parties or
the subject matter of the Proceedings or declines to accept the Proceedings on
the grounds of lacking such jurisdiction; (B) the Proceedings are commenced by a
party for the purpose of enforcing against the other party’s property, assets or
estate any decision or judgment rendered by any court in which Proceedings may
be brought as provided hereunder; (C) the Proceedings are commenced to appeal
any such court’s decision or judgment to any higher court with competent
appellate jurisdiction over that court’s decisions or judgments if that higher
court is located outside the State of New York or Borough of Manhattan, such as
a federal court of appeals or the U.S. Supreme Court; or (D) any suit, action or
proceeding has been commenced in another jurisdiction by or against the other
party or against its property, assets or estate (including, without limitation,
any suit, action or proceeding described in Section 5(a)(vii)(4) of this
Agreement), and, in order to exercise or protect its rights, interests or
remedies under this Agreement, the party (1) joins, files a claim, or takes any
other action, in any such suit, action or proceeding, or (2) otherwise commences
any Proceeding in that other jurisdiction as the result of that other suit,
action or proceeding having commenced in that other jurisdiction.”

 

(j) Representations.

 

  (i) Amendment of Basic Representation. With respect to Party B,
Section 3(a)(iii) is amended by inserting the words “(including any restrictions
in prepetition contracts that have been assumed under Section 365 of the
Bankruptcy Code)” between the words “restriction” and “binding” in such section.

 

  (ii) Additional Representations. Section 3 of this Agreement is amended by
adding the following additional representations as clauses (g), (h), (i), (j),
and (k):

 

  “(g) Relationship between Parties.

 

  (i) No Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction will not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of that Transaction.

 

  (ii) Evaluation and Understanding. It is capable of evaluating and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the financial and
other risks of that Transaction.

 

  (iii) Status of Parties. The other party is not acting as a fiduciary for or
an adviser to it in respect of that Transaction.

(h) Eligible Contract Participant. Each party represents to the other party at
all times hereunder that it is on each date on which a Transaction is entered
into, an “eligible contract participant” as such term is defined in the CEA.

(i) No Agency. It is entering into this Agreement, including each Transaction,
as principal and not as an agent of any person or entity.

 

10



--------------------------------------------------------------------------------

(j) Municipal Advisor Rule. Party B hereby represents, and will be deemed to
represent at all times until the termination of the Agreement, that it is not,
and does not act on behalf of, either a “municipal entity” or “obligated person”
(in each case as defined in Section 15B of the Securities Exchange Act of 1934
and the rules adopted by the SEC with respect to municipal advisor
registration).

(k) ERISA. Each party represents to the other party at all times hereunder that
it is not (i) an employee benefit plan as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or a plan
as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”), subject to Title I of ERISA or Section 4975 of the Code,
or a plan as so defined but which is not subject to Title I of ERISA or
Section 4975 of the Code but is subject to another law materially similar to
Title I of ERISA or Section 4975 of the Code (each of which, an “ERISA Plan”),
(ii) a person or entity acting on behalf of an ERISA Plan, or (iii) a person or
entity the assets of which constitute assets of an ERISA Plan.”

 

  (iii) Further Representations of Party B. Party B represents, warrants,
covenants and acknowledges as of each date prior to the Plan Effective Date:

 

  (A) Party B is in continuing possession of its property and is operating and
managing its business, as debtor in possession, pursuant to Sections 1107 and
1108 of the Bankruptcy Code.

 

  (B) Party B’s liabilities pursuant to each Transaction constitute
superpriority obligations that rank pari passu with the obligations to pay
principal under the Credit Agreement and are secured by liens coextensive with
and pari passu with those securing such obligations under the Credit Agreement.

 

  (C) This Agreement and all Transactions hereunder are, and will be, entered
into pursuant to, (i) before the issuance of the Final Cash Collateral Order and
the Final Hedging Order, the Interim Cash Collateral Order and the Interim
Hedging Order; and, (ii) after the issuance of the Final Cash Collateral Order
and the Final Hedging Order, the Final Cash Collateral Order and the Final
Hedging Order, which Orders have not been revoked, reversed, stayed or modified,
and no further Bankruptcy Court approval is needed. It is authorized to enter
into this Agreement and all Transactions hereunder, and to transfer collateral,
perform and make payments in connection therewith, in the ordinary course of its
business pursuant to Section 363 of the Bankruptcy Code, the Orders and the
Credit Agreement. This Agreement and all Transactions hereunder are
“Postpetition Swap Agreements” as that term is defined in the Hedging Orders.
Party A is a “Postpetition Swap Provider” as that term is defined in the Hedging
Orders. Obligations of Party B to Party A under this Agreement and any
Transaction are “Postpetition Swap Obligations.”

 

  (D) Party A’s right to terminate, net and set-off obligations under the
Transactions will not be stayed, avoided, or otherwise limited by Bankruptcy
Code Sections 362(a) or 549, or any other provisions of the Bankruptcy Code.

 

  (E) Party B’s liabilities and any amounts due and owing from Party B pursuant
to the proposed Transactions are “First Lien Indebtedness” pursuant to the
Orders and constitute administrative expenses under Section 503(b) of the
Bankruptcy Code, and are entitled to superpriority pursuant to Section 364(c)(1)
and Section 507(a)(1) of the Bankruptcy Code and the Orders during the pendency
of the Cases.

 

  (F) Party A’s lien with respect to Party B’s collateral provided under the
Credit Agreement shall be a perfected lien and security interest with the
priority set forth in the Orders pursuant to Sections 364(c)(2) and 364(c)(3) of
the Bankruptcy Code with respect to all collateral provided by Party B under the
Credit Agreement and pursuant to the Orders during the pendency of the Cases.

 

11



--------------------------------------------------------------------------------

(k) Netting of Payments. Subparagraph (ii) of Section 2(c) of this Agreement
[will/will not] apply to all Transactions.

 

(l) “Affiliate”.

Affiliate means in relation to Party A: None.

Affiliate means in relation to Party B: as specified in Section 14 of this
Agreement.

 

(m) Additional Defined Terms. As used herein, the following terms shall have the
following meanings, and capitalized terms used in this Agreement and not
otherwise defined herein shall have, at any time of determination, the meanings
attributed to them in the Credit Agreement as in effect at such time of
determination:

“Administrative Agent” means, on any date, the Administrative Agent under the
applicable Credit Agreement as of such date.

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, 11
U.S.C. Sections 101 et seq., as amended.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York or such other successor bankruptcy court to which the Cases
are transferred.

“Carve Out” shall have the meaning set forth in the Interim Cash Collateral
Order and the Final Cash Collateral Order, as applicable.

“Cash Collateral” means cash collateral, as such term is defined in
Section 363(a) of the Bankruptcy Code.

“Cases” means the jointly administered cases under the Bankruptcy Code,
captioned as [    ], Case No. [    ], pending in the Bankruptcy Court.

“Collateral” means the collateral pledged to the Administrative Agent, for the
benefit of the Secured Parties, under the Collateral Documents and the Orders.

“Collateral Documents” means the Credit Agreement and any of the related
security, pledge, guaranty, mortgage, account control agreement or other
collateral agreements executed and delivered by a Credit Party in connection
with the Credit Agreement, in each case as amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof.

“Credit Agreement” means, (i) prior to the Plan Effective Date, that certain
Second Amended and Restated Credit Agreement, dated as of July 31, 2013, among
Atlas Resources Partners, L.P., as Borrower, the Lenders party thereto, Wells
Fargo Bank, National Association, as Administrative Agent, and the other parties
party thereto, and (ii) on and after the Plan Effective Date, the First Lien
Exit Facility, in each case as the same may be amended, restated, amended and
restated, supplemented, extended, renewed, refinanced or otherwise modified from
time to time.

“Credit Party” means, collectively, Party B and the Guarantors.

“Final Cash Collateral Order” means an order of the Bankruptcy Court entered in
the Cases, in substantially the form of the Interim Cash Collateral Order, with
such modifications thereto as are acceptable to the Administrative Agent.

 

12



--------------------------------------------------------------------------------

“Final Hedging Order” means an order of the Bankruptcy Court in the Cases, in
substantially the form of the Interim Hedging Order.

“First Lien Exit Facility” has the meaning set forth in the [Restructuring
Support Agreement], and shall be on the terms and conditions set forth in the
term sheet attached to the Restructuring Support Agreement as Exhibit [    ] as
of the date hereof.

“Guarantor” means the “Guarantors” as defined in the Credit Agreement.

“Hedging Orders” means the Interim Hedging Order and the Final Hedging Order.

“Interim Cash Collateral Order” means an order entered by the Bankruptcy Court
in the Cases providing adequate protection to the Secured Parties for the use of
the Collateral during the Cases acceptable to the Administrative Agent in its
sole discretion.

“Interim Hedging Order” means an order entered by the Bankruptcy Court in the
Cases, which (i) grants Superpriority Claims and Liens to secure the Obligations
of Party B under this Agreement and (ii) authorizes Party B to pay its
Obligations under this Agreement, whether they arose prepetition or post
petition, in the ordinary course of business.

“Lender” means any “Lender” under the Credit Agreement.

“Lien” means any lien, hypothecate, security interest, prior claim or other
charge or encumbrance of any kind, or any other type of preferential
arrangement, including, without limitation, the lien or retained security title
or title retention right of a conditional vendor and any easement, right of way
or other encumbrance on title to real property.

“Loan” means any “Loan” made by a Lender under the Credit Agreement.

“Loan Documents” means (a) the Credit Agreement, (b) the Collateral Documents,
and (c) any other document, agreement or instrument executed and delivered by a
Credit Party in connection with the Loans, in each case as amended, supplemented
or otherwise modified from time to time in accordance with the terms thereof.

“Obligations” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding under any Debtor Relief Law.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents include (a) the obligation to pay scheduled
payments, termination payments, principal, interest, Letter of Credit
commissions, charges, expenses, fees, reasonable attorneys’ fees and
disbursements, indemnities and other amounts payable by any Loan Party under any
Loan Document and (b) the obligation of any Loan Party to reimburse any amount
in respect of any of the foregoing that any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

“Orders” means the Interim Cash Collateral Order, the Final Cash Collateral
Order, the Interim Hedging Order and the Final Hedging Order.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Petition Date” means the date on which Party B commences its voluntary Chapter
11 case.

 

13



--------------------------------------------------------------------------------

“Plan Effective Date” means the effective date of a plan of reorganization
confirmed by the Court in the Cases, on which date the First Lien Exit Facility
shall become effective.

“Reorganized Party B” means the successor entity to the business of Party B
pursuant to the Reorganization Plan.

“Restructuring Support Agreement” means that certain Restructuring Support
Agreement, dated as of [            ], 2016, among [            ].

“Reorganization Plan” means a Chapter 11 plan of reorganization in any of the
Cases.

“Secured Parties” means the “Secured Creditors” as defined in the Collateral
Documents.

“Superpriority Claim” means an allowed administrative claim against each of the
Credit Parties on a joint and several basis with priority over any and all other
administrative claims against the Credit Parties arising at any time in the
Cases (subject only to the Carve Out), including all claims of the kind
specified under Sections 503(b) and 507(b) of the Bankruptcy Code, as set forth,
after the Petition Date, in the Interim Cash Collateral Order, the Final Cash
Collateral Order, the Interim Hedging Order or the Final Hedging Order, as
applicable.

If any event or circumstance that constitutes or gives rise to an Additional
Termination Event with respect to Party B also constitutes or gives rise to an
Event of Default, it will be treated as an Event of Default with respect to
Party B.

Part 5.

Other Provisions.

 

(a) WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
CREDIT SUPPORT DOCUMENT. EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF THE OTHER PARTY OR ANY CREDIT SUPPORT PROVIDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II)
ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND PROVIDE FOR ANY CREDIT SUPPORT DOCUMENT, AS APPLICABLE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

(b) Severability. Any provision of this Agreement (including any Transaction
hereunder or any Credit Support Document) or portion thereof that is prohibited,
unenforceable or stayed in any jurisdiction, including without limitation any
right of set-off, shall, as to such jurisdiction only, be ineffective to the
limited extent of such prohibition, unenforceability or stay unless such
severance would materially impair the benefits of the remaining portions of this
Agreement, such Transaction or such Credit Support Document, or materially
change the reciprocal obligations of the parties. Any severance shall occur
without otherwise invalidating or adversely affecting the validity or
enforceability of the remainder of this Agreement in such jurisdiction or
invalidating or adversely affecting the validity or enforceability of this
Agreement as a whole in any other jurisdiction. If severance is required, the
parties shall in good faith negotiate a replacement for the prohibited,
unenforceable or stayed provision, the economic effect of which approximates as
closely as possible that of the prohibited or unenforceable provision; provided,
however, this severability provision shall not be applicable if any provision of
Section 1(c), 2, 3, 5, 6 or 13 (or any definition or provision in Section 14 to
the extent it relates to, or is used in or in connection with any such Section)
shall be held to be invalid or unenforceable.

 

14



--------------------------------------------------------------------------------

(c) Recording of Conversations. Each party hereto (i) consents to the recording
of telephone conversations relating to this Agreement or any Transaction,
(ii) agrees, to the extent permitted by applicable law, that the recordings may
be submitted in evidence in any Proceedings, and (iii) if required by law obtain
consent of, and give any necessary notice of such recording to, its relevant
personnel.

 

(d) Limitation of Liability. No party shall be required to pay or be liable to
the other party for any consequential, indirect or punitive damages.

 

(e) ISDA Definitions. This Agreement, each Confirmation, and each Transaction is
subject to the 2005 ISDA Commodity Definitions as amended, supplemented or
modified from time to time (the “Commodity Definitions”) and the 2006 ISDA
Definitions (the “ISDA Definitions” and, collectively with the Commodity
Definitions, the “Definition”), each as published by the International Swaps and
Derivatives Association Inc. (“ISDA”), and will be governed in all respects by
the Definitions (except that any references to “Swap Transactions” in the
Definitions will be deemed to be references to “Transactions”).

The Definitions are incorporated by reference in, and made part of, this
Agreement and each relevant Confirmation as if set forth in full in this
Agreement and such Confirmation. In the event of any inconsistency between the
Commodity Definitions and the ISDA Definitions, the Commodity Definitions will
govern. In the event of any inconsistency between the provisions of this
Agreement or of a Confirmation and the Definitions, the provisions of this
Agreement or such Confirmation will govern. In the event of any inconsistency
between the provisions of a Confirmation and this Agreement the provisions of
such Confirmation will govern for purposes of the relevant Transaction.

 

(f) Confirmation Procedures. Confirmations for Transactions are due under CFTC
Rule 23.501 within the applicable time frame specified in such rule, to the
extent applicable.

 

(g) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” as used in Part 2(a) of
this Schedule (Payer Tax Representation) and “Indemnifiable Tax” as defined in
Section 14 of this Agreement shall not include any U.S. federal withholding tax
imposed or collected pursuant to Sections 1471 through 1474 of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”), any current or future regulations
or official interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code, or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code (a “FATCA
Withholding Tax”). For the avoidance of doubt, a FATCA Withholding Tax is a Tax
the deduction or withholding of which is required by applicable law for the
purposes of Section 2(d) of this Agreement.

 

(h) Change of Account. Section 2(b) of this Agreement is hereby amended by the
addition of the following after the word “delivery” in the first line thereof:
“to another account in the same tax jurisdiction as the original account”.

 

(i) Accuracy of Specified Information. Section 3(d) is hereby amended by adding
in the third line thereof after the word “respect” and before the period the
words “or, in the case of audited or unaudited financial statements, a fair
presentation of the financial condition of the relevant party in accordance with
generally accepted accounting principles, consistently applied.”

 

(j) Transfer. Section 7 of this Agreement is hereby amended by inserting the
following phrase “, which consent shall not be unreasonably withheld or delayed”
in the third line thereof after the word “party” and before the word “, except”.
Notwithstanding any provision to the contrary contained in this Agreement
(including Section 7 of this Agreement), subject to satisfaction of the Plan
Emergence Hedge Conditions, on the Plan Effective Date, to the extent there
exists a Transaction, or Transactions, as the case may be, between Party A and
Party B, then in such event, Party B shall be deemed to assign its rights and
obligations under this Agreement and each such Transaction to Reorganized Party
B and Reorganized Party B will be deemed to, and will confirm in writing, its
acceptance and assumption of this Agreement and each Transaction, and all
obligations, liabilities, rights and duties in relation thereto. In this regard,
subject to satisfaction of the Plan Emergence Hedge Conditions, Party A consents
to the assignment by Party B of its rights, duties, liabilities and obligations
under this Agreement and each Transaction to Reorganized Party B subject to the
retention of all its rights hereunder.

 

15



--------------------------------------------------------------------------------

For purpose of this Agreement, “Plan Emergence Hedge Conditions” means that
(i) no Event of Default, Potential Event of Default or Termination Event
hereunder has occurred and is continuing with respect to Party B; (ii) Party B
has (1) adhered to the ISDA August 2012 Dodd-Frank Protocol (1.0) and matched
with Party A on ISDA Amend, or executed an analogous bilateral agreement and
provided questionnaire responses directly to Party A and (2) adhered to the ISDA
March 2013 Dodd-Frank Protocol (2.0) and matched with Party A on ISDA Amend, or
executed an analogous bilateral agreement and provided questionnaire responses
directly to Party A; and (iii) the First Lien Exit Facility (including, without
limitation, with respect to establishment of liens as set forth therein) has
been executed by the Credit Parties on the Plan Effective Date.

 

(k) Set-off. A new Section 6(f) shall be added to the Agreement as follows:

“Set-off. Any amount (the “Early Termination Amount”) payable to one party (the
“Payee”) by the other party (the “Payer”) under Section 6(e), in circumstances
where there is a Defaulting Party or one Affected Party in the case where a
Termination Event under Section 5(b)(iv) has occurred or any other Termination
Event in respect of which all outstanding Transactions are Affected Transactions
has occurred, will, at the option of the party (“X”) other than the Defaulting
Party or the Affected Party (and without prior notice to the Defaulting Party or
the Affected Party), be reduced by its set-off against any amount(s) (the ‘Other
Agreement Amount’) payable (whether at such time or in the future or upon the
occurrence of a contingency) by the Payee (or, where the Payee is “X”, any
consenting Affiliate of the Payee) to the Payer (or, where the Payer is “X”, any
consenting Affiliate of the Payer) (irrespective of the currency, place of
payment or booking office of the obligation) under any other agreement(s)
between the Payee and the Payer (or between the Payee (or any such consenting
Affiliate of the Payee) and the Payer (or any such consenting Affiliate of the
Payer) (or instrument(s) or undertaking(s) issued or executed by the Payee or
any such consenting Affiliate of the Payee to, or in favor of, the Payer or any
such consenting Affiliate of the Payer) and the Other Agreement Amount will be
discharged promptly and in all respects to the extent it is so set-off. X will
give notice to the other party of any set-off effected under this Section 6(f).

For this purpose, either the Early Termination Amount or the Other Agreement
Amount (or the relevant portion of such amounts) may be converted by X into the
currency in which the other is denominated at the rate of exchange at which such
party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. The term “rate of exchange”
includes, without limitation, any premiums and costs of exchange payable in
connection with the purchase of or conversion into the relevant currency.

If an obligation is unascertained, X may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.

Nothing in this Section 6(f) shall be effective to create a charge or other
security interest. This Section 6(f) shall be without prejudice and in addition
to any right of set-off, combination of accounts, lien or other right to which
any party is at any time otherwise entitled (whether by operation of law,
contract or otherwise).”

 

(l) HIRE Act. “Tax” as used in Part 2(a) (Payer Tax Representation) of this
Schedule and “Indemnifiable Tax” as defined in Section 14 of this Agreement
shall not include any tax imposed on payments treated as dividends from sources
within the United States under Section 871(m) of the Code or any regulations
issued thereunder.

 

(m) ISDA DF Protocols. For purposes of the ISDA August 2012 DF Protocol
Agreement published on August 13, 2012 and the ISDA March 2013 DF Protocol
Agreement published on March 22, 2013 (the “Protocol Agreements”), the parties
acknowledge and agree that this Agreement shall constitute a Protocol Covered
Agreement as defined under the Protocol Agreements.

 

16



--------------------------------------------------------------------------------

Part 6.

Additional Provisions for Commodity Derivative Transactions.

 

(a) Scope. The terms and conditions of this Part 6 shall apply only to a
Transaction which is described in the related Confirmation as: (i) a transaction
that is a commodity swap transaction, cross-commodity swap transaction,
commodity cap transaction, commodity floor transaction, commodity collar
transaction, commodity option transaction or any other similar transaction
(including any Option with respect to any of these transactions), (ii) a
combination of these transactions and (iii) any other transaction identified as
a Commodity Transaction in the related Confirmation. Any such Transaction shall
constitute a “Transaction” for purposes of this Agreement and this Schedule, but
shall be referred to in this Part 6 as a “Commodity Transaction”.

 

(b) Definitions. The definitions and provisions contained in the 2005 ISDA
Commodity Definitions, as published by the International Swaps and Derivatives
Association, Inc. (the “Commodity Definitions”) are incorporated by reference
into and made a part of this Part 6 and any Confirmation of a Commodity
Transaction.

 

(c) The “Market Disruption Events” specified in Section 7.4(d)(i) of the
Commodity Definitions shall apply, except as otherwise specifically provided in
the Confirmation.

 

(d) “Additional Market Disruption Events” shall apply only if so specified in
the relevant Confirmation.

 

(e) The following “Disruption Fallbacks” specified in Section 7.5(c) of the
Commodity Definitions shall apply in the following order, except as otherwise
provided for in the Confirmation:

 

  (i) “Fallback Reference Price”

 

  (ii) “Negotiated Fallback”

 

  (iii) “Delayed Publication or Announcement”

 

  (iv) “Fallback Reference Dealers”

 

  (v) “No Fault Termination”

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

[BANK]

(Party A)

   

ATLAS RESOURCE PARTNERS, L.P.

(Party B)

By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

Date:  

 

    Date:  

 

 

18



--------------------------------------------------------------------------------

Annex A

Additional Party A Elections:

 

(a) Payee Representations. For the purpose of Section 3(f) of this Agreement,
Party A makes the following representations: [INSERT PARTY A TAX REPS]

 

(b) Addresses for Notices. For the purpose of Section 12(a) of this Agreement,
addresses for notices or communications to Party A are as follows: [INSERT PARTY
A ADDRESS/NOTICE INFO]

 

(c) Process Agent. For the purpose of Section 13(c) of this Agreement, Party A
appoints as its Process Agent: [INSERT PROCESS AGENT IF APPLICABLE]

 

(d) Multibranch Party. For the purpose of Section 10(b) of this Agreement: Party
A [is not a Multibranch Party][ is a Multibranch Party and may act through the
following offices: [            ]].

Additional Provisions:

 

(a) The Agreement is amended by the insertion of the following requirements in
Part 3(b), reading in its entirety as follows:

 

Party required

To Deliver

Document

  

Form/Document Certificate

  

Date by which to be

Delivered

  

Covered by

Section 3(d)

                                 

 

(b) The Agreement is amended by the insertion of an additional Section 15,
reading in its entirety as follows:

[INSERT ADDITIONAL REQUIRED PROVISIONS SUCH AS EMIR LANGUAGE, ENTITY SPECIFIC
PROVISIONS OR ADDITIONAL BOILERPLATE NOT ALREADY ADDRESSED IN THE FORM]

 

19



--------------------------------------------------------------------------------

Exhibit E

to the Restructuring Support Agreement

INTERIM HEDGING ORDER



--------------------------------------------------------------------------------

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF NEW YORK

 

     )    In re:    )       )    ATLAS RESOURCE PARTNERS, L.P.,    )    Chapter
11 et al.1    )       )    Case No. [            ]
                                    Debtors.    )         )    (Joint
Administration Requested)

INTERIM ORDER AUTHORIZING THE DEBTORS TO (I) ENTER

INTO POSTPETITION SWAP AGREEMENTS, (II) GRANT LIENS

AND SUPERPRIORITY CLAIMS, AND HONOR OBLIGATIONS

THEREUNDER, AND (III) GRANTING RELATED RELIEF

 

 

Upon the motion (the “Motion”), dated [            ], 2016, of the
above-referenced debtors, as debtors in possession (collectively, the
“Debtors”), in the above-captioned cases for entry of an order (this “Interim
Order”), pursuant to sections 105(a), 362, 363 and 364 of title 11 of the United
States Code (the “Bankruptcy Code”), Rules 2002, 4001, 6003, and 6004 of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 4001-2
of the Local Bankruptcy Rules for the Southern District of New York (the “Local
Bankruptcy Rules”), seeking, among other things:

 

  (a) authorizing the Debtors to:

 

  (1) enter into and perform under new hedging arrangements (the “Postpetition
Swap Agreements”), governed by a master agreement substantially in the form
attached hereto as Exhibit 1, with certain of the First Lien Secured Parties2 or
their affiliates (collectively, the “Postpetition Swap Providers”), pursuant to
the Risk Management Guidelines;

 

1  The Debtors and the last four digits of their taxpayer identification numbers
(as applicable) are as follows: Atlas Resource Partners, L.P. (1625), ARP
Barnett Pipeline, LLC (2295), ARP Barnett, LLC (2567), ARP Eagle Ford, LLC
(6894), ARP Mountaineer Production, LLC (9365), ARP Oklahoma, LLC (5193), ARP
Production Company, LLC (9968), ARP Rangely Production, LLC (1625), Atlas
Barnett, LLC (4688), Atlas Energy Colorado, LLC (0015), Atlas Energy Indiana,
LLC (0546), Atlas Energy Ohio, LLC (5198), Atlas Energy Securities, LLC (5987),
Atlas Energy Tennessee, LLC (0794), Atlas Noble, LLC (5139), Atlas Pipeline
Tennessee, LLC (4919), Atlas Resource Finance Corporation (2516), Atlas Resource
Partners Holdings, LLC (5285), Atlas Resources, LLC (2875), ATLS Production
Company, LLC (0124), REI-NY, LLC (5147), Resource Energy, LLC (5174), Resource
Well Services, LLC (5162), Viking Resources, LLC (5124). The address of the
Debtors’ corporate headquarters is Park Place Center One, 1000 Commerce Drive,
Suite 400, Pittsburgh, PA 15275.

2  Capitalized terms used but not otherwise defined herein have the meanings
ascribed to such terms in, as applicable, the Motion or any interim or final
order (collectively, the “Cash Collateral Orders”) entered pursuant to the
[Debtors’ Cash Collateral Motion], filed contemporaneously herewith.



--------------------------------------------------------------------------------

  (2) honor, pay, or otherwise satisfy all obligations and indebtedness of the
Debtors arising under the Postpetition Swap Agreements (the “Postpetition Swap
Obligations”) as they come due;

 

  (3) grant First Lien Adequate Protection Liens to the First Lien Agent, for
the benefit of the Postpetition Swap Providers, to secure the Postpetition Swap
Obligations; and

 

  (4) grant allowed First Lien Adequate Protection Claims to the Postpetition
Swap Providers on account of the Postpetition Swap Obligations;

 

  (b) the First Lien Agent to exercise all rights and remedies with respect to
the Collateral for the benefit of the Postpetition Swap Providers in accordance
with the Cash Collateral Orders following the occurrence and during the
continuation of an Event of Default or a Termination Event under, and as defined
in, the Postpetition Swap Agreements; and

 

  (c) the Postpetition Swap Providers to setoff, net, and apply any payment
amounts that such Postpetition Swap Providers would otherwise be obligated to
pay to any Debtor under the Postpetition Swap Agreements against the First Lien
Prepetition Indebtedness;

all as more fully set forth in the Motion; and upon the [first day
declaration/hedging declaration]; and this Court having jurisdiction over this
matter pursuant to 28 U.S.C. §§ 157 and 1334; and this Court having found that
this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and it appearing
that venue of this proceeding and the Motion in this district is proper pursuant
to 28 U.S.C. §§ 1408 and 1409; and the Interim Hearing having been held by the
Court on [            ], 2016; and pursuant to Bankruptcy Rule 4001 and Local
Bankruptcy Rule 4001-2, due and sufficient notice of the Motion having been
given under the particular circumstances; and it appearing that no other or
further notice need be provided; and the Court having considered the offers of
proof, evidence adduced, and the statements of counsel at the

 

- 2 -



--------------------------------------------------------------------------------

Interim Hearing; and it appearing to the Court that granting the relief sought
in the Motion on the terms and conditions contained herein is necessary and
essential to enable the Debtors to preserve the value of the Debtors’ businesses
and assets and that such relief is fair and reasonable and that entry of this
Interim Order is in the best interest of the Debtors and their respective
estates and creditors; and due deliberation and good cause has been shown to
grant the relief sought in the Motion.

IT IS HEREBY FOUND AND DETERMINED THAT:

1. The Motion is granted as set forth herein.

2. The Debtors are authorized to: (a) enter into and perform under the
Postpetition Swap Agreements pursuant to the Risk Management Guidelines;
(b) honor, pay, or otherwise satisfy all Postpetition Swap Obligations as they
come due; (c) grant First Lien Adequate Protection Liens to the First Lien
Agent, for the benefit of the Postpetition Swap Providers, to secure the
Postpetition Swap Obligations; and (d) grant First Lien Adequate Protection
Claims to the Postpetition Swap Providers on account of the Postpetition Swap
Obligations. The Debtors shall only be permitted to enter into Postpetition Swap
Agreements with the First Lien Secured Parties or their affiliates.

3. As security and assurance of the Postpetition Swap Obligations, and in
exchange for providing benefits to the Debtors in accordance with this Interim
Order:

 

  (a) the First Lien Agent, for the benefit of the Postpetition Swap Providers,
is hereby granted, effective as of the Petition Date and in each case perfected
without the necessity of the execution by the Debtors (or recordation or other
filing) of security agreements, control agreements, pledge agreements, financing
statements, mortgages or other similar documents, or by possession or control,
First Lien Adequate Protection Liens on the Collateral to secure the
Postpetition Swap Obligations, which First Lien Adequate Protection Liens shall
rank pari passu with the First Lien Adequate Protection Liens granted to the
First Lien Agent, for the benefit of the First Lien Secured Parties, pursuant to
the Cash Collateral Orders;

 

- 3 -



--------------------------------------------------------------------------------

  (b) the Postpetition Swap Obligations shall constitute First Lien Adequate
Protection Claims against each of the Debtors, jointly and severally; and

 

  (c) the Postpetition Swap Providers may setoff, net, and apply any payment,
settlement payment, termination values, termination payments, and any other
amounts that such Postpetition Swap Provider would be entitled to receive from
any Debtor or otherwise be obligated to pay to any Debtor under any Postpetition
Swap Agreement in accordance with the terms of each of such Postpetition Swap
Agreement, including, but not limited, to setoff, netting, and application of
the foregoing against any and all obligations of any Debtor under the
Postpetition Swap Agreement in accordance with the terms of such Postpetition
Swap Agreement to reduce permanently the First Lien Prepetition Indebtedness;
provided, that upon the occurrence and during the continuation of an Event of
Default or a Termination Event (each as defined in the Postpetition Swap
Agreements), any Postpetition Swap Provider may terminate, liquidate, or unwind
its Postpetition Swap Agreement and setoff and net transactions thereunder upon
notice by such Postpetition Swap Provider to the Debtors in accordance with the
applicable Postpetition Swap Agreement.

4. If any or all of the provisions of this Interim Order or the Cash Collateral
Orders are stayed, modified in a manner adverse to a Postpetition Swap Provider,
or vacated, or if this Interim Order or the Cash Collateral Orders otherwise
terminates, then such stay, modification, vacation, or termination will not
affect (a) the validity of any indebtedness, obligation, or liability incurred
by the Debtors to each of the Postpetition Swap Providers before the receipt of
written notice by the Postpetition Swap Providers of the effective date of such
stay, modification, vacation, or termination; (b) the validity or enforceability
of the security interests, administrative claims, and netting, setoff,
collection and termination rights authorized or created hereby or pursuant to
the Postpetition Swap Agreements, or any related documents; and (c) the rights
of the Postpetition Swap Providers to exercise remedies as set forth in the
Postpetition Swap Agreements, and each of the Postpetition Swap Providers shall
be entitled to the benefits of the provisions of section 364(e) of the
Bankruptcy Code.

 

- 4 -



--------------------------------------------------------------------------------

5. The automatic stay provisions of section 362 and the setoff provisions of
section 553 of the Bankruptcy Code are hereby modified solely to the extent
necessary to:

 

  (a) permit immediate and unconditional exercise and enforcement of rights and
remedies by (i) the First Lien Agent on behalf of any Postpetition Swap Provider
(including, but not limited to, the foreclosure on the First Lien Adequate
Protection Liens in order to collect from the Debtors amounts that may be owed
to the Postpetition Swap Providers under the Postpetition Swap Agreements) and
(ii) the Postpetition Swap Providers, upon the occurrence of an Event of Default
or a Termination Event (each as defined in the Postpetition Swap Agreements)
under the Postpetition Swap Agreements (including, but not limited to, the
suspension, termination, liquidation, withholding of performance, or
acceleration thereof and setoff, netting, and application of any payment,
settlement payment, termination values, termination payments, and any other
amounts that such Postpetition Swap Provider would be entitled to receive from
or otherwise be obligated to pay to any Debtor under any Postpetition Swap
Agreement), and the Postpetition Swap Providers’ rights thereunder shall not be
modified, stayed, avoided, or otherwise limited by order of this Court or any
court proceeding under the Bankruptcy Code, including, but not limited to, the
right to collect from the Debtors amounts that may be owed to a Postpetition
Swap Provider following such termination and the right to withhold performance
pursuant to the terms of any Postpetition Swap Agreement. The Debtors waive the
right and shall not seek relief, including under section 105(a) or section 549
of the Bankruptcy Code, to the extent that any such relief would in any way
restrict or impair the rights of the First Lien Agent or any Postpetition Swap
Provider under the Postpetition Swap Agreements or this Interim Order,
including, without limitation, the right of the Postpetition Swap Providers to
setoff, net, and apply any payment amounts that such Postpetition Swap Providers
would otherwise be obligated to pay to any Debtor under the Postpetition Swap
Agreements in accordance with the terms of such Postpetition Swap Agreement
against the First Lien Prepetition Indebtedness, as provided in paragraph 3(c)
of this Interim Order; provided, however, that any exercise or enforcement of
rights or remedies with respect to the Collateral or any setoff, netting or
application against the First Lien Prepetition Indebtedness will only be
permitted after five (5) business days’ prior written notice from the First Lien
Agent or the Postpetition Swap Provider to the Debtors and the Ad Hoc Group
(unless the Debtors and the Ad Hoc Group otherwise agree in writing).

 

- 5 -



--------------------------------------------------------------------------------

  (b) permit the First Lien Agent, on behalf of the Postpetition Swap Providers,
to take all actions to validate and perfect the liens and security interests
granted hereunder and under the Cash Collateral Orders, including by filing or
recording financing statements, intellectual property filings, mortgages,
notices of lien, or similar instruments in any jurisdiction. For the avoidance
of doubt, whether or not the First Lien Agent chooses to file such financing
statements, intellectual property filings, mortgages, notices of lien, or
similar instruments, take possession of or control over, or otherwise confirm
perfection of the liens and security interests granted under this Interim Order,
such liens and security interests shall be deemed valid, perfected, allowed,
enforceable, non-avoidable, and not subject to challenge, dispute, or
subordination, as of the Petition Date; and

 

  (c) provide that a Postpetition Swap Provider’s rights, powers, privileges,
and remedies under the applicable Postpetition Swap Agreement and this Interim
Order may not be modified, stayed, avoided, or otherwise limited by further
order of the Court or any court proceeding under the Bankruptcy Code.

6. Each Postpetition Swap Provider shall enjoy the First Lien Adequate
Protection Claims, First Lien Adequate Protection Liens, automatic stay relief,
and other protections provided by this Interim Order and the Cash Collateral
Orders in respect of each such transaction until the earliest of (a) the
termination of such Postpetition Swap Provider’s Postpetition Swap Agreement and
the satisfaction of the Postpetition Swap Obligations accrued thereunder in full
in cash, (b) a Postpetition Swap Provider enjoying the benefit of the security
package contemplated by the First Lien Exit Facility (as defined in the
Restructuring Support Agreement) and (c) other arrangements satisfactory to such
Postpetition Swap Provider having been made. Absent the occurrence of (a),
(b) or (c) of this paragraph, the relief and protections provided by this
Interim Order shall survive any order of the Court that may be entered
(i) confirming any plan of reorganization or liquidation in any of the Cases,
(ii) converting any of the Cases to a case under chapter 7 of the Bankruptcy
Code, or (iii) dismissing any of the Cases, and shall be in addition to any and
all rights, powers or privileges provided for by the Postpetition Swap Agreement
or the Cash Collateral Orders.

 

- 6 -



--------------------------------------------------------------------------------

7. In accordance with this Interim Order and any other order of this Court, each
of the financial institutions at which the Debtors maintain their accounts
relating to the payment of the obligations described in this Interim Order is
authorized to honor checks and electronic payment requests presented for payment
of obligations described in this Interim Order and all fund transfer requests
made by the Debtors related thereto to the extent that sufficient funds are on
deposit in such amounts.

8. Any determination that a Postpetition Swap Agreement was not entered into
pursuant to the Risk Management Guidelines shall not affect the obligations of
the Debtors arising under such Postpetition Swap Agreement. For the avoidance of
doubt, any Postpetition Swap Agreement determined not to be entered into
pursuant to the Risk Management Guidelines shall remain valid and binding
against the Debtors, and the applicable Postpetition Swap Provider shall be
entitled to the protections provided in this Interim Order with respect to such
Postpetition Swap Agreement.

9. In addition to and without limiting each Postpetition Swap Provider’s rights
under Section 11 of its respective Postpetition Swap Agreement, in further
exchange for providing benefits to the Debtors in accordance with this Interim
Order, the Debtors shall promptly reimburse each Postpetition Swap Provider for
any reasonable fees and expenses, including, but not limited to, legal fees,
that it has incurred in connection with the review and negotiation of the
Postpetition Swap Agreements, the negotiation of this Interim Order, and any
related documents and such reimbursement obligation shall constitute a
Postpetition Swap Obligation, entitled to the First Lien Adequate Protection
Liens, First Lien Adequate Protection Claims, and other protections afforded by
this Interim Order and the Cash Collateral Orders.

 

- 7 -



--------------------------------------------------------------------------------

10. Notice of the Motion as provided therein shall be deemed good and sufficient
and the requirements of the Local Bankruptcy Rules are satisfied by such notice

11. Notwithstanding the possible applicability of Bankruptcy Rules 6004(h),
7062, 9014 or otherwise, the terms and conditions of this Interim Order shall be
immediately effective and enforceable upon its entry.

12. The Debtors are authorized to take all actions necessary to effectuate the
relief granted pursuant to this Interim Order in accordance with the Motion.

13. The Court has and will retain jurisdiction to enforce this Interim Order.

14. The Final Hearing on the Motion is scheduled for [            ] at
[            ] before this Court.

15. The Debtors shall promptly mail copies of this Interim Order to the parties
having been given notice of the Interim Hearing and to any other party which has
filed a request for notices with this Court. Any party in interest objecting to
the relief sought at the Final Hearing shall submit any such objection in
writing and file same with the Court (with a courtesy copy to Chambers) and
serve such objection on the following parties so as to be received no later than
4:00 p.m. (Eastern Time) on [            ], 2016: (i) [            ], Attorneys
for the Debtors; Linklaters LLP, 1345 Avenue of the Americas, New York, New
York, 10012, Attention: Margot B. Schonholtz, Esq. and Penelope J. Jensen, Esq.,
Attorneys for the First Lien Agent; (iii) [            ], Attorneys for the
Second Lien Agent; (iv) Akin Gump Strauss Hauer & Feld LLP, 1333 New Hampshire
Avenue, N.W., Washington D.C. 20036, Attention: Scott L. Alberino and 1999
Avenue of the Stars, Suite 600, Los Angeles, CA 90067, Attention: David P.
Simonds,

 

- 8 -



--------------------------------------------------------------------------------

Attorneys for the Ad Hoc Group; and (v) [            ], Attorneys for the Senior
Notes Trustees, and (iv) the United States Trustee for the Southern District of
New York, Attention [            ], Esq.

Dated: New York, New York

            [•], 2016

 

 

 

THE HONORABLE [•]

UNITED STATES BANKRUPTCY JUDGE

 

- 9 -



--------------------------------------------------------------------------------

Exhibit 1

Form of Schedule to ISDA Master

Agreement



--------------------------------------------------------------------------------

Exhibit F

to the Restructuring Support Agreement

INTERIM CASH COLLATERAL ORDER



--------------------------------------------------------------------------------

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF NEW YORK

 

 

In re:

 

ATLAS RESOURCE PARTNERS, L.P.,

et al.1

 

Debtors.

 

)

)

)

)

)

)

)

)

  

 

Chapter 11

 

Case No. [                    ]

 

(Joint Administration Pending)

 

  )   

INTERIM ORDER PURSUANT TO 11 U.S.C. §§ 105, 361,

362, 363 AND 507, BANKRUPTCY RULES 2002, 4001 AND 9014

AND LOCAL BANKRUPTCY RULE 4001-2 (I) AUTHORIZING DEBTORS’

LIMITED USE OF CASH COLLATERAL, (II) GRANTING ADEQUATE

PROTECTION TO THE PREPETITION SECURED PARTIES, (III) MODIFYING

THE AUTOMATIC STAY, AND (IV) SCHEDULING A FINAL HEARING

 

 

Upon the motion (the “Motion”), dated [            ], 2016, of the
above-referenced debtors, as debtors in possession (collectively, the “Debtors”)
in the above-captioned cases (collectively, the “Cases”), pursuant to sections
105, 361, 362, 363 and 507 of title 11 of the United States Code (as amended,
the “Bankruptcy Code”), Rules 2002, 4001 and 9014 of the Federal Rules of
Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 4001-2 of the Local
Bankruptcy Rules for the Southern District of New York (the “Local Bankruptcy
Rules”), seeking, among other things:

 

1  The Debtors and the last four digits of their taxpayer identification numbers
(as applicable) are as follows: Atlas Resource Partners, L.P. (1625), ARP
Barnett Pipeline, LLC (2295), ARP Barnett, LLC (2567), ARP Eagle Ford, LLC
(6894), ARP Mountaineer Production, LLC (9365), ARP Oklahoma, LLC (5193), ARP
Production Company, LLC (9968), ARP Rangely Production, LLC (1625), Atlas
Barnett, LLC (4688), Atlas Energy Colorado, LLC (0015), Atlas Energy Indiana,
LLC (0546), Atlas Energy Ohio, LLC (5198), Atlas Energy Securities, LLC (5987),
Atlas Energy Tennessee, LLC (0794), Atlas Noble, LLC (5139), Atlas Pipeline
Tennessee, LLC (4919), Atlas Resource Finance Corporation (2516), Atlas Resource
Partners Holdings, LLC (5285), Atlas Resources, LLC (2875), ATLS Production
Company, LLC (0124), REI-NY, LLC (5147), Resource Energy, LLC (5174), Resource
Well Services, LLC (5162), Viking Resources, LLC (5124). The address of the
Debtors’ corporate headquarters is Park Place Center One, 1000 Commerce Drive,
Suite 400, Pittsburgh, PA 15275.



--------------------------------------------------------------------------------

  (a) authorization for the Debtors, pursuant to Bankruptcy Code sections 105,
361, 362, 363 and 507 to (i) use cash collateral, as such term is defined in
section 363(a) of the Bankruptcy Code (“Cash Collateral”), and all other
Prepetition Collateral (as defined herein), solely in accordance with the terms
of this order (this “Interim Order”), and (ii) provide adequate protection to:

 

  (1) Wells Fargo Bank, National Association, as Administrative Agent (in such
capacity, the “First Lien Agent”) under the First Lien Credit Agreement (as
defined herein), and the other First Lien Secured Parties (as defined herein);
and

 

  (2) Wilmington Trust, National Association, as Administrative Agent (in such
capacity, the “Second Lien Agent” and, collectively with the First Lien Agent,
the “Prepetition Agents”) under the Second Lien Credit Agreement (as defined
herein), and the other Second Lien Secured Parties (as defined herein);

 

  (b) subject to entry of the Final Order (as defined herein), authorization to
grant adequate protection liens on the proceeds and property recovered in
respect of the Debtors’ claims and causes of action (but not on the actual
claims and causes of action) arising under Bankruptcy Code sections 544, 545,
547, 548, 549 and 550 or any other similar state or federal law (collectively,
the “Avoidance Actions”);

 

  (c) modifying the automatic stay imposed by section 362 of the Bankruptcy Code
to the extent necessary to implement and effectuate the terms and provisions of
this Interim Order and the Final Order;

 

  (d) subject to entry of the Final Order, except to the extent of the Carve Out
(as defined herein), the waiver of all rights to surcharge any Prepetition
Collateral or Collateral (as defined herein) under sections 506(c) or 552(b) of
the Bankruptcy Code or any other applicable principle of equity or law;

 

  (e) that this Court (as defined herein) hold an interim hearing (the “Interim
Hearing”) to consider the relief sought in the Motion and entry of the proposed
Interim Order;

 

  (f) that this Court schedule a final hearing (the “Final Hearing”) to consider
entry of a final order (the “Final Order”) granting the relief requested in the
Motion on a final basis; and

 

  (g) waiver of any applicable stay with respect to the effectiveness and
enforceability of the Interim Order or the Final Order (including a waiver
pursuant to Bankruptcy Rule 6004(h));

 

- 2 -



--------------------------------------------------------------------------------

and the Interim Hearing having been held by the Court on [            ], 2016;
and pursuant to Bankruptcy Rule 4001 and Local Bankruptcy Rule 4001-2, due and
sufficient notice of the Motion and the relief sought at the Interim Hearing
having been given under the particular circumstances by the Debtors to the First
Lien Agent, counsel to the First Lien Agent, the First Lien Secured Lenders, the
Second Lien Agent, counsel to the Second Lien Agent, the Second Lien Secured
Lenders, counsel to the Second Lien Secured Lenders, the other Prepetition
Secured Parties, the Debtors’ thirty (30) largest unsecured creditors (on a
consolidated basis), the indenture trustee under the Debtors’ 7.75% senior notes
due 2021 (the “7.75% Senior Notes Trustee”), counsel for the 7.75% Senior Notes
Trustee, the indenture trustee under the Debtors’ 9.25% senior notes due 2021
(the “9.25% Senior Notes Trustee” and, collectively with the 7.75% Senior Notes
Trustee, the “Senior Notes Trustees”), counsel for the 9.25% Senior Notes
Trustee, counsel to the ad hoc group of holders of the Debtors’ 7.75% senior
notes due 2021 and 9.25% senior notes due 2021 (the “Ad Hoc Group”), the United
States Trustee for the Southern District of New York (the “United States
Trustee”), the United States Securities and Exchange Commission, the United
States Internal Revenue Service, and other parties with a particularized
interest in the Motion; and the Court having considered the offers of proof,
evidence adduced, and the statements of counsel at the Interim Hearing; and the
Court having heard and resolved or overruled all objections to the interim
relief requested in the Motion; and it appearing to the Court that granting the
relief sought in the Motion on the terms and conditions herein contained is
necessary and essential to enable the Debtors to preserve the value of the
Debtors’ businesses and assets and that such relief is fair and reasonable and
that entry of this Interim Order is in the best interest of the Debtors and
their respective estates and creditors; and due deliberation and good cause has
been shown to grant the relief sought in the Motion,

 

- 3 -



--------------------------------------------------------------------------------

IT IS HEREBY FOUND AND DETERMINED THAT:

A. Petition Date. On July [__], 2016 (the “Petition Date”), Atlas Resource
Partners, L.P. (“Atlas”) and each of the other Debtors filed a voluntary
petition for relief under chapter 11 of the Bankruptcy Code with the United
States Bankruptcy Court for the Southern District of New York (the “Court”).
Each Debtor has continued to manage and operate its respective businesses and
properties as a debtor in possession pursuant to sections 1107 and 1108 of the
Bankruptcy Code. No trustee or examiner has been appointed in the Cases.

B. First Lien Credit Agreement. Prior to the Petition Date, the First Lien
Secured Parties (as defined herein) made certain loans and other financial
accommodations pursuant to and in accordance with the terms and conditions of
that certain Second Amended and Restated Credit Agreement, dated as of July 31,
2013 (as heretofore amended, restated, or otherwise modified from time to time,
the “First Lien Credit Agreement,” and, together with all other documentation
executed in connection therewith, including, without limitation, the
Intercreditor Agreement, the First Lien Guaranty, the First Lien Collateral
Documents (as such terms are defined herein), the “First Lien Loan Documents”),
among, inter alia, Atlas, as borrower, the First Lien Agent, and the lenders
from time to time party thereto (such lenders, the “First Lien Secured Lenders,”
and, together with the First Lien Agent, each “Issuing Bank” and “Bank Product
Provider” (as such terms are defined in the First Lien Credit Agreement) and
each “Secured Swap Provider” (as such term is defined in the First Lien
Collateral Documents (as defined herein)), collectively, the “First Lien Secured
Parties”). Pursuant to that certain Second Amended and Restated Guaranty, dated
as of July 31, 2013 (as amended, modified or otherwise supplemented from time to
time, the “First Lien Guaranty”), the Debtors, other than Atlas, guaranteed the
obligations of Atlas under the First Lien Credit Agreement and the other First
Lien Loan Documents.

 

- 4 -



--------------------------------------------------------------------------------

C. Second Lien Credit Agreement. Prior to the Petition Date, the Second Lien
Secured Lenders (as defined herein) made certain loans and advances pursuant to
and in accordance with the terms and conditions of that certain Second Lien
Credit Agreement, dated as of February 23, 2015 (as heretofore amended,
restated, or otherwise modified from time to time, the “Second Lien Credit
Agreement,” and, collectively with all other documentation executed in
connection therewith, including, without limitation, the Intercreditor
Agreement, the Second Lien Guaranty and the Second Lien Collateral Documents (as
such terms are defined herein), the “Second Lien Loan Documents”), among inter
alia, Atlas, as borrower, the Second Lien Agent, and the lenders from time to
time party thereto (such lenders, the “Second Lien Secured Lenders,” and
together with the Second Lien Agent, the “Second Lien Secured Parties”).
Pursuant to that certain Second Lien Guaranty, dated as of February 23, 2015 (as
amended, modified or otherwise supplemented from time to time, the “Second Lien
Guaranty”), the Debtors, other than Atlas, guaranteed the obligations of Atlas
under the Second Lien Credit Agreement and the other Second Lien Loan Documents.
The First Lien Loan Documents and the Second Lien Loan Documents are referred to
collectively in this Interim Order as the “Prepetition Loan Documents,” and the
First Lien Secured Parties and Second Lien Secured Parties are referred to
herein collectively as the “Prepetition Secured Parties.”

D. Debtors’ Admissions and Stipulations With Respect to the First Lien
Prepetition Indebtedness. Without prejudice to the rights, if any, of any other
party (but subject to the limitations thereon described herein in paragraph 19),
the Debtors admit, stipulate and agree that:

 

  i.

As of the Petition Date, the Debtors were justly and lawfully indebted and
liable, without defense, counterclaim, or offset of any kind, to the (x) First
Lien Secured Lenders in the aggregate principal amount of approximately
$[            ] in respect of

 

- 5 -



--------------------------------------------------------------------------------

  loans and other financial accommodations made and in the aggregate face amount
of $4,191,215 in respect of letters of credit issued by the Issuing Banks
pursuant to, and in accordance with, the First Lien Loan Documents, (y) Secured
Swap Providers in amounts yet to be determined, and (z) holders of Bank Product
Obligations (as defined in the First Lien Credit Agreement) in amounts yet to be
determined, plus accrued and unpaid interest, fees and costs and expenses
including, without limitation, attorney’s fees, agent’s fees, other professional
fees and disbursements and other obligations owing under the First Lien Loan
Documents (collectively, the “First Lien Prepetition Indebtedness”). Each of the
First Lien Loan Documents is valid, binding, and subject to applicable
bankruptcy law, enforceable against the Debtors in accordance with its terms.

 

  ii. The First Lien Prepetition Indebtedness constitutes the legal, valid and
binding obligations of the Debtors, enforceable in accordance with their terms,
and no portion of the First Lien Prepetition Indebtedness or any amounts paid to
the First Lien Secured Parties or applied to the obligations owing under the
First Lien Loan Documents prior to the Petition Date is subject to avoidance,
subordination (whether equitable or otherwise), recharacterization, recovery,
attack, offset, contest, objection, recoupment, reclassification, reduction,
disallowance, counterclaim, defense, challenge or Claim (as defined in section
101(5) of the Bankruptcy Code) of any kind pursuant to the Bankruptcy Code or
applicable non-bankruptcy law and the Debtors do not have any claims,
counterclaims, causes of action, defenses or setoff rights related to the
obligations under the First Lien Loan Documents, whether arising under the
Bankruptcy Code or applicable nonbankruptcy law, on or prior to the date hereof,
against the First Lien Agent, any of the other First Lien Secured Parties, or
their respective affiliates, subsidiaries, agents, officers, directors,
employees, attorneys, and advisors.

E. Debtors’ Admissions and Stipulations with Respect to the Second Lien
Prepetition Indebtedness. Without prejudice to the rights, if any, of any other
party (but subject to the limitations thereon described herein in paragraph 19),
the Debtors admit, stipulate and agree that:

 

  i.

As of the Petition Date, the Debtors were justly and lawfully indebted and
liable, without defense, counterclaim, or offset of any kind, to the Second Lien
Secured Lenders in the aggregate

 

- 6 -



--------------------------------------------------------------------------------

  principal amount of $250,000,000 in respect of loans and other financial
accommodations made by the Second Lien Secured Lenders pursuant to, and in
accordance with, the Second Lien Loan Documents, plus accrued and unpaid
interest, fees and costs and expenses, including, without limitation, attorney’s
fees, agent’s fees, other professional fees and disbursements and other
obligations owing under the Second Lien Loan Documents (collectively, the
“Second Lien Prepetition Indebtedness” and, together with the First Lien
Prepetition Indebtedness, the “Prepetition Indebtedness”).

 

  ii. The Second Lien Prepetition Indebtedness constitutes the legal, valid and
binding obligations of the Debtors, enforceable in accordance with their terms,
and no portion of the Second Lien Prepetition Indebtedness or any amounts paid
to the Second Lien Secured Parties or applied to the obligations owing under the
Second Lien Loan Documents prior to the Petition Date is subject to avoidance,
subordination (whether equitable or otherwise), recharacterization, recovery,
attack, offset, contest, objection, recoupment, reclassification, reduction,
disallowance, counterclaim, defense, challenge or Claim (as defined in section
101(5) of the Bankruptcy Code) of any kind pursuant to the Bankruptcy Code or
applicable non-bankruptcy law and the Debtors do not have any claims,
counterclaims, causes of action, defenses or setoff rights related to the
obligations under the Second Lien Loan Documents, whether arising under the
Bankruptcy Code or applicable nonbankruptcy law, on or prior to the date hereof,
against the Second Lien Agent, the Second Lien Secured Lenders, or their
respective affiliates, subsidiaries, agents, officers, directors, employees,
attorneys, and advisors.

F. Debtors’ Admissions With Respect to Prepetition Collateral and Liens. Without
prejudice to the rights, if any, of any other party (but subject to the
limitations thereon described herein in paragraph 19), the Debtors admit,
stipulate and agree that:

 

  i.

Pursuant to (a) that certain Second Amended and Restated Security Agreement,
dated as of July 31, 2013 (as heretofore amended, restated, or otherwise
modified from time to time) by the Borrower and the other Grantors (as such
terms are defined in the First Lien Loan Documents) in favor of the First Lien
Agent, and (b) certain mortgages, deeds of trust, assignment of as-extracted
collateral, security agreements, fixture filing and financing statements,
deposit account control agreements and similar security documents entered into
by any loan party and the First Lien Agent in respect of the properties owned by
such loan party (each of (a) and (b) as

 

- 7 -



--------------------------------------------------------------------------------

  heretofore amended, restated or otherwise modified from time to time, and,
collectively with any and all other agreements, instruments, certificates,
fixture filings, transmitting utility filings, financing statements, consents,
assignments or other similar documents, the “First Lien Collateral Documents”),
the Debtors have granted, and the First Lien Agent, for the benefit of the First
Lien Secured Parties, possesses, valid, binding, perfected, non-avoidable, and
enforceable first priority liens upon, and security interests in, the real and
personal property of the Borrower and Guarantors, all as more fully described in
the First Lien Collateral Documents, including, without limitation, all
accounts, chattel paper, cash, deposit accounts and other investment accounts,
documents, equipment, farm products, general intangibles (including, without
limitation, rights in and under any contracts, including interest rate hedging
agreements, commodity hedging agreements and similar agreements), patents,
copyrights, trademarks, tradenames, rights under license agreements and other
intellectual property, goods, instruments, inventory, investment property,
letters of credit and letter of credit rights, accounts receivable, other rights
to payment, payment intangibles, oil, gas, and other hydrocarbons, as-extracted
collateral and products and substances derived therefrom (including all raw
materials and work-in-process, finished goods, and materials used or consumed in
the manufacture or production thereof), owned real estate, real property
leaseholds, oil and gas leases, fixtures, claims and causes of action and any
other real or personal property of the Debtors, and, in each case, the cash and
noncash proceeds and other rights arising therefrom (collectively, including the
Cash Collateral and the setoff rights described in the First Lien Loan
Documents, the Swap Agreements (as defined in the First Lien Credit Agreement),
or arising by operation of law, collectively, the “Prepetition Collateral”) to
secure the First Lien Prepetition Indebtedness, subject only to specific
permitted exceptions under the First Lien Credit Agreement and other First Lien
Loan Documents. As of the Petition Date, there were no security interests or
liens on the Prepetition Collateral other than as permitted by the First Lien
Loan Documents.

 

  ii.

Pursuant to (a) that certain Second Lien Security Agreement, dated as of
February 23, 2015 (as heretofore amended, restated, or otherwise modified from
time to time) by the Borrower and the other Grantors (as such terms are defined
in the Second Lien Loan Documents) in favor of the Second Lien Agent, and
(b) certain mortgages, deeds of trust, assignment of as-extracted collateral,
security agreements, fixture filing and financing statements, deposit account
control agreements and similar security documents entered into by any loan party
and the Second Lien Agent in

 

- 8 -



--------------------------------------------------------------------------------

  respect of the properties owned by such loan party (each of (a) and (b) as
heretofore amended, restated or otherwise modified from time to time, and,
collectively with any and all other agreements, instruments, certificates,
fixture filings, transmitting utility filings, financing statements, consents,
assignments or other similar documents, the “Second Lien Collateral Documents”),
the Debtors have granted, and the Second Lien Agent, for the benefit of the
Second Lien Secured Parties, possesses, valid, binding, perfected, non-avoidable
and enforceable second priority liens upon, and security interests in, the
Prepetition Collateral (other than Prepetition Collateral constituting setoff
rights of the First Lien Secured Parties), to secure the Second Lien Prepetition
Indebtedness, subject in each case to the Intercreditor Agreement, dated as of
February 23, 2015 (the “Intercreditor Agreement”), among the First Lien Agent,
the Second Lien Agent and the Debtors, and permitted exceptions under the First
Lien Credit Agreement and the other First Lien Loan Documents, and the Second
Lien Credit Agreement and the other Second Lien Collateral Documents.

 

  iii. The First Lien Agent’s first priority liens upon and security interests
in the Prepetition Collateral, for the ratable benefit of the First Lien Secured
Parties, and the Second Lien Agent’s second priority liens upon and security
interests in the Prepetition Collateral, for the ratable benefit of the Second
Lien Secured Parties, are not subject to avoidance, subordination (whether
equitable or otherwise), recharacterization, recovery, attack, offset,
counterclaim, defense, challenge or Claim (as defined in section 101(5) of the
Bankruptcy Code) of any kind pursuant to the Bankruptcy Code or applicable
non-bankruptcy law.

 

  iv. As of the Petition Date, the aggregate value of the Prepetition Collateral
exceeds the aggregate amount of the First Lien Prepetition Indebtedness.

G. Debtors’ Admissions and Stipulations With Respect to Cash Collateral. Without
prejudice to the rights, if any, of any other party (but subject to the
limitations thereon described herein in paragraph 19), the Debtors admit,
stipulate and agree that (i) all cash, including all cash proceeds, products,
offspring, rents, or profits of property of the Prepetition Collateral held in
any of the Debtors’ banking, checking or other deposit accounts with financial
institutions (in each case, other than trust, escrow and custodial funds

 

- 9 -



--------------------------------------------------------------------------------

held as of the Petition Date in properly established trust, escrow and custodial
accounts) as of the Petition Date or deposited into the Debtors’ banking,
checking or other deposit accounts with financial institutions after the
Petition Date (including deposits into accounts opened before or after the
Petition Date), are Cash Collateral of the Prepetition Secured Parties within
the meaning of section 363(a) of the Bankruptcy Code. The Prepetition Secured
Parties are entitled, pursuant to sections 105, 361, 362 and 363(e) of the
Bankruptcy Code, to adequate protection of their interest in the Prepetition
Collateral, including the Cash Collateral, for any Collateral Diminution (as
defined herein).

H. Releases. Subject to the entry of the Final Order and without prejudice to
the rights of any other party (but subject to the limitations thereon described
herein in paragraph 19), each of the Debtors and the Debtors’ estates, on its
own behalf and on behalf of its past, present and future predecessors,
successors, heirs, subsidiaries, and assigns hereby, to the maximum extent
permitted by applicable law, unconditionally, irrevocably and fully, forever
waives and releases each of the Prepetition Agents and the other Prepetition
Secured Parties, and each of their respective former, current, or future
officers, employees, directors, agents, representatives, owners, members,
partners, financial advisors, legal advisors, shareholders, managers,
consultants, accounts, attorneys, affiliates, and predecessors in interest of
any and all Claims (as defined in section 101(5) of the Bankruptcy Code),
counterclaims, causes of action, defenses or setoff rights that exist on the
date hereof relating to any of the Prepetition Loan Documents or the
transactions contemplated under such documents, whether known, unknown,
asserted, unasserted, suspected, unsuspected, accrued, unaccrued, fixed,
contingent, pending or threatened, arising at law or in equity, including,
without limitation, any so-called “lender liability,” recharacterization,
subordination, avoidance or other claim arising under or pursuant

 

- 10 -



--------------------------------------------------------------------------------

to section 105 or chapter 5 of the Bankruptcy Code or under any other similar
provisions of applicable state or federal law and any and all claims and causes
of action regarding the validity, priority, perfection or avoidability of the
liens or the claims of the Prepetition Secured Parties and Prepetition Agents.
Subject to paragraph 19 hereof, the Debtors’ acknowledgements, stipulations, and
releases shall be binding on the Debtors and their respective representatives,
successors and assigns, and, on each of the Debtors’ estates, all creditors
thereof and each of the respective representatives, successors and assigns,
including, without limitation, any trustee or other representative appointed in
the Cases, whether such trustee or representative is appointed in chapter 7 or
chapter 11.

I. Need to Use Cash Collateral. The Debtors have requested immediate entry of
this Interim Order pursuant to Bankruptcy Rule 4001(b)(2) and Local Bankruptcy
Rule 4001-2 and have an immediate need to obtain use of the Collateral,
including the Cash Collateral (in the amount and in the manner set forth in the
Budget (as defined herein)) in order to, among other things, preserve and
maintain the value of their assets and businesses and maximize the return to all
creditors. An immediate and critical need exists for the Debtors to use the Cash
Collateral, consistent with the Budget (as defined herein), for working capital
purposes, other general corporate purposes of the Debtors, and the satisfaction
of costs and expenses of administering the Cases. The terms of the use of the
Prepetition Collateral pursuant to this Interim Order are fair and reasonable,
reflect the Debtors’ exercise of prudent business judgment and constitute
reasonably equivalent value and fair consideration. The Debtors are unable to
obtain adequate unsecured credit allowable under section 503(b)(1) of the
Bankruptcy Code as an administrative expense. The ability of the Debtors to
obtain liquidity through the use of the Cash Collateral is vital to the Debtors
and their efforts to maximize the value of their assets. Absent entry of this
Interim Order, the Debtors’ estates and reorganization efforts will be
immediately and irreparably harmed.

 

- 11 -



--------------------------------------------------------------------------------

J. Notice. Notice of the Motion and the requested relief sought at the Interim
Hearing was served by the Debtors to: (1) the First Lien Agent, (2) counsel to
the First Lien Agent, (3) the Second Lien Agent, (4) counsel to the Second Lien
Agent, (5) counsel to the Second Lien Secured Lenders, (6) the other Prepetition
Secured Parties, (7) the Debtors’ thirty (30) largest unsecured creditors (on a
consolidated basis), 7.75% Senior Notes Trustee, (8) counsel for the 7.75%
Senior Notes Trustee, (9) the 9.25% Senior Notes Trustee, (10) counsel for the
9.25% Senior Notes Trustee, (11) the Ad Hoc Group, (12) the United States
Trustee, (13) the United States Securities and Exchange Commission, (14) the
United States Internal Revenue Service, and (15) other parties with a
particularized interest in the Motion. Given the nature of the relief sought,
the foregoing notice of the Interim Hearing was, in the Debtors’ good-faith
belief, the best available under the circumstances and complies with Bankruptcy
Rules 2002, 4001(b) and (d) and 9014, Local Bankruptcy Rule 4001-2 and section
102(1) of the Bankruptcy Code as required by sections 361 and 363 of the
Bankruptcy Code. No further notice of, or hearing on, the relief sought at the
Interim Hearing and the relief granted herein is necessary or required.

K. Consent by Prepetition Secured Parties. The First Lien Agent and the Second
Lien Secured Lenders consent to the Debtors’ use of Cash Collateral in
accordance with and subject to the terms and conditions provided for in this
Interim Order. The Second Lien Agent’s consent to the Debtors’ use of Cash
Collateral is subject to the terms of the Intercreditor Agreement.

 

- 12 -



--------------------------------------------------------------------------------

L. Jurisdiction and Venue. Consideration of the Motion constitutes a “core
proceeding” as defined in 28 U.S.C. § 157(b)(2). This Court has jurisdiction
over this proceeding and the parties and property affected hereby pursuant to 28
U.S.C. §§ 157 and 1334. Venue for the Cases and the proceedings on the Motion is
proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

M. Relief Essential; Best Interest. The Debtors have requested immediate entry
of this Interim Order pursuant to Bankruptcy Rule 4001(b)(2) and Local
Bankruptcy Rule 4001-2. The relief requested in the Motion (and as provided in
this Interim Order) is necessary, essential and appropriate for the continued
operation of the Debtors’ businesses and the management and preservation of the
Debtors’ assets and the property of their estates. It is in the best interest of
the Debtors’ estates that the Debtors be allowed to use the Cash Collateral
under the terms hereof. The Debtors have demonstrated good and sufficient cause
for the relief granted herein.

N. Arm’s-Length, Good-Faith Negotiations. The terms of this Interim Order were
negotiated in good-faith and at arm’s-length between the Debtors, the First Lien
Secured Parties and the Second Lien Secured Parties. Pursuant to Bankruptcy Code
sections 105, 361, and 363, the First Lien Secured Parties and the Second Lien
Secured Parties are hereby found to be entities that have acted in “good faith”
in connection with the negotiation and entry of this Interim Order, and each is
entitled to the protection provided under Bankruptcy Code section 363(m).

 

- 13 -



--------------------------------------------------------------------------------

NOW, THEREFORE, UPON THE RECORD OF THE PROCEEDINGS HERETOFORE HELD BEFORE THIS
COURT WITH RESPECT TO THE MOTION, THE EVIDENCE ADDUCED AT THE INTERIM HEARING,
AND THE STATEMENTS OF COUNSEL THEREAT, IT IS HEREBY ORDERED THAT:

1. Motion Granted. The Motion is granted in accordance with the terms of this
Interim Order. Any objections to the Motion with respect to the entry of this
Interim Order that have not been withdrawn, waived or settled and all
reservations of rights included therein, are hereby denied and overruled.

2. Authorization to Use Cash Collateral. Subject to the terms and conditions of
this Interim Order, the Court hereby authorizes the Debtors to use the Cash
Collateral during the period beginning with the Petition Date and ending on the
Termination Date (as defined herein) (such period, the “Budget Period”), for the
disbursements set forth in the 13-week cash disbursements and receipts budget
attached as Exhibit A hereto (as such budget may be modified from time to time
by the Debtors with the prior written consent of the First Lien Agent as set
forth in this paragraph and in paragraph 3(f)(v) of this Interim Order (the
“Budget”), and for no other purposes. Notwithstanding the Budget, so long as no
Termination Event has occurred, the Debtors shall be authorized to use Cash
Collateral in accordance with this Interim Order in an amount that would not
cause the Debtors to use Cash Collateral for (x) operating disbursements and
capital expenditures, taken together, in an aggregate amount greater than 115%
of operating disbursements and capital expenditures budgeted during the Budget
Period pursuant to the Budget then in effect and (y) actual expenditures of the
Debtors for each line item in the Budget labeled “Partnership” and the line item
in the Budget labeled “G&A: Syndication Prefunding” in amounts greater than 115%
of the budgeted amount for each such line item during the Budget Period
(“Permitted Deviation”); provided, however, that with respect only to clause
(y) of this paragraph, (i) in the event that a forecasted payment in the Budget

 

- 14 -



--------------------------------------------------------------------------------

exceeds the amount actually paid in respect of such line item during such Budget
Period (the difference between the budgeted amount and the amount actually paid,
the “Line Item Carry Forward Amount”), the Debtors shall be authorized to use
Cash Collateral in the Line Item Carry Forward Amount toward expenses in the
same line during any subsequent Budget Period thereafter. If the Company
requests, the First Lien Agent may, in its sole discretion, agree in writing to
permit the use of Cash Collateral (i) in a manner or amount that does not
conform to the Budget (other than Permitted Deviations) (each such approved
non-conforming use of Cash Collateral, a “Non-Conforming Use”) or (ii) for the
period following the extension of the Expiration Date (as defined herein)
pursuant to paragraph 10(ii) of this Interim Order (such period, the “Subsequent
Budget Period”). If such written consent is given, the Debtors shall be
authorized pursuant to this Interim Order to expend Cash Collateral for any such
Non-Conforming Use or any such Subsequent Budget Period in accordance with a
subsequent Budget without further Court approval, and the Prepetition Secured
Parties shall be entitled to all of the protections specified in this Interim
Order for any such use of Cash Collateral. The Debtors shall provide notice of
any Non-Conforming Use, Subsequent Budget Period and Subsequent Budget to the
Second Lien Agent, the Second Lien Secured Lenders, the Senior Notes Trustees,
the Ad Hoc Group and the United States Trustee.

3. Adequate Protection for the First Lien Secured Parties. In addition to all
the existing security interests and liens granted to or for the benefit of the
First Lien Secured Parties in and with respect to the Prepetition Collateral,
including the Cash Collateral, as adequate protection for, and to secure payment
of an amount equal to the Collateral Diminution, and as an inducement to the
First Lien Secured Parties to permit the Debtors’ use of the Cash Collateral as
provided for in this Interim Order, the Debtors hereby grant the following:

 

- 15 -



--------------------------------------------------------------------------------

  (a) Adequate Protection Liens. Effective as of the Petition Date and in each
case perfected without the necessity of the execution by the Debtors (or
recordation or other filing) of security agreements, control agreements, pledge
agreements, financing statements, mortgages or other similar documents, or by
possession or control, the following security interests and liens are hereby
granted to the First Lien Agent, for the benefit of the First Lien Secured
Parties, (all property identified in clauses (i) and (ii) of this paragraph 3(a)
being collectively referred to as the “Collateral”), subject only to the Carve
Out (as defined herein) (all such liens and security interests, the “First Lien
Adequate Protection Liens”):

 

  i. Liens Senior to Other Liens. A valid, binding, continuing, enforceable,
fully-perfected first priority senior priming security interest in, and lien on,
the Prepetition Collateral and all other of the Debtors’ now owned and
hereafter-acquired real and personal property, assets and rights of any kind or
nature, wherever located, including, without limitation, all prepetition and
postpetition property of the Debtors’ estates, and the proceeds, products, rents
and profits thereof, whether arising from section 552(b) of the Bankruptcy Code
or otherwise, including, without limitation, oil and gas properties (and
as-extracted collateral, goods, fixtures and hydrocarbons relating thereto),
accounts receivable, other rights to payment, cash, inventory, general
intangibles, contracts, servicing rights, servicing receivables, securities,
chattel paper, owned real estate, real property leaseholds, fixtures, machinery,
equipment, deposit accounts, patents, copyrights, trademarks, trade names,
rights under license agreements and other intellectual property, claims and
causes of action (including those arising under section 549 of the Bankruptcy
Code) and all proceeds of the foregoing, other than causes of action arising
under the Bankruptcy Code, including, all Avoidance Actions, which First Lien
Adequate Protection Liens, subject to entry of the Final Order, shall have
recourse to the proceeds or property recovered in respect of any Avoidance
Actions, senior to any other security interests or liens, subject only to valid,
perfected and enforceable prepetition liens (if any) which are senior to the
First Lien Secured Parties’ liens or security interests as of the Petition Date
or to valid and unavoidable liens in existence immediately prior to the Petition
Date that are perfected subsequent to the Petition Date as permitted by section
546(b) of the Bankruptcy Code.

 

- 16 -



--------------------------------------------------------------------------------

  ii. Liens Junior to Existing Liens. A valid, binding, continuing, enforceable,
fully-perfected junior lien on and security interest in all prepetition and
postpetition property of the Debtors (other than the property described in
clause (i) of this paragraph 3(a)), whether now existing or hereafter acquired,
that is subject to valid, perfected and unavoidable liens in existence
immediately prior to the Petition Date or to valid and unavoidable liens in
existence immediately prior to the Petition Date that are perfected subsequent
to the Petition Date as permitted by section 546(b) of the Bankruptcy Code.

 

  (b) Adequate Protection Claims. An allowed superpriority administrative claim
against each of the Debtors on a joint and several basis with priority over any
and all other administrative claims against the Debtors now existing or
hereafter arising in the Cases (subject only to the Carve Out (as defined
herein)), including all claims of the kind specified under sections 503(b) and
507(b) of the Bankruptcy Code (the “First Lien Adequate Protection Claims”),
which administrative claim shall have recourse to and be payable from all
prepetition and postpetition property of the Debtors including, without
limitation, subject to entry of the Final Order, the proceeds or property
recovered in respect of any Avoidance Actions.

 

  (c) Adequate Protection Payments. The Debtors are authorized and directed to
pay to the First Lien Agent for the ratable benefit of the First Lien Secured
Parties, adequate protection payments on the last business day of each calendar
month after the entry of this Interim Order, in each case, in an amount equal to
all accrued and unpaid prepetition or postpetition interest, fees and costs due
and payable under the First Lien Credit Agreement (including, without
limitation, interest on loans, breakage costs and accrued fees owing to the
First Lien Agent), and, in each case, such payments calculated based on the
Alternate Base Rate (as defined in the First Lien Credit Agreement) plus 2.00%,
which is the Applicable Margin under the First Lien Credit Agreement. The First
Lien Agent and the other First Lien Secured Parties reserve their rights to
assert claims for additional interest on the First Lien Prepetition Indebtedness
at the post-default rate of two percent (2%) as provided in section 3.02(c) of
the First Lien Credit Agreement (the “Default Spread”). For the avoidance of
doubt, the payment of interest pursuant to this paragraph shall be without
prejudice to the rights of the First Lien Agent and the other First Lien Secured
Parties to assert claims for payment of additional interest at any other rates
in accordance with the First Lien Credit Agreement and/or to request current
payment of the Default Spread and the Debtors reserve their rights to object to
such claims.

 

- 17 -



--------------------------------------------------------------------------------

  (d) Other Covenants. The Debtors shall maintain their cash management
arrangements in a manner consistent with the interim order granting the Debtors’
Motion for Interim and Final Orders Pursuant to Bankruptcy Code Sections 105,
345, 363, 364, 503, 1107 and 1108 and Bankruptcy Rules 6003 and 6004
(I) Authorizing Continued Use of Existing Cash Management System, Bank Accounts,
Business Forms, and Payment of Related Prepetition Obligations, (II) Waiving
Certain Deposit Requirements, and (III) Authorizing Continuance of Intercompany
Transactions and Honoring Certain Related Prepetition Obligations entered or to
be entered substantially contemporaneously herewith. The Debtors shall not use,
sell or lease any material assets outside the ordinary course of business, or
seek authority of this Court to do any of the foregoing, without the prior
written consent of the First Lien Agent. The Debtors shall comply with the
covenants contained in Sections 8.05 and 8.06 of the First Lien Credit Agreement
and the Second Lien Credit Agreement regarding the maintenance and insurance of
the Prepetition Collateral and the Collateral.

 

  (e)

Fees and Expenses. As additional adequate protection, the Debtors shall pay
indefeasibly in cash: (i) immediately upon the entry of this Interim Order, the
reasonable and documented professional fees, expenses and disbursements
(including, but not limited to, the fees, expenses and disbursements of counsel,
third-party consultants, including financial consultants and auditors) incurred
by the First Lien Agent under the First Lien Credit Agreement and the other
First Lien Loan Documents arising prior to the Petition Date; and (ii) the
reasonable and documented professional fees, expenses and disbursements
(including, but not limited to, the fees, expenses and disbursements of counsel,
third-party consultants, including financial consultants and auditors) incurred
by the First Lien Agent under the First Lien Credit Agreement and the other
First Lien Loan Documents arising subsequent to the Petition Date. The payment
of the fees, expenses and disbursements set forth in this paragraph 3(e) of this
Interim Order (including, without limitation, professional fees and expenses of
Linklaters LLP, Vinson & Elkins LLP, Opportune LLP, and any other professionals
or advisors retained by or on behalf of the First Lien Agent) shall be made
within ten (10) business days after the receipt by the Debtors and the United
States Trustee (the “Review Period”) of invoices thereof (the “Invoiced Fees”)
(subject in all respects to applicable privilege or work product doctrines) and
without the necessity of filing formal fee

 

- 18 -



--------------------------------------------------------------------------------

  applications, including such amounts arising before and after the Petition
Date; provided, however, that the Debtors and the United States Trustee may
preserve their right to dispute the payment of any portion of the Invoiced Fees
(the “Disputed Invoiced Fees”) if, within the Review Period, (i) the Debtors pay
in full the Invoiced Fees, including the Disputed Invoiced Fees, and (ii) the
Debtors or the United States Trustee file with the Court a motion or other
pleading, on at least ten (10) days’ prior written notice to the First Lien
Agent of any hearing on such motion or other pleading, setting forth the
specific objections to the Disputed Invoiced Fees.

 

  (f) Reporting. As additional adequate protection to the First Lien Secured
Parties, the Debtors shall comply with all reporting requirements set forth in
the First Lien Credit Agreement (including the timely provision of Engineering
Reports pursuant to Section 2.07 of the First Lien Credit Agreement and Reserve
Reports pursuant to Section 8.11 thereof) and shall provide the following
additional reporting to the First Lien Agent:

 

  i. Weekly (or less frequently as may be agreed to between the Debtors and the
First Lien Agent) calls with the First Lien Agent and its advisors;

 

  ii. A copy of each update to the Debtors’ business plan as soon as it becomes
available, together with a reconciliation to the prior business plan;

 

  iii. Presentations to the First Lien Secured Parties at times and places as
the First Lien Agent may reasonably request;

 

  iv. Promptly, but in any event no later than the twentieth (20th) day of each
calendar month, a report as of the last day of the preceding calendar month, in
form and detail acceptable to the First Lien Agent, of (a) the Debtors’ accounts
payable and payments, (b) an accounts payable aging and an accounts receivable
aging, and (c) all written demands or claims related to or asserting any liens
in respect of property or assets of the Borrower or any Credit Party (as such
terms are defined in the First Lien Credit Agreement) (including liens imposed
by law, such as landlord’s, vendors’, suppliers’, carriers’, warehousemen’s,
repairmen’s, construction contractors’, workers’ and mechanics’ liens and other
similar liens) if the amount demanded or claimed exceeds $1,000,000 in the
aggregate;

 

- 19 -



--------------------------------------------------------------------------------

  v. (A) On or before the twentieth (20th) day of each calendar month, an
updated rolling 13-week cash flow forecast of the Debtors and their subsidiaries
substantially in the form of the Budget (each, a “Proposed Budget”), which
Proposed Budget, upon written approval by the First Lien Agent, shall become the
Budget effective as of the first day of the next calendar month; and (B) on or
before each Wednesday of each calendar week, (1) a weekly report of receipts,
disbursements and a reconciliation of actual expenditures and disbursements with
those set forth in the Budget for the prior week, on a line by line basis
showing any variance to the proposed corresponding line item of the Budget,
which report and reconciliation shall be in form and substance reasonably
satisfactory to the First Lien Agent and (2) a statement setting forth in
reasonable detail the cash balance for each deposit account of the Debtor and
its subsidiaries as of the previous Friday;

 

  vi. Promptly, and in any event no later than the thirtieth (30th) day of each
month, beginning with the year-to-date period ended June 30, 2016, a monthly and
year-to-date income statement, balance sheet and monthly and year-to-date detail
of capital expenditures and workovers;

 

  vii. (A) A list of all Swap Agreements of the Debtors in place as of the first
business day of the month, to be provided by the 10th business day of such
month; which list contains the material terms thereof (including type, term,
effective date, termination date and notional amounts or volumes and volumes),
the net mark-to-market value therefor and the counterparty to each such
agreement, and (B) information on any Swap Agreement terminated or unwound
within one (1) business day after such Swap Agreement is terminated or unwound;

 

  viii. Copies of any proposals, term sheets or any other indications of
interest received by the Debtors for the purchase of any assets of the Debtors,
the raises of capital for the partnerships owned by the Debtors or any proposed
financing or other capital investment with respect to the Debtors or their
assets;

 

  ix. Promptly provide copies of all written reports provided to the Second Lien
Agent, the Second Lien Secured Lenders, the Senior Notes Trustees, the United
States Trustee, or any other party in interest in the Cases that requests such
reports; and

 

  x. Such other reports and information as the First Lien Agent may reasonably
request.

 

- 20 -



--------------------------------------------------------------------------------

  (g) Asset Sales; Application of Proceeds. Unless otherwise agreed to by the
First Lien Agent in writing, all sales, transfers, exchanges and other
dispositions (including casualty and condemnation events) of Collateral shall be
in exchange for 100% cash consideration.

4. Adequate Protection for the Second Lien Secured Parties. As adequate
protection, the Second Lien Agent, for the benefit of the Second Lien Secured
Parties, is hereby granted the following liens, rights and benefits:

 

  (a) Adequate Protection Liens. Effective as of the Petition Date and in each
case perfected without the necessity of the execution by the Debtors (or
recordation or other filing) of security agreements, control agreements, pledge
agreements, financing statements, mortgages or other similar documents, or by
possession or control, the Second Lien Agent, for the benefit of the Second Lien
Secured Parties, is hereby granted security interests in and liens on the
Collateral, subject only to (i) the Carve Out, (ii) the First Lien Adequate
Protection Liens and (iii) the liens and security interests securing the First
Lien Prepetition Indebtedness, and subject further to the Intercreditor
Agreement (all such liens and security interests, the “Second Lien Adequate
Protection Liens”, and collectively with the First Lien Adequate Protection
Liens, the “Adequate Protection Liens”).

 

  (b) Fees and Expenses. As additional adequate protection, the Debtors shall
pay indefeasibly in cash: (i) immediately upon the entry of this Interim Order,
the reasonable and documented professional fees, expenses and disbursements of
Latham & Watkins, LLP, as counsel to the Second Lien Secured Lenders, and PJT
Partners LP, as financial advisor to the Second Lien Secured Lenders, in
accordance with the terms of that certain L&W Fee Letter, dated as of June 14,
2016 (the “L&W Fee Letter”), or that certain engagement letter dated as of
July 15, 2016 (the “PJT Engagement Letter”), respectively, arising prior to the
Petition Date; and (ii) the reasonable and documented professional fees,
expenses and disbursements of Latham & Watkins, LLP and PJT Partners LP in
accordance with the L&W Fee Letter and the PJT Engagement Letter, respectively,
arising subsequent to the Petition Date accrued up to and including the
termination date of the Restructuring Support Agreement (as defined herein). The
payment of the fees, expenses and disbursements set forth in this

 

- 21 -



--------------------------------------------------------------------------------

paragraph 4(b) of this Interim Order shall be made within the Review Period of
the Invoiced Fees (subject in all respects to applicable privilege or work
product doctrines) and without the necessity of filing formal fee applications,
including such amounts arising before and after the Petition Date; provided,
however, that the Debtors, the First Lien Agent and the United States Trustee
preserve their right to dispute the payment of any portion of the Invoiced Fees
if, within the Review Period, (i) the Debtors pay in full the Invoiced Fees,
including the Disputed Invoiced Fees, and (ii) the Debtors, the First Lien Agent
or the United States Trustee file with the Court a motion or other pleading, on
at least ten (10) days’ prior written notice to the Second Lien Secured Lenders
of any hearing on such motion or other pleading, setting forth the specific
objections to the Disputed Invoiced Fees. The First Lien Agent reserves its
rights to argue that any cash payment to or for the benefit of the Second Lien
Secured Parties as adequate protection pursuant to this Interim Order,
including, without limitation, the payments of fees and expenses of Latham &
Watkins LLP and PJT Partners LP pursuant to this paragraph 4(b), is not allowed
under section 506(b) of the Bankruptcy Code, or not allowed on any other basis,
and such payments should be recharacterized and applied to reduce permanently
the allowed secured claim of the Second Lien Prepetition Indebtedness, and the
Second Lien Secured Lenders reserve the right to assert defenses to any such
arguments and to otherwise oppose any such recharacterization or application.

 

  (c) Reporting. As additional adequate protection to the Second Lien Secured
Parties, the Debtors shall provide the Second Lien Agent and the Second Lien
Secured Lenders with all reporting materials provided by the Debtors to the
First Lien Agent under section 3(f) of this Interim Order.

5. Collateral Diminution. For purposes of this Interim Order, “Collateral
Diminution” shall mean an amount equal to the diminution of the value of the
Prepetition Collateral from and after the Petition Date for any reason,
including, without limitation, depletion, depreciation, sale, loss or use of
such Prepetition Collateral, including Cash Collateral, whether in accordance
with the terms and conditions of this Interim Order or otherwise.

 

- 22 -



--------------------------------------------------------------------------------

6. Priority of Adequate Protection Liens and Adequate Protection Claims. Except
to the extent of the Carve Out, the Adequate Protection Liens and Adequate
Protection Claims granted to the Prepetition Secured Parties pursuant to
paragraphs 3 and 4 of this Interim Order shall not be subject or junior to any
lien or security interest that is avoided and preserved for the benefit of the
Debtors’ estates under section 551 of the Bankruptcy Code and shall not be
subordinated to or made pari passu with any lien, security interest or
administrative claim under section 364 of the Bankruptcy Code or otherwise;
provided that the Debtors shall not create, incur or suffer to exist any
postpetition liens or security interests other than: (i) those granted pursuant
to this Interim Order; (ii) those granted pursuant to the interim and final
orders granting the Debtors’ Motion for Interim and Final Orders Authorizing the
Debtors to (I) Enter Into Postpetition Swap Agreements, (II) Grant Liens and
Superpriority Claims, and Honor Obligations Thereunder, and (III) Granting
Related Relief; and (iii) carriers’, mechanics’, operator’s, warehousemen’s,
repairmen’s or other similar liens arising in the ordinary course of business
having a value of less than $1,500,000 in the aggregate.

7. Carve Out. As used in this Interim Order, “Carve Out” means the sum of:
(i) all fees required to be paid to the Clerk of the Court and to the United
States Trustee under section 1930(a) of title 28 of the United States Code plus
interest at the statutory rate; plus (ii) fees and expenses up to $25,000
incurred by a trustee under section 726(b) of the Bankruptcy Code; plus
(iii) all allowed unpaid fees and expenses (whether allowed before or after the
delivery of a Carve Out Notice (as defined herein), and whether allowed by
interim order, procedural order, or otherwise) incurred by persons or firms
retained by the Debtors pursuant to sections 327, 328 or 363 of the Bankruptcy
Code (any such persons or firms, collectively, the “Professionals”) at any time
before the first business day following delivery by

 

- 23 -



--------------------------------------------------------------------------------

the First Lien Agent (via electronic mail, overnight delivery or hand delivery)
to Atlas’s Chief Financial Officer, counsel to the Debtors, the United States
Trustee, counsel to the Second Lien Agent, counsel for the Second Lien Secured
Lenders, counsel to the Senior Notes Trustees, and counsel to the Ad Hoc Group
of a written notice (the “Carve Out Notice”), which notice may be delivered at
any time following the occurrence of the Termination Date or a Termination Event
(as defined herein) stating that the Termination Date has occurred or a
Termination Event has occurred; and (iv) the allowed fees and expenses (whether
allowed by interim order, procedural order, or otherwise) of the Professionals
in an aggregate amount not to exceed $1,000,000 (the “Post-Carve Out Notice
Cap”) incurred after the first business day following delivery by the First Lien
Agent of the Carve Out Notice as set forth above; provided that (x) the Carve
Out shall not be available to pay the fees or expenses of any Professional
incurred in connection with the initiation or prosecution of any claims, causes
of action, adversary proceedings or other litigation against any of the
Prepetition Agents or the other Prepetition Secured Parties; (y) the Carve Out
shall not be reduced by the payment of fees and expenses of the Professionals
incurred prior to the delivery of the Carve Out Notice and allowed at any time
by this Court and payable under sections 328, 330 or 331 of the Bankruptcy Code;
and (z) without prejudice to the rights of the Professionals or the Debtors to
contest any such objection, nothing in this Interim Order shall be construed to
impair the ability of any party to object to any fees, expenses, reimbursements
or compensation sought by any Professional.

8. Postpetition Lien Perfection. Without the necessity of the filing of
financing statements, security agreements, federal or state notices, pledge
agreements, intellectual property filings, deeds of trust, recordings, mortgages
or other documents or instruments or taking possession or control of any
Collateral, this Interim Order shall be

 

- 24 -



--------------------------------------------------------------------------------

sufficient evidence of the Prepetition Secured Parties’ perfected security
interests and liens granted in the Collateral pursuant to this Interim Order.
Notwithstanding the foregoing, the Debtors are authorized and directed to
execute such documents including, without limitation, mortgages, pledges and
Uniform Commercial Code financing statements and to use Cash Collateral to pay
such costs and expenses as may be reasonably requested by the Prepetition Agents
to provide further evidence of the perfection of the Prepetition Secured
Parties’ security interests and liens in the Collateral as provided for herein.
The Prepetition Agents are hereby authorized, but not required, to file or
record such documents in any jurisdiction in order to validate the liens and
security interests granted to the Prepetition Agents, for the benefit of their
respective Prepetition Secured Parties, under this Interim Order, and the
automatic stay shall be modified to allow such filings. A certified copy of this
Interim Order may, in the discretion of the First Lien Agent or the Second Lien
Agent, as applicable, be filed with or recorded in filing or recording offices
in addition to or in lieu of such financing statements, security agreements,
federal or state notices, pledge agreements, intellectual property filings,
deeds of trust, recordings, mortgages or other documents or instruments, and all
filing offices are hereby authorized to accept such certified copy of this
Interim Order for filing and recording. All such documents described in this
paragraph shall be deemed to have been recorded and filed as of the Petition
Date notwithstanding the date of any such recording or filing.

9. Inspection Rights. In addition to, and without limiting, whatever rights to
access the Prepetition Secured Parties and any other professionals or advisors
retained by or on behalf of the Prepetition Secured Parties have under their
respective Prepetition Loan Documents, upon reasonable notice during normal
business hours, the Debtors shall permit representatives, agents and employees
of the Prepetition Secured Parties, including, without

 

- 25 -



--------------------------------------------------------------------------------

limitation, any other professionals or advisors retained by or on behalf of any
of the Prepetition Secured Parties, to (i) have access to and inspect and copy
the Debtors’ books and records, including all records and files of the Debtors
pertaining to the Prepetition Collateral, (ii) have access to and inspect the
Debtors’ properties and (iii) to discuss the Debtors’ affairs, finances, and
condition with the Debtors’ officers and financial advisors.

10. Termination. The Debtors’ right to use the Cash Collateral pursuant to this
Interim Order shall terminate (the date of any such termination, the
“Termination Date”) without further notice or court proceeding on the earlier to
occur of: (i) the earlier to occur of (x) the date that is forty-five (45) days
after the Petition Date (unless such period is extended by mutual agreement of
the First Lien Agent and the Debtors) if the Final Order has not been entered by
this Court on or before such date, and (y) the start of the Joint Disclosure
Statement and Plan Confirmation Hearing (as defined in the Restructuring Support
Agreement (as defined below)); (ii) September 30, 2016 (the “Expiration Date”);
provided that, with the consent of the Debtors and the First Lien Agent, in the
exercise of their respective sole discretion, the Expiration Date may be
extended (x) from September 30, 2016 to October 30, 2016 and (y) from
October 30, 2016 to November 30, 2016, in each case without further Court
approval upon the filing of a notice on the docket of the Cases setting forth
the new Expiration Date; and (iii) the occurrence of any of the events set forth
in clauses (a), (b), (c) (d), (i), (j), (k), (l), (m), or (o) below; and
(iv) five (5) business days following the delivery of a written notice (any such
notice, a “Default Notice”) by the First Lien Agent to the Debtors, counsel to
the Debtors, the United States Trustee, counsel to the Second Lien Agent,
counsel for the Second Lien Secured Lenders, counsel to the Senior Notes
Trustees and counsel to the Ad Hoc Group of a Default Notice (any such
five-business-day period of time, the “Default Notice Period”) of the

 

- 26 -



--------------------------------------------------------------------------------

occurrence of any of the events set forth in clauses (e), (f), (g), (h), or
(n) below unless such occurrence is cured by the Debtors prior to the expiration
of the Default Notice Period with respect to such clause or such occurrence is
waived by the First Lien Agent in its sole discretion, provided that, during the
Default Notice Period, the Debtors shall be entitled to continue to use the Cash
Collateral in accordance with the terms of this Interim Order):

 

  (a) The entry of an order or filing of a motion by any of the Debtors seeking
entry of an order dismissing the Cases or converting the Cases to cases under
chapter 7 of the Bankruptcy Code;

 

  (b) The entry by this Court of an order granting relief from the automatic
stay imposed by section 362 of the Bankruptcy Code to any entity other than the
Prepetition Agents or the Prepetition Secured Parties with respect to the
Prepetition Collateral or the Collateral having a value of more than $1,000,000
without the written consent of the First Lien Agent, which consent may be
withheld in its sole discretion;

 

  (c) The appointment or election of or filing of a motion by any of the Debtors
seeking the appointment or election of a trustee, examiner with expanded powers
or any other representative with expanded powers relating to the operation of
the businesses in the Cases;

 

  (d) The occurrence of the effective date or consummation date of a plan of
reorganization for the Debtors;

 

  (e) The failure by the Debtors to make any payment required pursuant to this
Interim Order when due;

 

  (f) The failure by the Debtors to deliver to the Prepetition Agents any of the
documents or other information required to be delivered pursuant to this Interim
Order when due or any such documents or other information shall contain a
material misrepresentation;

 

  (g) The failure by the Debtors to adhere to the Budget or Subsequent Budget
except, in each instance, with respect to Permitted Deviations or Non-Conforming
Uses;

 

  (h) The failure by the Debtors to observe or perform any of the material terms
or material provisions contained herein;

 

  (i) The Debtors shall create, incur or suffer to exist any postpetition liens
or security interests other than: (i) those granted pursuant to this Interim
Order; and (ii) carriers’, mechanics’, operator’s, warehousemen’s, repairmen’s
or other similar liens arising in the ordinary course of business having a value
of less than $1,500,000 in the aggregate;

 

- 27 -



--------------------------------------------------------------------------------

  (j) The Debtors shall create, incur or suffer any other claim which is pari
passu with or senior to the Adequate Protection Claims;

 

  (k) A filing by any Debtor of any motion, pleading, application or adversary
proceeding challenging the validity, enforceability, perfection or priority of
the liens securing the First Lien Indebtedness or asserting any other cause of
action against and/or with respect to the First Lien Indebtedness, the
Prepetition Collateral securing the First Lien Indebtedness or any of the First
Lien Secured Parties (or if the Debtors support any such motion, pleading,
application or adversary proceeding commenced by any third party);

 

  (l) A filing by any Debtor of any motion, pleading, application or adversary
proceeding challenging the validity, enforceability, perfection or priority of
the liens securing the Second Lien Indebtedness or asserting any other cause of
action against and/or with respect to the Second Lien Indebtedness, the
Prepetition Collateral securing the Second Lien Indebtedness or any of the
Second Lien Secured Parties (or if the Debtors support any such motion,
pleading, application or adversary proceeding commenced by any third party);

 

  (m) The sale or transfer of any assets of any Debtor outside the ordinary
course of the Debtors’ business except with the prior written consent of the
First Lien Agent;

 

  (n) The termination of that certain Restructuring Support Agreement, dated as
of July [    ], 2016 (the “Restructuring Support Agreement”), among the Debtors,
certain First Lien Secured Parties, certain Second Lien Secured Lenders, certain
holders of the Senior Notes (as defined in the First Lien Credit Agreement), and
the other parties thereto, pursuant to its terms; or

 

  (o) The entry of an order or filing of a motion by any of the Debtors seeking
entry of an order reversing, staying, vacating or otherwise modifying in any
material respect the terms of this Interim Order.

 

- 28 -



--------------------------------------------------------------------------------

Each of subparagraph (a) through (o) is referred to herein as a “Termination
Event.” On and after the Termination Date, the Debtors shall immediately cease
using Cash Collateral and the First Lien Agent may in accordance with the terms
and conditions of this Interim Order, absent further order of the Court,
following the applicable Termination Date, exercise the rights and remedies
available under the Prepetition Loan Documents, this Interim Order or applicable
law, including, without limitation, foreclosing upon and selling all or a
portion of the Prepetition Collateral or Collateral in order to collect any
amounts payable to the First Lien Secured Parties and the Second Lien Secured
Parties pursuant to this Interim Order and apply the same to such obligations.
The automatic stay under section 362 of the Bankruptcy Code shall be deemed
modified and vacated to the extent necessary to permit such actions. In any
hearing regarding any exercise of rights or remedies, the only issues that may
be raised by any of the Debtors in opposition thereto shall be (x) whether, in
fact, the Termination Date shall have occurred and (y) what is the quantum of
the Collateral Diminution, and each of the Debtors hereby waives any right to
seek relief, including, without limitation, under Bankruptcy Code section 105,
to the extent such relief would in any way impair or restrict the rights and
remedies of the First Lien Agent and the First Lien Secured Parties or, subject
to the Intercreditor Agreement, the rights and remedies of the Second Lien
Secured Parties set forth in this Interim Order, or the Second Lien Loan
Documents. Any delay or failure of a Prepetition Secured Party to exercise
rights under any First Lien Loan Document or Second Lien Loan Document or this
Interim Order shall not constitute a waiver of their respective rights
hereunder, thereunder or otherwise. Notwithstanding the occurrence of the
Termination Date or anything herein, all of the rights, remedies, benefits and
protections provided to the Prepetition Secured Parties (subject to the
Intercreditor Agreement) under this Interim Order shall survive the Termination
Date.

 

- 29 -



--------------------------------------------------------------------------------

11. Limitation on Charging Expenses Against Collateral. Subject to entry of the
Final Order, all rights to surcharge any Prepetition Collateral or Collateral
under section 506(c) of the Bankruptcy Code or any other applicable principle of
equity or law shall be and are hereby finally and irrevocably waived, and such
waiver shall be binding upon the Debtors and all parties in interest in the
Cases.

12. Payments Free and Clear. All payments or proceeds remitted to either of the
Prepetition Agents for itself or on behalf of or to any other Prepetition
Secured Party pursuant to the provisions of this Interim Order or any subsequent
order of the Court shall be irrevocable and indefeasible, received free and
clear of any claim, charge, assessment or other liability, including, without
limitation, subject to entry of the Final Order, any such claim or charge
arising out of or based on, directly or indirectly, sections 506(c) (whether
asserted or assessed by, through or on behalf of the Debtors) or 552(b) of the
Bankruptcy Code.

13. Reservation of Rights of the Prepetition Lenders. This Interim Order and the
transactions contemplated hereby shall be without prejudice to (i) the rights of
the Prepetition Secured Parties to seek additional or different adequate
protection, move to vacate the automatic stay, move for the appointment of a
trustee or examiner, move to dismiss or convert the Cases, or to take another
action in the Cases and to appear and be heard in any matter raised in the
Cases, and (ii) any and all rights, remedies, claims and causes of action which
the Prepetition Agents or the Prepetition Secured Parties (with respect to the
Second Lien Secured Parties, subject to the terms of the Intercreditor
Agreement) may have against any non-Debtor party liable for the First Lien
Prepetition Indebtedness or the Second Lien Prepetition Indebtedness. For all
purposes throughout the Cases, the Prepetition Secured Parties shall be deemed
to have requested relief from the automatic stay and adequate protection as of
the Petition Date. For the avoidance of doubt, such request shall survive
termination of this Interim Order.

 

- 30 -



--------------------------------------------------------------------------------

14. Modification of Automatic Stay. The Debtors are authorized and directed to
perform all acts and to make, execute and deliver any and all instruments as may
be reasonably necessary to implement the terms and conditions of this Interim
Order and the transactions contemplated hereby. The stay of section 362 of the
Bankruptcy Code is hereby modified and vacated to permit the Debtors and each of
the Prepetition Secured Parties to perform the transactions and actions
contemplated or permitted by this Interim Order.

15. Survival of Interim Order. The provisions of this Interim Order shall be
binding upon any trustee appointed during the Cases or upon a conversion to
cases under chapter 7 of the Bankruptcy Code, and any actions taken pursuant
hereto shall survive entry of any order which may be entered converting the
Cases to chapter 7 cases, dismissing the Cases under section 1112 of the
Bankruptcy Code or otherwise, or confirming or consummating any plan(s) of
reorganization. The terms and provisions of this Interim Order, as well as the
priorities in payments, liens, and security interests granted pursuant to this
Interim Order shall continue notwithstanding any conversion of the Cases to
chapter 7 cases under the Bankruptcy Code, dismissal of the Cases or
confirmation or consummation of any plan(s) of reorganization. The adequate
protection payments made pursuant to this Interim Order shall not be subject to
counterclaim, setoff, subordination, recharacterization, defense or avoidance in
the Cases or any subsequent chapter 7 cases (other than a defense that the
payment has actually been made).

16. No Liability to Third Parties. Subject to entry of the Final Order, none of
the Prepetition Agents or the other Prepetition Secured Parties shall: (i) be
deemed to be in “control” of the operations of the Debtors; (ii) owe any
fiduciary duty to the Debtors, their respective creditors, shareholders or
estates; and (iii) be deemed to be acting as a “Responsible Person” or “Owner”
or “Operator” with respect to the operation or management of the Debtors (as
such terms or similar terms are used in the United States Comprehensive
Environmental Response, Compensation and Liability Act of 1980 or any similar
federal or state statute).

 

- 31 -



--------------------------------------------------------------------------------

17. Binding Effect. The terms of this Interim Order shall be valid and binding
upon the Debtors, all creditors of the Debtors and all other parties in interest
and their respective successors and assigns (including any trustee hereinafter
appointed or elected for the estate of any Debtor, an examiner appointed
pursuant to section 1104 of the Bankruptcy Code, or any other fiduciary
appointed as a legal representative of any of the Debtors or with respect to the
property of the estate of any of the Debtors) from and after the entry of this
Interim Order by this Court. In the event the provisions of this Interim Order
are reversed, stayed, modified or vacated following any further hearing, such
reversals, modifications, stays or vacatur shall not affect the rights and
priorities of the Prepetition Secured Parties granted pursuant to this Interim
Order.

18. Reversal, Stay, Modification or Vacatur. Notwithstanding any such reversal,
stay, modification or vacatur, any indebtedness, obligation or liability
incurred by the Debtors pursuant to this Interim Order arising prior to the
Prepetition Agents’ receipt of notice of the effective date of such reversal,
stay, modification or vacatur shall be governed in all respects by the original
provisions of this Interim Order, and the Prepetition Secured Parties shall
continue to be entitled to all of the rights, remedies, privileges and benefits,
including any payments authorized herein and the security interests and liens
granted herein, with respect to any such indebtedness, obligation or liability,
and the validity of any payments made or obligations owed or credit extended or
lien or security interest granted pursuant to this Interim Order is and shall
remain subject to the protection afforded under the Bankruptcy Code.

 

- 32 -



--------------------------------------------------------------------------------

19. Reservation of Certain Third Party Rights and Bar of Challenge and Claims.
(a) The Debtors’ admissions and releases contained in paragraphs D, E, F, G and
H of this Interim Order: (i) shall be binding upon the Debtors for all purposes;
and (ii) shall be binding upon all other parties in interest, including, without
limitation, an official committee of unsecured creditors (the “Committee”) or
any chapter 7 or chapter 11 trustee appointed or elected for any of the Debtors,
for all purposes unless (1) a party with requisite standing (subject in all
respects to any agreement or applicable law which may limit or affect such
entities right or ability to do so) has properly filed an adversary proceeding
or contested matter on or before the earlier of (a) the date of the hearing
scheduled to consider confirmation of a chapter 11 plan in any of the Cases and
(b) the date that is sixty (60) days from the date of entry of this Interim
Order (the earlier of such date, the “Challenge Deadline”) (x) challenging the
amount, validity, enforceability, priority or extent of the First Lien
Prepetition Indebtedness, the Second Lien Prepetition Indebtedness or the
Prepetition Secured Parties’ security interests in and liens upon the
Prepetition Collateral, or (y) otherwise asserting any claims or causes of
action against the Prepetition Secured Parties on behalf of the Debtors’
estates, and (2) the Court rules in favor of the plaintiff in any such timely
and properly filed adversary proceeding or contested matter. If no such
adversary proceeding or contested matter is properly filed as of such date or
the Court does not rule in favor of the plaintiff in any such proceeding (which
ruling shall not be subject to appeal to any other court), then: (a) the
Debtors’ admissions and releases contained in paragraphs D, E, F, G and H of
this Interim Order shall be binding on all parties in interest; (b) the
obligations of the Debtors under the Prepetition Loan Documents shall constitute
allowed claims for all purposes in the Cases, and any subsequent chapter 7
case(s); (c) the Prepetition Secured Parties’ security interests in and liens
upon the Prepetition Collateral shall be deemed to

 

- 33 -



--------------------------------------------------------------------------------

have been, as of Petition Date, legal, valid, binding, and perfected first
priority security interests and liens, not subject to recharacterization,
subordination or otherwise avoidable; and (d) the First Lien Prepetition
Indebtedness, the Second Lien Indebtedness and the Prepetition Secured Parties’
security interests in and liens on the Prepetition Collateral shall not be
subject to any other or further challenge by any party in interest seeking to
exercise the rights of the Debtors’ estates, including, without limitation, any
successor thereto. If any such adversary proceeding or contested matter is
properly filed as of such dates, the Debtors’ admissions and releases contained
in paragraphs D, E, F, G and H of this Interim Order shall nonetheless remain
binding and preclusive (as provided in the second sentence of this paragraph)
except to the extent that such admissions and releases were expressly challenged
in such adversary proceeding or contested matter. Nothing contained in this
Interim Order shall be deemed to grant standing to any party to commence any
such adversary proceeding or contested matter.

(b) Limitation on Use of Cash Collateral. The Debtors shall use Cash Collateral
on a consensual basis solely as provided in this Interim Order. Notwithstanding
anything herein or in any other order of the Court to the contrary, no Cash
Collateral may be used to: (a) initiate, litigate, object, contest, or raise any
defense to the validity, perfection, priority, extent, or enforceability of the
Prepetition Indebtedness, or the liens or claims granted under this Interim
Order or the Prepetition Loan Documents; (b) initiate, litigate, assert any
claims, defenses or causes of action against any of the Prepetition Agents or
any other Prepetition Secured Party or their respective agents, affiliates,
representatives, attorneys, or advisors; (c) seek to modify any of the rights
granted to the Prepetition Agents or other Prepetition Secured Parties in this
Interim Order or the First Lien Loan Documents without the First Lien Agent’s
consent; (d) prevent, hinder or otherwise delay the First Lien Agent’s
assertion, enforcement or realization on the

 

- 34 -



--------------------------------------------------------------------------------

Cash Collateral or the Collateral in accordance with the First Lien Loan
Documents or this Interim Order; or (e) pay any amount on account of any claims
arising prior to the Petition Date unless such payments are approved by an order
of this Court and are in accordance with the Budget. Notwithstanding the
foregoing, no more than $50,000 of the Prepetition Collateral, Collateral, Cash
Collateral, or the Carve Out, in the aggregate, may be used by the Committee to
investigate, prior to the Challenge Deadline, the claims and liens of the
Prepetition Secured Parties on the Prepetition Collateral.

20. Enforceability; Waiver of Any Applicable Stay. This Interim Order shall
constitute findings of fact and conclusions of law and shall take effect and be
fully enforceable nunc pro tunc to the Petition Date immediately upon entry
hereof. Notwithstanding Bankruptcy Rules 6004(h), 6006(d), 7062 or 9014 of the
Bankruptcy Rules or any other Bankruptcy Rule, or Rule 62(a) of the Federal
Rules of Civil Procedure, this Interim Order shall be immediately effective and
enforceable upon its entry and there shall be no stay of execution or
effectiveness of this Interim Order.

21. No Impact on Certain Contracts or Transactions. No rights of any entity in
connection with a contract or transaction of the kind listed in sections 555,
556, 559, 560 and 561 of the Bankruptcy Code, whatever they might or might not
be, are affected by the provisions of this Interim Order.

22. Proofs of Claim. None of the Prepetition Agents nor the Prepetition Secured
Parties will be required to file proofs of claim in any of the Cases or
successor cases, and the Debtors’ stipulations in paragraphs D, E, F and G
herein shall be deemed to constitute a timely filed proof of claim against the
applicable Debtors. Notwithstanding the foregoing, each of the First Lien Agent
(on behalf of itself and the other First Lien Secured Parties) and the

 

- 35 -



--------------------------------------------------------------------------------

Second Lien Agent (on behalf of itself and the other Second Lien Secured
Parties) is hereby authorized and entitled, in its sole discretion, but not
required, to file (and amend and/or supplement, as it sees fit) a master proof
of claim for any claims of the Prepetition Secured Parties arising from the
applicable Prepetition Loan Documents; provided that nothing herein shall waive
the right of any Prepetition Secured Party to file its own proofs of claim
against the Debtors.

23. Intercreditor Agreement. Nothing in this Interim Order shall amend or
otherwise modify the terms and enforceability of the Intercreditor Agreement,
and the Intercreditor Agreement shall remain in full force and effect.

24. Section 552(b) of the Bankruptcy Code. The Prepetition Agents and the
Prepetition Secured Lenders shall each be entitled to all of the rights and
benefits of section 552(b) of the Bankruptcy Code and, subject to entry of the
Final Order, the “equities of the case” exception under section 552(b) of the
Bankruptcy Code shall not apply to the Prepetition Agents and the Prepetition
Secured Lenders with respect to proceeds, products, offspring or profits of any
of the Prepetition Collateral or the Collateral.

25. No Marshaling. Neither the Prepetition Agents nor the Prepetition Secured
Lenders shall be subject to the equitable doctrine of “marshaling” or any other
similar doctrine with respect to any of the Prepetition Collateral or
Collateral, as applicable.

26. Reporting. The Debtors shall provide the Ad Hoc Group with all reporting
materials provided by the Debtors to the First Lien Agent under paragraph 3(f)
of this Interim Order.

27. BANA Building Carve-Out. Notwithstanding any provision in this Interim Order
to the contrary, in no event shall Bank of America, N.A. (“BANA”) obtain the
benefit of any Adequate Protection Liens on Collateral that constitutes a
building or manufactured (mobile) home (each, a “Building”), in each case until
such time as BANA notifies the First Lien Agent, the Second Lien Agent and the
applicable Debtors that it has elected to obtain the benefit of Adequate
Protection Liens on Collateral that constitutes a Building following
confirmation by the Administrative Agent, the applicable Debtors or BANA’s
determination that all applicable flood insurance regulation requirements have
been satisfied. Upon such notice BANA shall automatically obtain the benefit of
any Adequate Protection Liens on Collateral that constitutes a Building without
the need for further action by any party.

28. Headings. The headings in this Interim Order are for purposes of reference
only and shall not limit or otherwise affect the meaning of this Interim Order.

 

 

- 36 -



--------------------------------------------------------------------------------

29. Retention of Jurisdiction. The Court has and will retain jurisdiction to
enforce this Interim Order.

30. Final Hearing. The Final Hearing on the Motion is scheduled for
[            ], at [            ] before this Court.

31. Objections. The Debtors shall promptly mail copies of this Interim Order to
the parties having been given notice of the Interim Hearing and to any other
party which has filed a request for notices with this Court. Any party in
interest objecting to the relief sought at the Final Hearing shall submit any
such objection in writing and file same with the Court (with a courtesy copy to
Chambers) and serve such objection on the following parties so as to be received
no later than 4:00 p.m. (Eastern Time) on [            ], 2016:
(i) [            ], Attorneys for the Debtors; (ii) Linklaters LLP, 1345 Avenue
of the Americas, New York, New York, 10012, Attention: Margot B. Schonholtz,
Esq. and Penelope J. Jensen, Esq., Attorneys for the First Lien Agent;
(iii) [            ], Attorneys for the Second Lien Agent; (iv) Latham &
Watkins, LLP, 885 Third Avenue, New York, New York, 10032, Attention Adam J.
Goldberg, Esq., Attorneys for the Second Lien Secured Lenders,
(v) [            ], Attorneys for the Senior Notes Trustees; (vi) Akin Gump
Strauss Hauer & Feld LLP, 1333 New Hampshire Avenue, N.W., Washington, D.C.
20036, Attention: Scott L. Alberino, Esq., and 1999 Avenue of the Stars, Suite
600, Los Angeles, CA 90067, Attention: David P. Simonds, Esq.; and (vii) the
United States Trustee for the Southern District of New York, Attention:
[            ], Esq.

Dated: New York, New York

            [            ], 2016

 

THE HONORABLE [            ] UNITED STATES BANKRUPTCY JUDGE

 

- 37 -



--------------------------------------------------------------------------------

Exhibit G

to the Restructuring Support Agreement

LIMITED WAIVER AGREEMENT



--------------------------------------------------------------------------------

FORBEARANCE AGREEMENT

This FORBEARANCE AGREEMENT (this “Agreement”), dated as of July [    ], 2016, is
among Atlas Resources, LLC, a limited liability company formed under the laws of
the State of Pennsylvania (the “Master General Partner”), each of the
undersigned participating partnerships (the “Participating Partnerships”;
together with the Master General Partner, the “Obligors”), each of the Hedge
Providers that is a signatory hereto, and Wells Fargo Bank, National
Association, as collateral agent for the Secured Parties (in such capacity,
together with its successors, the “Collateral Agent”).

Recitals

A. The Master General Partner, the Participating Partnerships, the Collateral
Agent and the Hedge Providers are parties to that certain Secured Hedging
Facility Agreement, dated as of March 5, 2012 (as amended prior to the date
hereof, the “Hedging Agreement”), pursuant to which the Obligors have provided
collateral in respect of certain hedging transactions;

B. The Hedge Providers have entered into agreements in the form of an ISDA
Master Agreement (Multicurrency – Cross Border), each of which is an Approved
Master Agreement, with various Participating Partnerships;

C. The Master General Partner has entered into a Restructuring Support Agreement
dated July [•], 2016 (the “Restructuring Support Agreement”) with certain of its
affiliates and creditors, including the Hedge Providers;

D. The Master General Partner has asked the Collateral Agent and the Hedge
Providers to forbear from exercising certain rights and remedies under the
Hedging Agreement and the other Hedging Facility Documents with respect to the
Anticipated Events of Default (as hereinafter defined);

E. Upon the terms and conditions contained herein, the Collateral Agent and the
Hedge Providers are prepared to forbear from the exercise of certain rights and
remedies otherwise available to them at law, in equity or by agreement as a
result of the Anticipated Events of Default upon the terms set forth herein,
without waiving any of their other rights or remedies;

F. The forbearance by the Collateral Agent and the Hedge Providers as provided
for in this Agreement shall result in direct and tangible benefits to the
Obligors; and

G. The Collateral Agent and the Hedge Providers are willing to grant such
forbearance subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------

Section 1. Defined Terms. Each capitalized term which is defined in the Hedging
Agreement, but which is not defined in this Agreement, shall have the meaning
ascribed such term in the Hedging Agreement. Unless otherwise indicated, all
section references in this Agreement refer to the Hedging Agreement.

Section 2. Acknowledgments by the Master General Partner. The Master General
Partner and each other Obligor acknowledges and agrees as follows:

(a) Accuracy of Recitals. The Recitals are accurate and are a part of this
Agreement.

(b) Anticipated Events of Default. The Master General Partner and the other
Obligors anticipate that:

 

  (i) An Event of Default under Section 8.1(h)(i) of the Hedging Agreement will
occur as a result of the commencement of the Chapter 11 Cases (as defined in the
Restructuring Support Agreement, the “Chapter 11 Case”) by the Master General
Partner and certain of its Affiliates (the “Anticipated Hedging Facility
Default”); and

 

  (ii) An “Event of Default” (as defined in the applicable Approved Master
Agreement) under Section 5(a)(vii)(4) of each Approved Master Agreement will
occur as a result of the commencement of the Chapter 11 Case (the “Anticipated
Triggering Event”; together with the Anticipated Hedging Facility Default, the
“Anticipated Events of Default”).

(c) Reservation of Rights. Except for the rights, powers and remedies which the
Collateral Agent and the Hedge Providers agree to forbear from exercising during
the Forbearance Period pursuant to Section 3 below, each Obligor acknowledges
and agrees that the Collateral Agent and the Hedge Providers hereby reserve all
rights, powers and remedies under the Hedging Agreement, each other Hedging
Facility Document, and applicable law (including, without limitation, under
sections 555, 556, 559, 560, and 561 of title 11 of the United States Code) in
connection with any violation or noncompliance by, or the occurrence or
continuance of any Default or Triggering Event other than the Anticipated Events
of Default with respect to, any Obligor with the terms of the Hedging Agreement
or any of the other Hedging Facility Documents.

Section 3. Forbearance by the Collateral Agent and the Hedge Providers

(a) Forbearance Period. At the request of the Master General Partner, the
Collateral Agent and the Hedge Providers agree to temporarily forbear from the
exercise of any and all rights and remedies, whether at law, in equity, by
agreement or otherwise, which are or become available to the Collateral Agent
and the Hedge Providers in respect of the Hedging Agreement and the other
Hedging Facility Documents as a result of the occurrence of Anticipated Events
of Default during the period that commences on the Agreement Effective Date
(defined below) and continues until the earliest to occur of the following:
(i) the occurrence

 

- 2 -



--------------------------------------------------------------------------------

of an Event of Default or Triggering Event under an Approved Master Agreement,
the Hedging Agreement or any other Hedging Facility Document (other than the
Anticipated Events of Default), as applicable; (ii) any holder of Debt or any
agent, trustee or representative on behalf of any such holder shall exercise or
seek to exercise any rights or remedies (including set off or declaring any such
Debt due and payable), under or pursuant to any applicable indenture, loan
agreement or similar agreement or under applicable law, in respect of any of the
Participating Partnerships or any of their respective Property and whether as a
secured or unsecured creditor; or (iii) the occurrence of any Termination Event
under the Restructuring Support Agreement (the period beginning on the Agreement
Effective Date and terminating or expiring on the earliest of such dates being
hereinafter referred to as the “Forbearance Period”). The Collateral Agent shall
provide the Master General Partner with prompt written notice of the occurrence
of any of the events specified in clauses (i) through (iii) above, but the
failure of the Collateral Agent to provide such notice will not affect the
effectiveness the termination of the Forbearance Period as provided in
Section 3(b) of this Agreement.

(b) Termination of Forbearance Period. Each Obligor acknowledges and agrees that
upon the occurrence of any of the events set forth in clauses (i) through
(iii) of paragraph (a) above, the provisions of this Section 3 of this Agreement
shall automatically and immediately terminate without any further action by, or
notice being due from the Collateral Agent or any Hedge Provider, and the
Collateral Agent and each Hedge Provider may proceed (but is not required), to
the extent an Event of Default or Triggering Event is then continuing,
including, without limitation, the Anticipated Events of Default, to exercise
any and all rights and remedies which the Collateral Agent or such Hedge
Provider may have upon the occurrence of an Event of Default or Triggering
Event, including, without limitation, enforcing all rights and remedies
available under the Hedging Agreement, any other Hedging Facility Document, or
at law and in equity.

(c) Non-continuance. Upon occurrence of the effective date of the proposed joint
prepackaged chapter 11 plan of reorganization contemplated by the Restructuring
Support Agreement, the consummation of the First Lien Exit Facility (as defined
in the Restructuring Support Agreement) and the reimbursement of the Collateral
Agent and the Hedge Providers for professional fees and expenses (including fees
and expenses of external counsel) incurred by each such party in connection with
the negotiation of this Agreement by the Obligors, the Anticipated Events of
Default shall be deemed by the Collateral Agent and the Hedge Providers to be no
longer continuing for the purposes of the Hedging Agreement and the other
Hedging Facility Documents, and no Event of Default shall be designated with
respect to such events.

(d) Acknowledgment Regarding Forbearance. Each Obligor acknowledges that neither
the Collateral Agent nor any Hedge Provider has made any assurances, commitment,
or offer concerning (i) any possibility of an extension of the Forbearance
Period; (ii) the manner in which or whether the Anticipated Events of Default
may be resolved; or (iii) any additional forbearance, waiver, restructuring or
other accommodations whatsoever, and that neither the Collateral Agent nor any
Hedge Provider is under any obligation to do so. The Master General Partner
agrees that the running of all statutes of limitation and the doctrine of laches
applicable to all claims or causes of action that the Collateral Agent or the
Hedge Providers may be entitled to take or bring in order to enforce their
rights and remedies against the Master General Partner or the Participating
Partnerships are, to the fullest extent permitted by law, tolled and suspended
during the Forbearance Period.

 

- 3 -



--------------------------------------------------------------------------------

(e) No Waiver. Each Obligor acknowledges and agrees that the agreement of the
Collateral Agent and the Hedge Providers to temporarily forbear from exercising
rights and remedies in connection with the Anticipated Events of Default is
limited to the extent described in this Agreement and is not (i) a consent to or
an agreement to permanently waive any terms, provisions, covenants, warranties,
or other agreements contained in the Hedging Agreement or any other Hedging
Facility Document or (ii) a waiver of the Anticipated Events of Default.

Section 4. Conditions to Agreement Effective Date. This Agreement shall become
effective on the date (the “Agreement Effective Date”) on which the following
conditions are satisfied or are waived by the Collateral Agent and the Hedge
Providers in their sole and absolute discretion:

(a) The Collateral Agent has received one or more counterparts of this
Agreement, duly executed and delivered by the Master General Partner, the
Participating Partnerships, and the Hedge Provider Majority.

(b) The representations and warranties made by the Obligors under this Agreement
are true and correct, both before and after giving effect to the occurrence of
the Agreement Effective Date.

Section 5. Miscellaneous.

(a) Confirmation and Effect. The provisions of the Hedging Agreement and the
other Hedging Facility Documents shall remain in full force and effect in
accordance with its terms following the effectiveness of this Agreement, and
this Agreement shall not constitute a waiver of any provision of the Hedging
Agreement or any other Hedging Facility Document, except as expressly provided
for herein.

(b) Ratification and Affirmation of Loan Parties. Each Obligor hereby expressly
(a) acknowledges the terms of this Agreement, (b) ratifies and affirms its
obligations under the Hedging Agreement, each Approved Master Agreement, each
Security Document and the other Hedging Facility Documents to which it is a
party, (c) acknowledges, renews and extends its continued liability under the
Hedging Agreement, each Approved Master Agreement, each Security Document and
the other Hedging Facility Documents to which it is a party, (d) represents and
warrants to the Hedge Providers and the Collateral Agent that each
representation and warranty of such Loan Party contained in the Hedging
Agreement, the Approved Master Agreements and the other Hedging Facility
Documents to which it is a party is true and correct in all material respects as
of the date hereof (other than (x) representations and warranties that were made
as of a specific date, in which case such representations and warranties were
true and correct in all material respects when made, (y) representations and
warranties that are qualified by materiality or by reference to Material Adverse
Effect, in which case such representations and warranties (as so qualified)
shall continue to be true and correct in all respects, and (z) the existence of
the Anticipated Events of Default), (e) represents and warrants to the Hedge
Providers and the Collateral Agent that the execution, delivery and performance
by such Loan

 

- 4 -



--------------------------------------------------------------------------------

Party of this Agreement are within such Loan Party’s corporate, limited
partnership or limited liability company powers (as applicable), have been duly
authorized by all necessary action and that this Agreement constitutes the valid
and binding obligation of such Loan Party enforceable in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally, (f) represents
and warrants to the Hedge Providers and the Collateral Agent that, other than
the Anticipated Events of Default, no Default, Event of Default or Triggering
Event under the Hedging Agreement or the other Hedging Facility Documents has
occurred and is continuing, and (g) represents and warrants to the Hedge
Providers and the Collateral Agent that, other than the Anticipated Events of
Default, no “Potential Event of Default”, as defined in any Approved Master
Agreement, has occurred and is continuing under any Approved Master Agreement.

(c) Counterparts. This Agreement may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of this Agreement by facsimile or electronic (e.g. pdf) transmission
shall be effective as delivery of a manually executed original counterpart
hereof.

(d) No Oral Agreement. This written Agreement, the Hedging Agreement and the
other Hedging Facility Documents executed in connection herewith and therewith
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous, or unwritten oral agreements of the parties.
There are no subsequent oral agreements between the parties.

(e) Governing Law. This Agreement (including, but not limited to, the validity
and enforceability hereof) shall be governed by, and construed in accordance
with, the laws of the State of New York.

(f) Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

(h) Hedging Facility Document. This Agreement is a Hedging Facility Document for
all purposes of the Hedging Agreement and the other Hedging Facility Documents.

(i) Release. EACH OBLIGOR, ON ITS OWN BEHALF AND ON BEHALF OF ITS PREDECESSORS,
SUCCESSORS, LEGAL REPRESENTATIVES AND ASSIGNS (EACH OF THE FOREGOING,
COLLECTIVELY, THE “RELEASING PARTIES”), HEREBY ACKNOWLEDGES AND STIPULATES THAT
AS OF THE DATE OF THIS AGREEMENT, NONE OF THE RELEASING PARTIES HAS ANY CLAIMS
OR CAUSES OF ACTION OF ANY KIND WHATSOEVER AGAINST, OR ANY GROUNDS OR CAUSE

 

- 5 -



--------------------------------------------------------------------------------

FOR REDUCTION, MODIFICATION, SET ASIDE OR SUBORDINATION OF THE INDEBTEDNESS OR
ANY LIENS OR SECURITY INTERESTS OF, THE COLLATERAL AGENT, THE HEDGE PROVIDERS OR
ANY OF THEIR AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, OR
REPRESENTATIVES, OR AGAINST ANY OF THEIR RESPECTIVE PREDECESSORS, SUCCESSORS OR
ASSIGNS (EACH OF THE FOREGOING, COLLECTIVELY, THE “RELEASED PARTIES”). IN
PARTIAL CONSIDERATION FOR THE AGREEMENT OF THE COLLATERAL AGENT AND THE HEDGE
PROVIDERS PARTY HERETO TO ENTER INTO THIS AGREEMENT, EACH OF THE RELEASING
PARTIES HEREBY UNCONDITIONALLY WAIVES AND FULLY AND FOREVER RELEASES, REMISES,
DISCHARGES AND HOLDS HARMLESS THE RELEASED PARTIES FROM ANY AND ALL CLAIMS,
CAUSES OF ACTION, DEMANDS AND LIABILITIES OF ANY KIND WHATSOEVER, WHETHER DIRECT
OR INDIRECT, FIXED OR CONTINGENT, LIQUIDATED OR UNLIQUIDATED, DISPUTED OR
UNDISPUTED, KNOWN OR UNKNOWN, WHICH ANY OF THE RELEASING PARTIES HAS OR MAY
ACQUIRE IN THE FUTURE RELATING IN ANY WAY TO ANY EVENT, CIRCUMSTANCE, ACTION OR
FAILURE TO ACT AT ANY TIME ON OR PRIOR TO THE AGREEMENT EFFECTIVE DATE, SUCH
WAIVER, RELEASE AND DISCHARGE BEING MADE WITH FULL KNOWLEDGE AND UNDERSTANDING
OF THE CIRCUMSTANCES AND EFFECTS OF SUCH WAIVER, RELEASE AND DISCHARGE, AND
AFTER HAVING CONSULTED LEGAL COUNSEL OF ITS OWN CHOOSING WITH RESPECT THERETO.
THIS PARAGRAPH IS IN ADDITION TO ANY OTHER RELEASE OF ANY OF THE RELEASED
PARTIES BY THE RELEASING PARTIES AND SHALL NOT IN ANY WAY LIMIT ANY OTHER
RELEASE, COVENANT NOT TO SUE OR WAIVER BY THE RELEASING PARTIES IN FAVOR OF THE
RELEASED PARTIES.

[Signature pages follow]

 

 

- 6 -



--------------------------------------------------------------------------------

The parties hereto have caused this Forbearance Agreement to be duly executed as
of the day and year first above written.

 

MASTER GENERAL PARTNER:     ATLAS RESOURCES, LLC       By:  

 

      Name:   Jeffrey Slotterback       Title:   Chief Financial Officer

 

SIGNATURE PAGE TO FORBEARANCE AND WAIVER AGREEMENT

ATLAS RESOURCES, LLC



--------------------------------------------------------------------------------

ATLAS RESOURCES SERIES 30-2011 L.P., a Delaware limited partnership ATLAS
RESOURCES SERIES 31-2011 L.P., a Delaware limited partnership ATLAS RESOURCES
SERIES 32-2012 L.P., a Delaware limited partnership ATLAS RESOURCES SERIES
33-2013 L.P., a Delaware limited partnership ATLAS RESOURCES SERIES 34-2014
L.P., a Delaware limited partnership ATLAS RESOURCES PUBLIC #18-2008(A) L.P., a
Delaware limited partnership ATLAS RESOURCES PUBLIC #18-2009(B) L.P., a Delaware
limited partnership ATLAS RESOURCES PUBLIC #18-2009(C) L.P., a Delaware limited
partnership ATLAS RESOURCES SERIES 28-2010 L.P., a Delaware limited partnership
By:  

 

Name:  

 

Title:  

 

 

SIGNATURE PAGE TO FORBEARANCE AND WAIVER AGREEMENT

ATLAS RESOURCES, LLC



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent By:  

 

  Bryan M. McDavid   Director

 

SIGNATURE PAGE TO FORBEARANCE AND WAIVER AGREEMENT

ATLAS RESOURCES, LLC



--------------------------------------------------------------------------------

MERRIL LYNCH COMMODITIES, INC., as a Hedge Provider By:  

 

Name:  

 

Title:  

 

 

SIGNATURE PAGE TO FORBEARANCE AND WAIVER AGREEMENT

ATLAS RESOURCES, LLC



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Hedge Provider By:  

 

Name:  

 

Title:  

 

 

SIGNATURE PAGE TO FORBEARANCE AND WAIVER AGREEMENT

ATLAS RESOURCES, LLC



--------------------------------------------------------------------------------

ABN AMRO BANK N.V., as a Hedge Provider By:  

 

Name:  

 

Title:  

 

 

SIGNATURE PAGE TO FORBEARANCE AND WAIVER AGREEMENT

ATLAS RESOURCES, LLC



--------------------------------------------------------------------------------

Exhibit H

to the Restructuring Support Agreement

OMNIBUS AGREEMENT



--------------------------------------------------------------------------------

OMNIBUS AGREEMENT

This OMNIBUS AGREEMENT (“Agreement”) is entered into on, and effective as of,
the Closing Date (as defined herein) by and among ARP Management LLC, a Delaware
limited liability company (“Management”), Atlas Energy Resource Services, Inc.,
a Delaware corporation (“AERS”), ARP FinanceCo, LLC, a Delaware limited
liability company (“FinanceCo”), and Titan Energy Operating LLC, a Delaware
limited liability company (“Opco”). The above-named entities are sometimes
referred to in this Agreement each as a “Party” and collectively as the
“Parties.”

R E C I T A L S:

WHEREAS, on [DATE], Atlas Resource Partners, L.P. (“ARP”) and certain of its
direct and indirect domestic subsidiaries (each, a “Debtor”, and collectively,
the “Debtors”) filed voluntary petitions for relief under chapter 11 of title 11
of the United States Code, in the United States Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”), Case No. 16- (Jointly
Administered) (the “Cases”);

WHEREAS, on [DATE], the Debtors filed the Joint Prepackaged Chapter 11 Plan of
Reorganization of Atlas Resource Partners, L.P., et al, pursuant to Chapter 11
of the Bankruptcy Code (the “Plan”) in the Cases;

WHEREAS, following the execution and delivery of this Agreement by each of the
Parties, the Debtors shall seek the entry of an order confirming the Plan,
pursuant to which, among other things, the Bankruptcy Court will approve this
Agreement and the obligations of Debtor FinanceCo hereunder;

WHEREAS, pursuant to and in accordance with the Plan, the assets that comprised
the Business (as defined herein) previously conducted by ARP have vested in Opco
and its subsidiaries. Atlas Energy Group, LLC (“ATLS”) was the general partner
of ARP and, in such capacity, operated and managed the Business on behalf of
ARP;

WHEREAS, FinanceCo is the managing member of Opco;

WHEREAS, pursuant to the Delegation Agreement of even date herewith (the
“Delegation Agreement”), FinanceCo has delegated to Management (the
“Delegation”) all of FinanceCo’s rights and powers to manage and control the
business and affairs of Opco to the fullest extent permitted under the Opco LLC
Agreement and Delaware law, subject to the terms and conditions of the
Delegation Agreement;

WHEREAS, AERS is an Affiliate of Management and employs personnel who will
provide Services on behalf of Management; and

WHEREAS, the Parties desire by their execution of this Agreement to evidence
their agreement, as more fully set forth herein, with respect to certain
general, administrative, management and operating services to be provided by
Management for and on behalf of the FinanceCo Group and Opco’s payment and
reimbursement obligations related thereto, and certain other matters.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the premises and the covenants, conditions,
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.

“ARP” is defined in the Recitals to this Agreement.

“ATLS” is defined in the Recitals to this Agreement.

“Audit Right” is defined in Section 3.8.

“Bankruptcy Court” is defined in the Recitals to this Agreement.

[”Business” means (i) developing and producing natural gas, crude oil and
natural gas liquids, (ii) acquiring, owning and managing oil and gas property
related to the foregoing, and (iii) sponsoring and managing, and co-investing
in, certain Tax-Advantaged Drilling Partnerships.]

“Business Day” shall mean a day on which Federal Reserve member banks in New
York, New York are open for business.

“Cases” is defined in the Recitals to this Agreement.

“Change of Control Event” means (i) consummation of a merger or other
transaction, other than a transaction pursuant to which the securities of
FinanceCo outstanding immediately prior thereto continue to represent more than
50% of the combined voting power of the successor or parent entity or as a
result of which more than 50% of the combined voting power is owned by Permitted
Holders (as defined in that certain Employment Agreement, dated as of
[            ], 2016, between FinanceCo and Daniel Herz); (ii) a direct or
indirect sale, transfer or other disposition (in a single transaction or a
series of related transactions) of all or substantially all of the assets of
FinanceCo and its subsidiaries, taken as a whole; or (iii) an approval by
FinanceCo’s equity holders of a plan of complete liquidation or dissolution of
FinanceCo.

“Class B Directors” has the meaning set forth in the FinanceCo LLC Agreement.

 

2



--------------------------------------------------------------------------------

“Closing Date” means the date the Plan is substantially consummated.

“Common Shares” means the common shares representing limited liability company
interests in FinanceCo.

“Comparable Employment” means employment which provides the applicable employee
with no less favorable (i) salary and bonus, (ii) employee benefits,
(iii) position and duties and (iv) severance protection (in each case as
compared to employment with such employee’s employment at Management or an
Affiliate thereof), at a location that is within 35 miles of the location at
which such employee provided services to Management or an Affiliate thereof.

“Confidential Information” shall mean, with respect to a particular Party, the
matters, data, experience, know-how, documents, secrets, dealings, transactions
and affairs of or relating to such Party and its Affiliates that is confidential
or proprietary, including (i) with respect to Management, all information
regarding allocated costs and expenses hereunder (including all information
relating to or derived from the books, records and accounts of Management
(regardless of whether included or incorporated into a report delivered to a
Party or the Conflicts Committee hereunder or otherwise)) or this Agreement, and
(ii) with respect to FinanceCo and Opco, all information regarding the Business
that is confidential or proprietary.

“Conflicts Committee” means the Conflicts Committee of the board of directors of
FinanceCo established pursuant to the FinanceCo LLC Agreement (as such agreement
is in effect on the Closing Date).

“control,” “is controlled by” or “is under common control with” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract, or otherwise.

“Debtor” is defined in the Recitals to this Agreement.

“Delegation” is defined in the Recitals to this Agreement.

“Delegation Agreement” is defined in the Recitals to this Agreement.

“Disclosing Party” is defined in Section 6.11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FinanceCo Group” means FinanceCo, Opco and its subsidiaries.

“FinanceCo LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of ARP FinanceCo, LLC, dated as of [the Closing Date], as such
agreement is in effect on the Closing Date, to which reference is hereby made
for all purposes of this Agreement.

“Force Majeure” means acts, occurrences, events and conditions beyond the
reasonable control of Management, and that by the exercise of due diligence
Management is unable to avoid or overcome in a reasonable manner, including (to
the extent meeting the foregoing requirements) acts of God, labor disputes of a
general nature or that affect an entire industry, sudden actions of the
elements, or denial, lapse or revocation of any permit or regulatory approval
necessary in connection with the operation of the Business.

 

3



--------------------------------------------------------------------------------

“Indemnitee” means (a) Management, (b) any Person who is or was an Affiliate of
Management, (c) any Person who is or was a manager, managing member, officer,
director, employee, agent, fiduciary or trustee of Management or any Affiliate
of Management, (d) any Person who is or was serving at the request of Management
or any Affiliate of Management as a manager, managing member, officer, director,
employee, agent, fiduciary or trustee of another Person; provided that a Person
shall not be an Indemnitee by reason of providing, on a fee-for-services basis,
trustee, fiduciary or custodial services; and (e) any Person that Management
designates as an “Indemnitee” for purposes of this Agreement.

“Initial Compensation Arrangements” means the employment agreements and
Management Incentive Plan assumed and adopted, respectively, in connection with
the consummation of the RSA and the Plan.

“Liability” means any loss, damage, deficiency, cost, expense, obligation, fine,
penalty, expenditure, claim or liability (including attorneys’ fees and expenses
and claims and liabilities resuting from environmental conditions or any third
party claims or liabilities), injuries or other casualties of any kind to the
person or property of anyone (including FinanceCo and Opco and their respective
Affiliates and including loss or damage due to lack of insurance) including
environmental damage.

“License” is defined in Section 4.1.

“Losses” means all losses, damages, liabilities, injuries, claims, demands,
causes of action, judgments, settlements, fines, penalties, costs and expenses
of any and every kind or character (including, without limitation, court costs
and attorneys’ and experts’ fees and expenses) but excluding federal, state and
local income taxes payable by FinanceCo.

“Marks” is defined in Section 4.1.

“Management Incentive Plan” means that certain Management Incentive Plan
described in the “New Atlas Executive Compensation and Management Incentive
Program Term Sheet” dated as of the date of the RSA and attached as an exhibit
to the Term Sheet For 7.75% and 9.25% Senior Notes, which is attached as Exhibit
C to the RSA.

“Name” is defined in Section 4.1.

“Party” and “Parties” are defined in the introduction to this Agreement.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Plan” is defined in the Recitals to this Agreement.

 

4



--------------------------------------------------------------------------------

“Preferred Share” is defined in the FinanceCo LLC Agreement.

“Properties” means, at any time, the oil and natural gas properties owned by the
FinanceCo Group at such time, including oil and gas leases, mineral interests,
royalty interests, overriding royalty interests, pipelines, flow lines,
gathering lines, gathering systems, compressors, dehydration units, separators,
meters, injection facilities, salt water disposal wells and facilities, plants,
wells, downhole and surface equipment, fixtures, improvements, easements,
rights-of-way, surface leases, licenses, permits and other surface rights, and
other real or personal property appurtenant thereto or used in conjunction
therewith.

“Receiving Party” is defined in Section 6.11.

“Representative” is defined in Section 6.11.

“RSA” means that certain Restructuring Support Agreement, dated as of July
[    ], 2016, by and among the Debtors and the “Restructuring Support Parties”
(as defined therein), including all exhibits, appendices, schedules or annexes
thereto, as may be amended in accordance with its terms.

“Services” is defined in Section 3.1.

“Subsequent Offering” means any public or private offering of Common Shares
after the Closing Date.

“Tax-Advantaged Drilling Partnership” means any drilling partnership where
investors (individuals or trusts) invest as general partners to take advantage
of the exemption for working interests from the passive income rules in the US
tax code.

ARTICLE II

INDEMNIFICATION OF FINANCECO

2.1 Indemnification. To the fullest extent permitted by law, Opco shall
indemnify, defend and hold harmless FinanceCo and its officers, directors,
employees, agents and representatives from and against any Losses suffered or
incurred by FinanceCo or such Persons and related to or arising out of or in
connection with FinanceCo carrying on its Business as provided in the FinanceCo
LLC Agreement, including, without limitation, Losses arising from any threatened
or pending claim or proceeding initiated by a holder of Common Shares against
FinanceCo.

2.2 Insurance. Opco may purchase and maintain insurance to protect itself and
any director or officer of FinanceCo against any liability asserted against and
incurred by such director or officer in respect of service as such, whether or
not Opco would have the power to indemnify such director or officer against such
liability by law or under the provisions of this Article II or otherwise.

 

5



--------------------------------------------------------------------------------

ARTICLE III

SERVICES AND REIMBURSEMENTS

3.1 Agreement to Provide Services.

(a) Management shall exclusively provide each member of the FinanceCo Group with
all general and administrative and management and operating services as may be
necessary or useful for the conduct of its business and affairs, including but
not limited to financial, legal, accounting, tax advisory, financial advisory,
business development and operating and engineering services, including but not
limited to accounting, auditing, billing, corporate record keeping, treasury
services (including with respect to the payment of distributions and allocation
of reserves for taxes), cash management and banking, planning, budgeting,
investor relations, risk management, information technology, insurance
administration and claims processing, regulatory compliance and government
relations, tax preparation, payroll, human resources, real property/land/title,
geology/geophysics, commercial/marketing/transportation, and environmental,
health and safety, and such other administrative, operating and management
services as the Parties may agree from time to time (collectively, the
“Services”). AERS shall provide such personnel for the performance of Services
as Management shall request. Notwithstanding anything herein to the contrary,
the failure of Management to provide to any member of the FinanceCo Group any
Service for which Management is not entitled to receive full reimbursement under
this Agreement (including where any approval of the Conflicts Committee (defined
below) required under Section 3.3(b) shall not have been obtained) shall not
constitute a breach of this Agreement.

(b) The Services shall be consistent in nature and quality to the services of
such type previously provided by ATLS in connection with its management and
operation of the Business of ARP prior to the vesting of the assets of the
Business in Opco and its subsidiaries.

(c) Whenever Management or any of its Affiliates makes a determination or takes
or declines to take any other action in the performance of the Services, then,
unless another express standard is provided for in this Agreement, Management or
such Affiliate, shall make such determination or take or decline to take such
other action in good faith and shall not be subject to any other or different
standards imposed by this Agreement, any other agreement contemplated hereby or
under any law, rule or regulation or at equity (including fiduciary standards).
A determination, other action or failure to act by Management or any of its
Affiliates in connection with the provision of Services, will be deemed to be in
good faith unless the applicable party believed such determination, other action
or failure to act was adverse to the interests of Opco (or, if such Services are
being provided directly to FinanceCo, the interests of FinanceCo). In any
proceeding brought by or on behalf of FinanceCo, Opco or any other member of the
FinanceCo Group challenging such action, determination or failure to act, the
Person bringing or prosecuting such proceeding shall have the burden of proving
that such determination, action or failure to act was not in good faith.

(d) In accordance with the Delegation Agreement and Section 3.6, Management
shall be entitled to take any actions, or enter into any contracts or
agreements, in connection with this Agreement unless and to the extent that such
action requires separate

 

6



--------------------------------------------------------------------------------

approval of the board of directors of FinanceCo under the FinanceCo LLC
Agreement and such separate approval shall have not been obtained. To the extent
that Management is permitted to arrange for contracts with third parties for
goods and services in connection with the provision of the Services, Management
shall use commercially reasonable efforts (i) to obtain such goods and services
at rates competitive with those otherwise generally available in the area in
which services or materials are to be furnished, and (ii) to obtain from such
third parties such customary warranties and guarantees as may be reasonably
required with respect to the goods and services so furnished.

(e) Management shall not permit any liens, encumbrances or charges upon or
against any of the Properties arising from the provision of Services or
materials under this Agreement except (i) in the ordinary course of business
consistent with past practice or (ii) as approved, or consented to, by
FinanceCo.

(f) To the extent Management shall have charge or possession of any of the
FinanceCo Group’s assets in connection with the provision of the Services,
Management shall: (i) separately maintain, and not commingle, the assets of the
FinanceCo Group with those of Management or any of its Affiliates; (ii) not hold
title to any assets owned by the FinanceCo Group and will cause each member of
the FinanceCo Group to hold its assets in its own name; (iii) maintain separate
accounts, financial statements, books and records from those of the FinanceCo
Group; and (iv) maintain an “arm’s-length” relationship with the FinanceCo
Group.

(g) Management shall, at the cost and expense of FinanceCo and Opco (allocated
in accordance with Section 3.3(b)), use commercially reasonable efforts to
obtain and maintain during the term of this Agreement from insurers who are
reasonably acceptable to FinanceCo and authorized to do business in the state or
states or jurisdictions in which Services are to be performed by Management,
insurance coverages in the types and minimum limits as the Parties determine to
be appropriate and as is consistent with standard industry practice and the past
practices of ATLS. Management agrees upon FinanceCo’s reasonable request from
time to time or at any time to provide FinanceCo with certificates of insurance
evidencing such insurance coverage and, upon request of FinanceCo, shall furnish
copies of such policies. Except with respect to workers’ compensation coverage,
the policies shall name FinanceCo as an additional insured, and Management shall
use commercially reasonable efforts to ensure that the policies contain waivers
by the insurers of any and all rights of subrogation to pursue any claims or
causes of action against FinanceCo. Management shall use commercially reasonable
efforts to ensure that the policies provide that they will not be cancelled or
reduced without giving FinanceCo at least 30 days’ prior written notice of such
cancellation or reduction. The insurance policies and coverages may, if
requested, be reviewed with the Conflicts Committee at least annually, beginning
with the first Conflicts Committee meeting following the Closing Date.

(h) If Management uses or licenses intellectual property owned by third parties
in the performance of the Services, Management shall take all reasonable steps
to obtain and maintain to the extent required any such licenses and
authorizations necessary to authorize its use of such intellectual property in
connection with the Services.

 

7



--------------------------------------------------------------------------------

(i) Notwithstanding anything herein to the contrary, an event of Force Majeure
that affects the ability of Management or AERS to perform its obligations under
this Agreement despite its reasonable good faith efforts to mitigate such effect
shall not result in a breach of or failure of performance by Management or AERS
in the performance of its obligations under this Agreement; provided, however,
that the settlement of strikes shall be entirely within the discretion of
Management or AERS, and the foregoing mitigation requirement shall not require
the settlement of any strike by acceding to any demands that are unacceptable or
inadvisable in the sole discretion of Management or AERS; provided further that
(i) the affected Party gives the other Parties prompt written notice describing
the particulars of the Force Majeure; (ii) the suspension of performance is of
no greater scope and of no longer duration than is reasonably attributable to
the Force Majeure; (iii) the affected Party uses commercially reasonable efforts
to remedy its inability to perform its obligations under this Agreement; and
(iv) when the affected Party is able to resume performance of its obligations
under this Agreement, that Party shall give the other Parties written notice to
that effect. Notwithstanding anything herein to the contrary, the existence of a
Force Majeure shall not relieve any Party of (i) any of its payment obligations
under this Agreement or (ii) any other obligation under this Agreement to the
extent that performance of such other obligation is not precluded by such Force
Majeure.

3.2 Performance of Services by Affiliates and Third Parties. The Parties
acknowledge and agree that certain officers affiliated with Management are
parties to employment agreements with FinanceCo and Opco, and FinanceCo and Opco
are jointly and severally liable for the obligations thereunder and shall
transfer funds to AERS promptly when due sufficient to satisfy these obligations
in full, without offset. To the extent that any such officer’s time is allocated
to the business of affiliates of Management (other than any member of the
FinanceCo Group), FinanceCo and/or OpCo shall be reimbursed for such allocated
time from AERS pursuant to Section 3.3(b). In discharging its obligations
hereunder, Management may engage any of its Affiliates or any qualified third
party to provide the Services (or any part thereof) on its behalf and the
performance of the Services (or any part thereof) by any such Affiliate or third
party will be treated as if Management performed such Services itself.
Notwithstanding the foregoing, the engagement of any Affiliate or third party to
provide Services shall not relieve Management of its obligations hereunder.
Nothing contained in this Section 3.2 shall be deemed to restrict or limit the
authority of Management to act on behalf of, or otherwise bind, FinanceCo, Opco
or any member of the FinanceCo Group pursuant to Section 3.6, the Delegation or
otherwise.

3.3 Reimbursement of Management.

(a) Subject to Sections 3.3(b) and 3.3(c) below, Opco shall reimburse Management
on a monthly basis, or such other basis as Management may reasonably determine
consistent with past practice, for (i) all direct and indirect expenses
Management or AERS incurs or payments Management or AERS makes on behalf of the
FinanceCo Group (including salary, bonus, incentive compensation, employee
benefits and other amounts paid to any Person, including Affiliates of
Management, including under the Initial Compensation Arrangements, to perform
services for the FinanceCo Group, including the Services, and including the
costs of retaining outside accounting, tax, legal, engineering and other
services) and (ii) all other expenses allocable to the FinanceCo Group or
otherwise incurred by Management or AERS in connection with managing and
operating the FinanceCo Group’s business and affairs (including expenses
allocated to Management by its Affiliates). To the extent that Opco shall have
made a payment to Management in respect of any amount due to AERS hereunder from
any member of the FinanceCo Group, such payment shall be deemed received by AERS
from such member in respect of such obligation.

 

8



--------------------------------------------------------------------------------

(b) To the extent any reimbursable general and administrative costs or expenses
incurred by Management or its Affiliates (including corporate overhead) consist
of an allocated portion of costs and expenses incurred by Management, its
Affiliates or any member of the FinanceCo Group for the benefit of both the
FinanceCo Group and Management and its Affiliates, such allocation shall be made
on a cost reimbursement basis as determined by Management; provided that
(x) promptly after its formation, the Conflicts Committee must review the
current methodology by which ATLS or Management allocates its and its
Affiliates’ general and administrative costs (including corporate overhead) to
Opco and either approve or revise such methodology in good faith and (y) the
Conflicts Committee must approve any proposed change to such current methodology
before any such change to such current methodology becomes effective, provided,
further that, in the case of each of clause (x) and clause (y), such approval
not to be unreasonably withheld or delayed. Management shall provide the
Conflicts Committee with such supporting documentation as the Conflicts
Committee shall reasonably request in connection with its consideration of such
allocation methodology or any material modification thereof and the Conflicts
Committee shall be entitled to, acting through FinanceCo, exercise the Audit
Right (as defined herein) in connection with such consideration. All such
documentation so provided shall be subject to Section 6.11.

(c) No cost of any new or additional management compensation agreements or
arrangements (other than those pursuant to the Initial Compensation
Arrangements) will be allocated to Opco unless such management compensation
agreements or arrangements shall have been approved by the Conflicts Committee,
such approval not to be unreasonably withheld or delayed. For the avoidance of
doubt, notwithstanding the foregoing, none of (i) the Initial Compensation
Arrangements, (ii) the allocation of the remaining awards (2.5%) under the
Management Incentive Plan to any officer or employee other than a Named
Executive Officer (any such allocation to a Named Executive Officer shall be
subject to such Conflicts Committee approval under Section 3.3(b)) or (iii) the
costs of any of the foregoing, shall require approval by the Conflicts Committee
in order for such costs to be allocated to Opco.

(d) Reimbursements pursuant to this Section 3.3 shall be in addition to any
reimbursement to Management as a result of indemnification pursuant to Article
V.

3.4 Reimbursement of FinanceCo.

(a) Opco shall reimburse FinanceCo for, or pay on FinanceCo’s behalf, all direct
and indirect costs and expenses incurred by FinanceCo during the term of this
Agreement in connection with the following:

(i) payments or expenses incurred for Services provided to FinanceCo by
Management or by third parties or any Affiliates of Management;

 

9



--------------------------------------------------------------------------------

(ii) payments or expenses incurred in connection with any Subsequent Offering,
including, without limitation, legal and other expert fees, printing costs and
filing fees;

(iii) expenses, compensation and benefits paid to members of the board of
directors of FinanceCo; and

(iv) expenses and expenditures incurred by FinanceCo as a result of FinanceCo
becoming and continuing as a publicly traded entity, including, without
limitation, costs associated with annual, quarterly and other reports to holders
of Common Shares, tax return and Form 1099 preparation and distribution, stock
exchange listing fees, independent auditor fees, limited liability company
governance and compliance, registrar and transfer agent fees and legal fees.

(b) Reimbursements pursuant to this Section 3.4 shall be in addition to any
reimbursement to FinanceCo as a result of indemnification pursuant to Article I.

3.5 Billing Procedures. Opco will reimburse Management and FinanceCo for billed
costs and expenses no later than the later of (a) the last day of the month
following the performance month, or (b) thirty (30) calendar days following the
date of the billing. Billings and payments may be accomplished by inter-company
accounting procedures and transfers. Each billing of Management shall provide
reasonable detail regarding the costs and expenses for which Management and its
Affiliates are seeking reimbursement. All such detail provided under this
Section 3.5 shall be subject to Section 6.11.

3.6 Agency. FinanceCo hereby appoints Management during the term of this
Agreement to act as its agent, and hereby consents to the appointment of
Management during the term of this Agreement to act as agent for each member of
the FinanceCo Group, in each case, for the procurement of all Services to be
procured for any member of the FinanceCo Group by Management pursuant to this
Agreement and, subject to the obtaining by Management of any approval from the
Conflicts Committee required by Section [    ] of the FinanceCo LLC Agreement,
FinanceCo authorizes Management to act on its behalf in procuring all such
services as agent of FinanceCo. The Parties acknowledge and agree that, by
virtue of the Delegation, Management has full power and authority to bind Opco,
and thus no separate appointment of Management as agent of Opco is necessary.

3.7 Disputes.

(a) FINANCECO OR OPCO, AS APPLICABLE, MAY, WITHIN 120 DAYS AFTER RECEIPT OF A
BILLING FROM MANAGEMENT, TAKE WRITTEN EXCEPTION TO ANY CHARGE SET FORTH IN SUCH
BILLING, ON THE GROUND THAT THE SAME WAS NOT PROPERLY CHARGED IN CONNECTION WITH
THE PROVISION OF SERVICES. FINANCECO OR OPCO, AS APPLICABLE, SHALL NEVERTHELESS
PAY MANAGEMENT IN FULL WHEN DUE THE BILLED AMOUNT. SUCH PAYMENT SHALL NOT BE
DEEMED A WAIVER OF THE RIGHT OF FINANCECO OR OPCO, AS APPLICABLE, TO RECOUP ANY
CONTESTED PORTION

 

10



--------------------------------------------------------------------------------

OF ANY AMOUNT SO PAID. HOWEVER, IF THE AMOUNT AS TO WHICH SUCH WRITTEN EXCEPTION
IS TAKEN, OR ANY PART THEREOF, IS ULTIMATELY DETERMINED NOT TO BE PROPERLY
CHARGED IN CONNECTION WITH THE PROVISION OF SERVICES, SUCH AMOUNT OR PORTION
THEREOF (AS THE CASE MAY BE) SHALL BE REFUNDED BY MANAGEMENT TO FINANCECO OR
OPCO, AS APPLICABLE[, TOGETHER WITH INTEREST THEREON AT THE LESSER OF (I) THE
PRIME RATE PER ANNUM ESTABLISHED BY CITIBANK, NA AS IN EFFECT ON THE DATE OF
PAYMENT BY FINANCECO OR OPCO, AS APPLICABLE, IN RESPECT OF SUCH CONTESTED
INVOICE OR (II) THE MAXIMUM LAWFUL RATE DURING THE PERIOD FROM THE DATE OF
PAYMENT BY FINANCECO OR OPCO, AS APPLICABLE, TO THE DATE OF REFUND BY
MANAGEMENT].

(b) If, within 20 days after receipt of any written exception pursuant to
Section 3.7(a), FinanceCo or Opco, on the one hand, and Management, on the
other, have been unable to resolve any dispute set forth in such written
exception and the aggregate amount so in dispute exceeds $1,000,000, either of
FinanceCo or Opco, on the one hand, and Management, on the other, may submit the
dispute to an independent third party auditing firm that is mutually agreeable
to FinanceCo, on the one hand, and Management, on the other hand. The Parties
shall cooperate with such auditing firm and shall provide such auditing firm
access to such books and records as may be reasonably necessary to permit a
determination by such auditing firm. The resolution by such auditing firm shall
be final and binding on the Parties.

3.8 Audit Rights. At any time during the term of this Agreement and for one year
thereafter, FinanceCo and Opco shall have the right to review and, at
FinanceCo’s or Opco’s expense, to copy, the books and records maintained by
Management and AERS relating to the provision of the Services. In addition, to
the extent necessary to verify the performance by Management and AERS of their
obligations under this Agreement, FinanceCo and Opco shall have the right, at
FinanceCo’s or Opco’s expense, to audit, examine and make copies of or extracts
from the books and records of Management and AERS (the “Audit Right”). FinanceCo
and Opco may exercise the Audit Right through such auditors as such Party may
determine in its sole discretion. FinanceCo and Opco shall (i) exercise the
Audit Right only upon reasonable written notice to Management or AERS, as
applicable, and during normal business hours and (ii) use its reasonable efforts
to conduct the Audit Right in such a manner as to minimize the inconvenience and
disruption to Management or AERS, as applicable. All documentation and
information provided under this Section 3.8 in connection with any such review
or audit shall be subject to Section 6.11.

ARTICLE IV

LICENSE OF NAME AND MARK

4.1 Grant of License. Upon the terms and conditions set forth in this Article
IV, each of FinanceCo and Opco hereby grants and conveys to Management a
nontransferable, nonexclusive, royalty-free right and license (“License”) to use
the name “[Titan Energy]” (the “Name”) and any other trademarks owned by
FinanceCo or Opco which contain the Name (collectively, the “Marks”), in each
case in connection with Management’s operation of the business and affairs of
FinanceCo and Opco.

 

11



--------------------------------------------------------------------------------

4.2 Ownership. Management agrees that ownership of the Name and the Marks and
the goodwill relating thereto shall remain vested in FinanceCo or Opco, as the
case may be, the owner of the mark, and any successor thereto, both during the
term of this License and thereafter, and Management further agrees never to
challenge, contest or question the validity of FinanceCo’s or Opco’s ownership
of any Name or Mark or any registration thereto by FinanceCo or Opco. In
connection with the use of the Name and the Mark, Management shall not in any
manner represent that it has any ownership in the Name and the Marks or
registration thereof except as set forth herein, and Management acknowledges
that the use of the Name and the Marks shall not create any right, title or
interest in or to the Name and the Marks, and all use of the Name and the Marks
by Management shall inure to the benefit of FinanceCo or Opco.

4.3 In the Event of Termination. In the event of termination of this Agreement,
Management’s right to utilize or possess the Marks licensed under this Agreement
shall automatically cease, and no later than thirty (30) days following such
termination, (a) Management shall cease all use of the Marks and shall adopt
trademarks, service marks, and trade names that are not confusingly similar to
the Marks, (b) at Opco’s request, Management shall destroy all materials and
content upon which the Marks continue to appear (or otherwise modify such
materials and content such that the use or appearance of the Marks ceases) that
are under Management’s control, and certify in writing to Opco that Management
has done so, and (c) Management shall change its legal name so that there is no
reference therein to the name [”Titan Energy”] any name or d/b/a then used by
any entity related to Opco or any variation, derivation or abbreviation thereof,
and in connection therewith, shall make all necessary filings of certificates
with the Secretary of State of the State of Delaware and to otherwise amend its
organizational documents by such date.

ARTICLE V

LIABILITY; LOSSES; INDEMNIFICATION

5.1 Liability of Indemnitees. Notwithstanding anything to the contrary set forth
in this Agreement, no Indemnitee shall be liable for, and each of FinanceCo and
Opco hereby releases each Indemnitee from any liability for, monetary damages to
FinanceCo, Opco or any of their subsidiaries or Affiliates, or to any Person who
holds or acquires any interest in any equity interest in FinanceCo, Opco or any
of their subsidiaries or Affiliates, for any Liabilities sustained or incurred
as a result of any act or omission of an Indemnitee (or any of its contractors,
subcontractors or Affiliates) in connection with the Services or the Business
unless there has been a final and non-appealable judgment entered by a court of
competent jurisdiction determining that, in respect of the matter in question,
the Indemnitee acted in bad faith or engaged in fraud, willful misconduct or, in
the case of a criminal matter, acted with knowledge that the Indemnitee’s
conduct was criminal. THE EXCULPATION AND RELEASE PURSUANT TO THIS SECTION 5.1
APPLIES TO ALL LIABILITIES, WHETHER DUE IN WHOLE OR IN PART TO A PRE-EXISTING
DEFECT, NEGLIGENT ACTS OR OMISSIONS (WHETHER SOLE, JOINT ON CONCURRENT), STRICT
LIABILITY OR OTHER FAULT OF ANY INDEMNITEE, ITS CONTRACTORS OR SUBCONTRACTORS.

 

12



--------------------------------------------------------------------------------

5.2 Indemnification of Indemnitees. To the fullest extent permitted by law but
subject to the limitations expressly provided in this Agreement, all Indemnitees
shall be indemnified and held harmless by each of Opco and FinanceCo from and
against any and all losses, claims, damages, Liabilities, joint or several,
expenses (including legal fees and expenses), judgments, fines, penalties,
interest, settlements or other amounts arising from any and all threatened,
pending or completed claims, demands, actions, suits or proceedings, whether
civil, criminal, administrative or investigative, and whether formal or informal
and including appeals, in which any Indemnitee may be involved, or is threatened
to be involved, as a party or otherwise, by reason of, in connection with or
related to the Services or the Business or such Indemnitee’s status as an
Indemnitee, WHETHER DUE IN WHOLE OR IN PART TO A PRE-EXISTING DEFECT, NEGLIGENT
ACTS OR OMISSIONS (WHETHER SOLE, JOINT ON CONCURRENT), STRICT LIABILITY OR OTHER
FAULT OF ANY INDEMNITEE, ITS CONTRACTORS OR SUBCONTRACTORS; provided that the
Indemnitee shall not be indemnified and held harmless pursuant to this Agreement
if there has been a final and non-appealable judgment entered by a court of
competent jurisdiction determining that, in respect of the matter for which the
Indemnitee is seeking indemnification pursuant to this Agreement, the Indemnitee
acted in bad faith or engaged in fraud, willful misconduct or, in the case of a
criminal matter, acted with knowledge that the Indemnitee’s conduct was
unlawful. THE WAIVER AND INDEMNIFICATION PROVISIONS PROVIDED FOR IN SECTION 5.1
ANDTHIS SECTION 5.2 HAVE BEEN EXPRESSLY NEGOTIATED IN EVERY DETAIL, ARE INTENDED
TO BE GIVEN FULL AND LITERAL EFFECT, AND SHALL BE APPLICABLE WHETHER OR NOT THE
LIABILITIES IN QUESTION ARISE OR AROSE SOLELY OR IN PART FROM THE ACTIVE,
PASSIVE, OR CONCURRENT NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT OF ANY
INDEMNITEE. OPCO AND FINANCECO ACKNOWLEDGE THAT THIS STATEMENT CONSTITUTES
CONSPICUOUS NOTICE.

5.3 Advancement of Expenses. To the fullest extent permitted by law, expenses
(including legal fees and expenses) incurred by an Indemnitee who is indemnified
pursuant to Section 5.2 in appearing at, participating in or defending any
claim, demand, action, suit or proceeding shall, from time to time, be advanced
by Opco or FinanceCo prior to a final and non-appealable judgment entered by a
court of competent jurisdiction determining that, in respect of the matter for
which the Indemnitee is seeking indemnification pursuant to Section 5.2, the
Indemnitee is not entitled to be indemnified upon receipt by Opco or FinanceCo
of any undertaking by or on behalf of the Indemnitee to repay such amount if it
shall be ultimately determined that the Indemnitee is not entitled to be
indemnified as authorized by Section 5.2.

5.4 Non-Exclusivity. The indemnification provided by Section 5.2 shall be in
addition to any other rights to which an Indemnitee may be entitled under any
agreement, including any limited liability company agreement of Opco, FinanceCo
or any other Person, as a matter of law, in equity or otherwise, both as to
actions in the Indemnitee’s capacity as an Indemnitee and as to actions in any
other capacity, and shall continue as to an Indemnitee who has ceased to serve
in such capacity and shall inure to the benefit of the heirs, successors,
assigns and administrators of the Indemnitee.

5.5 Interested Transactions. An Indemnitee shall not be denied indemnification
in whole or in part under Section 5.2 because the Indemnitee had an interest in
the transaction with respect to which the indemnification applies.

 

13



--------------------------------------------------------------------------------

5.6 Beneficiaries. The provisions of this Article V are for the benefit of the
Indemnitees and their heirs, successors, assigns, executors and administrators
and shall not be deemed to create any rights for the benefit of any other
Persons.

5.7 No Modification, Etc. No amendment, modification or repeal of this Article V
or any provision hereof shall in any manner terminate, reduce or impair the
right of any past, present or future Indemnitee to be indemnified by Opco or
FinanceCo, nor the obligations of Opco and FinanceCo to indemnify any such
Indemnitee under and in accordance with the provisions of this Article V as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.

5.8 Reliance.

(a) In performing the Services or otherwise acting under this Agreement,
Management may rely upon, and shall be protected in acting or refraining from
acting upon, any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, bond, debenture or other paper or
document believed by it to be genuine and to have been signed or presented by
the proper party or parties.

(b) In performing the Services or otherwise acting under this Agreement,
Management may consult with legal counsel, accountants, appraisers, management
consultants, investment bankers and other consultants and advisers selected by
it, and any act taken or omitted to be taken in reliance upon the advice or
opinion (including an opinion of counsel) of such Persons as to matters that
Management reasonably believes to be within such Person’s professional or expert
competence shall be conclusively presumed to have been done or omitted in good
faith and in accordance with such advice or opinion.

5.9 NO CONSEQUENTIAL DAMAGESNEITHER PARTY SHALL HAVE ANY LIABILITY UNDER THIS
AGREEMENT FOR (AND EACH PARTY HEREBY RELEASES EACH OTHER PARTY FROM) EXEMPLARY,
PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE OR SPECULATIVE DAMAGES
(INCLUDING LOST PROFITS, LOSS OF PRODUCTION OR OTHER DAMAGES ATTRIBUTABLE TO
BUSINESS INTERRUPTION) OF THE OTHER PARTY HERETO ARISING IN CONNECTION WITH THIS
AGREEMENT; PROVIDED, HOWEVER, THAT THE AFOREMENTIONED LIMITATION DOES NOT AFFECT
THE PARTIES’ RIGHT TO INDEMNIFICATION WITH RESPECT TO LIABILITIES TO THIRD
PARTIES FOR EXEMPLARY, PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE OR
SPECULATIVE DAMAGES.

5.10 No Personal Liability. EXCEPT AS SET FORTH IN THE LLC AGREEMENT FOR
OFFICERS AND DIRECTORS OF ANY MEMBER OF THE FINANCECO GROUP OR IN ANY EMPLOYMENT
CONTRACTS WITH ANY OFFICERS OF ANY MEMBER OF THE FINANCECO GROUP, EACH PARTY
ACKNOWLEDGES AND AGREES THAT IN NO EVENT SHALL ANY PARTNER, SHAREHOLDER, MEMBER,
OWNER, OFFICER, DIRECTOR, MANAGER,

 

14



--------------------------------------------------------------------------------

EMPLOYEE, OR AFFILIATE OF ANY PARTY (UNLESS SUCH AFFILIATE IS A PARTY), OR ANY
PARTNER, SHAREHOLDER, MEMBER, OWNER, OFFICER, DIRECTOR, MANAGER, EMPLOYEE OF ANY
AFFILIATE OF ANY PARTY, BE PERSONALLY LIABLE TO ANY OTHER PARTY FOR ANY LOSSES,
PAYMENTS, OBLIGATIONS, OR PERFORMANCE DUE UNDER THIS AGREEMENT, OR ANY BREACH OR
FAILURE OF PERFORMANCE OF ANY PARTY HEREUNDER AND THE SOLE RECOURSE FOR PAYMENT
OR PERFORMANCE OF THE OBLIGATIONS HEREUNDER SHALL BE AGAINST EACH OF THE PARTIES
AND EACH OF THEIR RESPECTIVE ASSETS AND NOT AGAINST ANY OTHER PERSON.

5.11 EXCLUSION OF IMPLIED WARRANTIES. THIS AGREEMENT EXPRESSLY EXCLUDES ANY
WARRANTY, CONDITION OR OTHER UNDERTAKING IMPLIED AT LAW OR BY CUSTOM OR
OTHERWISE ARISING OUT OF ANY OTHER AGREEMENT BETWEEN THE PARTIES OR ANY
REPRESENTATION BY ANY OF THEM NOT CONTAINED IN A BINDING LEGAL AGREEMENT
EXECUTED BY ALL PARTIES. EACH OF THE PARTIES ACKNOWLEDGES AND CONFIRMS THAT IT
DOES NOT ENTER INTO THIS AGREEMENT IN RELIANCE ON ANY WARRANTY, CONDITION,
UNDERTAKING, AGREEMENT OR REPRESENTATION SO EXCLUDED.

ARTICLE VI

MISCELLANEOUS

6.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be subject
to and governed by the laws of the State of Delaware, excluding any
conflicts-of-law rule or principles that might refer the construction or
interpretation of this Agreement to the laws of another state. Any action or
proceeding seeking to enforce any provision of, or based on any right arising
out of, or relating in any manner to, this Agreement must be brought against any
of the Parties in the Court of Chancery of the State of Delaware in and for New
Castle County or, if the Court of Chancery lacks subject matter jurisdiction, in
another court of the State of Delaware, County of New Castle, or in the United
States District Court for the District of Delaware, and each of the Parties
consent to the jurisdiction of such courts (and of the appropriate appellate
courts) in any such action or proceeding and waives any objection to venue laid
therein. Process in any action or proceeding referred to in the preceding
sentence may be served on any Party anywhere in the world.

6.2 Notice. All notices or requests or consents provided for by, or permitted to
be given pursuant to, this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postage-paid, and registered or certified with return receipt
requested or by delivering such notice in person, by overnight delivery service
or by facsimile or email to such Party. Notice given by personal delivery or
mail shall be effective upon actual receipt. Notice given by facsimile or email
shall be effective upon actual receipt if received during the recipient’s normal
business hours or at the beginning of the recipient’s next Business Day after
receipt if not received during the recipient’s normal business hours. All
notices to be sent to a Party pursuant to this Agreement shall be sent to or
made at the address set forth below or at such other address as such Party may
stipulate to the other Parties in the manner provided in this Section 6.2.

 

15



--------------------------------------------------------------------------------

If to the FinanceCo:

ARP FinanceCo, LLC

[                                 ]

[                                 ]

Attn: General Counsel

Facsimile: [            ]

Email: [            ]

If to Opco:

[New Partnership, LLC]

[                                 ]

[                                 ]

Attn: General Counsel

Facsimile: [            ]

Email: [            ]

If to Management or AERS:

c/o [ARP Management LLC]

[                                 ]

[                                 ]

Attn: General Counsel

Facsimile: [            ]

Email: [            ]

6.3 Entire Agreement. This Agreement and the Delegation Agreement, the FinanceCo
LLC Agreement and the Opco LLC Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

6.4 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties hereto, provided,
that any such amendment or modification shall require the approval of a majority
of the members of the Conflicts Committee. Each such instrument shall be reduced
to writing and shall be designated on its face an “Amendment” or an “Addendum”
to this Agreement.

6.5 Assignment. No Party shall have the right to assign this Agreement or any of
its respective rights or obligations under this Agreement.

6.6 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same document.
All counterparts shall be construed together and shall constitute one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart hereof.

 

16



--------------------------------------------------------------------------------

6.7 Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.

6.8 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

6.9 No Third-Party Beneficiaries. Except as expressly set forth in this
Agreement, this Agreement is for the sole and exclusive benefit of the Parties
and their respective successors and shall not (i) create a contractual
relationship with any other Person, (ii) create a cause of action in favor of
any other Person or (iii) confer any rights or remedies upon any other Person.
Without limiting the generality of the foregoin, the provisions of this
Agreement are enforceable solely by the Parties to this Agreement (except as
otherwise provided in Article V), and no holder of Common Shares shall have the
right, separate and apart from FinanceCo, to enforce any provision of this
Agreement or to compel any Party to this Agreement to comply with the terms of
this Agreement.

6.10 Status of Parties. Except to the extent Management acts as FinanceCo’s
agent as set forth in this Agreement, Management agrees to perform the Services
for FinanceCo hereunder as an independent contractor. Without limiting the other
terms of this Agreement, including but not limited to Article V, as between
Management, on the one hand, and any member of the FinanceCo Group, on the other
hand, Management will have responsibility for the control and direction of its
employees and those of any agent or subcontractor hired by Management to perform
any Services or other responsibilities of Management hereunder. This Agreement
does not create any partnership or joint venture between Management, on the one
hand, and any member of the FinanceCo Group, on the other hand. Management shall
have authority to select the means, methods and manner of performing the
Services, provided Management complies with this Agreement.

6.11 Confidentiality.

(a) Each Party agrees that any Confidential Information of the other Party
received in the course of performance under this Agreement, including the
execution, performance and terms of this Agreement shall be kept strictly
confidential by such receiving Party, except that any Party may disclose
Confidential Information to its Affiliates and their respective officers,
directors and employees (“Representatives”), and Management may disclose such
information for the purpose of or in connection with providing Services pursuant
to this Agreement, including without limitation to third parties that provide
such Services. The Parties agree that Confidential Information shall include,
without limitation, data, information, ideas, software, materials,
specifications, non-public financial information, business plans, projections,
customer lists, procedures and any other proprietary information provided by one
Party to the

 

17



--------------------------------------------------------------------------------

other Party under this Agreement. For the purposes of this Agreement information
shall not be treated as Confidential Information if it: (i) was in the receiving
Party’s possession prior to receipt from the disclosing Party; (ii) is or
hereafter becomes generally available to the public without breach of this
Agreement or any other agreement between the Parties or between a Party and any
third party; (iii) becomes available to the receiving Party from a third party
which is not prohibited by an agreement or otherwise from disclosing such
information; or (iv) can be shown to have been developed by the receiving Party
without access to or use of the Confidential Information of the other Party.
Management information provided to the Conflicts Committee or any of its
Representatives hereunder shall be deemed to have been provided to both
FinanceCo and Opco for purposes of this Section 6.11. Each Party shall be
responsible for any breach of this Section 6.11 by its Representatives.

(b) Notwithstanding any provision of this Section 6.11 to the contrary, subject
to the last sentence of this Section 6.11(b), if a Party (the “Receiving Party”)
(or any Representative to which such Party has made disclosures in accordance
with Section 6.11) is requested or required (by depositions, interrogatories,
requests for information or documents in legal proceedings, subpoena, civil
investigative demand or other similar process, by law or by the rules or
regulations of any regulatory authority having jurisdiction over the Receiving
Party or any such Representative or the rules and regulations of any applicable
national securities exchange) to disclose any of the Confidential Information of
another Party (the “Disclosing Party”), the Receiving Party shall, to the extent
reasonably practicable, provide the Disclosing Party with prompt written notice
of any such request or requirement so that the Disclosing Party may seek, at the
Disclosing Party’s expense, a protective order or other remedy and/or waive
compliance with the provisions of this Agreement, and the Receiving Party shall,
to the extent permitted by law, consult with the Disclosing Party with respect
to taking steps to resist or narrow the scope of any such request or
requirement. If the Disclosing Party seeks a protective order or other remedy,
the Receiving Party shall provide such cooperation as the Disclosing Party shall
reasonably request. If the Receiving Party or any of its Representatives is
required to disclose such Confidential Information to any Person, the Receiving
Party or its Representatives may, without liability hereunder, disclose to such
Person only that portion of such Confidential Information that it has been
advised by its legal counsel must be disclosed, provided that the Receiving
Party and its Representatives shall exercise all reasonable efforts to obtain
assurances that such information will be accorded confidential treatment and to
minimize the disclosure of such Confidential Information. Notwithstanding the
foregoing, a Party may publicly disclose the terms and provisions of this
Agreement and other Confidential Information to the extent required by the
Securities Act of 1933, as amended, the Exchange Act, the rules and regulations
of the Securities Exchange Commission, or the rules and regulations of any
national securities exchange on which such Party’s securities are listed or
traded, solely with prior written notice to the Disclosing Party to the extent
reasonably practicable.

(c) The Parties acknowledges and agree that a breach by it of its obligations
under this Section 6.11 would cause irreparable harm to the non-breaching
Party(ies) and that monetary damages would not be adequate to compensate such
Party(ies). Accordingly, The Parties agree that the non-breaching Party(ies)
shall be entitled to immediate equitable relief, including a temporary or
permanent injunction, to prevent any threatened, likely or ongoing violation by
such breaching Party(ies), without the necessity of posting bond or other
security. Each Party’s right to equitable relief shall be in addition to other
rights and remedies available to such Party, for monetary damages or otherwise.

 

18



--------------------------------------------------------------------------------

(d) The provisions of this Section 6.11 shall survive for one year after the
termination of this Agreement.

6.12 Competition.

(a) Except as provided in Section 6.12(c) with respect to Tax-Advantaged
Drilling Partnerships, each Indemnitee shall have the right to engage in
businesses of every type and description and other activities for profit and to
engage in and possess an interest in other business ventures of any and every
type or description, whether in businesses engaged in or anticipated to be
engaged in by any member of the FinanceCo Group, independently or with others,
including business interests and activities in direct competition with the
business and activities of any member of the FinanceCo Group. No such business
interest or activity shall constitute a breach of this Agreement or any related
agreement or any duty otherwise existing at law, in equity or otherwise or
obligation of any type whatsoever, to any member of the FinanceCo Group. No
member of the FinanceCo Group or any other Person shall have any rights by
virtue of this Agreement or the partnership relationship established hereby in
any business ventures of any Indemnitee.

(b) Notwithstanding anything to the contrary in this Agreement (other than
Section 6.12(c) with respect to Tax-Advantaged Drilling Partnerships), (i) the
engaging in competitive activities by any Indemnitee in accordance with the
provisions of this Section 6.12 is hereby approved by each of FinanceCo and
Opco, on behalf of themselves and each other member of the FinanceCo Group,
(ii) it shall be deemed not to be a breach by Management or any other Indemnitee
of this Agreement or any duty otherwise existing at law, in equity or otherwise
or obligation of any type whatsoever, to FinanceCo, Opco or any member of the
FinanceCo Group for the Indemnitees to engage in such business interests and
activities in preference to or to the exclusion of FinanceCo, Opco or any member
of the FinanceCo Group and (iii) the Indemnitees (including Management) shall
have no obligation hereunder or as a result of any duty otherwise existing at
law, in equity or otherwise or obligation of any type whatsoever, to present
business opportunities to FinanceCo, Opco or any member of the FinanceCo Group.
Notwithstanding anything to the contrary in this Agreement, the doctrine of
corporate opportunity, or any analogous doctrine, shall not apply to any
Indemnitee (including Management). No Indemnitee (including Management) who
acquires knowledge of a potential transaction, agreement, arrangement or other
matter that may be an opportunity for FinanceCo, Opco or any member of the
FinanceCo Group shall have any duty to communicate or offer such opportunity to
FinanceCo, Opco or any member of the FinanceCo Group, and such Indemnitee
(including Management) shall not be liable to FinanceCo, Opco or any member of
the FinanceCo Group for breach of this Agreement or any duty otherwise existing
at law, in equity or otherwise or obligation of any type whatsoever, by reason
of the fact that such Indemnitee (including Management) pursues or acquires for
itself, directs such opportunity to another Person or does not communicate such
opportunity or information to FinanceCo, Opco or any member of the FinanceCo
Group.

 

19



--------------------------------------------------------------------------------

(c) During the term of this Agreement, Management shall not, and shall cause its
Affiliates not to engage in any of the following activities, other than by or
through a member of the FinanceCo Group:

(i) sponsor any Tax-Advantaged Drilling Partnership for the purpose of raising
funds from investors to finance developmental drilling activities;

(ii) manage or operate any Tax-Advantaged Drilling Partnership; or

(iii) own any partnership interest in any Tax-Advantaged Drilling Partnership.

6.13 Termination.

(a) This Agreement shall be binding on the Parties from and after the Closing
Date, and the term of this Agreement shall commence on the Closing Date. This
Agreement shall terminate (i) with the written consent of each of the Parties,
(ii) automatically upon the closing of the redemption by FinanceCo of the
Preferred Share in accordance with Section [            ] of the FinanceCo LLC
Agreement, (iii) automatically upon a Change of Control Event, (iv) upon written
notice by Management if FinanceCo or Opco is in material breach of this
Agreement based upon and in accordance with any direction of the Conflicts
Committee, which breach shall not have been cured within 30 days following
receipt by the breaching Party of written notice of such breach from Management,
or such longer period as is reasonably required to cure such breach (other than
a breach of a payment obligation hereunder), provided that the breaching Party
commences to cure such breach within such 30-day period and proceeds with due
diligence to cure such breach, or (v) upon written notice by FinanceCo if
Management or AERS is in material breach of this Agreement, which breach shall
not have been cured within 30 days following receipt by Management of written
notice of such breach from FinanceCo, or such longer period as is reasonably
required to cure such breach (other than a breach of a payment obligation
hereunder), provided that the breaching Party commences to cure such breach
within such 30-day period and proceeds with due diligence to cure such breach.
Notwithstanding anything in this Agreement to the contrary, the failure to reach
agreement on any allocation or any allocation methodology under Section 3.3
shall not constitute a breach of this Agreement by Management

(b) Upon termination of this Agreement, FinanceCo and Opco shall (i) pay to
Management an amount sufficient to reimburse Management and AERS for all
severance and related costs they expect to incur due to staff reduction in
connection with such termination based upon the severance arrangements of
Management and its Affiliates in effect on the date hereof; provided, that
(w) in no event shall the aggregate amount of such reimbursement under this
clause (i) exceed $14.9 million (such cap shall not apply to any amount paid or
payable to any executive with an employment agreement with FinanceCo, and no
such amount paid or payable under any such employment agreement shall count
against such cap), (x) FinanceCo and Opco shall have no obligation under this
clause (i) if FinanceCo shall have terminated this Agreement pursuant to
Section 6.13(a)(v), (y) FinanceCo and Opco shall not be required to

 

20



--------------------------------------------------------------------------------

reimburse any severance under this Section 6.13(b) to any employee (excluding
any executive with an Employment Agreement with FinanceCo, which executive shall
receive payment under his or her Employment Agreement) that is offered
Comparable Employment by FinanceCo or any successor to FinanceCo (such offers to
be controlled by a majority of the Class B Directors) or any successor to
Management, provided that FinanceCo shall have provided Management with a
written copy of such offer of Comparable Employment prior to the payment of such
severance to such employee, and (z) this Section 6.13(b)(i) shall not apply to
any executive with an Employment Agreement with FinanceCo, which executive shall
receive payment under his or her Employment Agreement, and (ii) pay all amounts
then due and owing by FinanceCo or Opco under the Initial Compensation
Arrangements and any amounts that become payable by FinanceCo or Opco under the
Initial Compensation Arrangements upon or in connection with any event that
gives rise to the termination of, or the right to terminate, this Agreement
(including any amounts that are not payable unless and until any conditions are
satisfied, such as the execution of a release by the relevant employee and, if
applicable, the expiration of a specified time period without the revocation of
such release). Management shall provide at least 10 days’ prior written notice
to FinanceCo and Opco prior to the payment of any severance amounts to any
employee of Management or AERS and for which FinanceCo and Opco would have a
reimbursement obligation hereunder (excluding any executive with an Employment
Agreement with FinanceCo, which executive shall receive payment under his or her
Employment Agreement), which notice shall contain reasonably sufficient
information with respect to such employee’s compensation information to allow
the Class B Directors (or their designees) to make an offer of Comparable
Employment.

(c) For the avoidance of doubt, any and all obligations of Management or AERS
under the Management Incentive Plan shall be jointly and severally assumed by
FinanceCo and Opco upon termination of this Agreement.

(d) The provisions of, and the obligations of the Parties under, Sections 3.4
and 3.5 (as to any accrued and unpaid obligations), Section 3.7, Section 3.8,
Article V, Section 6.1, Section 6.2, Section 6.11 and this Section 6.13 shall
survive any termination or expiration of this Agreement.

(e) Upon the termination or expiration of this Agreement, (i) Management shall
deliver to FinanceCo as promptly as reasonably possible all records, reports,
books, data and other material(s) (or copies of any of the foregoing) related to
the performance of the Services that are in the possession of Management and its
Affiliates, other than any such records, reports, books, data and other
material(s) that Management or any of its Affiliates is not permitted to provide
under any applicable law, rule or regulation or the terms of any agreement to
which Management or any of its Affiliates is a party or is subject, and
(ii) Management will reasonably cooperate with FinanceCo to cause an orderly and
timely transition of the Services to a successor manager. FinanceCo and Opco
shall promptly reimburse Management, upon request, for any and all documented
costs and expenses made or incurred by Management and its Affiliates arising out
of or in connection with the performance of their obligations under this
Section 6.13(e).

 

21



--------------------------------------------------------------------------------

6.14 Interpretation. The Parties to this Agreement acknowledge and agree that:
(a) each Party and its counsel has reviewed, or has had the opportunity to
review, the terms and provisions of this Agreement; and (b) any rule of
construction to the effect that any ambiguities are resolved against the
drafting Party shall not be used to interpret this Agreement; and (c) the terms
and provisions of this Agreement shall be construed fairly as to all Parties and
not in favor of or against any Party, regardless of which Party was generally
responsible for the preparation of this Agreement. The words “include,”
“includes,” and “including” in this Agreement mean “include/includes/including
without limitation.” The use of “or” is not intended to be exclusive unless
expressly indicated otherwise. All references to $, currency, monetary values
and dollars set forth herein shall mean United States (U.S.) dollars. The use of
the masculine, feminine or neuter gender or the singular or plural form of words
shall not limit any provisions of this Agreement. A statement that an item is
listed, disclosed or described means that it is correctly listed, disclosed or
described, and a statement that a copy of an item has been delivered means a
true and correct copy of the item has been delivered. Whenever this Agreement
refers to a number of days, such number shall refer to calendar days unless
Business Days are specified. Whenever any action must be taken hereunder on or
by a day that is not a Business Day, then such action may be validly taken on or
by the next day that is a Business Day. Any reference herein to any law, rule or
regulation shall be construed as referring to such law, rule or regulation as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time. All article, section, subsection and exhibit references used
in this Agreement are to articles, sections, subsections and exhibits to this
Agreement unless otherwise specified.

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

ARP FINANCECO, LLC By:  

 

 

Name:

Title:

 

TITAN ENERGY OPERATING LLC By:  

 

 

Name:

Title:

 

ARP MANAGEMENT, LLC By:  

 

 

Name:

Title:

 

22



--------------------------------------------------------------------------------

ATLAS ENERGY RESOURCE SERVICES, INC. By:  

 

 

Name:

Title:

[Signature page to Omnibus Agreement]

 

23



--------------------------------------------------------------------------------

Exhibit I

to the Restructuring Support Agreement

EMPLOYMENT AGREEMENTS



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of [    ], 2016 (the
“Effective Date”), is entered into by and among [Reorganized ARP FinCo], a
Delaware limited liability company (the “Company”), Titan Energy Operating LLC,
a Delaware limited liability company (“NewCo”), and Daniel C. Herz (the
“Executive”).

WHEREAS, the Executive is a party to that certain Employment Agreement, dated as
of September 4, 2015 (the “2015 Agreement”), by and among the Executive, Atlas
Energy Group, LLC (“ATLS”) and Atlas Resources Partners, L.P. (“ARP”);

WHEREAS, the compensation and other payments set forth herein are not intended
to duplicate any payments provided under the 2015 Agreement, and costs related
to Executive’s compensation and other entitlements will be allocated in
accordance with the terms of the Omnibus Agreement (as defined below); and

WHEREAS, the Company, NewCo and the Executive now wish to set forth in this
Agreement the terms and conditions under which the Executive will serve the
Company and NewCo.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Employment; Title. The Executive shall serve as the Chief Executive Officer
of the Company and NewCo (the “Position”) during the Contract Period (as defined
below).

2. Services; Duties; Reporting. The Executive will serve the Company diligently,
competently, and to the best of his ability during the Contract Period. Except
as set forth below, the Executive will devote substantially all of his working
time and attention to the business of the Company and its affiliates
(collectively, the “Companies”), and the Executive will not undertake any other
duties which conflict with his responsibilities to the Companies.
Notwithstanding the foregoing, the Executive is expressly permitted to perform
services (the “Management Services”) for or on behalf of ATLS, ARP Management
LLC and their respective affiliates (“Management”) and to the extent the
Executive performs such services during the term of this Agreement, the
allocation of the responsibility for the Executive’s compensation shall be
governed by the provisions of Section 3.2 of the Omnibus Agreement (the “Omnibus
Agreement”), dated as of [DATE], 2016, by and among ARP Management LLC, Atlas
Energy Resource Services, Inc., the Company and NewCo. The Executive shall
report to the Executive Chairman and the Executive Vice Chairman of the Board of
Directors of the Company (the “Board”). The Executive will render such services
as may reasonably be required of the Executive to accomplish the business
purposes of the Company, which shall include, but are not limited to, day-to-day
oversight of the Company’s business and those of any subsidiaries of the Company
and entities managed by the Company (including, without limitation, NewCo), and
such additional duties, which are appropriate to the Position, as the Executive
Chairman or the Executive Vice Chairman of the Board may assign to the Executive
from time to time. The Company acknowledges that the Executive has in the past
participated in or served, and does currently and is expected in the future to
participate in or serve, in other professional and civic activities, including
civic and



--------------------------------------------------------------------------------

charitable boards or committees, industry associations, fulfill speaking
engagements or teach at educational institutions and other activities that do
not conflict with the business and affairs of the Companies or interfere,
individually or in the aggregate, with the Executive’s performance of his duties
hereunder.

3. Term. The term of this Agreement shall commence on the Effective Date and,
unless sooner terminated pursuant to Section 6, shall continue for an initial
period of two years after the Effective Date, subject to automatic extensions as
provided for in this Section 3. Beginning on the first anniversary of the
Effective Date, the term of this Agreement shall automatically renew daily so
that on any day on which this Agreement is in effect, the Contract Period shall
have a then-remaining term of not less than one year; provided, however, that
such automatic extension shall cease upon the Company’s written notice to the
Executive of its election to terminate this Agreement at the end of the one-year
period then in effect, which such notice may not be given prior to the one-year
anniversary of the Effective Date. The term of this Agreement, as in effect from
time to time pursuant to the terms and conditions of this Section 3, shall
hereinafter be referred to as the “Contract Period.” A termination of the
Executive’s employment under this Agreement for any reason shall be referred to
as a “Termination.”

4. Compensation. The Executive’s compensation and participation in equity
compensation and benefits during the Contract Period shall be as follows:

4.1 Base Salary. During the Contract Period, the Executive shall receive an
annual base salary of $500,000 (“Annual Base Salary”). The Annual Base Salary
shall be payable in accordance with the Company’s regular payroll practice for
its senior executives, as in effect from time to time, and shall be subject to
all applicable withholding requirements. During the Contract Period, the Annual
Base Salary may be reviewed by the Board for possible increase, and the
Executive’s Annual Base Salary shall not be decreased after any such increase.

4.2 Bonus. The Executive shall be entitled to receive a guaranteed minimum
annual bonus of not less than 100% of Base Salary (which, notwithstanding
anything to the contrary, may exceed 100% of Base Salary at the discretion of
the Board (unless a majority of the Class B Directors disapprove in good faith)
based upon reasonable metrics supported by the Company’s outside compensation
consultant, which consultant shall be approved by the Conflicts Committee (such
approval not to be unreasonably withheld)) (the “Guaranteed Bonus”), for each of
calendar year 2016 and calendar year 2017, payable within 30 days of December 31
of the applicable year; provided, however, that the Guaranteed Bonus with
respect to calendar year 2016 shall be reduced by the aggregate amount of cash
bonuses received by the Executive in calendar year 2016 prior to the Effective
Date. Each such Guaranteed Bonus shall be payable in a proportion of cash and
common stock of the Company determined as follows: (i) 25% (or such greater
portion as the Board and the Conflicts Committee of the Board (the “Conflicts
Committee”) may approve based upon performance metrics proposed by the Board and
approved by the Conflicts Committee) of the Guaranteed Bonus shall be payable in
cash; provided, however, with respect to calendar year 2016 only, such cash
portion shall be reduced (not below zero) by the aggregate amount of cash
bonuses received by the Executive in calendar year 2016 prior to the Effective
Date, and (ii) the remainder in fully vested shares of common equity of the
Company, based on the volume weighted average price for the 10-day period
preceding the end of the applicable calendar year (or if the Company is not a
public company (as

 

2



--------------------------------------------------------------------------------

defined in Section 6.5), based on the fair market value as of the end of the
applicable calendar year as determined by an independent appraiser selected by
the Board). For example purposes only, if the Executive receives $50,000 in cash
bonuses in calendar year 2016 prior to the Effective Date and the Guaranteed
Bonus with respect to the full 2016 calendar year is $500,000, the balance of
the Guaranteed Bonus shall be equal to $450,000 and shall be payable in $75,000
cash and the remaining in equity, unless metrics are achieved entitling a cash
payment in lieu of equity. Notwithstanding the foregoing, (i) if the Board
proposes reasonable performance metrics in good faith to the Conflicts
Committee, and the Conflicts Committee does not review the proposal in good
faith and/or unreasonably or in bad faith rejects such performance metrics, then
the related Guaranteed Bonus (reduced as applicable) shall be payable 100% in
cash, (ii) if the Board fails to propose reasonable metrics in good faith to the
Conflicts Committee for any period, then the Guaranteed Bonus for such period
shall be payable 25% in cash and 75% in equity, and (iii) if 100% of the
applicable performance metrics are achieved, such related Guaranteed Bonus
(reduced as applicable) shall be payable 100% in cash. All bonus payments shall
be subject to all applicable withholding requirements.

4.3 Equity Compensation. The Executive shall be eligible to receive grants of
equity-based compensation in the form of restricted equity grants, options to
purchase equity, phantom equity, or other forms of equity-based compensation
that the Conflicts Committee of the Board of Directors of the Company may
determine. Such equity-based compensation may be with respect to the securities
of the Company or any other affiliate within the group of Companies.
Collectively, all equity-based compensation in any of the Companies (including
awards granted under the Management Incentive Plan, a description of which is
attached hereto as Exhibit A (the “Management Incentive Plan”)) will be referred
to as “Units.” Except as otherwise provided for in this Agreement, any unvested
Units will be subject to forfeiture in accordance with the applicable long-term
incentive plan pursuant to which such Units are granted (the “Restrictions”).
For purposes of the Units, the Executive’s employment will be considered to
continue as long as he remains employed by or performs services for any of the
Companies.

5. Benefits.

5.1 Vacation Leave. The Executive is entitled to take vacation days, holidays,
and personal days according to the Company’s regular policies and procedures
applicable to other executives of the Company.

5.2 Benefit Plans. During the Contract Period and, to the extent specifically
provided for herein, thereafter, (a) the Executive shall be entitled to
participate in all applicable incentive, savings, and retirement plans,
practices, policies, and programs of the Company to the extent they are
generally available to other senior officers, directors, and executives of the
Company, and (b) the Executive and/or his family, as the case may be, shall be
eligible for participation in, and shall receive all benefits under, all
applicable welfare benefit plans, practices, policies, and programs provided by
the Company, including, without limitation, any medical, prescription, dental,
disability, sickness benefits, employee life insurance, accidental death, and
travel insurance plans and programs, to the same extent as other senior
officers, directors, or executives of the Company. The Company retains the right
to select and to change any insurance provider at its discretion.

 

3



--------------------------------------------------------------------------------

5.3 Expenses. The Company shall reimburse the Executive for all reasonable and
necessary work-related administrative and travel expenses incurred by the
Executive in carrying out his duties under this Agreement, pursuant to the
Company’s business expense policies and procedures. Written receipts shall be
submitted to document all expenses for which reimbursement is sought in
accordance with the Company’s policies and procedures in effect from time to
time.

6. Termination. Anything herein contained to the contrary notwithstanding, the
Executive’s employment shall terminate as a result of any of the following
events:

6.1 Death. The Executive’s death.

6.2 Cause. Termination by the Company for Cause. For purposes of this Agreement,
“Cause” shall encompass any of the following: (a) the Executive has committed
any demonstrable and material act of fraud; (b) illegal or gross misconduct by
the Executive that is willful and results in damage to the business or
reputation of the Companies; (c) the Executive is convicted of a felony or a
crime involving fraud or embezzlement; (d) the continued failure by the
Executive to substantially perform his duties under this Agreement (other than
as a result of physical or mental illness or injury) after the Company delivers
to the Executive a written demand for substantial performance that specifically
identifies, with reasonable opportunity to cure, the manner in which the Company
believes that the Executive has not substantially performed his duties; or
(e) the Executive has failed to follow reasonable written directions of the
Company that are consistent with his duties hereunder and not in violation of
applicable law, provided the Executive shall have ten business days after
written notice to cure such failure (to the extent then curable). In order to
terminate the Executive’s employment for Cause, the Company must give the
Executive written notice of its intention to terminate the Executive’s
employment for Cause, setting forth in reasonable detail the specific conduct
constituting Cause and the specific provisions of this Agreement on which such
claim is based.

6.3 Without Cause. Termination by the Company without Cause upon not less than
30 days’ prior written notice to the Executive.

6.4 Disability. The Executive becomes disabled by reason of physical or mental
disability for more than 180 days in the aggregate or a period of 90 consecutive
days during any 365-day period and the Board determines, in good faith based
upon medical evidence, that the Executive, by reason of such physical or mental
disability, is rendered unable to perform his duties and services hereunder (a
“Disability”). The Executive agrees to provide his medical records and to submit
to a medical examination so that the Board may make its determination. A
Termination by the Company for Disability shall be communicated to the Executive
by written notice and shall be effective on the 30th day after the Executive’s
receipt of such notice (the “Disability Effective Date”), unless the Executive
returns to full-time performance of his duties before the Disability Effective
Date.

6.5 Good Reason. Termination by the Executive with Good Reason upon, where
applicable, 30 days’ prior written notice to the Company (subject to the
Company’s cure right described below). For purposes of this Agreement, “Good
Reason” shall mean any of the following: (a) a material reduction in Base
Salary; (b) a demotion of the Executive from the

 

4



--------------------------------------------------------------------------------

Position, it being understood that a demotion will have occurred if the Company,
or a successor entity, (after it becomes a public company (as defined below)),
ceases to be a public company; (c) a material reduction of the Executive’s
duties under this Agreement, it being understood that a material reduction of
duties will have occurred if the Executive is not an officer of any successor
entity with the same or greater responsibilities as the Position; (d) the
Company’s requiring the Executive to be relocated to a location more than 35
miles from the Executive’s location immediately prior to such relocation;
(e) the consummation of the purchase by the Company of the Series A Preferred
Shares pursuant to any exercise of the Preferred Share Call Right (as defined in
the Restructuring Support Agreement of Atlas Resource Partners, L.P., dated July
[DATE], 2016 (the “Restructuring Support Agreement”)), other than in the context
of a Change in Control (as defined below); (f) the occurrence of a Change in
Control; (g) a termination of the Omnibus Agreement, other than as a result of a
material breach by ARP Management LLC of the Omnibus Agreement; or (h) any
action or inaction that constitutes a material breach by the Company of this
Agreement. In such case, the Executive must provide written notice of
Termination with Good Reason to the Company within 30 days after the event
constituting Good Reason. Except with respect to the matters described in the
foregoing clauses (e) and (f), as to which there shall be no cure right, the
Company shall have a period of 30 days in which it may correct the act or
failure to act that constitutes the grounds with Good Reason as set forth in the
Executive’s notice of Termination. If the Company does not correct the act or
failure to act, the Executive must terminate employment with Good Reason within
30 days after the end of the cure period in order for the Termination to be
considered a Termination with Good Reason; provided, however, for the avoidance
of doubt, with respect to the events described in the foregoing clauses (e) and
(f), no additional act beyond the written notice of Termination for Good Reason
shall be required on the part of the Executive and termination shall be
effective upon the delivery of notice. For purposes of the definition of Good
Reason, an entity is a “public company” if it has a class of equity securities
listed on a national securities exchange or quoted on the Financial Industry
Regulatory Authority’s OTC Bulletin Board or OTC Markets Group Inc.’s OTCQX or
OTCQB (or any successors thereto or any similar bulletin board); provided,
however, that for purposes of the definition of Good Reason, the Company will
continue to be considered a “public company” if it ceases to be so listed or
quoted as a result of a failure to satisfy any applicable financial reporting,
governance or other similar requirement.

6.6 Without Good Reason. A Termination by the Executive for any reason other
than those set forth in Section 6.5 (other than due to the Executive’s death or
Disability) upon not less than 120 days’ prior written notice to the Company.

6.7 Non-Renewal. A Termination at or after the end of the Contract Period
following a non-renewal of this Agreement pursuant to the terms and conditions
of Section 3. Such a Termination shall constitute a Termination without Cause
for purposes of Sections 4.3, 7.3(d), and 8.2, and otherwise constitute a
resignation without Good Reason for purposes of Section 7.2.

6.8 Date of Termination. The “Date of Termination” means the date of the
Executive’s death, the Disability Effective Date, or the date on which the
Termination by the Company for Cause or without Cause or by the Executive with
Good Reason or without Good Reason is effective in accordance with this
Agreement, as the case may be.

 

5



--------------------------------------------------------------------------------

7. Consideration Payable to the Executive upon Termination.

7.1 Disability; Death. If the Executive’s employment is terminated by reason of
his Disability or death during the Contract Period, the Company shall pay to the
Executive or the Executive’s designated beneficiaries (or, if there is no
beneficiary, to the Executive’s estate or legal representative), as the case may
be, in one cash payment within 60 days after the Date of Termination, the sum of
the following amounts: (a) any portion of the Base Salary that has been earned
through the Date of Termination but not paid to the Executive as of the Date of
Termination; (b) any accrued but unpaid cash incentive compensation earned for
any year prior to the year in which the Date of Termination occurs and, to the
extent required to be paid under the terms of the Company policy in effect from
time to time and applicable law, any accrued but unpaid vacation pay as of the
Date of Termination; and (c) an amount representing the cash incentive
compensation opportunity awarded to the Executive for the fiscal year in which
the Date of Termination occurs equal to the amount of cash incentive
compensation earned by the Executive with respect to the prior fiscal year
multiplied by a fraction, the numerator of which is the number of days in the
fiscal year in which the Date of Termination occurs through the Date of
Termination, and the denominator of which is the total number of days in such
fiscal year (such amounts in clauses (a), (b), and (c), the “Accrued
Obligations”). Notwithstanding herein anything to the contrary, in the case of a
Termination by reason of Disability or death, the Executive (in the case of
Disability) and his dependents shall have health insurance paid for by the
Company for a one-year period after the Date of Termination. In the event of
Termination under this Section 7.1, all other benefits, payments or compensation
to be provided to the Executive hereunder shall terminate, but the Executive
shall be entitled to any benefits accrued and earned in accordance with the
terms of any applicable benefit plans and programs of the Company and, as set
forth in Section 4.3, any Restrictions with respect to any Units outstanding and
held by the Executive on the Date of Termination shall terminate as of the Date
of Termination, and all such Units shall be fully vested, in the case of any
options to purchase Units, exercisable and, shall remain in effect and
exercisable through the end of their respective terms, without regard to the
Termination.

7.2 By the Company for Cause; By the Executive without Good Reason. If the
Executive’s employment is terminated during the Contract Period by the Company
for Cause or by the Executive without Good Reason, the Company shall pay the
Executive any portion of the Annual Base Salary and, to the extent required to
be paid under the terms of the Company policy in effect from time to time and
applicable law, any accrued vacation pay, in each case, through the Date of
Termination, to the extent earned but not paid as of the Date of Termination. In
the event of Termination under this Section 7.2, all other benefits, payments or
compensation to be provided to the Executive hereunder shall terminate, but the
Executive shall be entitled to any benefits accrued and earned in accordance
with the terms of any applicable benefit plans and programs of the Company and
all Units that have vested as of the Date of Termination shall not be subject to
forfeiture.

7.3 By the Company without Cause; By the Executive with Good Reason. If, during
the Contract Period, the Company terminates the Executive’s employment without
Cause, or the Executive terminates employment with Good Reason, the Company
shall pay to the Executive the Accrued Obligations within 60 days after the Date
of Termination, and the Company will pay any other benefits accrued and due
under any applicable benefit plans and

 

6



--------------------------------------------------------------------------------

programs of the Company pursuant to the terms of such respective plans and
programs. In addition, if the Executive timely executes and does not revoke the
Release (as defined in and subject to the terms and conditions of
Section 7.3(d)), the Company shall pay to the Executive the following severance
compensation (it being understood that the Executive is not entitled to any
payments under any severance plan or program for employees or executives):

(a) The Company will pay the Executive severance compensation in an amount equal
to two times the Annual Compensation (as defined below). The severance
compensation shall be payable in a single lump sum no later than 60 days after
the Date of Termination, subject to the terms and conditions of Section 25.1 and
the Executive’s timely execution and nonrevocation of the Release prior to such
payment.

(b) During the 24-month period following the Executive’s Date of Termination
(the “Separation Period”), the Executive may elect continued health and dental
coverage under the Company’s health and dental plans in which the Executive
participated at the Date of Termination, as in effect from time to time;
provided that the Executive shall be responsible for paying the full monthly
cost of such coverage; and provided, further, that, if requested in writing by
the Company, the Executive must timely elect continued coverage under
Section 4980B(f) of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder (the “Code” and such coverage, the “COBRA
Coverage”), it being understood in all cases that the COBRA Coverage
continuation period under Section 4980B of the Code shall run concurrently with
the Separation Period. The monthly cost shall be the premium determined for
purposes of COBRA Coverage under Section 4980B(f)(4) of the Code in effect from
time to time (the “COBRA Premium”). Each month in which the Executive pays the
COBRA Premium, the Company will reimburse the Executive for the COBRA Premium in
an amount equal to the COBRA Premium, less the amount that the Executive would
be required to contribute for health and dental coverage if the Executive were
an active employee of the Company. As an alternative, where such coverage may
not be continued (or where such continuation would adversely affect the tax
status of the plan pursuant to which the coverage is provided or result in
penalty taxes to the Executive pursuant to Section 409A of the Code), the
Company may elect to pay the Executive cash in lieu of such coverage in an
amount equal to the product of the number of months then remaining in the
Separation Period and the COBRA Premium. In each case, these payments will
commence within 30 days following the Date of Termination, subject to the
Executive’s timely execution and nonrevocation of the Release, and will be paid
on the first payroll date of each month during the Separation Period; provided,
however, that the first such installment shall be paid no earlier than the date
on which the Release becomes non-revocable by its terms (the “Release Date”) and
the first payment shall include any portion of such payments that would have
otherwise been payable during the period between the Date of Termination and the
Release Date.

(c) All outstanding equity compensation awards held by the Executive, including,
without limitation, all awards held by the Executive under the Management
Incentive Plan, shall become fully vested (and if applicable, exercisable).

(d) In order to receive payments under clauses (a), (b), and (c) of this
Section 7.3, the Executive must sign and deliver to the Company a release, in a
form acceptable to the Company, of any and all claims against the Company, the
Companies, their respective officers,

 

7



--------------------------------------------------------------------------------

directors, and agents and all related parties with respect to all matters
arising out of the Executive’s employment and the Termination (other than claims
for any entitlements under the terms of this Agreement or under any plans or
programs of the Company under which the Executive has accrued and is due a
benefit) within 45 days after the Date of Termination (the “Release”), and the
Executive must not revoke such Release within the seven-day statutory revocation
period after the Executive’s timely delivery of such Release to the Company. If
the Executive does not sign and timely deliver the Release, or if the Executive
revokes such Release within such seven-day statutory period, the Executive
forfeits any and all right to any payments or benefits in this Agreement
conditioned upon the Executive’s execution and nonrevocation of such Release.

(e) The payments provided pursuant to this Section 7.3 are intended to
compensate the Executive for a Termination by the Company without Cause or by
the Executive with Good Reason and shall be the sole and exclusive remedy
therefor. Notwithstanding any provision of this Agreement to the contrary, in no
event shall the Executive’s severance payable under this Section 7.3 be reduced
or otherwise offset by the value of, or payments with respect to, awards held by
the Executive under the Management Incentive Plan.

(f) As used in this Agreement, the following terms shall have the following
meanings:

“Annual Compensation” shall mean, with respect to a fiscal year, the sum of
(i) the Annual Base Salary, plus (ii) the Applicable Bonus.

“Applicable Bonus” shall mean the average of the Executive’s Incentive
Compensation in respect of the two fiscal years preceding the fiscal year in
which the Date of Termination occurs.

“Change in Control” shall mean the occurrence of any of the following:

(i) acquisition by a person, group or entity (excluding Permitted Holders) of
beneficial ownership (within the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1933, as amended) of 50% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (excluding any entity which becomes
such a beneficial owner in connection with an exempted transaction as described
in clause (ii) below); provided, however, that neither of the Ad Hoc Group (as
defined in the Restructuring Support Agreement) nor the Permitted Holders nor
the signatories to the limited liability company agreement of the Company shall
as such constitute a “group” for purposes of this clause (i);

(ii) consummation of a merger or other transaction, other than a transaction (an
“exempted transaction”) pursuant to which the securities of the Company
outstanding immediately prior thereto continue to represent more than 50% of the
combined voting power of the successor or parent entity or as a result of which
more than 50% of the combined voting power is owned by Permitted Holders in the
aggregate;

 

8



--------------------------------------------------------------------------------

(iii) a direct or indirect sale (in a single transaction or a series of related
transactions) of all or substantially all of the assets of the Company and its
subsidiaries, taken as a whole; or

(iv) an approval by the Company’s equity holders of a plan of complete
liquidation or dissolution of the Company.

“Incentive Compensation” shall mean, in respect of a fiscal year, to the extent
not duplicative, the sum of (i) all annual cash incentive compensation earned by
the Executive in respect of such fiscal year (whether paid during such fiscal
year or thereafter) from the Company and the Predecessors, plus (ii) if the
applicable Termination occurs on or following a Change in Control, the aggregate
grant date value of equity-based compensation granted to the Executive by the
Company and the Predecessors in lieu of annual incentive compensation earned in
respect of such fiscal year, but excluding the proceeds or value of any awards
granted to the Executive pursuant to the Management Incentive Plan, plus
(iii) the Guaranteed Bonus, if applicable, earned by the Executive in respect of
such fiscal year (whether paid in cash or equity). Exhibit B to this Agreement
sets forth the Executive’s Incentive Compensation in respect of fiscal years
2014 and 2015 and separately identifies the amounts described in the foregoing
clauses (i) and (ii).

“Permitted Holders” shall mean each of GSO, FirTree, Guggenheim, Franklin and
Silver Rock, and their respective affiliates, and any “group” including any of
the foregoing and of which the foregoing collectively beneficially own a
majority of the equity of the Company; provided, however, if any one of the
foregoing entities (together with its affiliates) shall become the beneficial
owner (disregarding any “group” attribution under Rule 13d-3 under the
Securities Exchange Act of 1933, as amended) of 50% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities, then such entity shall no longer
be a Permitted Holder for purposes of the definition of Change in Control.

“Predecessors” shall mean collectively ATLS, ARP and any of their respective
predecessors.

8. Restrictive Covenants.

8.1 In connection with the Executive’s services to the Company, the Company
agrees that it will provide access to certain proprietary and confidential
information of the Company and the Companies that is not generally known to the
public, including, but not limited to, its services, personnel, procedures, and
financial information. The promises of the Company contained herein are not
intended to be contingent upon continued employment but are intended by the
parties to be fully enforceable at the time of the execution of this Agreement.
The Executive acknowledges and agrees that the Executive’s relationship with the
Company creates a relationship of confidence and trust between the Executive and
the Company that extends to all confidential information that becomes known to
the Executive. The Executive agrees not to directly, indirectly, or otherwise,
disclose, publish, make available to, or use for his own benefit or the benefit
of any person, firm, corporation, or other entity for any reason or purpose
whatsoever, any proprietary or confidential information during the Contract
Period and thereafter

 

9



--------------------------------------------------------------------------------

other than in connection with performing the Executive’s services for the
Company in accordance with this Agreement or in connection with performing the
Management Services. Upon a Termination, the Executive agrees not to retain or
take with him any confidential notes, records, documents, or other proprietary
or confidential information about the Company, the Companies, or any of their
affiliates prepared or obtained in the course of employment.

8.2 The Executive agrees that, if the Executive’s employment is terminated by
the Company for any reason or the Executive resigns the Executive’s employment
for any reason, then during the period commencing on the Date of Termination and
ending on the date that is 18 months following the Date of Termination, the
Executive shall not, directly or indirectly, anywhere in the Restricted Area (as
defined below) engage or participate, alone or as a partner, joint venturer,
officer, director, member, employee, consultant, agent, or owner, in a
Restricted Activity. Notwithstanding the foregoing, nothing in this Agreement
shall preclude, prohibit, or restrict the Executive from (1) acquiring, owning,
or holding 5% or less of the outstanding interests in or securities of any
publicly traded corporation, (2) performing the Management Services,
(3) acquiring, owning, or holding any interests in or securities of ATLS or any
of its affiliates or (4) being or acting as an officer, director, member,
employee, consultant, agent, or owner of or to ATLS or any of its affiliates
(other than, in the case of the foregoing clauses (2)-(4), with respect to
Tax-Advantaged Drilling Partnerships (as defined below)). For purposes of this
Agreement, (A) “Restricted Area” means the United States; and (B) “Restricted
Activity” means (i) if such termination is by the Company without Cause or by
the Executive with Good Reason, any drilling partnership where investors
(individuals or trusts) invest as general partners to take advantage of the
exemption for working interests from the passive income rules in the Code
(“Tax-Advantaged Drilling Partnerships”), and (ii) if such termination is by the
Company with Cause or the Executive without Good Reason, a business engaged in
the exploration, development, production, processing, storing, transportation,
refinement, purification, marketing, and/or distribution of natural gas, crude
oil, and natural gas liquids, or a business engaged (to any extent) in investing
in or financing any of the foregoing, but for the avoidance of doubt, including
any business engaged in Tax-Advantaged Drilling Partnerships.

8.3 The Executive agrees that, if the Executive’s employment is terminated by
the Company with Cause or the Executive resigns the Executive’s employment
without Good Reason, then during the period commencing on the Date of
Termination and ending on the second anniversary of the Date of Termination, the
Executive shall not, for himself or on behalf of any other person, firm,
partnership, corporation, or other entity, directly or indirectly, solicit or
hire, or attempt to solicit or hire, any employee of the Company or any of its
affiliates (or any person employed by the Company or any of its affiliates
within the six-month period prior to such solicitation or hire or attempt to
solicit or hire) away from the Company or any of its affiliates. The foregoing
shall not apply to general advertisements or solicitations that are not targeted
to any specific individuals.

8.4 The Executive acknowledges that the restrictions contained in this Section 8
are, in view of the nature of the business of the Company, reasonable and
necessary to protect the legitimate interests of the Company, and that any
violation of any provision of this Section 8 will result in irreparable injury
to the Company. The Executive also acknowledges that in the event of any such
violation, the Company shall be entitled to preliminary and permanent

 

10



--------------------------------------------------------------------------------

injunctive relief, without the necessity of proving actual damages or posting a
bond, and to an equitable accounting of all earnings, profits, and other
benefits arising from any such violation, which rights shall be cumulative and
in addition to any other rights or remedies to which the Company may be
entitled. The Executive agrees that in the event of any such violation, an
action may be commenced by the Company for any such preliminary and permanent
injunctive relief and other equitable relief in any federal or state court of
competent jurisdiction sitting in New York or, if jurisdiction is lacking in New
York, in any court of competent jurisdiction. The Executive hereby waives, to
the fullest extent permitted by law, any objection that the Executive may now or
hereafter have to such jurisdiction or to the laying of the venue of any such
suit, action, or proceeding brought in such a court and any claim that such
suit, action, or proceeding has been brought in an inconvenient forum. The
Executive agrees that effective service of process may be made upon the
Executive under the notice provisions contained in Section 14.

9. Golden Parachute Excise Tax Modified Cutback.

9.1 Anything in this Agreement to the contrary notwithstanding, if a nationally
recognized accounting firm as shall be designated by the Company (the
“Accounting Firm”) shall determine that receipt of all payments or distributions
by the Company or its affiliates in the nature of compensation to the Executive
or for the Executive’s benefit, whether paid or payable pursuant to this
Agreement or otherwise (a “Payment”), would subject the Executive to the excise
tax under Section 4999 of the Code, the Accounting Firm shall determine whether
to reduce any of the Payments paid or payable pursuant to Section 7.3 of this
Agreement (the “Agreement Payments”) to the Reduced Amount (as defined below).
The Agreement Payments shall be reduced to the Reduced Amount only if the
Accounting Firm determines that the Executive would have a greater Net After-Tax
Receipt (as defined below) of aggregate Payments if the Executive’s Agreement
Payments were reduced to the Reduced Amount. If the Accounting Firm determines
that the Executive would not have a greater Net After-Tax Receipt of aggregate
Payments if the Executive’s Agreement Payments were so reduced, the Executive
shall receive all Agreement Payments to which the Executive is entitled under
this Agreement.

9.2 If the Accounting Firm determines that aggregate Agreement Payments should
be reduced to the Reduced Amount, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 9 shall be binding
upon the Company and the Executive absent manifest error and shall be made as
soon as reasonably practicable and in no event later than 15 days following the
applicable Date of Termination. For purposes of reducing the Agreement Payments
to the Reduced Amount, only amounts payable under this Agreement (and no other
Payments) shall be reduced. All fees and expenses of the Accounting Firm shall
be borne solely by the Company.

9.3 As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of the Executive pursuant to this Agreement that should not
have been so paid or distributed (“Overpayment”) or that additional amounts that
will have not been paid or distributed by the Company to or for the benefit of
the Executive pursuant to this Agreement could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount

 

11



--------------------------------------------------------------------------------

hereunder. In the event that the Accounting Firm, based upon the assertion of a
deficiency by the Internal Revenue Service against either the Company or the
Executive that the Accounting Firm believes has a high probability of success
determines that an Overpayment has been made, the Executive shall pay any such
Overpayment to the Company together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code; provided, however, that no
amount shall be payable by the Executive to the Company if and to the extent
such payment would not either reduce the amount on which the Executive is
subject to tax under Section 1 and Section 4999 of the Code or generate a refund
of such taxes. In the event that the Accounting Firm, based upon controlling
precedent or substantial authority, determines that an Underpayment has
occurred, any such Underpayment shall be paid promptly (and in no event later
than 60 days following the date on which the Underpayment is determined) by the
Company to or for the benefit of the Executive together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.

9.4 For purposes hereof, (a) “Reduced Amount” shall mean the greatest amount of
Agreement Payments that can be paid that would not result in the imposition of
the excise tax under Section 4999 of the Code if the Accounting Firm determines
to reduce Agreement Payments pursuant to Section 9.1, and (ii) “Net After-Tax
Receipt” shall mean the present value (as determined in accordance with Sections
280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a Payment net of all taxes
imposed on the Executive with respect thereto under Sections 1 and 4999 of the
Code and under applicable state and local laws, determined by applying the
highest marginal rate under Section 1 of the Code and under state and local laws
that applied to the Executive’s taxable income for the immediately preceding
taxable year, or such other rate(s) as the Accounting Firm determined to be
likely to apply to the Executive in the relevant tax year(s).

9.5 To the extent requested by the Executive, the Company shall cooperate with
the Executive in good faith in valuing, and the Accounting Firm shall take into
account the value of, services provided or to be provided by the Executive
(including, without limitation, the Executive’s agreeing to refrain from
performing services pursuant to a covenant not to compete or similar covenant)
before, on, or after the date of a change in ownership or control of the Company
(within the meaning of Q&A-2(b) of the final regulations under Section 280G of
the Code), such that payments in respect of such services may be considered
reasonable compensation within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of the
final regulations under Section 280G of the Code and/or exempt from the
definition of the term “parachute payment” within the meaning of Q&A-2(a) of the
final regulations under Section 280G of the Code in accordance with Q&A-5(a) of
the final regulations under Section 280G of the Code.

10. Representations.

10.1 The Executive represents and warrants to the Company that he is not now
subject to any noncompetition, restrictive covenant, or other restriction or
agreement that would prevent, limit, or impair in any way his ability to perform
all of his obligations under this Agreement, other than the 2015 Agreement.

 

12



--------------------------------------------------------------------------------

10.2 The Executive agrees that during the Contract Period and for two years
thereafter he will disclose and provide a copy of the confidentiality provisions
of this Agreement to any prospective employer and/or recruiter.

11. Mitigation. The Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for herein be
reduced by any compensation or any retirement benefit heretofore or hereafter
earned by the Executive as the result of employment by any other person, firm,
or corporation.

12. Other Company Policies. The Executive understands and agrees that the
Executive is subject to all other policies of the Company not inconsistent with
this Agreement, including, but not limited to, policies pertaining to vacation
entitlement, sick leave, holiday pay, health care, and expense reimbursement.

13. Interpretation and Enforcement of this Agreement. This Agreement shall be
interpreted in accordance with the plain meaning of its terms and not strictly
for or against either party hereto. The Company expressly reserves the right to
enforce any and all provisions of the Agreement. In the event of a breach or
violation of this Agreement by the Executive, the Company may pursue all
appropriate avenues of relief, including bringing legal action against the
Executive, provided under this Agreement.

14. Notification and Waiver.

14.1 This Agreement is understood by the Executive to be clear and fully
enforceable as written. The Executive should not execute it if he believes
otherwise. However, if the Executive later challenges the enforceability or
clarity of any provision of this Agreement, the Executive agrees to notify the
Company of this challenge in writing at least 14 days before engaging in any
activity that could possibly be prohibited by this Agreement. Both the Executive
and the Company agree to then meet and confer or mediate for the purpose of
resolving the dispute. If no resolution is arrived at, then the parties will be
free to pursue all of their legal rights and remedies. If, however, the
Executive elects not to provide advance notice described above and does not
participate in good faith in the “meet and confer” process described above, then
the Executive agrees that the Executive’s failure to comply will be considered a
waiver of the Executive’s right to challenge the enforceability and/or clarity
of the terms of this Agreement and the restrictions in it.

14.2 Any notice required by this Agreement or given in connection with it shall
be in writing and shall be given to the appropriate party by personal delivery
or by a nationally recognized overnight courier service, in each case, to the
then current address of the party receiving such notice.

15. Entire Agreement. This Agreement terminates and supersedes all prior
understandings or agreements on the subject matter herein, it being understood
that this Agreement supersedes the 2015 Agreement solely with respect to the
agreement between ARP and the Executive. This Agreement may not be modified
unless the change or modification or waiver is in writing and signed by the
Executive and an officer of the Company who is not the Executive.

 

13



--------------------------------------------------------------------------------

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflict of
law principles.

17. Arbitration. Except as provided otherwise in Section 8.4 and except with
respect to any dispute in which the primary relief sought is an equitable remedy
such as an injunction, in the event of any dispute under this Agreement, the
parties shall be required to settle the dispute, controversy, or claim by
arbitration in New York, New York in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association before a panel of three arbitrators, one of whom shall be selected
by the Company, one of whom shall be selected by the Executive, and the third of
whom shall be selected by the other two arbitrators. Any award entered by the
arbitrators shall be final, binding, and nonappealable, and judgment may be
entered thereon by either party in accordance with applicable law in any court
of competent jurisdiction. The parties hereby agree that upon a Termination by
the Company without Cause or by the Executive with Good Reason, the Company
shall pay all amounts due to the Executive subject to the terms and conditions
of Section 7.3 (it being agreed that TIME IS OF THE ESSENCE) without offset or
reduction. If the Company determines it has an offset or basis for reduction
with respect to any payment, it shall notify the Executive of such
determination, in writing, as soon as reasonably practicable and in any event on
or prior to the deadline for making such payment. In such case, the Company
shall make the full payment, but the Executive shall be obligated to return any
portion of such payment that is determined, pursuant to the terms and conditions
set forth in this Section 17, to be owed by the Executive to the Company. In the
event of an action hereunder in which the Executive is the prevailing party, the
Company shall (subject to the terms and conditions of Section 25.2) promptly
reimburse the Executive for his actual and reasonable legal fees and costs
incurred in connection with such action.

18. Headings. The headings in this Agreement are inserted for convenience only
and shall not be used to define, limit, or describe the scope of the Agreement
of any of the obligations above.

19. No Assignment. Neither this Agreement nor any interest in this Agreement may
be assigned by the Executive without the prior express written approval of the
Company, which may be withheld by the Company at the Company’s sole and absolute
discretion.

20. Severability. If any provision of the Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, then this Agreement,
including all of the remaining terms, will remain in full force and effect as if
such invalid or unenforceable term had never been included.

21. Waiver of Jury Trial. The parties hereby knowingly, voluntarily, and
intentionally waive the right any of them may have to a trial by jury in respect
of any litigation based hereon or arising out of, under, or in connection with
this Agreement, or any course of conduct, course of dealing, statements (whether
verbal or written), or actions of any party in connection with the Executive’s
employment with the Company. This provision is a material inducement for the
parties’ acceptance of this Agreement. For the avoidance of doubt, the forgoing
is not intended to modify the provisions of Section 17.

 

14



--------------------------------------------------------------------------------

22. Continuing Effect. The Executive’s obligations and commitments under this
Agreement, other than his obligation to perform duties under Sections 1 and 2,
including specifically, without limitation, the promises and commitments of
Sections 8, 9, 10, 16, and 17, shall continue after the Executive’s departure
from the Company, regardless of the Executive’s Termination for any reason or
any breach of any other obligation or agreement, if any, of the Company to the
Executive.

23. Waiver of Breach. The waiver by the Company of a breach of any provision of
this Agreement by the Executive shall not operate or be construed as a waiver of
any subsequent breach by the Executive.

24. Agreement is Knowing and Voluntary. The Executive has carefully reviewed
this Agreement to assure his complete understanding of the Agreement’s full
effect. The Executive has actively engaged in negotiations concerning the terms
and conditions of the Agreement. The Executive has been given the opportunity by
the Company to engage in a review of this Agreement independently, in
consultation with an attorney. The Executive’s signing of this Agreement is
knowing and voluntary.

25. Section 409A.

25.1 This Agreement is intended to comply with Section 409A of the Code or an
exemption thereto, and, to the extent necessary in order to avoid the imposition
of a penalty tax on the Executive under Section 409A of the Code, payments may
only be made under this Agreement upon an event and in a manner permitted by
Section 409A of the Code. Any payments or benefits that are provided upon a
Termination shall, to the extent necessary in order to avoid the imposition of a
penalty tax on the Executive under Section 409A of the Code, not be provided
unless such Termination constitutes a “separation from service” within the
meaning of Section 409A of the Code. Any payments that qualify for the
“short-term deferral” exception or another exception under Section 409A of the
Code shall be paid under the applicable exception. Notwithstanding anything in
this Agreement to the contrary, if the Executive is considered a “specified
employee” (as defined in Section 409A of the Code), any amounts paid or provided
under this Agreement shall, to the extent necessary in order to avoid the
imposition of a penalty tax on the Executive under Section 409A of the Code, be
delayed for six months after the Executive’s “separation from service” within
the meaning of Section 409A of the Code, and the accumulated amounts shall be
paid in a lump sum within ten days after the end of the six-month period. If the
Executive dies during the six-month postponement period prior to the payment of
benefits, the amounts the payment of which is deferred on account of
Section 409A of the Code shall be paid to the personal representative of the
Executive’s estate within 60 days after the date of the Executive’s death.

25.2 For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments. In no event may the Executive, directly or
indirectly, designate the calendar year of a payment. All reimbursements and
in-kind benefits provided under this Agreement shall be made

 

15



--------------------------------------------------------------------------------

or provided in accordance with the requirements of Section 409A of the Code,
including, where applicable, the requirement that (a) any reimbursement is for
expenses incurred during the period of time specified in this Agreement, (b) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in kind benefits to be provided, in any other calendar year, (c) the
reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred, and
(d) the right to reimbursement or in kind benefits is not subject to liquidation
or exchange for another benefit.

26. Payments Allocated to NewCo. Notwithstanding anything in this Agreement to
the contrary, NewCo shall be jointly and severally liable with the Company to
the Executive for payments owed to the Executive hereunder. Nothing contained in
this Agreement shall be construed to prevent the Company or Newco from seeking
reimbursement from ARP Management LLC with respect to the Executive’s
performance of the Management Services in accordance with the provisions of the
Omnibus Agreement.

[Signature Page Follows]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first written above.

 

[REORGANIZED ARP FINCO] By:  

 

  Name: [    ]   Title: [    ] TITAN ENERGY OPERATING LLC By:  

 

  Name: [    ]   Title: [    ] EXECUTIVE

 

Daniel C. Herz

[Signature Page to Herz Employment Agreement]



--------------------------------------------------------------------------------

Exhibit A

Description of Management Incentive Plan

[to come]

 

A-1



--------------------------------------------------------------------------------

Exhibit B

Incentive Compensation for Fiscal Year 2014 and Fiscal Year 2015

2014 - $750,000 (all of which was cash incentive compensation)

2015 - $1,582,740 (of which $1,000,000 was cash incentive compensation)

 

B-1



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of [    ], 2016 (the
“Effective Date”), is entered into by and among [Reorganized ARP FinCo], a
Delaware limited liability company (the “Company”), Titan Energy Operating LLC,
a Delaware limited liability company (“NewCo”), and Jonathan Z. Cohen (the
“Executive”).

WHEREAS, the Executive is a party to that certain Employment Agreement, dated as
of September 4, 2015 (the “2015 Agreement”), by and among Executive, Atlas
Energy Group, LLC (“ATLS”) and Atlas Resources Partners, L.P. (“ARP”);

WHEREAS, the compensation and other payments set forth herein are not intended
to duplicate any payments provided under the 2015 Agreement, and costs related
to Executive’s compensation and other entitlements will be allocated in
accordance with the terms of the Omnibus Agreement (as defined below); and

WHEREAS, the Company, NewCo and the Executive now wish to set forth in this
Agreement the terms and conditions under which the Executive will serve the
Company and NewCo.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Employment. The Company (or an affiliate) agrees to employ the Executive, and
the Executive hereby accepts such employment and agrees to perform the
Executive’s duties and responsibilities, in accordance with the terms,
conditions, and provisions hereinafter set forth.

1.1 Period of Employment. This Agreement is effective as of the Effective Date,
and shall continue for three years following the Effective Date, unless
terminated sooner in accordance with Section 2. The term of this Agreement shall
automatically renew daily so that, at all times, it shall be for a three-year
term. The period commencing on the Effective Date and ending on the date on
which the term of the Executive’s employment under this Agreement shall
terminate is hereinafter referred to as the “Period of Employment.”

1.2 Duties and Responsibilities. During the Period of Employment, the Executive
shall serve as Executive Vice Chairman of the Board of Directors of the Company
and the Board of Directors of NewCo (the “Position”). The Executive shall
perform all duties and accept all responsibilities incident to the Position as
may be reasonably assigned to him by the Board of Directors of the Company (the
“Board”), including performing services for NewCo as may be reasonably assigned
to him by the Board. The Executive agrees to use his best efforts to carry out
his duties and responsibilities hereunder and, consistent with the other
provisions of this Agreement, to devote such business time, attention, and
energy thereto as is reasonably necessary to carry out those duties and
responsibilities. It is recognized that the Executive in the past has invested
and participated, and it is agreed that the Executive in the future may invest
and participate, in business and non-business endeavors separate and apart from
the Company and NewCo, in his discretion, provided that such endeavors do not
prevent the Executive from materially performing his duties under this
Agreement. Notwithstanding the foregoing, the



--------------------------------------------------------------------------------

Executive is expressly permitted to perform services (the “Management Services”)
for or on behalf of ATLS, ARP Management LLC and their respective affiliates
(“Management”) and to the extent the Executive performs such services during the
term of this Agreement, the allocation of the responsibility for the Executive’s
compensation shall be governed by the provisions of Section 3.2 of the Omnibus
Agreement (the “Omnibus Agreement”), dated as of [DATE], 2016, by and among ARP
Management LLC, Atlas Energy Resource Services, Inc., the Company and NewCo.

1.3 Compensation. For all the services rendered by the Executive hereunder, the
Company shall pay the Executive an annual base salary (“Base Salary”) at the
annual rate of $500,000, payable in accordance with the Company’s customary
payroll practices. The Executive’s Base Salary shall be reviewed periodically
for appropriate increases pursuant to its normal performance review policies for
senior level executives, but such Base Salary shall not be decreased at any
time. The Executive shall be entitled to receive a guaranteed minimum annual
bonus of not less than 100% of Base Salary (which, notwithstanding anything to
the contrary, may exceed 100% of Base Salary at the discretion of the Board
(unless a majority of the Class B Directors disapprove in good faith) based upon
reasonable metrics supported by the Company’s outside compensation consultant,
which consultant shall be approved by the Conflicts Committee (such approval not
to be unreasonably withheld)) (the “Guaranteed Bonus”), for each of calendar
year 2016 and calendar year 2017, payable within 30 days of December 31 of the
applicable year; provided, however, that the Guaranteed Bonus with respect to
calendar year 2016 shall be reduced by the aggregate amount of cash bonuses
received by the Executive in calendar year 2016 prior to the Effective Date.
Each such Guaranteed Bonus shall be payable in a proportion of cash and common
stock of the Company determined as follows: (i) 25% (or such greater portion as
the Board and the Conflicts Committee of the Board (the “Conflicts Committee”)
may approve based upon performance metrics proposed by the Board and approved by
the Conflicts Committee) of the Guaranteed Bonus shall be payable in cash;
provided, however, with respect to calendar year 2016 only, such cash portion
shall be reduced (not below zero) by the aggregate amount of cash bonuses
received by the Executive in calendar year 2016 prior to the Effective Date, and
(ii) the remainder in fully vested shares of common equity of the Company, based
on the volume weighted average price for the 10-day period preceding the end of
the applicable calendar year (or if the Company is not a public company (as
defined in Section 4(f)), based on the fair market value as of the end of the
applicable calendar year as determined by an independent appraiser selected by
the Board). For example purposes only, if the Executive receives $50,000 in cash
bonuses in calendar year 2016 prior to the Effective Date and the Guaranteed
Bonus with respect to the full calendar year 2016 is $500,000, the balance of
the Guaranteed Bonus shall be equal to $450,000 and shall be payable in $75,000
cash and the remaining in equity, unless metrics are achieved entitling a cash
payment in lieu of equity. Notwithstanding the foregoing, (i) if the Board
proposes reasonable performance metrics in good faith to the Conflicts
Committee, and the Conflicts Committee does not review the proposal in good
faith and/or unreasonably or in bad faith rejects such performance metrics, then
the related Guaranteed Bonus (reduced as applicable) shall be payable 100% in
cash, (ii) if the Board fails to propose reasonable metrics in good faith to the
Conflicts Committee for any period, then the Guaranteed Bonus for such period
shall be payable 25% in cash and 75% in equity, and (iii) if 100% of the
applicable performance metrics are achieved, such related Guaranteed Bonus
(reduced as applicable) shall be payable 100% in cash. The Executive shall be
entitled to participate in any short-term and long-term incentive programs
(including, without limitation, any stock option, restricted unit, and similar
plans) established by the Company for its senior level executives generally, at
levels commensurate with the benefits provided to other senior executives and
with adjustments appropriate for the Position.

 

2



--------------------------------------------------------------------------------

1.4 Welfare Plans; Perquisites; Paid Time Off. The Executive shall be entitled
to participate in all employee welfare benefit plans and programs or executive
perquisites made available to the Company’s senior level executives as a group
or to its employees generally, as such welfare plans or perquisites may be in
effect from time to time and subject to the eligibility requirements of the
plans. Nothing in this Agreement shall prevent the Company from amending or
terminating any welfare or other employee benefit plans or programs from time to
time as the Company deems appropriate. The Executive shall be provided with
reimbursement of reasonable expenses related to the Executive’s employment by
the Company on a basis no less favorable than that which may be authorized from
time to time for senior level executives as a group, and shall be entitled to
vacation and sick leave in accordance with the Company’s vacation, holiday, and
other pay for time not worked policies. In addition, during the Period of
Employment and subject to allocation in accordance with Section 3.2 of the
Omnibus Agreement, a term life insurance policy shall be maintained by the
Company on the Executive’s life that provides a death benefit of $3 million to
one or more beneficiaries designated by the Executive, provided that such policy
can be obtained at standard rates. Ownership of such life insurance policy
(including responsibility to make premium payments) shall be transferred to the
Executive upon his termination at his request, if and as allowed by the
applicable insurance company.

1.5 Excess 401(k) Plan. The Executive shall be eligible to participate in ATLS’s
Excess 401(k) Plan (the “Excess Plan”) and related rabbi trust during the Period
of Employment, which Excess Plan shall (a) permit participants to defer up to
10% of their total annual cash compensation and (b) provide for a matching
contribution by ATLS and the Company on a dollar-for-dollar basis (i.e., 100% of
the participant’s deferral), subject to a maximum matching contribution equal to
50% of the participant’s base salary for any calendar year. Any deferral and
corresponding matching contribution shall be fully vested as and when such
deferral and contribution occurs.

2. Termination. The Executive’s employment shall terminate upon the occurrence
of any of the following events:

2.1 Termination without Cause; Resignation for Good Reason.

(a) The Company may terminate the Executive’s employment with the Company at any
time without Cause (as defined in Section 4) upon not less than 30 days’ prior
written notice to the Executive; provided, however, that, following the delivery
of such notice to the Executive, the Executive shall be under no obligation to
render any additional services to the Company, and the Company may require the
Executive to cease performing services for the Company. In addition, the
Executive may initiate a termination of employment by resigning under this
Section 2.1 for Good Reason (as defined in Section 4); provided, however, that,
where applicable, the Company shall be given the opportunity to cure in
accordance with Section 4(f). Except as indicated in the definition of Good
Reason, the Executive shall give the Company not less than 30 days’ prior
written notice of such resignation.

 

3



--------------------------------------------------------------------------------

(b) Subject to the provisions of Section 2.1(c) and Section 2.1(d), upon any
removal or resignation described in Section 2.1(a), the Executive shall be
entitled to receive only the Accrued Obligations through the date of
termination. No other payments or benefits shall be due under this Agreement to
the Executive, but the Executive shall be entitled to any benefits accrued and
earned in accordance with the terms of any applicable benefit plans and programs
of the Company.

(c) Notwithstanding the provisions of Section 2.1(b), and subject to the
provisions of Section 2.1(d), in the event that the Executive executes a written
release upon such removal or resignation described in Section 2.1(a),
substantially in the form attached hereto as Exhibit A (the “Release”), of
claims against the Company and related parties with respect to all matters
arising out of the Executive’s employment by the Company, or the termination
thereof (subject to the exceptions set forth in the Release), which Release must
be executed by the Executive, returned to the Company and the period within
which the Executive may revoke the Release expired no later than 60 days
following the date of termination, the Executive shall be entitled to receive,
in addition to the payments and benefits described in Section 2.1(b), the
following:

(i) A lump sum cash severance payment, without discount, in an amount equal to
the product of (A) three and (B) the Annual Compensation (as defined in
Section 4). Subject to Section 18, payment shall be made (x) within 15 days
after the Release has been returned to the Company and the period within which
the Executive may revoke it has expired or, (y) if, and only if, it is agreed by
both the Executive and the Company at the time of termination that such payment
constitutes “nonqualified deferred compensation” for purposes of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), on the 75th day
following the date of termination.

(ii) A prorated annual bonus in respect of the fiscal year in which the date of
termination occurs, the amount of which shall be no less than the amount of the
cash incentive compensation awarded in respect of the fiscal year immediately
preceding the fiscal year in which the date of termination occurs, if any,
multiplied by a fraction, the numerator of which is the number of days in such
current fiscal year prior to such termination and the denominator of which is
365, payable in cash in a lump sum within 15 days after the Release has been
returned to the Company and the period within which the Executive may revoke it
has expired (a “Pro Rata Bonus”).

(iii) For a period of 36 months following the date of termination, continuation
of the group term life and health insurance in effect at the date of the
Executive’s termination (or generally comparable coverage) for himself and,
where applicable, his spouse and dependents (without giving effect to any
reduction in such benefits subsequent to a Change in Control (as defined in
Section 4(e))), as the same may be changed from time to time for employees
generally, as if the Executive had continued in employment during such period;
or, as an alternative, where such coverage may not be continued (or where such
continuation would adversely affect the tax status of the plan pursuant to which
the coverage is provided or result in penalty taxes to the Executive pursuant to
Section 409A of the Code), the Company may elect to pay the Executive cash in
lieu of such coverage in an amount equal to (A) as to health insurance, the
product of

 

4



--------------------------------------------------------------------------------

36 multiplied by the Company’s monthly COBRA rate in effect immediately prior to
the date of termination in respect of the type of coverage applicable to the
Executive at that time and (B) as to life insurance, the premiums that would be
paid by the Company during the three-year period following the date of
termination had the Executive’s employment continued during such period, which
amount shall be paid in 36 monthly installments following the date of
termination. The COBRA health care continuation coverage period under
Section 4980B of the Code shall run concurrently with the foregoing 36-month
benefit period.

(iv) Full vesting (and if applicable, exercisability) of all outstanding equity
compensation awards held by the Executive, including, without limitation, all
awards held by the Executive under the Management Incentive Plan, a description
of which is attached hereto as Exhibit B (the “Management Incentive Plan”).

(d) Notwithstanding the provisions of Section 2.1(b) and Section 2.1(c), in the
event that such removal or resignation described in Section 2.1(a) is directly
on account of a transaction constituting a Change in Control pursuant to clauses
(i), (ii) or clause (iii) of the definition of Change in Control (provided that
in the case of a Change in Control described in clause (i) or (ii) of such
definition, each shareholder of the Company (including Executive but not
including the acquirer) shall have had the opportunity to dispose of all or a
pro rata portion of such shareholder’s outstanding Company equity (not including
the opportunity to dispose of shares pursuant to open-market sales) on the same
terms as all other shareholders in such transaction, and where the consideration
for such Company equity is either cash or common stock listed on the New York
Stock Exchange or the NASDAQ Stock Exchange (or a combination thereof)), then
the total severance payable to Executive under Section 2.1(c)(i) shall not
exceed an amount equal to (A) $5,000,000, reduced by (B) by the fair market
value as of the date of such Change in Control of any awards then held by the
Executive under the Management Incentive Plan, but in no event shall the total
severance payable to the Executive under Section 2.1(c)(i) be reduced below
$2,000,000. Notwithstanding any provision of this Agreement to the contrary,
except as expressly provided in this Section 2.1(d), in no event shall the
Executive’s severance payable under Section 2.1(c) be reduced or otherwise
offset by the value of, or payments with respect to, awards held by the
Executive under the Management Incentive Plan.

2.2 Resignation without Good Reason.

(a) The Executive may voluntarily terminate his employment without Good Reason
upon 120 days’ prior written notice to the Company. If the Executive terminates
his employment without Good Reason, the Executive shall be entitled to receive
only any Accrued Obligations through the date of termination.

(b) If the Executive terminates his employment under this Section 2.2, he shall
be entitled to any benefits accrued and earned in accordance with the terms of
any applicable benefit plans and programs of the Company.

2.3 Disability. The Company may terminate the Executive’s employment if the
Executive has been unable to perform the material duties of his employment for a
period of 180 days in any twelve month period because of physical or mental
injury or illness which

 

5



--------------------------------------------------------------------------------

constitutes a disability for purposes of Section 409A of the Code
(“Disability”); provided, however, that the Company shall continue to pay the
Executive’s Base Salary until the Company acts to terminate the Executive’s
employment. The Executive agrees, in the event of a dispute under this
Section 2.3 relating to the Executive’s Disability, to submit to a physical
examination by a licensed physician jointly selected by the Board and the
Executive. Upon such a termination, the Executive shall receive a Pro Rata Bonus
and the benefits described in Section 2.1(c)(iii). Additionally, the Executive
shall receive any amounts payable to him under the Company’s long-term
disability plan. The Executive shall also be entitled to the Accrued Obligations
and any benefits accrued and earned in accordance with the terms of any
applicable benefit plans and programs of the Company.

2.4 Death. If the Executive dies while employed by the Company, the Company
shall pay to the Executive’s executor, legal representative, administrator, or
designated beneficiary, as applicable, the Accrued Obligations and any benefits
accrued and earned under the Company’s benefit plans and programs. Otherwise,
the Company shall have no further liability or obligation under this Agreement
to the Executive’s executors, legal representatives, administrators, heirs, or
assigns or any other person claiming under or through the Executive, other than
the payment of a Pro Rata Bonus.

2.5 Cause. The Company may terminate the Executive’s employment at any time for
Cause upon written notice to the Executive, in which event all payments under
this Agreement shall cease, except for Base Salary to the extent already
accrued. The Executive shall be entitled to any benefits accrued and earned
before his termination in accordance with the terms of any applicable benefit
plans and programs of the Company.

2.6 Vesting of Stock-Based Compensation. Upon any termination of this Agreement
for any reason other than (a) a termination by the Company for Cause, or (b) a
voluntary termination by the Executive without Good Reason, the vesting of all
restricted stock-based compensation shares, units, and/or options of the Company
or any affiliate of the Company (including, without limitation, awards granted
under the Management Incentive Plan) granted to the Executive during his
employment with the Company shall be accelerated to the later of the effective
date of termination of this Agreement or six months after the date such shares,
units, and/or options were granted, and any provision contained in the
agreements under which they were granted that is inconsistent with such
acceleration is hereby modified to the extent necessary to provide for such
acceleration; such acceleration shall not apply to any share, unit, and/or
option that by its terms would vest prior to the date provided for in this
Section 2.6.

2.7 Notice of Termination. Any termination of the Executive’s employment shall
be communicated by a written notice of termination to the other party hereto
given in accordance with Section 10. The notice of termination shall
(a) indicate the specific termination provision in this Agreement relied upon,
(b) briefly summarize the facts and circumstances deemed to provide a basis for
a termination of employment and the applicable provision hereof, and (c) specify
the termination date in accordance with the requirements of this Agreement.

 

6



--------------------------------------------------------------------------------

3. Golden Parachute Excise Tax Modified Cutback.

3.1 Anything in this Agreement to the contrary notwithstanding, if a nationally
recognized accounting firm as shall be designated by the Company with the
Executive’s consent (which shall not be unreasonably withheld) (the “Accounting
Firm”) shall determine that receipt of all payments or distributions by the
Company or its affiliates in the nature of compensation to or for the
Executive’s benefit, whether paid or payable pursuant to this Agreement or
otherwise (a “Payment”), would subject the Executive to the excise tax under
Section 4999 of the Code, the Accounting Firm shall determine whether to reduce
any of the Payments paid or payable pursuant to Section 2.1(c) of this Agreement
(the “Agreement Payments”) to the Reduced Amount (as defined below). The
Agreement Payments shall be reduced to the Reduced Amount only if (a) the
Accounting Firm determines that the Executive would have a greater Net After-Tax
Receipt (as defined below) of aggregate Payments if the Executive’s Agreement
Payments were reduced to the Reduced Amount and (b) the Executive does not elect
to waive any such reduction prior to the consummation of the transaction that
would give rise to such excise tax. If the Accounting Firm determines that the
Executive would not have a greater Net After-Tax Receipt of aggregate Payments
if the Executive’s Agreement Payments were so reduced, the Executive shall
receive all Agreement Payments to which the Executive is entitled under this
Agreement.

3.2 If the Accounting Firm determines that aggregate Agreement Payments should
be reduced to the Reduced Amount, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 3 shall be binding
upon the Company and the Executive absent manifest error, and shall be made as
soon as reasonably practicable and in no event later than 15 days following the
applicable date of termination. For purposes of reducing the Agreement Payments
to the Reduced Amount, only amounts payable under this Agreement (and no other
Payments) shall be reduced. All fees and expenses of the Accounting Firm shall
be borne solely by the Company.

3.3 As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of The Executive pursuant to this Agreement which should not
have been so paid or distributed (“Overpayment”) or that additional amounts
which will have not been paid or distributed by the Company to or for the
benefit of the Executive pursuant to this Agreement could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Reduced Amount hereunder. In the event that the Accounting Firm, based upon
the assertion of a deficiency by the Internal Revenue Service against either the
Company or the Executive that the Accounting Firm believes has a high
probability of success, determines that an Overpayment has been made, the
Executive shall pay any such Overpayment to the Company together with interest
at the applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no amount shall be payable by the Executive to the
Company if and to the extent such payment would not either reduce the amount on
which the Executive is subject to tax under Section 1 and Section 4999 of the
Code or generate a refund of such taxes. In the event that the Accounting Firm,
based upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be paid promptly (and in
no event

 

7



--------------------------------------------------------------------------------

later than 60 days following the date on which the Underpayment is determined)
by the Company to or for the benefit of the Executive together with interest at
the applicable federal rate provided for in Section 7872(f)(2) of the Code.

3.4 For purposes hereof, (a) “Reduced Amount” shall mean the greatest amount of
Agreement Payments that can be paid that would not result in the imposition of
the excise tax under Section 4999 of the Code if the Accounting Firm determines
to reduce Agreement Payments pursuant to Section 3.1, and (b) “Net After-Tax
Receipt” shall mean the present value (as determined in accordance with Sections
280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a Payment, net of all taxes
imposed on the Executive with respect thereto under Sections 1 and 4999 of the
Code and under applicable state and local laws, determined by applying the
highest marginal rate under Section 1 of the Code and under state and local laws
that applied to the Executive’s taxable income for the immediately preceding
taxable year, or such other rate(s) as the Accounting Firm determined to be
likely to apply to the Executive in the relevant tax year(s).

3.5 To the extent requested by the Executive, the Company shall cooperate with
the Executive in good faith in valuing, and the Accounting Firm shall take into
account the value of, services provided or to be provided by the Executive
(including without limitation, the Executive’s agreeing to refrain from
performing services pursuant to a covenant not to compete or similar covenant)
before, on, or after the date of a change in ownership or control of the Company
(within the meaning of Q&A-2(b) of the final regulations under Section 280G of
the Code), such that payments in respect of such services may be considered
reasonable compensation within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of the
final regulations under Section 280G of the Code and/or exempt from the
definition of the term “parachute payment” within the meaning of Q&A-2(a) of the
final regulations under Section 280G of the Code in accordance with Q&A-5(a) of
the final regulations under Section 280G of the Code.

4. Certain Definitions.

(a) “Accrued Obligations” shall mean (i) any portion of the Base Salary that has
been earned through the date of termination but not paid to the Executive as of
the date of termination; and (ii) any accrued but unpaid cash incentive
compensation earned for any year prior to the year in which the date of
termination occurs and, to the extent required to be paid under the terms of the
Company policy in effect from time to time and applicable law, any accrued but
unpaid vacation pay as of the date of termination.

(b) “Annual Compensation” shall mean the sum of (i) the annualized Base Salary,
plus (ii) the Applicable Bonus.

(c) “Applicable Bonus” shall mean the average of the Executive’s Incentive
Compensation in respect of the two fiscal years preceding the fiscal year in
which the date of termination occurs.

(d) “Cause” shall mean any of the following grounds for termination of the
Executive’s employment:

 

8



--------------------------------------------------------------------------------

(i) The Executive shall have been convicted of a felony, or any crime involving
fraud or embezzlement;

(ii) The Executive intentionally and continually fails to substantially perform
his reasonably assigned material duties to the Company (other than a failure
resulting from the Executive’s incapacity due to physical or mental illness),
which failure has been materially and demonstrably detrimental to the Company
and has continued for a period of at least 30 days after a written notice of
demand for substantial performance, signed by a majority of the independent
members of the Board, has been delivered to the Executive specifying the manner
in which the Executive has failed substantially to perform; or

(iii) The Executive is determined, through the processes set forth in Section 9,
to have materially breached Section 5.

(e) “Change in Control” shall mean the occurrence of any of the following:

(i) acquisition by a person, group or entity (excluding Permitted Holders) of
beneficial ownership (within the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1933, as amended) of 50% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (excluding any entity which becomes
such a beneficial owner in connection with an exempted transaction as described
in clause (ii) below); provided, however, that neither the Ad Hoc Group (as
defined in the Restructuring Support Agreement of Atlas Resource Partners, L.P.,
dated July [DATE], 2016 (the “Restructuring Support Agreement”)) nor the
Permitted Holders nor the signatories to the limited liability company agreement
of the Company shall as such constitute a “group” for purposes of this clause
(i);

(ii) consummation of a merger or other transaction, other than a transaction (an
“exempted transaction”) pursuant to which the securities of the Company
outstanding immediately prior thereto continue to represent more than 50% of the
combined voting power of the successor or parent entity or as a result of which
more than 50% of the combined voting power is owned by Permitted Holders in the
aggregate;

(iii) a direct or indirect sale (in a single transaction or a series of related
transactions) of all or substantially all of the assets of the Company and its
subsidiaries, taken as a whole; or

(iv) an approval by the Company’s equity holders of a plan of complete
liquidation or dissolution of the Company.

(f) “Good Reason” shall mean the occurrence of any of the following events or
conditions, unless the Executive has expressly consented in writing thereto or
unless the event is remedied by the Company within 30 days after receipt of
notice thereof given by the Executive, which notice must be given, if at all, no
later than 90 days following the occurrence of

 

9



--------------------------------------------------------------------------------

the applicable event (provided, however, for the avoidance of doubt, with
respect to the events described in clauses (v) and (vi) below, there shall be no
cure right and no additional act shall be required on the part of the Executive
other than the delivery of notice described above), at which time termination
shall be effective:

(i) a material reduction in the Executive’s Base Salary (which shall be in
violation of this Agreement);

(ii) a demotion of the Executive from the Position;

(iii) a material reduction of the Executive’s duties hereunder; provided, that
the Executive and the Company acknowledge that the Executive’s duties will have
been materially reduced if the Company (after it becomes a public company (as
defined below)) ceases to be a public company, unless the Company becomes a
subsidiary of another public company (the “Public Parent”) and the Executive
becomes the Chairman or the Executive Vice Chairman of the Board of Directors of
the Public Parent immediately following the applicable transaction;

(iv) the failure of the Executive to be elected to the Board; provided, that the
Executive has been nominated for election; further provided, that the removal of
the Executive from the Board by action of the Class A Directors of the Company
shall not constitute Good Reason;

(v) The consummation of the purchase by the Company of the Series A Preferred
Shares pursuant to any exercise of the Preferred Share Call Right (as defined in
the Restructuring Support Agreement), other than in the context of a Change in
Control;

(vi) the occurrence of a Change in Control;

(vii) a termination of the Omnibus Agreement, other than a termination as a
result of a material breach by ARP Management LLC of the Omnibus Agreement; or

(viii) any material breach of this Agreement by the Company.

For purposes of the definition of Good Reason, an entity is a “public company”
if it has a class of equity securities listed on a national securities exchange
or quoted on the Financial Industry Regulatory Authority’s OTC Bulletin Board or
OTC Markets Group Inc.’s OTCQX or OTCQB (or any successors thereto or any
similar bulletin board); provided, however, that for purposes of the definition
of Good Reason, the Company will continue to be considered a “public company” if
it ceases to be so listed or quoted as a result of a failure to satisfy any
applicable financial reporting, governance or other similar requirement.

(g) “Incentive Compensation” shall mean, in respect of a fiscal year, to the
extent not duplicative, the sum of (i) all annual cash incentive compensation
earned by the Executive in respect of such fiscal year (whether paid during such
fiscal year or thereafter) from the Company and the Predecessors, plus (ii) the
aggregate grant date value of equity-based

 

10



--------------------------------------------------------------------------------

compensation granted to the Executive by the Company and the Predecessors in
lieu of annual incentive compensation earned in respect of such fiscal year, but
excluding the proceeds or value of any awards granted to Executive pursuant to
the Management Incentive Plan, plus (iii) the Guaranteed Bonus, if applicable,
earned by the Executive in respect of such fiscal year (whether paid in cash or
equity). Exhibit C to this Agreement sets forth the Executive’s Incentive
Compensation in respect of fiscal years 2014 and 2015 and separately identifies
the amounts described in the foregoing clauses (i) and (ii).

(h) “Permitted Holders” shall mean each of GSO, FirTree, Guggenheim, Franklin
and Silver Rock, and their respective affiliates, and any “group” including any
of the foregoing and of which the foregoing collectively beneficially own a
majority of the equity of the Company; provided, however, if any one of the
foregoing entities (together with its affiliates) shall become the beneficial
owner (disregarding any “group” attribution under Rule 13d-3 under the
Securities Exchange Act of 1993, as amended) of 50% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities, then such entity shall no longer
be a Permitted Holder for purposes of the definition of Change in Control.

(i) “Predecessors” shall mean collectively ATLS, ARP and any of their respective
predecessors.

5. Restrictive Covenants. The Executive agrees and acknowledges that his
employment is full, adequate, and sufficient consideration for the restrictions
and obligations set forth in those provisions.

5.1 Developments. The Executive shall disclose fully, promptly and in writing,
to the Company any and all inventions, discoveries, improvements, modifications,
and other intellectual property rights, whether patentable or not, which the
Executive has conceived, made, or developed, solely or jointly with others,
while employed by the Company and which (a) relate to the business, work, or
activities of the Company or (b) result from or are suggested by the carrying
out of the Executive’s duties hereunder or from or by any information that the
Executive may receive as an employee of the Company. The Executive hereby
assigns, transfers, and conveys to the Company all of the Executive’s right,
title, and interest in and to any and all such inventions, discoveries,
improvements, modifications, and other intellectual property rights and agrees
to take all such actions as may be requested by the Company at any time and with
respect to any such invention, discovery, improvement, modification, or other
intellectual property rights to confirm or evidence such assignment, transfer,
and conveyance. Furthermore, at any time and from time to time, upon the request
of the Company, the Executive shall execute and deliver to the Company, any and
all instruments, documents, and papers, give evidence and do any and all other
acts that, in the opinion of counsel for the Company, are or may be necessary or
desirable to document such assignment, transfer, and conveyance or to enable the
Company to file and prosecute applications for and to acquire, maintain, and
enforce any and all patents, trademark registrations, or copyrights under United
States or foreign law with respect to any such inventions, discoveries,
improvements, modifications, or other intellectual property rights or to obtain
any extension, validation, reissue, continuance, or renewal of any such patent,
trademark, or copyright. The Company shall be responsible for the preparation of
any such instruments, documents, and papers and for the prosecution of any such
proceedings and shall reimburse the Executive for all reasonable expenses
incurred by the Executive in compliance with the provisions of this Section 5.1.

 

11



--------------------------------------------------------------------------------

5.2 Confidentiality.

(a) The Executive acknowledges that, by reason of the Executive’s employment by
the Company, the Executive will have access to confidential information of the
Company, NewCo, ATLS, ARP and their affiliates (collectively, the “Company
Group”), including, without limitation, information and knowledge pertaining to
products, inventions, discoveries, improvements, innovations, designs, ideas,
trade secrets, proprietary information, manufacturing, packaging, advertising,
distribution and sales methods, sales and profit figures, customer and client
lists and relationships between the Company Group and dealers, distributors,
sales representatives, wholesalers, customers, clients, suppliers, and others
who have business dealings with them (“Confidential Information”). The Executive
acknowledges that such Confidential Information is a valuable and unique asset
of the Company Group and covenants that, both during and after the Period of
Employment, the Executive will not disclose any Confidential Information to any
person (except as the Executive’s duties as an officer of the Company may
require or as required by law or in a judicial or administrative proceeding)
without the prior written authorization of the Board. The obligation of
confidentiality imposed by this Section 5.2 shall not apply to information that
becomes generally known to the public through no act of the Executive in breach
of this Agreement.

(b) The Executive acknowledges that all documents, files, and other materials
received from the Company Group during the Period of Employment (with the
exception of documents relating to the Executive’s compensation or benefits to
which the Executive is entitled following the Period of Employment) are for use
of the Executive solely in discharging the Executive’s duties and
responsibilities hereunder and that the Executive has no claim or right to the
continued use or possession of such documents, files, or other materials
following termination of the Executive’s employment by the Company. The
Executive agrees that, upon termination of employment, the Executive will not
retain any such documents, files, or other materials and will promptly return to
the Company any documents, files, or other materials in the Executive’s
possession or custody.

5.3 Noncompetition. The Executive agrees that, if the Company terminates the
Executive’s employment for any reason or the Executive resigns the Executive’s
employment for any reason, then during the Restriction Period (as defined
below), the Executive shall not, directly or indirectly, anywhere in the
Restricted Area (as defined below) engage or participate, alone or as a partner,
joint venturer, officer, director, member, employee, consultant, agent, or
owner, in a Restricted Activity (as defined below). Notwithstanding the
foregoing, nothing in this Agreement shall preclude, prohibit, or restrict the
Executive from (1) acquiring, owning, or holding (a) 5% or less of the
outstanding interests in or securities of any publicly traded corporation or
(b) any interests in or securities of any entity (or being a partner, joint
venturer, officer, director, member, employee, consultant, agent, or owner, of
any other entity) that derived 10% or less of its total annual revenues in its
most recent fiscal year from activities that constitute Restricted Activities in
the Restricted Area, (2) performing the Management Services, (3) acquiring,
owning, or holding any interests in or securities of ATLS or any of its
affiliates or (4) being or acting as an officer, director, member, employee,
consultant, agent, or owner of or to

 

12



--------------------------------------------------------------------------------

ATLS or any of its affiliates (other than, in the case of the foregoing clauses
(2)-(4), with respect to Tax-Advantaged Drilling Partnerships (as defined
below)). It is understood and agreed that interests in or securities of any
entity acquired or held by a pension fund or any other benefit plan of the
Executive shall not be subject to any limitation hereunder and shall not be
considered a violation of this Agreement. For purposes of this Agreement,
(i) “Restricted Area” means the United States, (ii) “Restricted Activity” means
(A) if such termination is by the Company without Cause or by the Executive with
Good Reason, any drilling partnership where investors (individuals or trusts)
invest as general partners to take advantage of the exemption for working
interests from the passive income rules in the Code (“Tax-Advantaged Drilling
Partnerships”), and (B) if such termination is by the Company with Cause or the
Executive without Good Reason, a business engaged in the exploration,
development, production, processing, storing, transportation, refinement,
purification, marketing, and/or distribution of natural gas, crude oil, and
natural gas liquids, or a business engaged (to any extent) in investing in or
financing any of the foregoing, but for the avoidance of doubt, including any
business engaged in Tax-Advantaged Drilling Partnerships, and (iii) “Restriction
Period” means the period commencing on the date on which the Executive’s
employment terminates and ending on (A) if such termination is by the Company
without Cause or by the Executive with Good Reason, the eighteen-month
anniversary of such date, and (B) if such termination by the Company with Cause
or the Executive without Good Reason, the twelve-month anniversary of such date.

5.4 Nonsolicitation. The Executive agrees that, if the Company terminates the
Executive’s employment with Cause or the Executive resigns the Executive’s
employment without Good Reason, then during the period commencing on the date on
which the Executive’s employment terminates and ending on the second anniversary
of such date (the “Nonsolicitation Period”), the Executive shall not, directly
or indirectly, anywhere in the Restricted Area, (a) solicit for employment or
hire or employ any individual who is, employed by the Company or its affiliates
on the date on which the Nonsolicitation Period commences; provided, however,
that (i) the foregoing shall not restrict any general solicitations of
employment, whether through public advertisements, search firms, or otherwise,
that are not specifically directed at such employees and hiring persons as a
result of such general solicitations and (ii) the Executive shall not be
prohibited from soliciting, hiring, employing, or otherwise engaging any such
individual whose employment with the Company and its affiliates has been
terminated or hiring, employing, or otherwise engaging any individual who
approaches the Executive for employment without any solicitation by the
Executive; or (b) cause, solicit, or knowingly encourage any material client,
customer, vendor, supplier, or licensor of the Company or its affiliates as of
the date on which the Nonsolicitation Period commences to cease doing business
with the Company or its affiliates.

5.5 Covenants Generally. The Executive understands that the foregoing
restrictions may limit his ability to earn a livelihood in a business similar to
the business of the Company, but the Executive nevertheless believes that he has
received and will receive sufficient consideration and other benefits as an
employee of the Company and as otherwise provided hereunder to clearly justify
such restrictions which, in any event (given his education, skills, and
ability), the Executive does not believe would prevent him from otherwise
earning a living. The Executive has carefully considered the nature and extent
of the restrictions place upon him by this Section 5, and hereby acknowledges
and agrees that the same are reasonable in time and territory and do not confer
a benefit upon the Company disproportionate to the detriment of the Executive.

 

13



--------------------------------------------------------------------------------

5.6 Equitable Relief. The Executive acknowledges that the restrictions contained
in Sections 5.1, 5.2, 5.3, and 5.4 are, in view of the nature of the business of
the Company, reasonable and necessary to protect the legitimate interests of the
Company, and that any violation of any provision of those Sections will result
in irreparable injury to the Company. The Executive also acknowledges that in
the event of any such violation, the Company shall be entitled to preliminary
and permanent injunctive relief, without the necessity of proving actual damages
or posting a bond, and to an equitable accounting of all earnings, profits, and
other benefits arising from any such violation, which rights shall be cumulative
and in addition to any other rights or remedies to which the Company may be
entitled. The Executive agrees that in the event of any such violation, an
action may be commenced for any such preliminary and permanent injunctive relief
and other equitable relief in any federal or state court of competent
jurisdiction sitting in Pennsylvania or in any other court of competent
jurisdiction. The Executive hereby waives, to the fullest extent permitted by
law, any objection that the Executive may now or hereafter have to such
jurisdiction or to the laying of the venue of any such suit, action, or
proceeding brought in such a court and any claim that such suit, action, or
proceeding has been brought in an inconvenient forum. The Executive agrees that
effective service of process may be made upon the Executive by mail under the
notice provisions contained in Section 5.

5.7 Interpretation. For purposes of this Section 5, references to “the Company”
shall mean the Company as hereinbefore defined and any of its affiliated
companies.

6. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in or rights under any
benefit, bonus, incentive, or other plan or program provided by the Company and
for which the Executive may qualify; provided, however, that if the Executive
becomes entitled to and receives the payments provided for in Sections 2.1(b) or
2.1(c) of this Agreement, the Executive hereby waives the Executive’s right to
receive payments under any severance plan or similar program applicable to all
employees of the Company.

7. Survivorship. The respective rights and obligations of the parties under this
Agreement shall survive any termination of the Executive’s employment to the
extent necessary to the intended preservation of such rights and obligations.

8. Mitigation. The Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise and there shall be no offset against amounts due the Executive under
this Agreement on account of any remuneration attributable to any subsequent
employment that the Executive may obtain.

9. Arbitration; Expenses; Damages. In the event of any dispute under the
provisions of this Agreement, other than a dispute in which the primary relief
sought is an equitable remedy such as an injunction, the parties shall be
required to have the dispute, controversy, or claim settled by arbitration in
Philadelphia, Pennsylvania in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association, before a panel of three arbitrators, two of whom shall be selected
by the Company and the

 

14



--------------------------------------------------------------------------------

Executive, respectively, and the third of whom shall be selected by the other
two arbitrators. Any award entered by the arbitrators shall be final, binding,
and nonappealable and judgment may be entered thereon by either party in
accordance with applicable law in any court of competent jurisdiction. This
arbitration provision shall be specifically enforceable. The parties hereby
agree that upon any termination of the Executive’s employment hereunder (a) by
Company without Cause or (b) by the Executive with Good Reason, as long as the
Executive has executed the Release, if required, then the Company shall pay all
amounts due to the Executive hereunder on or prior to the deadline for such
payments (it being agreed that TIME IS OF THE ESSENCE) without offset or
reduction, and failure to do so shall result in one hundred percent (100%) of
the withheld amount (in addition to the actual amount owed to the Executive and
his reasonable costs of collection) being due to the Executive as liquidated
damages. The Company hereby agrees that it shall be estopped from asserting that
such damages are excessive or constitute a penalty, and that the Executive has
reasonably relied upon such estoppel. If Company determines it has such an
offset or basis for reduction, it shall notify the Executive of such
determination, in writing, as soon as reasonably possible and in any event on or
prior to the deadline for making such payment. The Company shall make the full
payment, but the Executive shall be obligated to return any portion of such
payment that is determined, pursuant to the arbitration set forth in this
Section 9, to have been subject to legitimate offset or deduction.

10. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to the Company, to:

[Reorganized ARP FinCo]

[1845 Walnut Street; 10th Floor]

[Philadelphia, Pennsylvania 19103]

Attention: [General Counsel]

If to the Executive, to:

the last address on file in the Company’s records

or to such other names or addresses as the Company or the Executive, as the case
may be, shall designate by notice to each other person entitled to receive
notices in the manner specified in this Section.

11. Contents of Agreement; Amendment and Assignment.

11.1 This Agreement sets forth the entire understanding between the parties
hereto with respect to the subject matter hereof, and supersedes in its entirety
any and all prior agreements, understandings, or representations relating to the
subject matter hereof, it being understood that this Agreement supersedes the
2015 Agreement solely with respect to the agreement between ARP and the
Executive. This Agreement cannot be changed, modified, extended, or terminated
except upon written amendment approved by the Board and executed on its behalf
by a duly authorized officer and by the Executive.

 

15



--------------------------------------------------------------------------------

11.2 All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors, and assigns of the parties
hereto, except that the duties and responsibilities of the Executive under this
Agreement are of a personal nature and shall not be assignable or delegatable in
whole or in part by the Executive. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization,
or otherwise) to all or substantially all of the business or assets of the
Company, within 15 days of such succession, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent as the Company
would be required to perform if no such succession had taken place.

12. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement that can be given effect
without the invalid or unenforceable provision or application, and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid, or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

13. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy, or power under
this Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy, or power may be exercised by such party
from time to time and as often as may be deemed expedient or necessary by such
party in its sole discretion.

14. Beneficiaries/References. The Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following the Executive’s death by giving the Company written notice
thereof. In the event of the Executive’s death or a judicial determination of
the Executive’s incompetence, reference in this Agreement to the Executive shall
be deemed, where appropriate, to refer to the Executive’s beneficiary, estate,
or other legal representative.

15. Miscellaneous. All section headings used in this Agreement are for
convenience only. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together shall constitute the
same instrument.

16. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state, and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Except as specifically provided otherwise in this Agreement, the Executive shall
bear all expense of, and be solely responsible for, all federal, state, and
local taxes due with respect to any payment received under this Agreement.

 

16



--------------------------------------------------------------------------------

17. Indemnification/Insurance.

17.1 If the Executive is made a party or is threatened to be made a party to or
is involved in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative (a “proceeding”), by reason of the fact that he
is or was an employee (which term includes officer, director, agent, and any
other capacity) of the Company or is or was serving at the request of the
Company as an employee or agent of another corporation or of a partnership,
joint venture, trust, or other enterprise, including service with respect to
employee benefit plans, whether the basis of such proceeding is an alleged
action in an official capacity as an employee or agent or in any other capacity
while serving as an employee or agent, the Executive shall be indemnified and
held harmless by the Company to the fullest extent authorized by applicable law,
against all expense, liability, and loss (including, but not limited to,
attorneys’ fees, judgments, fines, ERISA excise taxes and penalties, and amounts
paid or to be paid in settlement) incurred or suffered by the Executive in
connection therewith and such indemnification shall continue as to the Executive
after he has ceased to be a director, officer, employee, or agent and shall
inure to the benefit of the Executive’s heir, executors, and administrators;
provided, however, that the Company shall indemnify any such person seeking
indemnification in connection with a proceeding (or part thereof) initiated by
the Executive (other than a proceeding to enforce this Section 17) only if such
proceeding (or part thereof) was authorized directly or indirectly by the Board.
The right to indemnification conferred in this Section 17 shall be a contract
right and shall include the right to be, promptly upon request, paid by the
Company the expenses incurred in defending any such proceeding in advance of its
final disposition subject to, if and only if required by the Delaware Limited
Liability Company Act, delivery to the Company of an undertaking, by or on
behalf of the Executive, to repay all amounts so advanced if it shall ultimately
be determined that the Executive is not entitled to be indemnified under this
Section 17.1 or otherwise.

17.2 The indemnification provided by this Section 17 shall not be limited or
exclude any rights, indemnities, or limitations of liability to which the
Executive may be entitled, whether as a matter of law, under the [Limited
Liability Company Agreement of the Company], by agreement, vote of the
unitholders, or disinterested directors of the Company or otherwise.

17.3 The Executive, in seeking indemnification under this Agreement (the
“Indemnitee”), shall give the other party or parties (the “Indemnitor”) prompt
written notice of any claim, suit, or demand that the Indemnitee believes will
give rise to indemnification under this Agreement; provided, however, that the
failure to give such notice shall not affect the liability of the Indemnitor
under this Agreement unless the failure to give such notice materially and
adversely affects the ability of the Indemnitor to defend itself against or to
cure or mitigate the damages. Except as hereinafter provided, the Indemnitor
shall have the right (without prejudice to the right of the Indemnitee to
participate at its expense through counsel of its own choosing) to defend and to
direct the defense against any such claim, suit, or demand, at the Indemnitor’s
expense and with counsel chosen jointly by Indemnitor and Indemnitee, and the
right to settle or compromise any such claim, suit, or demand; provided,
however, that the Indemnitor shall not, without the Indemnitee’s written
consent, which shall not be unreasonably withheld, settle or compromise any
claim or consent to any entry of judgment. The Indemnitee shall, at the
Indemnitor’s expense, cooperate in the defense of any such claim, suit, or
demand. If the Indemnitor, within a reasonable time after notice of a claim
fails to defend the Indemnitee, the Indemnitee shall be entitled to undertake
the defense, compromise, or settlement of such claim at the expense of and for
the account and risk of the Indemnitor.

 

17



--------------------------------------------------------------------------------

17.4 The Executive shall be covered during the entire term of this Agreement and
thereafter by Officer and Director liability insurance in amounts and on terms
similar to that afforded to other executives and/or directors of the Company or
its affiliates, which such insurance shall be paid by the Company.

18. Section 409A.

18.1 This Agreement is intended to comply with Section 409A of the Code and its
corresponding regulations, or an exemption, and payments may only be made under
this Agreement upon an event and in a manner permitted by Section 409A of the
Code, to the extent applicable. Any payments that qualify for the “short-term
deferral” exception or another exception under Section 409A of the Code shall be
paid under the applicable exception. Notwithstanding anything in this Agreement
to the contrary, if required by Section 409A of the Code, if the Executive is
considered a “specified employee” for purposes of Section 409A of the Code and
if payment of any amounts under this Agreement is required to be delayed for a
period of six months after separation from service pursuant to Section 409A of
the Code, payment of such amounts shall be delayed as required by Section 409A
of the Code, and the accumulated amounts shall be paid in a lump sum payment
within ten days after the end of the six-month period. If the Executive dies
during the postponement period prior to the payment of benefits, the amounts
withheld on account of Section 409A of the Code shall be paid to the personal
representative of the Executive’s estate within 60 days after the date of the
Executive’s death.

18.2 All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under Section 409A
of the Code. For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments. In no event may the Executive, directly or
indirectly, designate the calendar year of a payment. All reimbursements and
in-kind benefits provided under the Agreement shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirement that (a) any reimbursement is for expenses incurred
during the period of time specified in this Agreement, (b) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (c) the reimbursement of an
eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred, and (d) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.

19. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of Delaware without giving effect to any conflict of laws
provisions.

20. Payments Allocated to NewCo. Notwithstanding anything in this Agreement to
the contrary, NewCo shall be jointly and severally liable with the Company to
the Executive for payments owed to the Executive hereunder.

[Signature Page Follows]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

[REORGANIZED ARP FINCO] By:  

 

  Name: [__]   Title:   [__] TITAN ENERGY OPERATING LLC By:  

 

  Name: [__]   Title:   [__]

EXECUTIVE

 

Jonathan Z. Cohen

[Signature Page to J. Cohen Employment Agreement]



--------------------------------------------------------------------------------

Exhibit A

Separation Agreement and General Release

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made as of
this             th day of             , 20     , by and between [REORGANIZED
ARP FINCO] (the “Company”) and Jonathan Z. Cohen (the “Executive”).

WHEREAS, the Executive formerly provided services to the Company as the
Executive Vice Chairman of the Board of Directors of the Company pursuant to the
terms of the Employment Agreement, dated as of [    ], 2016 (the “Employment
Agreement”);

WHEREAS, the Employment Agreement provides for certain benefits in the event
that the Executive’s employment is terminated on account of a reason set forth
in the Employment Agreement;

WHEREAS, the Executive and the Company mutually desire to terminate the
Executive’s employment; and

WHEREAS, in connection with the termination of the Executive’s employment, the
parties have agreed to a separation package and the resolution of any and all
disputes between them.

NOW, THEREFORE, IT IS HEREBY AGREED by and between the Executive and the Company
as follows:

1. The Executive, for and in consideration of the commitments of the Company as
set forth in the Employment Agreement, and intending to be legally bound, does
hereby REMISE, RELEASE, AND FOREVER DISCHARGE the Company, its affiliates,
subsidiaries, and parents, and its officers, directors, employees, and agents,
and its and their respective successors and assigns, heirs, executors, and
administrators (collectively, “Releasees”) from all causes of action, suits,
debts, claims, and demands whatsoever at law or in equity (“Claims”), which
Claims related to the Executive’s employment with the Company and which Claims
the Executive ever had, now has, or hereafter may have, whether known or
unknown, or which his heirs, executors, or administrators may have, by reason of
any matter, cause or thing whatsoever, from the beginning of his employment to
the date of this Agreement. This Agreement is effective without regard to the
legal nature of the claims raised and without regard to whether any such claims
are based upon tort, equity, implied or express contract, or discrimination of
any sort. The forgoing releases do not apply to the Executive’s and Company’s
continuing obligations under the Employment Agreement.

2. To the fullest extent permitted by law, the Executive represents and affirms
that (a) he has not filed or caused to be filed on his behalf any claim for
relief against the Company or any Releasee and, to the best of his knowledge and
belief, no outstanding claims for relief have been filed or asserted against the
Company or any Releasee on his behalf; (b) he has not reported any improper,
unethical, or illegal conduct or activities to any supervisor, manager,
department head, human resources representative, agent, or other representative
of the Company, to any

 

A-1



--------------------------------------------------------------------------------

member of the Company’s legal or compliance departments, or to the ethics
hotline, and has no knowledge of any such improper, unethical, or illegal
conduct or activities; and (c) he will not file, commence, prosecute, or
participate in any judicial or arbitral action or proceeding against the Company
or any Releasee based upon or arising out of any act, omission, transaction,
occurrence, contract, claim, or event existing or occurring on or before the
date of this Agreement.

3. The Executive agrees that he will not file, charge, claim, sue, or cause or
permit to be filed, charged, or claimed, any civil action, suit, or legal
proceeding seeking equitable or monetary relief (including damages, injunctive,
declaratory, monetary, or other relief) for himself involving any matter
released in Sections 1 or 2. In the event that suit is filed in breach of this
covenant not to sue, it is expressly understood and agreed that this covenant
shall constitute a complete defense to any such suit. In the event any Releasee
is required to institute litigation to enforce the terms of this Section 3, such
Releasee shall be entitled to recover reasonable costs and attorneys’ fees
incurred in such enforcement. The Executive further agrees and covenants that
should any person, organization, or other entity file, charge, claim, sue, or
cause or permit to be filed any civil action, suit, or legal proceeding
involving any matter occurring at any time in the past, the Executive will not
seek or accept personal equitable or monetary relief in such civil action, suit,
or legal proceeding.

4. The Executive further agrees and recognizes that he has permanently and
irrevocably severed his employment relationship with the Company and that the
Company has no obligation to employ him in the future.

5. The Executive further agrees that he will not disparage or subvert the
Company, or make any statement reflecting negatively on the Company, its
affiliated corporations or entities, or any of their officers, directors,
employees, agents, or representatives, including, but not limited to, any
matters relating to the operation or management of the Company, the Executive’s
employment and the termination of his employment, irrespective of the
truthfulness or falsity of such statement.

6. The Executive understands and agrees that the payments, benefits, and
agreements provided in this Agreement and in the Employment Agreement are being
provided to him in consideration for his acceptance and execution of, and in
reliance upon his representations in, this Agreement. The Executive acknowledges
that, if he had not executed this Agreement containing a release of all claims
against the Company, he would, except as provided otherwise in the Employment
Agreement, have been entitled to only the payments provided in the Company’s
standard severance pay plan for employees.

7. The Executive represents that, to the best of his knowledge, he does not
presently have in his possession any records and business documents, whether on
computer or hard copy, and other materials (including, but not limited to,
computer disks and tapes, computer programs and software, office keys,
correspondence, files, customer lists, technical information, customer
information, pricing information, business strategies and plans, sales records,
and all copies thereof) (collectively, the “Corporate Records”) provided by the
Company and/or its predecessors, subsidiaries, or affiliates or obtained as a
result of his prior employment with the Company and/or its predecessors,
subsidiaries, or affiliates, or created by the Executive while employed by or
rendering services to the Company and/or its predecessors, subsidiaries, or
affiliates. The Executive acknowledges that, except as provided above, all such
Corporate Records are the property of the Company.

 

A-2



--------------------------------------------------------------------------------

8. Nothing in this Agreement shall prohibit or restrict the Executive from:
(a) making any disclosure of information required by law; (b) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company; or
(c) filing, testifying, participating in, or otherwise assisting in a proceeding
relating to an alleged violation of any federal, state, or municipal law
relating to fraud, or any rule or regulation of the Securities and Exchange
Commission or any self-regulatory organization.

9. The parties agree and acknowledge that the agreement by the Executive
described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state, or local statute or
regulation, or of any duty owed by any of the Releasees to Executive.

10. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the State of
Delaware.

11. The Executive certifies and acknowledges as follows:

11.1 That he has read the terms of this Agreement, and that he understands its
terms and effects, including the fact that he has agreed to RELEASE AND FOREVER
DISCHARGE the Company and each and every one of its affiliated entities from any
legal action arising out of his employment relationship with the Company and the
termination of that employment relationship;

11.2 That he has signed this Agreement voluntarily and knowingly in exchange for
the consideration described herein, which he acknowledges is adequate and
satisfactory to him, and which he acknowledges is in addition to any other
benefits to which he is otherwise entitled;

11.3 That he has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement;

11.4 That he does not waive rights or claims that may arise after the date this
Agreement is executed; and

11.5 That the Company has provided him with a period of 21 days within which to
consider this Agreement, and that the Executive has signed on the date indicated
below after concluding that this Agreement is satisfactory to him

12. The Executive acknowledges that this Agreement may be revoked by him within
seven days after execution, and it shall not become effective until the
expiration of such seven-day revocation period. In the event of a timely
revocation by Executive, this Agreement will be deemed null and void and the
Company will have no obligations hereunder.

 

A-3



--------------------------------------------------------------------------------

Intending to be legally bound hereby, Executive has executed the foregoing
Separation Agreement and General Release this     day of                     ,
2    .

 

 

   Witness:                                     
                                                                       Jonathan
Z. Cohen    Date:                                     
                                         
                                           

 

A-4



--------------------------------------------------------------------------------

Exhibit B

Description of Management Incentive Plan

[to come]

 

B-1



--------------------------------------------------------------------------------

Exhibit C

Incentive Compensation for Fiscal Year 2014 and Fiscal Year 2015

2014 - $2,000,000 (all of which was cash incentive compensation)

2015 - $1,712,712 (of which $250,000 was cash incentive compensation)

 

C-1



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of [    ], 2016 (the
“Effective Date”), is entered into by and among [Reorganized ARP FinCo], a
Delaware limited liability company (the “Company”), Titan Energy Operating LLC,
a Delaware limited liability company (“NewCo”) and Edward E. Cohen (the
“Executive”).

WHEREAS, the Executive is a party to that certain Employment Agreement, dated as
of September 4, 2015 (the “2015 Agreement”), by and among Executive, Atlas
Energy Group, LLC (“ATLS”) and Atlas Resources Partners, L.P. (“ARP”);

WHEREAS, the compensation and other payments set forth herein are not intended
to duplicate any payments provided under the 2015 Agreement, and that costs
related to Executive’s compensation and other entitlements will be allocated in
accordance with the terms of the Omnibus Agreement (as defined below); and

WHEREAS, the Company, NewCo and the Executive now wish to set forth in this
Agreement the terms and conditions under which the Executive will serve the
Company and NewCo.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Employment. The Company (or an affiliate) agrees to employ the Executive, and
the Executive hereby accepts such employment and agrees to perform the
Executive’s duties and responsibilities, in accordance with the terms,
conditions, and provisions hereinafter set forth.

1.1 Period of Employment. This Agreement is effective as of the Effective Date,
and shall continue for three years following the Effective Date, unless
terminated sooner in accordance with Section 2. The term of this Agreement shall
automatically renew daily so that, at all times, it shall be for a three-year
term. The period commencing on the Effective Date and ending on the date on
which the term of the Executive’s employment under this Agreement shall
terminate is hereinafter referred to as the “Period of Employment.”

1.2 Duties and Responsibilities. During the Period of Employment, the Executive
shall serve as Executive Chairman of the Board of Directors of the Company and
the Board of Directors of NewCo (the “Position”). The Executive shall perform
all duties and accept all responsibilities incident to the Position as may be
reasonably assigned to him by the Board of Directors of the Company (the
“Board”), including performing services for NewCo as may be reasonably assigned
to him by the Board. The Executive agrees to use his best efforts to carry out
his duties and responsibilities hereunder and, consistent with the other
provisions of this Agreement, to devote such business time, attention, and
energy thereto as is reasonably necessary to carry out those duties and
responsibilities. It is recognized that the Executive in the past has invested
and participated, and it is agreed that the Executive in the future may invest
and participate, in business and non-business endeavors separate and apart from
the Company and NewCo, in his discretion, provided that such endeavors do not
prevent the Executive from materially performing his duties under this
Agreement. Notwithstanding the foregoing, the



--------------------------------------------------------------------------------

Executive is expressly permitted to perform services (the “Management Services”)
for or on behalf of ATLS, ARP Management LLC and their respective affiliates
(“Management”) and to the extent the Executive performs such services during the
term of this Agreement, the allocation of the responsibility for the Executive’s
compensation shall be governed by the provisions of Section 3.2 of the Omnibus
Agreement (the “Omnibus Agreement”), dated as of [DATE], 2016, by and among ARP
Management LLC, Atlas Energy Resource Services, Inc., the Company and NewCo.

1.3 Compensation. For all the services rendered by the Executive hereunder, the
Company shall pay the Executive an annual base salary (“Base Salary”) at the
annual rate of $700,000, payable in accordance with the Company’s customary
payroll practices. The Executive’s Base Salary shall be reviewed periodically
for appropriate increases pursuant to its normal performance review policies for
senior level executives, but such Base Salary shall not be decreased at any
time. The Executive shall be entitled to receive a guaranteed minimum annual
bonus of not less than 100% of Base Salary (which, notwithstanding anything to
the contrary, may exceed 100% of Base Salary at the discretion of the Board
(unless a majority of the Class B Directors disapprove in good faith) based upon
reasonable metrics supported by the Company’s outside compensation consultant,
which consultant shall be approved by the Conflicts Committee (such approval not
to be unreasonably withheld)) (the “Guaranteed Bonus”), for each of calendar
year 2016 and calendar year 2017, payable within 30 days of December 31 of the
applicable year; provided, however, that the Guaranteed Bonus with respect to
calendar year 2016 shall be reduced by the aggregate amount of cash bonuses
received by the Executive in calendar year 2016 prior to the Effective Date.
Each such Guaranteed Bonus shall be payable in a proportion of cash and common
stock of the Company determined as follows: (i) 25% (or such greater portion as
the Board and the Conflicts Committee of the Board (the “Conflicts Committee”)
may approve based upon performance metrics proposed by the Board and approved by
the Conflicts Committee) of the Guaranteed Bonus shall be payable in cash;
provided, however, with respect to calendar year 2016 only, such cash portion
shall be reduced (not below zero) by the aggregate amount of cash bonuses
received by the Executive in calendar year 2016 prior to the Effective Date, and
(ii) the remainder in fully vested shares of common equity of the Company, based
on the volume weighted average price for the 10-day period preceding the end of
the applicable calendar year (or if the Company is not a public company (as
defined in Section 4(f)), based on the fair market value as of the end of the
applicable calendar year as determined by an independent appraiser selected by
the Board). For example purposes only, if the Executive receives $50,000 in cash
bonuses in calendar year 2016 prior to the Effective Date and the Guaranteed
Bonus with respect to the full calendar year 2016 is $700,000, the balance of
the Guaranteed Bonus shall be equal to $650,000 and shall be payable in $125,000
cash and the remaining in equity, unless metrics are achieved entitling a cash
payment in lieu of equity. Notwithstanding the foregoing, (i) if the Board
proposes reasonable performance metrics in good faith to the Conflicts
Committee, and the Conflicts Committee does not review the proposal in good
faith and/or unreasonably or in bad faith rejects such performance metrics, then
the related Guaranteed Bonus (reduced as applicable) shall be payable 100% in
cash, (ii) if the Board fails to propose reasonable metrics in good faith to the
Conflicts Committee for any period, then the Guaranteed Bonus for such period
shall be payable 25% in cash and 75% in equity, and (iii) if 100% of the
applicable performance metrics are achieved, such related Guaranteed Bonus
(reduced as applicable) shall be payable 100% in cash. The Executive shall be
entitled to participate in any short-term and long-term incentive programs
(including, without limitation, any stock option, restricted unit, and similar
plans) established by the Company for its senior level executives generally, at
levels commensurate with the benefits provided to other senior executives and
with adjustments appropriate for the Position.

 

2



--------------------------------------------------------------------------------

1.4 Welfare Plans; Perquisites; Paid Time Off. The Executive shall be entitled
to participate in all employee welfare benefit plans and programs or executive
perquisites made available to the Company’s senior level executives as a group
or to its employees generally, as such welfare plans or perquisites may be in
effect from time to time and subject to the eligibility requirements of the
plans. Nothing in this Agreement shall prevent the Company from amending or
terminating any welfare or other employee benefit plans or programs from time to
time as the Company deems appropriate. The Executive shall be provided with
reimbursement of reasonable expenses related to the Executive’s employment by
the Company on a basis no less favorable than that which may be authorized from
time to time for senior level executives as a group, and shall be entitled to
vacation and sick leave in accordance with the Company’s vacation, holiday, and
other pay for time not worked policies. In addition, during the Period of
Employment and subject to allocation in accordance with Section 3.2 of the
Omnibus Agreement, a term life insurance policy shall be maintained by the
Company on the Executive’s life that provides a death benefit of $3 million to
one or more beneficiaries designated by the Executive, provided that such policy
can be obtained at standard rates. Ownership of such life insurance policy
(including responsibility to make premium payments) shall be transferred to the
Executive upon his termination at his request, if and as allowed by the
applicable insurance company.

1.5 Excess 401(k) Plan. The Executive shall be eligible to participate in ATLS’s
Excess 401(k) Plan (the “Excess Plan”) and related rabbi trust during the Period
of Employment, which Excess Plan shall (a) permit participants to defer up to
10% of their total annual cash compensation and (b) provide for a matching
contribution by ATLS and the Company on a dollar-for-dollar basis (i.e., 100% of
the participant’s deferral), subject to a maximum matching contribution equal to
50% of the participant’s base salary for any calendar year. Any deferral and
corresponding matching contribution shall be fully vested as and when such
deferral and contribution occurs.

2. Termination. The Executive’s employment shall terminate upon the occurrence
of any of the following events:

2.1 Termination without Cause; Resignation for Good Reason.

(a) The Company may terminate the Executive’s employment with the Company at any
time without Cause (as defined in Section 4) upon not less than 30 days’ prior
written notice to the Executive; provided, however, that, following the delivery
of such notice to the Executive, the Executive shall be under no obligation to
render any additional services to the Company, and the Company may require the
Executive to cease performing services for the Company. In addition, the
Executive may initiate a termination of employment by resigning under this
Section 2.1 for Good Reason (as defined in Section 4); provided, however, that,
where applicable, the Company shall be given the opportunity to cure in
accordance with Section 4(f). Except as indicated in the definition of Good
Reason, the Executive shall give the Company not less than 30 days’ prior
written notice of such resignation.

 

3



--------------------------------------------------------------------------------

(b) Subject to the provisions of Section 2.1(c) and Section 2.1(d), upon any
removal or resignation described in Section 2.1(a), the Executive shall be
entitled to receive only the Accrued Obligations through the date of
termination. No other payments or benefits shall be due under this Agreement to
the Executive, but the Executive shall be entitled to any benefits accrued and
earned in accordance with the terms of any applicable benefit plans and programs
of the Company.

(c) Notwithstanding the provisions of Section 2.1(b) and subject to the
provisions of Section 2.1(d), in the event that the Executive executes a written
release upon such removal or resignation described in Section 2.1(a),
substantially in the form attached hereto as Exhibit A (the “Release”), of
claims against the Company and related parties with respect to all matters
arising out of the Executive’s employment by the Company, or the termination
thereof (subject to the exceptions set forth in the Release), which Release must
be executed by the Executive, returned to the Company and the period within
which the Executive may revoke the Release expired no later than 60 days
following the date of termination, the Executive shall be entitled to receive,
in addition to the payments and benefits described in Section 2.1(b), the
following:

(i) A lump sum cash severance payment, without discount, in an amount equal to
the product of (A) three and (B) the Annual Compensation (as defined in
Section 4). Subject to Section 18, payment shall be made (x) within 15 days
after the Release has been returned to the Company and the period within which
the Executive may revoke it has expired or, (y) if, and only if, it is agreed by
both the Executive and the Company at the time of termination that such payment
constitutes “nonqualified deferred compensation” for purposes of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), on the 75th day
following the date of termination.

(ii) A prorated annual bonus in respect of the fiscal year in which the date of
termination occurs, the amount of which shall be no less than the amount of the
cash incentive compensation awarded in respect of the fiscal year immediately
preceding the fiscal year in which the date of termination occurs, if any,
multiplied by a fraction, the numerator of which is the number of days in such
current fiscal year prior to such termination and the denominator of which is
365, payable in cash in a lump sum within 15 days after the Release has been
returned to the Company and the period within which the Executive may revoke it
has expired (a “Pro Rata Bonus”).

(iii) For a period of 36 months following the date of termination, continuation
of the group term life and health insurance in effect at the date of the
Executive’s termination (or generally comparable coverage) for himself and,
where applicable, his spouse and dependents (without giving effect to any
reduction in such benefits subsequent to a Change in Control (as defined in
Section 4(e))), as the same may be changed from time to time for employees
generally, as if the Executive had continued in employment during such period;
or, as an alternative, where such coverage may not be continued (or where such
continuation would adversely affect the tax status of the plan pursuant to which

 

4



--------------------------------------------------------------------------------

the coverage is provided or result in penalty taxes to the Executive pursuant to
Section 409A of the Code), the Company may elect to pay the Executive cash in
lieu of such coverage in an amount equal to (A) as to health insurance, the
product of 36 multiplied by the Company’s monthly COBRA rate in effect
immediately prior to the date of termination in respect of the type of coverage
applicable to the Executive at that time and (B) as to life insurance, the
premiums that would be paid by the Company during the three-year period
following the date of termination had the Executive’s employment continued
during such period, which amount shall be paid in 36 monthly installments
following the date of termination. The COBRA health care continuation coverage
period under Section 4980B of the Code shall run concurrently with the foregoing
36-month benefit period.

(iv) Full vesting (and if applicable, exercisability) of all outstanding equity
compensation awards held by the Executive, including, without limitation, all
awards held by the Executive under the Management Incentive Plan, a description
of which is attached hereto as Exhibit B (the “Management Incentive Plan”).

(d) Notwithstanding the provisions of Section 2.1(b) and Section 2.1(c), in the
event that such removal or resignation described in Section 2.1(a) is directly
on account of a transaction constituting a Change in Control pursuant to clauses
(i), (ii) or clause (iii) of the definition of Change in Control (provided that
in the case of a Change in Control described in clause (i) or (ii) of such
definition, each shareholder of the Company (including Executive but not
including the acquirer) shall have had the opportunity to dispose of all or a
pro rata portion of such shareholder’s outstanding Company equity (not including
the opportunity to dispose of shares pursuant to open-market sales) on the same
terms as all other shareholders in such transaction, and where the consideration
for such Company equity is either cash or common stock listed on the New York
Stock Exchange or the NASDAQ Stock Exchange (or a combination thereof)), then
the total severance payable to Executive under Section 2.1(c)(i) shall not
exceed an amount equal to (A) $5,000,000, reduced by (B) by the fair market
value as of the date of such Change in Control of any awards then held by the
Executive under the Management Incentive Plan, but in no event shall the total
severance payable to the Executive under Section 2.1(c)(i) be reduced below
$2,000,000. Notwithstanding any provision of this Agreement to the contrary,
except as expressly provided in this Section 2.1(d), in no event shall the
Executive’s severance payable under Section 2.1(c) be reduced or otherwise
offset by the value of, or payments with respect to, awards held by the
Executive under the Management Incentive Plan.

2.2 Resignation without Good Reason.

(a) The Executive may voluntarily terminate his employment without Good Reason
upon 120 days’ prior written notice to the Company. If the Executive terminates
his employment without Good Reason, the Executive shall be entitled to receive
only any Accrued Obligations through the date of termination.

(b) If the Executive terminates his employment under this Section 2.2, he shall
be entitled to any benefits accrued and earned in accordance with the terms of
any applicable benefit plans and programs of the Company.

 

5



--------------------------------------------------------------------------------

2.3 Disability. The Company may terminate the Executive’s employment if the
Executive has been unable to perform the material duties of his employment for a
period of 180 days in any twelve month period because of physical or mental
injury or illness which constitutes a disability for purposes of Section 409A of
the Code (“Disability”); provided, however, that the Company shall continue to
pay the Executive’s Base Salary until the Company acts to terminate the
Executive’s employment. The Executive agrees, in the event of a dispute under
this Section 2.3 relating to the Executive’s Disability, to submit to a physical
examination by a licensed physician jointly selected by the Board and the
Executive. Upon such a termination, the Executive shall receive a Pro Rata Bonus
and the benefits described in Section 2.1(c)(iii). Additionally, the Executive
shall receive any amounts payable to him under the Company’s long-term
disability plan. The Executive shall also be entitled to the Accrued Obligations
and any benefits accrued and earned in accordance with the terms of any
applicable benefit plans and programs of the Company.

2.4 Death. If the Executive dies while employed by the Company, the Company
shall pay to the Executive’s executor, legal representative, administrator, or
designated beneficiary, as applicable, the Accrued Obligations and any benefits
accrued and earned under the Company’s benefit plans and programs. Otherwise,
the Company shall have no further liability or obligation under this Agreement
to the Executive’s executors, legal representatives, administrators, heirs, or
assigns or any other person claiming under or through the Executive, other than
the payment of a Pro Rata Bonus.

2.5 Cause. The Company may terminate the Executive’s employment at any time for
Cause upon written notice to the Executive, in which event all payments under
this Agreement shall cease, except for Base Salary to the extent already
accrued. The Executive shall be entitled to any benefits accrued and earned
before his termination in accordance with the terms of any applicable benefit
plans and programs of the Company.

2.6 Vesting of Stock-Based Compensation. Upon any termination of this Agreement
for any reason other than (a) a termination by the Company for Cause, or (b) a
voluntary termination by the Executive without Good Reason, the vesting of all
restricted stock-based compensation shares, units, and/or options of the Company
or any affiliate of the Company (including, without limitation, awards granted
under the Management Incentive Plan) granted to the Executive during his
employment with the Company shall be accelerated to the later of the effective
date of termination of this Agreement or six months after the date such shares,
units, and/or options were granted, and any provision contained in the
agreements under which they were granted that is inconsistent with such
acceleration is hereby modified to the extent necessary to provide for such
acceleration; such acceleration shall not apply to any share, unit, and/or
option that by its terms would vest prior to the date provided for in this
Section 2.6.

2.7 Notice of Termination. Any termination of the Executive’s employment shall
be communicated by a written notice of termination to the other party hereto
given in accordance with Section 10. The notice of termination shall
(a) indicate the specific termination provision in this Agreement relied upon,
(b) briefly summarize the facts and circumstances deemed to provide a basis for
a termination of employment and the applicable provision hereof, and (c) specify
the termination date in accordance with the requirements of this Agreement.

 

6



--------------------------------------------------------------------------------

3. Golden Parachute Excise Tax Modified Cutback.

3.1 Anything in this Agreement to the contrary notwithstanding, if a nationally
recognized accounting firm as shall be designated by the Company with the
Executive’s consent (which shall not be unreasonably withheld) (the “Accounting
Firm”) shall determine that receipt of all payments or distributions by the
Company or its affiliates in the nature of compensation to or for the
Executive’s benefit, whether paid or payable pursuant to this Agreement or
otherwise (a “Payment”), would subject the Executive to the excise tax under
Section 4999 of the Code, the Accounting Firm shall determine whether to reduce
any of the Payments paid or payable pursuant to Section 2.1(c) of this Agreement
(the “Agreement Payments”) to the Reduced Amount (as defined below). The
Agreement Payments shall be reduced to the Reduced Amount only if (a) the
Accounting Firm determines that the Executive would have a greater Net After-Tax
Receipt (as defined below) of aggregate Payments if the Executive’s Agreement
Payments were reduced to the Reduced Amount and (b) the Executive does not elect
to waive any such reduction prior to the consummation of the transaction that
would give rise to such excise tax. If the Accounting Firm determines that the
Executive would not have a greater Net After-Tax Receipt of aggregate Payments
if the Executive’s Agreement Payments were so reduced, the Executive shall
receive all Agreement Payments to which the Executive is entitled under this
Agreement.

3.2 If the Accounting Firm determines that aggregate Agreement Payments should
be reduced to the Reduced Amount, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 3 shall be binding
upon the Company and the Executive absent manifest error, and shall be made as
soon as reasonably practicable and in no event later than 15 days following the
applicable date of termination. For purposes of reducing the Agreement Payments
to the Reduced Amount, only amounts payable under this Agreement (and no other
Payments) shall be reduced. All fees and expenses of the Accounting Firm shall
be borne solely by the Company.

3.3 As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of the Executive pursuant to this Agreement which should not
have been so paid or distributed (“Overpayment”) or that additional amounts
which will have not been paid or distributed by the Company to or for the
benefit of the Executive pursuant to this Agreement could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Reduced Amount hereunder. In the event that the Accounting Firm, based upon
the assertion of a deficiency by the Internal Revenue Service against either the
Company or the Executive that the Accounting Firm believes has a high
probability of success, determines that an Overpayment has been made, the
Executive shall pay any such Overpayment to the Company together with interest
at the applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no amount shall be payable by the Executive to the
Company if and to the extent such payment would not either reduce the amount on
which the Executive is subject to tax under Section 1 and Section 4999 of the
Code or generate a refund of such taxes. In the event that the Accounting Firm,
based upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be paid promptly (and in
no event later than 60 days following the date on which the Underpayment is
determined) by the Company to or for the benefit of the Executive together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.

 

7



--------------------------------------------------------------------------------

3.4 For purposes hereof, (a) “Reduced Amount” shall mean the greatest amount of
Agreement Payments that can be paid that would not result in the imposition of
the excise tax under Section 4999 of the Code if the Accounting Firm determines
to reduce Agreement Payments pursuant to Section 3.1, and (b) “Net After-Tax
Receipt” shall mean the present value (as determined in accordance with Sections
280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a Payment, net of all taxes
imposed on the Executive with respect thereto under Sections 1 and 4999 of the
Code and under applicable state and local laws, determined by applying the
highest marginal rate under Section 1 of the Code and under state and local laws
that applied to the Executive’s taxable income for the immediately preceding
taxable year, or such other rate(s) as the Accounting Firm determined to be
likely to apply to the Executive in the relevant tax year(s).

3.5 To the extent requested by the Executive, the Company shall cooperate with
the Executive in good faith in valuing, and the Accounting Firm shall take into
account the value of, services provided or to be provided by the Executive
(including without limitation, the Executive’s agreeing to refrain from
performing services pursuant to a covenant not to compete or similar covenant)
before, on, or after the date of a change in ownership or control of the Company
(within the meaning of Q&A-2(b) of the final regulations under Section 280G of
the Code), such that payments in respect of such services may be considered
reasonable compensation within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of the
final regulations under Section 280G of the Code and/or exempt from the
definition of the term “parachute payment” within the meaning of Q&A-2(a) of the
final regulations under Section 280G of the Code in accordance with Q&A-5(a) of
the final regulations under Section 280G of the Code.

4. Certain Definitions.

(a) “Accrued Obligations” shall mean (i) any portion of the Base Salary that has
been earned through the date of termination but not paid to the Executive as of
the date of termination; and (ii) any accrued but unpaid cash incentive
compensation earned for any year prior to the year in which the date of
termination occurs and, to the extent required to be paid under the terms of the
Company policy in effect from time to time and applicable law, any accrued but
unpaid vacation pay as of the date of termination.

(b) “Annual Compensation” shall mean the sum of (i) the annualized Base Salary,
plus (ii) the Applicable Bonus.

(c) “Applicable Bonus” shall mean the average of the Executive’s Incentive
Compensation in respect of the two fiscal years preceding the fiscal year in
which the date of termination occurs.

(d) “Cause” shall mean any of the following grounds for termination of the
Executive’s employment:

 

8



--------------------------------------------------------------------------------

(i) The Executive shall have been convicted of a felony, or any crime involving
fraud or embezzlement;

(ii) The Executive intentionally and continually fails to substantially perform
his reasonably assigned material duties to the Company (other than a failure
resulting from the Executive’s incapacity due to physical or mental illness),
which failure has been materially and demonstrably detrimental to the Company
and has continued for a period of at least 30 days after a written notice of
demand for substantial performance, signed by a majority of the independent
members of the Board, has been delivered to the Executive specifying the manner
in which the Executive has failed substantially to perform; or

(iii) The Executive is determined, through the processes set forth in Section 9,
to have materially breached Section 5.

(e) “Change in Control” shall mean the occurrence of any of the following:

(i) acquisition by a person, group or entity (excluding Permitted Holders) of
beneficial ownership (within the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1933, as amended) of 50% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (excluding any entity which becomes
such a beneficial owner in connection with an exempted transaction as described
in clause (ii) below); provided, however, that neither the Ad Hoc Group (as
defined in the Restructuring Support Agreement of Atlas Resource Partners, L.P.,
dated July [DATE], 2016 (the “Restructuring Support Agreement”)) nor the
Permitted Holders nor the signatories to the limited liability company agreement
of the Company shall as such constitute a “group” for purposes of this clause
(i);

(ii) consummation of a merger or other transaction, other than a transaction (an
“exempted transaction”) pursuant to which the securities of the Company
outstanding immediately prior thereto continue to represent more than 50% of the
combined voting power of the successor or parent entity or as a result of which
more than 50% of the combined voting power is owned by Permitted Holders in the
aggregate;

(iii) a direct or indirect sale (in a single transaction or a series of related
transactions) of all or substantially all of the assets of the Company and its
subsidiaries, taken as a whole; or

(iv) an approval by the Company’s equity holders of a plan of complete
liquidation or dissolution of the Company.

(f) “Good Reason” shall mean the occurrence of any of the following events or
conditions, unless the Executive has expressly consented in writing thereto or
unless the event is remedied by the Company within 30 days after receipt of
notice thereof given by the Executive, which notice must be given, if at all, no
later than 90 days following the occurrence of

 

9



--------------------------------------------------------------------------------

the applicable event (provided, however, for the avoidance of doubt, with
respect to the events described in clauses (v) and (vi) below, there shall be no
cure right and no additional act shall be required on the part of the Executive
other than the delivery of notice described above), at which time termination
shall be effective:

(i) a material reduction in the Executive’s Base Salary (which shall be in
violation of this Agreement);

(ii) a demotion of the Executive from the Position;

(iii) a material reduction of the Executive’s duties hereunder; provided, that
the Executive and the Company acknowledge that the Executive’s duties will have
been materially reduced if the Company (after it becomes a public company (as
defined below)) ceases to be a public company, unless the Company becomes a
subsidiary of another public company (the “Public Parent”) and the Executive
becomes the Executive Chairman of the Board of Directors of the Public Parent
immediately following the applicable transaction;

(iv) the failure of the Executive to be elected to the Board; provided, that the
Executive has been nominated for election; further provided, that the removal of
the Executive from the Board by action of the Class A Directors of the Company
shall not constitute Good Reason;

(v) The consummation of the purchase by the Company of the Series A Preferred
Shares pursuant to any exercise of the Preferred Share Call Right (as defined in
the Restructuring Support Agreement), other than in the context of a Change in
Control;

(vi) the occurrence of a Change in Control;

(vii) a termination of the Omnibus Agreement, other than a termination as a
result of a material breach by ARP Management LLC of the Omnibus Agreement; or

(viii) any material breach of this Agreement by the Company.

For purposes of the definition of Good Reason, an entity is a “public company”
if it has a class of equity securities listed on a national securities exchange
or quoted on the Financial Industry Regulatory Authority’s OTC Bulletin Board or
OTC Markets Group Inc.’s OTCQX or OTCQB (or any successors thereto or any
similar bulletin board); provided, however, that for purposes of the definition
of Good Reason, the Company will continue to be considered a “public company” if
it ceases to be so listed or quoted as a result of a failure to satisfy any
applicable financial reporting, governance or other similar requirement.

(g) “Incentive Compensation” shall mean, in respect of a fiscal year, to the
extent not duplicative, the sum of (i) all annual cash incentive compensation
earned by the Executive in respect of such fiscal year (whether paid during such
fiscal year or thereafter) from the Company and the Predecessors, plus (ii) the
aggregate grant date value of equity-based

 

10



--------------------------------------------------------------------------------

compensation granted to the Executive by the Company and the Predecessors in
lieu of annual incentive compensation earned in respect of such fiscal year, but
excluding the proceeds or value of any awards granted to Executive pursuant to
the Management Incentive Plan, plus (iii) the Guaranteed Bonus, if applicable,
earned by the Executive in respect of such fiscal year (whether paid in cash or
equity). Exhibit C to this Agreement sets forth the Executive’s Incentive
Compensation in respect of fiscal years 2014 and 2015 and separately identifies
the amounts described in the foregoing clauses (i) and (ii).

(h) “Permitted Holders” shall mean each of GSO, FirTree, Guggenheim, Franklin
and Silver Rock, and their respective affiliates, and any “group” including any
of the foregoing and of which the foregoing collectively beneficially own a
majority of the equity of the Company; provided, however, if any one of the
foregoing entities (together with its affiliates) shall become the beneficial
owner (disregarding any “group” attribution under Rule 13d-3 under the
Securities Exchange Act of 1993, as amended) of 50% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities, then such entity shall no longer
be a Permitted Holder for purposes of the definition of Change in Control.

(i) “Predecessors” shall mean collectively ATLS, ARP and any of their respective
predecessors.

5. Restrictive Covenants. The Executive agrees and acknowledges that his
employment is full, adequate, and sufficient consideration for the restrictions
and obligations set forth in those provisions.

5.1 Developments. The Executive shall disclose fully, promptly and in writing,
to the Company any and all inventions, discoveries, improvements, modifications,
and other intellectual property rights, whether patentable or not, which the
Executive has conceived, made, or developed, solely or jointly with others,
while employed by the Company and which (a) relate to the business, work, or
activities of the Company or (b) result from or are suggested by the carrying
out of the Executive’s duties hereunder or from or by any information that the
Executive may receive as an employee of the Company. The Executive hereby
assigns, transfers, and conveys to the Company all of the Executive’s right,
title, and interest in and to any and all such inventions, discoveries,
improvements, modifications, and other intellectual property rights and agrees
to take all such actions as may be requested by the Company at any time and with
respect to any such invention, discovery, improvement, modification, or other
intellectual property rights to confirm or evidence such assignment, transfer,
and conveyance. Furthermore, at any time and from time to time, upon the request
of the Company, the Executive shall execute and deliver to the Company, any and
all instruments, documents, and papers, give evidence and do any and all other
acts that, in the opinion of counsel for the Company, are or may be necessary or
desirable to document such assignment, transfer, and conveyance or to enable the
Company to file and prosecute applications for and to acquire, maintain, and
enforce any and all patents, trademark registrations, or copyrights under United
States or foreign law with respect to any such inventions, discoveries,
improvements, modifications, or other intellectual property rights or to obtain
any extension, validation, reissue, continuance, or renewal of any such patent,
trademark, or copyright. The Company shall be responsible for the preparation of
any such instruments, documents, and papers and for the prosecution of any such
proceedings and shall reimburse the Executive for all reasonable expenses
incurred by the Executive in compliance with the provisions of this Section 5.1.

 

11



--------------------------------------------------------------------------------

5.2 Confidentiality.

(a) The Executive acknowledges that, by reason of the Executive’s employment by
the Company, the Executive will have access to confidential information of the
Company, NewCo, ATLS, ARP and their affiliates (collectively, the “Company
Group”), including, without limitation, information and knowledge pertaining to
products, inventions, discoveries, improvements, innovations, designs, ideas,
trade secrets, proprietary information, manufacturing, packaging, advertising,
distribution and sales methods, sales and profit figures, customer and client
lists and relationships between the Company Group and dealers, distributors,
sales representatives, wholesalers, customers, clients, suppliers, and others
who have business dealings with them (“Confidential Information”). The Executive
acknowledges that such Confidential Information is a valuable and unique asset
of the Company Group and covenants that, both during and after the Period of
Employment, the Executive will not disclose any Confidential Information to any
person (except as the Executive’s duties as an officer of the Company may
require or as required by law or in a judicial or administrative proceeding)
without the prior written authorization of the Board. The obligation of
confidentiality imposed by this Section 5.2 shall not apply to information that
becomes generally known to the public through no act of the Executive in breach
of this Agreement.

(b) The Executive acknowledges that all documents, files, and other materials
received from the Company Group during the Period of Employment (with the
exception of documents relating to the Executive’s compensation or benefits to
which the Executive is entitled following the Period of Employment) are for use
of the Executive solely in discharging the Executive’s duties and
responsibilities hereunder and that the Executive has no claim or right to the
continued use or possession of such documents, files, or other materials
following termination of the Executive’s employment by the Company. The
Executive agrees that, upon termination of employment, the Executive will not
retain any such documents, files, or other materials and will promptly return to
the Company any documents, files, or other materials in the Executive’s
possession or custody.

5.3 Noncompetition. The Executive agrees that, if the Company terminates the
Executive’s employment for any reason or the Executive resigns the Executive’s
employment for any reason, then during the Restriction Period (as defined
below), the Executive shall not, directly or indirectly, anywhere in the
Restricted Area (as defined below) engage or participate, alone or as a partner,
joint venturer, officer, director, member, employee, consultant, agent, or
owner, in a Restricted Activity (as defined below). Notwithstanding the
foregoing, nothing in this Agreement shall preclude, prohibit, or restrict the
Executive from (1) acquiring, owning, or holding (a) 5% or less of the
outstanding interests in or securities of any publicly traded corporation or
(b) any interests in or securities of any entity (or being a partner, joint
venturer, officer, director, member, employee, consultant, agent, or owner, of
any other entity) that derived 10% or less of its total annual revenues in its
most recent fiscal year from activities that constitute Restricted Activities in
the Restricted Area, (2) performing the Management Services, (3) acquiring,
owning, or holding any interests in or securities of ATLS or any of its
affiliates or (4) being or acting as an officer, director, member, employee,
consultant, agent, or owner of or to

 

12



--------------------------------------------------------------------------------

ATLS or any of its affiliates (other than, in the case of the foregoing clauses
(2)-(4), with respect to Tax-Advantaged Drilling Partnerships (as defined
below)). It is understood and agreed that interests in or securities of any
entity acquired or held by a pension fund or any other benefit plan of the
Executive shall not be subject to any limitation hereunder and shall not be
considered a violation of this Agreement. For purposes of this Agreement,
(i) “Restricted Area” means the United States, (ii) “Restricted Activity” means
(A) if such termination is by the Company without Cause or by the Executive with
Good Reason, any drilling partnership where investors (individuals or trusts)
invest as general partners to take advantage of the exemption for working
interests from the passive income rules in the Code (“Tax-Advantaged Drilling
Partnerships”), and (B) if such termination is by the Company with Cause or the
Executive without Good Reason, a business engaged in the exploration,
development, production, processing, storing, transportation, refinement,
purification, marketing, and/or distribution of natural gas, crude oil, and
natural gas liquids, or a business engaged (to any extent) in investing in or
financing any of the foregoing, but for the avoidance of doubt, including any
business engaged in Tax-Advantaged Drilling Partnerships, and (iii) “Restriction
Period” means the period commencing on the date on which the Executive’s
employment terminates and ending on (A) if such termination is by the Company
without Cause or by the Executive with Good Reason, the eighteen-month
anniversary of such date, and (B) if such termination by the Company with Cause
or the Executive without Good Reason, the twelve-month anniversary of such date.

5.4 Nonsolicitation. The Executive agrees that, if the Company terminates the
Executive’s employment with Cause or the Executive resigns the Executive’s
employment without Good Reason, then during the period commencing on the date on
which the Executive’s employment terminates and ending on the second anniversary
of such date (the “Nonsolicitation Period”), the Executive shall not, directly
or indirectly, anywhere in the Restricted Area, (a) solicit for employment or
hire or employ any individual who is, employed by the Company or its affiliates
on the date on which the Nonsolicitation Period commences; provided, however,
that (i) the foregoing shall not restrict any general solicitations of
employment, whether through public advertisements, search firms, or otherwise,
that are not specifically directed at such employees and hiring persons as a
result of such general solicitations and (ii) the Executive shall not be
prohibited from soliciting, hiring, employing, or otherwise engaging any such
individual whose employment with the Company and its affiliates has been
terminated or hiring, employing, or otherwise engaging any individual who
approaches the Executive for employment without any solicitation by the
Executive; or (b) cause, solicit, or knowingly encourage any material client,
customer, vendor, supplier, or licensor of the Company or its affiliates as of
the date on which the Nonsolicitation Period commences to cease doing business
with the Company or its affiliates.

5.5 Covenants Generally. The Executive understands that the foregoing
restrictions may limit his ability to earn a livelihood in a business similar to
the business of the Company, but the Executive nevertheless believes that he has
received and will receive sufficient consideration and other benefits as an
employee of the Company and as otherwise provided hereunder to clearly justify
such restrictions which, in any event (given his education, skills, and
ability), the Executive does not believe would prevent him from otherwise
earning a living. The Executive has carefully considered the nature and extent
of the restrictions place upon him by this Section 5, and hereby acknowledges
and agrees that the same are reasonable in time and territory and do not confer
a benefit upon the Company disproportionate to the detriment of the Executive.

 

13



--------------------------------------------------------------------------------

5.6 Equitable Relief. The Executive acknowledges that the restrictions contained
in Sections 5.1, 5.2, 5.3, and 5.4 are, in view of the nature of the business of
the Company, reasonable and necessary to protect the legitimate interests of the
Company, and that any violation of any provision of those Sections will result
in irreparable injury to the Company. The Executive also acknowledges that in
the event of any such violation, the Company shall be entitled to preliminary
and permanent injunctive relief, without the necessity of proving actual damages
or posting a bond, and to an equitable accounting of all earnings, profits, and
other benefits arising from any such violation, which rights shall be cumulative
and in addition to any other rights or remedies to which the Company may be
entitled. The Executive agrees that in the event of any such violation, an
action may be commenced for any such preliminary and permanent injunctive relief
and other equitable relief in any federal or state court of competent
jurisdiction sitting in Pennsylvania or in any other court of competent
jurisdiction. The Executive hereby waives, to the fullest extent permitted by
law, any objection that the Executive may now or hereafter have to such
jurisdiction or to the laying of the venue of any such suit, action, or
proceeding brought in such a court and any claim that such suit, action, or
proceeding has been brought in an inconvenient forum. The Executive agrees that
effective service of process may be made upon the Executive by mail under the
notice provisions contained in Section 5.

5.7 Interpretation. For purposes of this Section 5, references to “the Company”
shall mean the Company as hereinbefore defined and any of its affiliated
companies.

6. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in or rights under any
benefit, bonus, incentive, or other plan or program provided by the Company and
for which the Executive may qualify; provided, however, that if the Executive
becomes entitled to and receives the payments provided for in Sections 2.1(b) or
2.1(c) of this Agreement, the Executive hereby waives the Executive’s right to
receive payments under any severance plan or similar program applicable to all
employees of the Company.

7. Survivorship. The respective rights and obligations of the parties under this
Agreement shall survive any termination of the Executive’s employment to the
extent necessary to the intended preservation of such rights and obligations.

8. Mitigation. The Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise and there shall be no offset against amounts due the Executive under
this Agreement on account of any remuneration attributable to any subsequent
employment that the Executive may obtain.

9. Arbitration; Expenses; Damages. In the event of any dispute under the
provisions of this Agreement, other than a dispute in which the primary relief
sought is an equitable remedy such as an injunction, the parties shall be
required to have the dispute, controversy, or claim settled by arbitration in
Philadelphia, Pennsylvania in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association, before a panel of three arbitrators, two of whom shall be selected
by the Company and the

 

14



--------------------------------------------------------------------------------

Executive, respectively, and the third of whom shall be selected by the other
two arbitrators. Any award entered by the arbitrators shall be final, binding,
and nonappealable and judgment may be entered thereon by either party in
accordance with applicable law in any court of competent jurisdiction. This
arbitration provision shall be specifically enforceable. The parties hereby
agree that upon any termination of the Executive’s employment hereunder (a) by
Company without Cause or (b) by the Executive with Good Reason, as long as the
Executive has executed the Release, if required, then the Company shall pay all
amounts due to the Executive hereunder on or prior to the deadline for such
payments (it being agreed that TIME IS OF THE ESSENCE) without offset or
reduction, and failure to do so shall result in one hundred percent (100%) of
the withheld amount (in addition to the actual amount owed to the Executive and
his reasonable costs of collection) being due to the Executive as liquidated
damages. The Company hereby agrees that it shall be estopped from asserting that
such damages are excessive or constitute a penalty, and that the Executive has
reasonably relied upon such estoppel. If Company determines it has such an
offset or basis for reduction, it shall notify the Executive of such
determination, in writing, as soon as reasonably possible and in any event on or
prior to the deadline for making such payment. The Company shall make the full
payment, but the Executive shall be obligated to return any portion of such
payment that is determined, pursuant to the arbitration set forth in this
Section 9, to have been subject to legitimate offset or deduction.

10. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to the Company, to:

[Reorganized ARP FinCo]

[1845 Walnut Street; 10th Floor]

[Philadelphia, Pennsylvania 19103]

Attention: [General Counsel]

If to the Executive, to:

the last address on file in the Company’s records

or to such other names or addresses as the Company or the Executive, as the case
may be, shall designate by notice to each other person entitled to receive
notices in the manner specified in this Section.

11. Contents of Agreement Amendment and Assignment.

11.1 This Agreement sets forth the entire understanding between the parties
hereto with respect to the subject matter hereof, and supersedes in its entirety
any and all prior agreements, understandings, or representations relating to the
subject matter hereof, it being understood that this Agreement supersedes the
2015 Agreement solely with respect to the agreement between ARP and the
Executive. This Agreement cannot be changed, modified, extended, or terminated
except upon written amendment approved by the Board and executed on its behalf
by a duly authorized officer and by the Executive.

 

15



--------------------------------------------------------------------------------

11.2 All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors, and assigns of the parties
hereto, except that the duties and responsibilities of the Executive under this
Agreement are of a personal nature and shall not be assignable or delegatable in
whole or in part by the Executive. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization,
or otherwise) to all or substantially all of the business or assets of the
Company, within 15 days of such succession, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent as the Company
would be required to perform if no such succession had taken place.

12. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement that can be given effect
without the invalid or unenforceable provision or application, and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid, or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

13. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy, or power under
this Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy, or power may be exercised by such party
from time to time and as often as may be deemed expedient or necessary by such
party in its sole discretion.

14. Beneficiaries/References. The Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following the Executive’s death by giving the Company written notice
thereof. In the event of the Executive’s death or a judicial determination of
the Executive’s incompetence, reference in this Agreement to the Executive shall
be deemed, where appropriate, to refer to the Executive’s beneficiary, estate,
or other legal representative.

15. Miscellaneous. All section headings used in this Agreement are for
convenience only. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together shall constitute the
same instrument.

16. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state, and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Except as specifically provided otherwise in this Agreement, the Executive shall
bear all expense of, and be solely responsible for, all federal, state, and
local taxes due with respect to any payment received under this Agreement.

 

16



--------------------------------------------------------------------------------

17. Indemnification/Insurance.

17.1 If the Executive is made a party or is threatened to be made a party to or
is involved in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative (a “proceeding”), by reason of the fact that he
is or was an employee (which term includes officer, director, agent, and any
other capacity) of the Company or is or was serving at the request of the
Company as an employee or agent of another corporation or of a partnership,
joint venture, trust, or other enterprise, including service with respect to
employee benefit plans, whether the basis of such proceeding is an alleged
action in an official capacity as an employee or agent or in any other capacity
while serving as an employee or agent, the Executive shall be indemnified and
held harmless by the Company to the fullest extent authorized by applicable law,
against all expense, liability, and loss (including, but not limited to,
attorneys’ fees, judgments, fines, ERISA excise taxes and penalties, and amounts
paid or to be paid in settlement) incurred or suffered by the Executive in
connection therewith and such indemnification shall continue as to the Executive
after he has ceased to be a director, officer, employee, or agent and shall
inure to the benefit of the Executive’s heir, executors, and administrators;
provided, however, that the Company shall indemnify any such person seeking
indemnification in connection with a proceeding (or part thereof) initiated by
the Executive (other than a proceeding to enforce this Section 17) only if such
proceeding (or part thereof) was authorized directly or indirectly by the Board.
The right to indemnification conferred in this Section 17 shall be a contract
right and shall include the right to be, promptly upon request, paid by the
Company the expenses incurred in defending any such proceeding in advance of its
final disposition subject to, if and only if required by the Delaware Limited
Liability Company Act, delivery to the Company of an undertaking, by or on
behalf of the Executive, to repay all amounts so advanced if it shall ultimately
be determined that the Executive is not entitled to be indemnified under this
Section 17.1 or otherwise.

17.2 The indemnification provided by this Section 17 shall not be limited or
exclude any rights, indemnities, or limitations of liability to which the
Executive may be entitled, whether as a matter of law, under the [Limited
Liability Company Agreement of the Company], by agreement, vote of the
unitholders, or disinterested directors of the Company or otherwise.

17.3 The Executive, in seeking indemnification under this Agreement (the
“Indemnitee”), shall give the other party or parties (the “Indemnitor”) prompt
written notice of any claim, suit, or demand that the Indemnitee believes will
give rise to indemnification under this Agreement; provided, however, that the
failure to give such notice shall not affect the liability of the Indemnitor
under this Agreement unless the failure to give such notice materially and
adversely affects the ability of the Indemnitor to defend itself against or to
cure or mitigate the damages. Except as hereinafter provided, the Indemnitor
shall have the right (without prejudice to the right of the Indemnitee to
participate at its expense through counsel of its own choosing) to defend and to
direct the defense against any such claim, suit, or demand, at the Indemnitor’s
expense and with counsel chosen jointly by Indemnitor and Indemnitee, and the
right to settle or compromise any such claim, suit, or demand; provided,
however, that the Indemnitor shall not, without the Indemnitee’s written
consent, which shall not be unreasonably withheld, settle or compromise any
claim or consent to any entry of judgment. The Indemnitee shall, at the
Indemnitor’s expense, cooperate in the defense of any such claim, suit, or
demand. If the Indemnitor, within a reasonable time after notice of a claim
fails to defend the Indemnitee, the Indemnitee shall be entitled to undertake
the defense, compromise, or settlement of such claim at the expense of and for
the account and risk of the Indemnitor.

 

17



--------------------------------------------------------------------------------

17.4 The Executive shall be covered during the entire term of this Agreement and
thereafter by Officer and Director liability insurance in amounts and on terms
similar to that afforded to other executives and/or directors of the Company or
its affiliates, which such insurance shall be paid by the Company.

18. Section 409A.

18.1 This Agreement is intended to comply with Section 409A of the Code and its
corresponding regulations, or an exemption, and payments may only be made under
this Agreement upon an event and in a manner permitted by Section 409A of the
Code, to the extent applicable. Any payments that qualify for the “short-term
deferral” exception or another exception under Section 409A of the Code shall be
paid under the applicable exception. Notwithstanding anything in this Agreement
to the contrary, if required by Section 409A of the Code, if the Executive is
considered a “specified employee” for purposes of Section 409A of the Code and
if payment of any amounts under this Agreement is required to be delayed for a
period of six months after separation from service pursuant to Section 409A of
the Code, payment of such amounts shall be delayed as required by Section 409A
of the Code, and the accumulated amounts shall be paid in a lump sum payment
within ten days after the end of the six-month period. If the Executive dies
during the postponement period prior to the payment of benefits, the amounts
withheld on account of Section 409A of the Code shall be paid to the personal
representative of the Executive’s estate within 60 days after the date of the
Executive’s death.

18.2 All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under Section 409A
of the Code. For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments. In no event may the Executive, directly or
indirectly, designate the calendar year of a payment. All reimbursements and
in-kind benefits provided under the Agreement shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirement that (a) any reimbursement is for expenses incurred
during the period of time specified in this Agreement, (b) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (c) the reimbursement of an
eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred, and (d) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.

19. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of Delaware without giving effect to any conflict of laws
provisions.

20. Payments Allocated to NewCo. Notwithstanding anything in this Agreement to
the contrary, NewCo shall be jointly and severally liable with the Company to
the Executive for payments owed to the Executive hereunder.

[Signature Page Follows]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

[REORGANIZED ARP FINCO] By:  

 

  Name: [    ]   Title:   [    ] TITAN ENERGY OPERATING LLC By:  

 

  Name: [    ]   Title:   [    ] EXECUTIVE

 

Edward E. Cohen

[Signature Page to E. Cohen Employment Agreement]



--------------------------------------------------------------------------------

Exhibit A

Separation Agreement and General Release

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made as of
this     th day of             , 20    , by and between [REORGANIZED ARP FINCO]
(the “Company”) and Edward E. Cohen (the “Executive”).

WHEREAS, the Executive formerly provided services to the Company as Executive
Chairman of the Board of Directors of the Company, pursuant to the terms of the
Employment Agreement, dated as of [    ], 2016 (the “Employment Agreement”);

WHEREAS, the Employment Agreement provides for certain benefits in the event
that the Executive’s employment is terminated on account of a reason set forth
in the Employment Agreement;

WHEREAS, the Executive and the Company mutually desire to terminate the
Executive’s employment; and

WHEREAS, in connection with the termination of the Executive’s employment, the
parties have agreed to a separation package and the resolution of any and all
disputes between them.

NOW, THEREFORE, IT IS HEREBY AGREED by and between the Executive and the Company
as follows:

1. The Executive, for and in consideration of the commitments of the Company as
set forth in the Employment Agreement, and intending to be legally bound, does
hereby REMISE, RELEASE, AND FOREVER DISCHARGE the Company, its affiliates,
subsidiaries, and parents, and its officers, directors, employees, and agents,
and its and their respective successors and assigns, heirs, executors, and
administrators (collectively, “Releasees”) from all causes of action, suits,
debts, claims, and demands whatsoever at law or in equity (“Claims”), which
Claims related to the Executive’s employment with the Company and which Claims
the Executive ever had, now has, or hereafter may have, whether known or
unknown, or which his heirs, executors, or administrators may have, by reason of
any matter, cause or thing whatsoever, from the beginning of his employment to
the date of this Agreement. This Agreement is effective without regard to the
legal nature of the claims raised and without regard to whether any such claims
are based upon tort, equity, implied or express contract, or discrimination of
any sort. The forgoing releases do not apply to the Executive’s and Company’s
continuing obligations under the Employment Agreement.

2. To the fullest extent permitted by law, the Executive represents and affirms
that (a) he has not filed or caused to be filed on his behalf any claim for
relief against the Company or any Releasee and, to the best of his knowledge and
belief, no outstanding claims for relief have been filed or asserted against the
Company or any Releasee on his behalf; (b) he has not reported any improper,
unethical, or illegal conduct or activities to any supervisor, manager,
department head, human resources representative, agent, or other representative
of the Company, to any

 

A-1



--------------------------------------------------------------------------------

member of the Company’s legal or compliance departments, or to the ethics
hotline, and has no knowledge of any such improper, unethical, or illegal
conduct or activities; and (c) he will not file, commence, prosecute, or
participate in any judicial or arbitral action or proceeding against the Company
or any Releasee based upon or arising out of any act, omission, transaction,
occurrence, contract, claim, or event existing or occurring on or before the
date of this Agreement.

3. The Executive agrees that he will not file, charge, claim, sue, or cause or
permit to be filed, charged, or claimed, any civil action, suit, or legal
proceeding seeking equitable or monetary relief (including damages, injunctive,
declaratory, monetary, or other relief) for himself involving any matter
released in Sections 1 or 2. In the event that suit is filed in breach of this
covenant not to sue, it is expressly understood and agreed that this covenant
shall constitute a complete defense to any such suit. In the event any Releasee
is required to institute litigation to enforce the terms of this Section 3, such
Releasee shall be entitled to recover reasonable costs and attorneys’ fees
incurred in such enforcement. The Executive further agrees and covenants that
should any person, organization, or other entity file, charge, claim, sue, or
cause or permit to be filed any civil action, suit, or legal proceeding
involving any matter occurring at any time in the past, the Executive will not
seek or accept personal equitable or monetary relief in such civil action, suit,
or legal proceeding.

4. The Executive further agrees and recognizes that he has permanently and
irrevocably severed his employment relationship with the Company and that the
Company has no obligation to employ him in the future.

5. The Executive further agrees that he will not disparage or subvert the
Company, or make any statement reflecting negatively on the Company, its
affiliated corporations or entities, or any of their officers, directors,
employees, agents, or representatives, including, but not limited to, any
matters relating to the operation or management of the Company, the Executive’s
employment and the termination of his employment, irrespective of the
truthfulness or falsity of such statement.

6. The Executive understands and agrees that the payments, benefits, and
agreements provided in this Agreement and in the Employment Agreement are being
provided to him in consideration for his acceptance and execution of, and in
reliance upon his representations in, this Agreement. The Executive acknowledges
that, if he had not executed this Agreement containing a release of all claims
against the Company, he would, except as provided otherwise in the Employment
Agreement, have been entitled to only the payments provided in the Company’s
standard severance pay plan for employees.

7. The Executive represents that, to the best of his knowledge, he does not
presently have in his possession any records and business documents, whether on
computer or hard copy, and other materials (including, but not limited to,
computer disks and tapes, computer programs and software, office keys,
correspondence, files, customer lists, technical information, customer
information, pricing information, business strategies and plans, sales records,
and all copies thereof) (collectively, the “Corporate Records”) provided by the
Company and/or its predecessors, subsidiaries, or affiliates or obtained as a
result of his prior employment with the Company and/or its predecessors,
subsidiaries, or affiliates, or created by the Executive while employed by or
rendering services to the Company and/or its predecessors, subsidiaries, or
affiliates. The Executive acknowledges that, except as provided above, all such
Corporate Records are the property of the Company.

 

A-2



--------------------------------------------------------------------------------

8. Nothing in this Agreement shall prohibit or restrict the Executive from:
(a) making any disclosure of information required by law; (b) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company; or
(c) filing, testifying, participating in, or otherwise assisting in a proceeding
relating to an alleged violation of any federal, state, or municipal law
relating to fraud, or any rule or regulation of the Securities and Exchange
Commission or any self-regulatory organization

9. The parties agree and acknowledge that the agreement by the Executive
described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state, or local statute or
regulation, or of any duty owed by any of the Releasees to Executive.

10. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the State of
Delaware.

11. The Executive certifies and acknowledges as follows:

11.1 That he has read the terms of this Agreement, and that he understands its
terms and effects, including the fact that he has agreed to RELEASE AND FOREVER
DISCHARGE the Company and each and every one of its affiliated entities from any
legal action arising out of his employment relationship with the Company and the
termination of that employment relationship;

11.2 That he has signed this Agreement voluntarily and knowingly in exchange for
the consideration described herein, which he acknowledges is adequate and
satisfactory to him, and which he acknowledges is in addition to any other
benefits to which he is otherwise entitled;

11.3 That he has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement;

11.4 That he does not waive rights or claims that may arise after the date this
Agreement is executed; and

11.5 That the Company has provided him with a period of 21 days within which to
consider this Agreement, and that the Executive has signed on the date indicated
below after concluding that this Agreement is satisfactory to him

12. The Executive acknowledges that this Agreement may be revoked by him within
seven days after execution, and it shall not become effective until the
expiration of such seven-day revocation period. In the event of a timely
revocation by Executive, this Agreement will be deemed null and void and the
Company will have no obligations hereunder.

 

A-3



--------------------------------------------------------------------------------

Intending to be legally bound hereby, Executive has executed the foregoing
Separation Agreement and General Release this     day of                     , 2
        .

 

 

      Witness:                                     
                                  Edward E. Cohen      
Date:                                                                           
 

 

A-4



--------------------------------------------------------------------------------

Exhibit B

Description of Management Incentive Plan

[to come]

 

B-1



--------------------------------------------------------------------------------

Exhibit C

Incentive Compensation for Fiscal Year 2014 and Fiscal Year 2015

2014 - $2,000,000 (all of which was cash incentive compensation)

2015 - $1,762,712 (of which $300,000 was cash incentive compensation)

 

C-1



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of [    ], 2016 (the
“Effective Date”), is entered into by and among [Reorganized ARP FinCo], a
Delaware limited liability company (the “Company”), Titan Energy Operating LLC,
a Delaware limited liability company (“NewCo”), and Mark Schumacher (the
“Executive”).

WHEREAS, the Executive is a party to that certain Employment Agreement, dated as
of September 4, 2015 (the “2015 Agreement”), by and among the Executive, Atlas
Energy Group, LLC (“ATLS”) and Atlas Resources Partners, L.P. (“ARP”);

WHEREAS, the compensation and other payments set forth herein are not intended
to duplicate any payments provided under the 2015 Agreement, and costs related
to Executive’s compensation and other entitlements will be allocated in
accordance with the terms of the Omnibus Agreement (as defined below); and

WHEREAS, the Company, NewCo and the Executive now wish to set forth in this
Agreement the terms and conditions under which the Executive will serve the
Company and NewCo.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Employment; Title. The Executive shall serve as the President of the Company
and NewCo (the “Position”) during the Contract Period (as defined below).

2. Services; Duties; Reporting. The Executive will serve the Company diligently,
competently, and to the best of his ability during the Contract Period. Except
as set forth below, the Executive will devote substantially all of his working
time and attention to the business of the Company and its affiliates
(collectively, the “Companies”), and the Executive will not undertake any other
duties which conflict with his responsibilities to the Companies.
Notwithstanding the foregoing, the Executive is expressly permitted to perform
services (the “Management Services”) for or on behalf of ATLS, ARP Management
LLC and their respective affiliates (“Management”) and to the extent the
Executive performs such services during the term of this Agreement, the
allocation of the responsibility for the Executive’s compensation shall be
governed by the provisions of Section 3.2 of the Omnibus Agreement (the “Omnibus
Agreement”) dated as of [DATE], 2016, by and among ARP Management LLC, Atlas
Energy Resource Services, Inc., the Company and NewCo. The Executive shall
report to the Chief Executive Officer of the Company. The Executive will render
such services as may reasonably be required of the Executive to accomplish the
business purposes of the Company that are appropriate to the Position, as the
Chief Executive Officer of the Company may assign to the Executive from time to
time. The Company acknowledges that the Executive has in the past participated
in or served, and does currently and is expected in the future to participate in
or serve, in other professional and civic activities, including civic and
charitable boards or committees, industry associations, fulfill speaking
engagements or teach at educational institutions and other activities that do
not conflict with the business and affairs of the Companies or interfere,
individually or in the aggregate, with the Executive’s performance of his duties
hereunder.



--------------------------------------------------------------------------------

3. Term. The term of this Agreement shall commence on the Effective Date and,
unless sooner terminated pursuant to Section 6, shall continue for an initial
period of two years after the Effective Date, subject to automatic extensions as
provided for in this Section 3. Beginning on the first anniversary of the
Effective Date, the term of this Agreement shall automatically renew daily so
that on any day on which this Agreement is in effect, the Contract Period shall
have a then-remaining term of not less than one year; provided, however, that
such automatic extension shall cease upon the Company’s written notice to the
Executive of its election to terminate this Agreement at the end of the one-year
period then in effect, which such notice may not be given prior to the one-year
anniversary of the Effective Date. The term of this Agreement, as in effect from
time to time pursuant to the terms and conditions of this Section 3, shall
hereinafter be referred to as the “Contract Period.” A termination of the
Executive’s employment under this Agreement for any reason shall be referred to
as a “Termination.”

4. Compensation. The Executive’s compensation and participation in equity
compensation and benefits during the Contract Period shall be as follows:

4.1 Base Salary. During the Contract Period, the Executive shall receive an
annual base salary of $375,000 (“Annual Base Salary”). The Annual Base Salary
shall be payable in accordance with the Company’s regular payroll practice for
its senior executives, as in effect from time to time, and shall be subject to
all applicable withholding requirements. During the Contract Period, the Annual
Base Salary may be reviewed by the Company for possible increase, and the
Executive’s Annual Base Salary shall not be decreased after any such increase.

4.2 Bonus. The Executive shall be entitled to receive a guaranteed minimum
annual bonus of not less than 100% of Base Salary (which, notwithstanding
anything to the contrary, may exceed 100% of Base Salary at the discretion of
the Board (unless a majority of the Class B Directors disapprove in good faith)
based upon reasonable metrics supported by the Company’s outside compensation
consultant, which consultant shall be approved by the Conflicts Committee (such
approval not to be unreasonably withheld)) ) (the “Guaranteed Bonus”), for each
of calendar year 2016 and calendar year 2017, payable within 30 days of
December 31 of the applicable year; provided, however, that the Guaranteed Bonus
with respect to calendar year 2016 shall be reduced by the aggregate amount of
cash bonuses received by the Executive in calendar year 2016 prior to the
Effective Date. Each such Guaranteed Bonus shall be payable in a proportion of
cash and common stock of the Company determined as follows: (i) 25% (or such
greater portion as the Board and the Conflicts Committee of the Board (the
“Conflicts Committee”) may approve based upon performance metrics proposed by
the Board and approved by the Conflicts Committee) of the Guaranteed Bonus shall
be payable in cash; provided, however, with respect to calendar year 2016 only,
such cash portion shall be reduced (not below zero) by the aggregate amount of
cash bonuses received by the Executive in calendar year 2016 prior to the
Effective Date, and (ii) the remainder in fully vested shares of common equity
of the Company, based on the volume weighted average price for the 10-day period
preceding the end of the applicable calendar year (or if the Company is not a
public company (as defined below), based on the fair market value as of the end
of the applicable calendar year as determined by an independent appraiser
selected by the Board). For example purposes only, if the Executive receives
$50,000 in cash bonuses in calendar year 2016 prior to the Effective Date and
the Guaranteed Bonus with respect to the full 2016 calendar year is $375,000,
the balance of the Guaranteed Bonus shall be equal to $325,000 and shall be
payable in $43,750 cash and the

 

2



--------------------------------------------------------------------------------

remaining in equity, unless metrics are achieved entitling a cash payment in
lieu of equity. Notwithstanding the foregoing, (i) if the Board proposes
reasonable performance metrics in good faith to the Conflicts Committee, and the
Conflicts Committee does not review the proposal in good faith and/or
unreasonably or in bad faith rejects such performance metrics, then the related
Guaranteed Bonus (reduced as applicable) shall be payable 100% in cash, (ii) if
the Board fails to propose reasonable metrics in good faith to the Conflicts
Committee for any period, then the Guaranteed Bonus for such period shall be
payable 25% on cash and 75% in equity, and (iii) if 100% of the applicable
performance metrics are achieved, such related Guaranteed Bonus (reduced as
applicable) shall be payable 100% in cash. All bonus payments shall be subject
to all applicable withholding requirements. For purposes of this Section 4.2, an
entity is a “public company” if it has a class of equity securities listed on a
national securities exchange or quoted on the Financial Industry Regulatory
Authority’s OTC Bulletin Board or OTC Markets Group Inc.’s OTCQX or OTCQB (or
any successors thereto).

4.3 Equity Compensation. The Executive shall be eligible to receive grants of
equity-based compensation in the form of restricted equity grants, options to
purchase equity, phantom equity, or other forms of equity-based compensation
that the Conflicts Committee of the Board of Directors of the Company may
determine. Such equity-based compensation may be with respect to the securities
of the Company or any other affiliate within the group of Companies.
Collectively, all equity-based compensation in any of the Companies (including
awards granted under the Management Incentive Plan, a description of which is
attached hereto as Exhibit A (the “Management Incentive Plan”)) will be referred
to as “Units.” Except as otherwise provided for in this Agreement, any unvested
Units will be subject to forfeiture in accordance with the applicable long-term
incentive plan pursuant to which such Units are granted (the “Restrictions”).
For purposes of the Units, the Executive’s employment will be considered to
continue as long as he remains employed by or performs services for any of the
Companies.

5. Benefits.

5.1 Vacation Leave. The Executive is entitled to take vacation days, holidays,
and personal days according to the Company’s regular policies and procedures
applicable to other executives of the Company.

5.2 Benefit Plans. During the Contract Period and, to the extent specifically
provided for herein, thereafter, (a) the Executive shall be entitled to
participate in all applicable incentive, savings, and retirement plans,
practices, policies, and programs of the Company to the extent they are
generally available to other senior officers, directors, and executives of the
Company, and (b) the Executive and/or his family, as the case may be, shall be
eligible for participation in, and shall receive all benefits under, all
applicable welfare benefit plans, practices, policies, and programs provided by
the Company, including, without limitation, any medical, prescription, dental,
disability, sickness benefits, employee life insurance, accidental death, and
travel insurance plans and programs, to the same extent as other senior
officers, directors, or executives of the Company. The Company retains the right
to select and to change any insurance provider at its discretion.

 

3



--------------------------------------------------------------------------------

5.3 Expenses. The Company shall reimburse the Executive for all reasonable and
necessary work-related administrative and travel expenses incurred by the
Executive in carrying out his duties under this Agreement, pursuant to the
Company’s business expense policies and procedures. Written receipts shall be
submitted to document all expenses for which reimbursement is sought in
accordance with the Company’s policies and procedures in effect from time to
time.

6. Termination. Anything herein contained to the contrary notwithstanding, the
Executive’s employment shall terminate as a result of any of the following
events:

6.1 Death. The Executive’s death.

6.2 Cause. Termination by the Company for Cause. For purposes of this Agreement,
“Cause” shall encompass any of the following: (a) the Executive has committed
any demonstrable and material act of fraud; (b) illegal or gross misconduct by
the Executive that is willful and results in damage to the business or
reputation of the Companies; (c) the Executive is convicted of a felony or a
crime involving fraud or embezzlement; (d) the continued failure by the
Executive to substantially perform his duties under this Agreement (other than
as a result of physical or mental illness or injury) after the Company delivers
to the Executive a written demand for substantial performance that specifically
identifies, with reasonable opportunity to cure, the manner in which the Company
believes that the Executive has not substantially performed his duties; or
(e) the Executive has failed to follow reasonable written directions of the
Company that are consistent with his duties hereunder and not in violation of
applicable law, provided the Executive shall have ten business days after
written notice to cure such failure (to the extent then curable). In order to
terminate the Executive’s employment for Cause, the Company must give the
Executive written notice of its intention to terminate the Executive’s
employment for Cause, setting forth in reasonable detail the specific conduct
constituting Cause and the specific provisions of this Agreement on which such
claim is based.

6.3 Without Cause. Termination by the Company without Cause upon not less than
30 days’ prior written notice to the Executive.

6.4 Disability. The Executive becomes disabled by reason of physical or mental
disability for more than 180 days in the aggregate or a period of 90 consecutive
days during any 365-day period and the Company determines, in good faith based
upon medical evidence, that the Executive, by reason of such physical or mental
disability, is rendered unable to perform his duties and services hereunder (a
“Disability”). The Executive agrees to provide his medical records and to submit
to a medical examination so that the Company may make its determination. A
Termination by the Company for Disability shall be communicated to the Executive
by written notice and shall be effective on the 30th day after the Executive’s
receipt of such notice (the “Disability Effective Date”), unless the Executive
returns to full-time performance of his duties before the Disability Effective
Date.

6.5 Good Reason. Termination by the Executive with Good Reason upon 30 days’
prior written notice to the Company (subject to the Company’s cure right
described below). For purposes of this Agreement, “Good Reason” shall mean any
of the following: (a) a material reduction in Base Salary; (b) a demotion of the
Executive from the Position; (c) a

 

4



--------------------------------------------------------------------------------

material reduction of the Executive’s duties under this Agreement; (d) the
Company’s requiring the Executive to be relocated to a location more than 35
miles from the Executive’s location immediately prior to such relocation; or
(e) any action or inaction that constitutes a material breach by the Company of
this Agreement. In such case, the Executive must provide written notice of
Termination with Good Reason to the Company within 30 days after the event
constituting Good Reason. The Company shall have a period of 30 days in which it
may correct the act or failure to act that constitutes the grounds with Good
Reason as set forth in the Executive’s notice of Termination. If the Company
does not correct the act or failure to act, the Executive must terminate
employment with Good Reason within 30 days after the end of the cure period in
order for the Termination to be considered a Termination with Good Reason.

6.6 Without Good Reason. A Termination by the Executive for any reason other
than those set forth in Section 6.5 (other than due to the Executive’s death or
Disability) upon not less than 120 days’ prior written notice to the Company.

6.7 Non-Renewal. A Termination at or after the end of the Contract Period
following a non-renewal of this Agreement pursuant to the terms and conditions
of Section 3. Such a Termination shall constitute a Termination without Cause
for purposes of Sections 4.3, 7.3(d), and 8.2, and otherwise constitute a
resignation without Good Reason for purposes of Section 7.2.

6.8 Date of Termination. The “Date of Termination” means the date of the
Executive’s death, the Disability Effective Date, or the date on which the
Termination by the Company for Cause or without Cause or by the Executive with
Good Reason or without Good Reason is effective in accordance with this
Agreement, as the case may be.

7. Consideration Payable to the Executive upon Termination.

7.1 Disability; Death. If the Executive’s employment is terminated by reason of
his Disability or death during the Contract Period, the Company shall pay to the
Executive or the Executive’s designated beneficiaries (or, if there is no
beneficiary, to the Executive’s estate or legal representative), as the case may
be, in one cash payment within 60 days after the Date of Termination, the sum of
the following amounts: (a) any portion of the Base Salary that has been earned
through the Date of Termination but not paid to the Executive as of the Date of
Termination; (b) any accrued but unpaid cash incentive compensation earned for
any year prior to the year in which the Date of Termination occurs and, to the
extent required to be paid under the terms of the Company policy in effect, from
time to time and applicable law, any accrued but unpaid vacation pay as of the
Date of Termination; and (c) an amount representing the cash incentive
compensation opportunity awarded to the Executive for the fiscal year in which
the Date of Termination occurs equal to the amount of cash incentive
compensation earned by the Executive with respect to the prior fiscal year
multiplied by a fraction, the numerator of which is the number of days in the
fiscal year in which the Date of Termination occurs through the Date of
Termination, and the denominator of which is the total number of days in such
fiscal year (such amounts in clauses (a), (b), and (c), the “Accrued
Obligations”). Notwithstanding herein anything to the contrary, in the case of a
Termination by reason of Disability or death, the Executive (in the case of
Disability) and his dependents shall have health insurance paid for by the
Company for a one-year period after the Date of Termination. In the event of
Termination

 

5



--------------------------------------------------------------------------------

under this Section 7.1, all other benefits, payments or compensation to be
provided to the Executive hereunder shall terminate, but the Executive shall be
entitled to any benefits accrued and earned in accordance with the terms of any
applicable benefit plans and programs of the Company and, as set forth in
Section 4.3, any Restrictions with respect to any Units outstanding and held by
the Executive on the Date of Termination shall terminate as of the Date of
Termination, and all such Units shall be fully vested, in the case of any
options to purchase Units, exercisable and, shall remain in effect and
exercisable through the end of their respective terms, without regard to the
Termination.

7.2 By the Company for Cause; By the Executive without Good Reason. If the
Executive’s employment is terminated during the Contract Period by the Company
for Cause or by the Executive without Good Reason, the Company shall pay the
Executive any portion of the Annual Base Salary and, to the extent required to
be paid under the terms of the Company policy in effect from time to time and
applicable law, any accrued vacation pay, in each case, through the Date of
Termination, to the extent earned but not paid as of the Date of Termination. In
the event of Termination under this Section 7.2, all other benefits, payments or
compensation to be provided to the Executive hereunder shall terminate, but the
Executive shall be entitled to any benefits accrued and earned in accordance
with the terms of any applicable benefit plans and programs of the Company and
all Units that have vested as of the Date of Termination shall not be subject to
forfeiture.

7.3 By the Company without Cause; By the Executive with Good Reason. If, during
the Contract Period, the Company terminates the Executive’s employment without
Cause, or the Executive terminates employment with Good Reason, the Company
shall pay to the Executive the Accrued Obligations within 60 days after the Date
of Termination, and the Company will pay any other benefits accrued and due
under any applicable benefit plans and programs of the Company pursuant to the
terms of such respective plans and programs. In addition, if the Executive
timely executes and does not revoke the Release (as defined in and subject to
the terms and conditions of Section 7.3(d)), the Company shall pay to the
Executive the following severance compensation (it being understood that the
Executive is not entitled to any payments under any severance plan or program
for employees or executives):

(a) The Company will pay the Executive severance compensation in an amount equal
to two times the Annual Compensation (as defined below). The severance
compensation shall be payable in a single lump sum no later than 60 days after
the Date of Termination, subject to the terms and conditions of Section 25.1 and
the Executive’s timely execution and nonrevocation of the Release prior to such
payment.

(b) During the 24-month period following the Executive’s Date of Termination
(the “Separation Period”), the Executive may elect continued health and dental
coverage under the Company’s health and dental plans in which the Executive
participated at the Date of Termination, as in effect from time to time;
provided that the Executive shall be responsible for paying the full monthly
cost of such coverage; and provided, further, that, if requested in writing by
the Company, the Executive must timely elect continued coverage under
Section 4980B(f) of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder (the “Code” and such coverage, the “COBRA
Coverage”), it being understood in all cases that the COBRA Coverage
continuation period under Section 4980B of

 

6



--------------------------------------------------------------------------------

the Code shall run concurrently with the Separation Period. The monthly cost
shall be the premium determined for purposes of COBRA Coverage under
Section 4980B(f)(4) of the Code in effect from time to time (the “COBRA
Premium”). Each month in which the Executive pays the COBRA Premium, the Company
will reimburse the Executive for the COBRA Premium in an amount equal to the
COBRA Premium, less the amount that the Executive would be required to
contribute for health and dental coverage if the Executive were an active
employee of the Company. As an alternative, where such coverage may not be
continued (or where such continuation would adversely affect the tax status of
the plan pursuant to which the coverage is provided or result in penalty taxes
to the Executive pursuant to Section 409A of the Code), the Company may elect to
pay the Executive cash in lieu of such coverage in an amount equal to the
product of the number of months then remaining in the Separation Period and the
COBRA Premium. In each case, these payments will commence within 30 days
following the Date of Termination, subject to the Executive’s timely execution
and nonrevocation of the Release, and will be paid on the first payroll date of
each month during the Separation Period; provided, however, that the first such
installment shall be paid no earlier than the date on which the Release becomes
non-revocable by its terms (the “Release Date”) and the first payment shall
include any portion of such payments that would have otherwise been payable
during the period between the Date of Termination and the Release Date.

(c) All outstanding equity compensation awards held by the Executive, including,
without limitation, all awards held by the Executive under the Management
Incentive Plan, shall become fully vested (and if applicable, exercisable).

(d) In order to receive payments under clauses (a), (b), and (c) of this
Section 7.3, the Executive must sign and deliver to the Company a release, in a
form acceptable to the Company, of any and all claims against the Company, the
Companies, their respective officers, directors, and agents and all related
parties with respect to all matters arising out of the Executive’s employment
and the Termination (other than claims for any entitlements under the terms of
this Agreement or under any plans or programs of the Company under which the
Executive has accrued and is due a benefit) within 45 days after the Date of
Termination (the “Release”), and the Executive must not revoke such Release
within the seven-day statutory revocation period after the Executive’s timely
delivery of such Release to the Company. If the Executive does not sign and
timely deliver the Release, or if the Executive revokes such Release within such
seven-day statutory period, the Executive forfeits any and all right to any
payments or benefits in this Agreement conditioned upon the Executive’s
execution and nonrevocation of such Release.

(e) The payments provided pursuant to this Section 7.3 are intended to
compensate the Executive for a Termination by the Company without Cause or by
the Executive with Good Reason and shall be the sole and exclusive remedy
therefor. Notwithstanding any provision of this Agreement to the contrary, in no
event shall the Executive’s severance payable under this Section 7.3 be reduced
or otherwise offset by the value of, or payments with respect to, awards held by
the Executive under the Management Incentive Plan.

(f) As used in this Agreement, the following terms shall have the following
meanings:

 

7



--------------------------------------------------------------------------------

“Annual Compensation” shall mean, with respect to a fiscal year, the sum of
(i) the Annual Base Salary, plus (ii) the Applicable Bonus.

“Applicable Bonus” shall mean the average of the Executive’s Incentive
Compensation in respect of the two fiscal years preceding the fiscal year in
which the Date of Termination occurs.

“Change in Control” shall mean the occurrence of any of the following:

(i) acquisition by a person, group or entity (excluding Permitted Holders) of
beneficial ownership (within the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1933, as amended) of 50% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (excluding any entity which becomes
such a beneficial owner in connection with an exempted transaction as described
in clause (ii) below); provided, however, that neither of the Ad Hoc Group (as
defined in the Restructuring Support Agreement of Atlas Resource Partners, L.P.,
dated July [DATE], 2016) nor the Permitted Holders nor the signatories to the
limited liability company agreement of the Company shall as such constitute a
“group” for purposes of this clause (i);

(ii) consummation of a merger or other transaction, other than a transaction (an
“exempted transaction”) pursuant to which the securities of the Company
outstanding immediately prior thereto continue to represent more than 50% of the
combined voting power of the successor or parent entity or as a result of which
more than 50% of the combined voting power is owned by Permitted Holders in the
aggregate;

(iii) a direct or indirect sale (in a single transaction or a series of related
transactions) of all or substantially all of the assets of the Company and its
subsidiaries, taken as a whole; or

(iv) an approval by the Company’s equity holders of a plan of complete
liquidation or dissolution of the Company.

“Incentive Compensation” shall mean, in respect of a fiscal year, to the extent
not duplicative, the sum of (i) all annual cash incentive compensation earned by
the Executive in respect of such fiscal year (whether paid during such fiscal
year or thereafter) from the Company and the Predecessors, plus (ii) if the
applicable Termination occurs on or following a Change in Control, the aggregate
grant date value of equity-based compensation granted to the Executive by the
Company and the Predecessors in lieu of annual incentive compensation earned in
respect of such fiscal year, but excluding the proceeds or value of any awards
granted to the Executive pursuant to the Management Incentive Plan, plus
(iii) the Guaranteed Bonus, if applicable, earned by the Executive in respect of
such fiscal year (whether paid in cash or equity). Exhibit B to this Agreement
sets forth the Executive’s Incentive Compensation in respect of fiscal years
2014 and 2015 and separately identifies the amounts described in the foregoing
clauses (i) and (ii).

 

8



--------------------------------------------------------------------------------

“Permitted Holders” shall mean each of GSO, FirTree, Guggenheim, Franklin and
Silver Rock, and their respective affiliates, and any “group” including any of
the foregoing and of which the foregoing collectively beneficially own a
majority of the equity of the Company; provided, however, if any one of the
foregoing entities (together with its affiliates) shall become the beneficial
owner (disregarding any “group” attribution under Rule 13d-3 under the
Securities Exchange Act of 1993, as amended) of 50% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities, then such entity shall no longer
be a Permitted Holder for purposes of the definition of Change in Control.

“Predecessors” shall mean collectively ATLS, ARP and any of their respective
predecessors.

8. Restrictive Covenants.

8.1 In connection with the Executive’s services to the Company, the Company
agrees that it will provide access to certain proprietary and confidential
information of the Company and the Companies that is not generally known to the
public, including, but not limited to, its services, personnel, procedures, and
financial information. The promises of the Company contained herein are not
intended to be contingent upon continued employment but are intended by the
parties to be fully enforceable at the time of the execution of this Agreement.
The Executive acknowledges and agrees that the Executive’s relationship with the
Company creates a relationship of confidence and trust between the Executive and
the Company that extends to all confidential information that becomes known to
the Executive. The Executive agrees not to directly, indirectly, or otherwise,
disclose, publish, make available to, or use for his own benefit or the benefit
of any person, firm, corporation, or other entity for any reason or purpose
whatsoever, any proprietary or confidential information during the Contract
Period and thereafter other than in connection with performing the Executive’s
services for the Company in accordance with this Agreement or in connection with
performing the Management Services. Upon a Termination, the Executive agrees not
to retain or take with him any confidential notes, records, documents, or other
proprietary or confidential information about the Company, the Companies, or any
of their affiliates prepared or obtained in the course of employment.

8.2 The Executive agrees that if the Executive’s employment terminates for any
reason, then during the period commencing on the Date of Termination and ending
on the date that is 18 months following the Date of Termination, the Executive
shall not, directly or indirectly, anywhere in the Restricted Area (as defined
below) engage or participate, alone or as a partner, joint venturer, officer,
director, member, employee, consultant, agent, or owner, in a Restricted
Activity. Notwithstanding the foregoing, nothing in this Agreement shall
preclude, prohibit, or restrict the Executive from (1) acquiring, owning, or
holding 5% or less of the outstanding interests in or securities of any publicly
traded corporation, (2) performing the Management Services, (3) acquiring,
owning, or holding any interests in or securities of ATLS or any of its
affiliates or (4) being or acting as an officer, director, member, employee,
consultant, agent, or owner of or to ATLS or any of its affiliates (other than,
in the case of the foregoing clauses (2)-(4), with respect to Tax-Advantaged
Drilling Partnerships (as defined below)). For purposes of this Agreement,
(A) “Restricted Area” means the United States; and (B) “Restricted Activity”
means (i) if such termination is by the Company without Cause or by

 

9



--------------------------------------------------------------------------------

the Executive with Good Reason, any drilling partnership where investors
(individuals or trusts) invest as general partners to take advantage of the
exemption for working interests from the passive income rules in the Code
(“Tax-Advantaged Drilling Partnerships”), and (ii) if such termination is by the
Company with Cause or the Executive without Good Reason, a business engaged in
the exploration, development, production, processing, storing, transportation,
refinement, purification, marketing, and/or distribution of natural gas, crude
oil, and natural gas liquids, or a business engaged (to any extent) in investing
in or financing any of the foregoing, but for the avoidance of doubt, including
any business engaged in Tax-Advantaged Drilling Partnerships.

8.3 The Executive agrees that, if (a) prior to a Change in Control or after the
first anniversary of a Change in Control, the Executive is terminated by the
Company with Cause or the Executive resigns without Good Reason or (b) on or
within one year following a Change in Control, the Executive’s employment
terminates for any reason, then during the period commencing on the Date of
Termination and ending on the second anniversary of the Date of Termination, the
Executive shall not, for himself or on behalf of any other person, firm,
partnership, corporation, or other entity, directly or indirectly, solicit or
hire, or attempt to solicit or hire, any employee of the Company or any of its
affiliates (or any person employed by the Company or any of its affiliates
within the six-month period prior to such solicitation or hire or attempt to
solicit or hire) away from the Company or any of its affiliates. The foregoing
shall not apply to general advertisements or solicitations that are not targeted
to any specific individuals.

8.4 The Executive acknowledges that the restrictions contained in this Section 8
are, in view of the nature of the business of the Company, reasonable and
necessary to protect the legitimate interests of the Company, and that any
violation of any provision of this Section 8 will result in irreparable injury
to the Company. The Executive also acknowledges that in the event of any such
violation, the Company shall be entitled to preliminary and permanent injunctive
relief, without the necessity of proving actual damages or posting a bond, and
to an equitable accounting of all earnings, profits, and other benefits arising
from any such violation, which rights shall be cumulative and in addition to any
other rights or remedies to which the Company may be entitled. The Executive
agrees that in the event of any such violation, an action may be commenced by
the Company for any such preliminary and permanent injunctive relief and other
equitable relief in any federal or state court of competent jurisdiction sitting
in New York or, if jurisdiction is lacking in New York, in any court of
competent jurisdiction. The Executive hereby waives, to the fullest extent
permitted by law, any objection that the Executive may now or hereafter have to
such jurisdiction or to the laying of the venue of any such suit, action, or
proceeding brought in such a court and any claim that such suit, action, or
proceeding has been brought in an inconvenient forum. The Executive agrees that
effective service of process may be made upon the Executive under the notice
provisions contained in Section 14.

9. Golden Parachute Excise Tax Modified Cutback.

9.1 Anything in this Agreement to the contrary notwithstanding, if a nationally
recognized accounting firm as shall be designated by the Company (the
“Accounting Firm”) shall determine that receipt of all payments or distributions
by the Company or its affiliates in the nature of compensation to the Executive
or for the Executive’s benefit, whether paid or payable pursuant to this
Agreement or otherwise (a “Payment”), would subject the

 

10



--------------------------------------------------------------------------------

Executive to the excise tax under Section 4999 of the Code, the Accounting Firm
shall determine whether to reduce any of the Payments paid or payable pursuant
to Section 7.3 of this Agreement (the “Agreement Payments”) to the Reduced
Amount (as defined below). The Agreement Payments shall be reduced to the
Reduced Amount only if the Accounting Firm determines that the Executive would
have a greater Net After-Tax Receipt (as defined below) of aggregate Payments if
the Executive’s Agreement Payments were reduced to the Reduced Amount. If the
Accounting Firm determines that the Executive would not have a greater Net
After-Tax Receipt of aggregate Payments if the Executive’s Agreement Payments
were so reduced, the Executive shall receive all Agreement Payments to which the
Executive is entitled under this Agreement.

9.2 If the Accounting Firm determines that aggregate Agreement Payments should
be reduced to the Reduced Amount, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 9 shall be binding
upon the Company and the Executive absent manifest error and shall be made as
soon as reasonably practicable and in no event later than 15 days following the
applicable Date of Termination. For purposes of reducing the Agreement Payments
to the Reduced Amount, only amounts payable under this Agreement (and no other
Payments) shall be reduced. All fees and expenses of the Accounting Firm shall
be borne solely by the Company.

9.3 As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of the Executive pursuant to this Agreement that should not
have been so paid or distributed (“Overpayment”) or that additional amounts that
will have not been paid or distributed by the Company to or for the benefit of
the Executive pursuant to this Agreement could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or the Executive that the Accounting Firm believes has a high
probability of success determines that an Overpayment has been made, the
Executive shall pay any such Overpayment to the Company together with interest
at the applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no amount shall be payable by the Executive to the
Company if and to the extent such payment would not either reduce the amount on
which the Executive is subject to tax under Section 1 and Section 4999 of the
Code or generate a refund of such taxes. In the event that the Accounting Firm,
based upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be paid promptly (and in
no event later than 60 days following the date on which the Underpayment is
determined) by the Company to or for the benefit of the Executive together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.

9.4 For purposes hereof, (a) “Reduced Amount” shall mean the greatest amount of
Agreement Payments that can be paid that would not result in the imposition of
the excise tax under Section 4999 of the Code if the Accounting Firm determines
to reduce Agreement Payments pursuant to Section 9.1, and (ii) “Net After-Tax
Receipt” shall mean the present value (as determined in accordance with Sections
280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a Payment net of all taxes
imposed on the Executive with respect thereto under

 

11



--------------------------------------------------------------------------------

Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws that applied to the Executive’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Accounting
Firm determined to be likely to apply to the Executive in the relevant tax
year(s).

9.5 To the extent requested by the Executive, the Company shall cooperate with
the Executive in good faith in valuing, and the Accounting Firm shall take into
account the value of, services provided or to be provided by the Executive
(including, without limitation, the Executive’s agreeing to refrain from
performing services pursuant to a covenant not to compete or similar covenant)
before, on, or after the date of a change in ownership or control of the Company
(within the meaning of Q&A-2(b) of the final regulations under Section 280G of
the Code), such that payments in respect of such services may be considered
reasonable compensation within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of the
final regulations under Section 280G of the Code and/or exempt from the
definition of the term “parachute payment” within the meaning of Q&A-2(a) of the
final regulations under Section 280G of the Code in accordance with Q&A-5(a) of
the final regulations under Section 280G of the Code.

10. Representations.

10.1 The Executive represents and warrants to the Company that he is not now
subject to any noncompetition, restrictive covenant, or other restriction or
agreement that would prevent, limit, or impair in any way his ability to perform
all of his obligations under this Agreement, other than the 2015 Agreement.

10.2 The Executive agrees that during the Contract Period and for two years
thereafter he will disclose and provide a copy of the confidentiality provisions
of this Agreement to any prospective employer and/or recruiter.

11. Mitigation. The Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for herein be
reduced by any compensation or any retirement benefit heretofore or hereafter
earned by the Executive as the result of employment by any other person, firm,
or corporation.

12. Other Company Policies. The Executive understands and agrees that the
Executive is subject to all other policies of the Company not inconsistent with
this Agreement, including, but not limited to, policies pertaining to vacation
entitlement, sick leave, holiday pay, health care, and expense reimbursement.

13. Interpretation and Enforcement of this Agreement. This Agreement shall be
interpreted in accordance with the plain meaning of its terms and not strictly
for or against either party hereto. The Company expressly reserves the right to
enforce any and all provisions of the Agreement. In the event of a breach or
violation of this Agreement by the Executive, the Company may pursue all
appropriate avenues of relief, including bringing legal action against the
Executive, provided under this Agreement.

 

12



--------------------------------------------------------------------------------

14. Notification and Waiver.

14.1 This Agreement is understood by the Executive to be clear and fully
enforceable as written. The Executive should not execute it if he believes
otherwise. However, if the Executive later challenges the enforceability or
clarity of any provision of this Agreement, the Executive agrees to notify the
Company of this challenge in writing at least 14 days before engaging in any
activity that could possibly be prohibited by this Agreement. Both the Executive
and the Company agree to then meet and confer or mediate for the purpose of
resolving the dispute. If no resolution is arrived at, then the parties will be
free to pursue all of their legal rights and remedies. If, however, the
Executive elects not to provide advance notice described above and does not
participate in good faith in the “meet and confer” process described above, then
the Executive agrees that the Executive’s failure to comply will be considered a
waiver of the Executive’s right to challenge the enforceability and/or clarity
of the terms of this Agreement and the restrictions in it.

14.2 Any notice required by this Agreement or given in connection with it shall
be in writing and shall be given to the appropriate party by personal delivery
or by a nationally recognized overnight courier service, in each case, to the
then current address of the party receiving such notice.

15. Entire Agreement. This Agreement terminates and supersedes all prior
understandings or agreements on the subject matter herein, it being understood
that this Agreement supersedes the 2015 Agreement solely with respect to the
agreement between ARP and the Executive. This Agreement may not be modified
unless the change or modification or waiver is in writing and signed by the
Executive and an officer of the Company who is not the Executive.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflict of
law principles.

17. Arbitration. Except as provided otherwise in Section 8.4 and except with
respect to any dispute in which the primary relief sought is an equitable remedy
such as an injunction, in the event of any dispute under this Agreement, the
parties shall be required to settle the dispute, controversy, or claim by
arbitration in New York, New York in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association before a panel of three arbitrators, one of whom shall be selected
by the Company, one of whom shall be selected by the Executive, and the third of
whom shall be selected by the other two arbitrators. Any award entered by the
arbitrators shall be final, binding, and nonappealable, and judgment may be
entered thereon by either party in accordance with applicable law in any court
of competent jurisdiction. The parties hereby agree that upon a Termination by
the Company without Cause or by the Executive with Good Reason, the Company
shall pay all amounts due to the Executive subject to the terms and conditions
of Section 7.3 (it being agreed that TIME IS OF THE ESSENCE) without offset or
reduction. If the Company determines it has an offset or basis for reduction
with respect to any payment, it shall notify the Executive of such
determination, in writing, as soon as reasonably practicable and in any event on
or prior to the deadline for making such payment. In such case, the Company
shall make the full payment, but the Executive shall be obligated to return any
portion of such

 

13



--------------------------------------------------------------------------------

payment that is determined, pursuant to the terms and conditions set forth in
this Section 17, to be owed by the Executive to the Company. In the event of an
action hereunder in which the Executive is the prevailing party, the Company
shall (subject to the terms and conditions of Section 25.2) promptly reimburse
the Executive for his actual and reasonable legal fees and costs incurred in
connection with such action.

18. Headings. The headings in this Agreement are inserted for convenience only
and shall not be used to define, limit, or describe the scope of the Agreement
of any of the obligations above.

19. No Assignment. Neither this Agreement nor any interest in this Agreement may
be assigned by the Executive without the prior express written approval of the
Company, which may be withheld by the Company at the Company’s sole and absolute
discretion.

20. Severability. If any provision of the Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, then this Agreement,
including all of the remaining terms, will remain in full force and effect as if
such invalid or unenforceable term had never been included.

21. Waiver of Jury Trial. The parties hereby knowingly, voluntarily, and
intentionally waive the right any of them may have to a trial by jury in respect
of any litigation based hereon or arising out of, under, or in connection with
this Agreement, or any course of conduct, course of dealing, statements (whether
verbal or written), or actions of any party in connection with the Executive’s
employment with the Company. This provision is a material inducement for the
parties’ acceptance of this Agreement. For the avoidance of doubt, the forgoing
is not intended to modify the provisions of Section 17.

22. Continuing Effect. The Executive’s obligations and commitments under this
Agreement, other than his obligation to perform duties under Sections 1 and 2,
including specifically, without limitation, the promises and commitments of
Sections 8, 9, 10, 16, and 17, shall continue after the Executive’s departure
from the Company, regardless of the Executive’s Termination for any reason or
any breach of any other obligation or agreement, if any, of the Company to the
Executive.

23. Waiver of Breach. The waiver by the Company of a breach of any provision of
this Agreement by the Executive shall not operate or be construed as a waiver of
any subsequent breach by the Executive.

24. Agreement is Knowing and Voluntary. The Executive has carefully reviewed
this Agreement to assure his complete understanding of the Agreement’s full
effect. The Executive has actively engaged in negotiations concerning the terms
and conditions of the Agreement. The Executive has been given the opportunity by
the Company to engage in a review of this Agreement independently, in
consultation with an attorney. The Executive’s signing of this Agreement is
knowing and voluntary.

 

14



--------------------------------------------------------------------------------

25. Section 409A.

25.1 This Agreement is intended to comply with Section 409A of the Code or an
exemption thereto, and, to the extent necessary in order to avoid the imposition
of a penalty tax on the Executive under Section 409A of the Code, payments may
only be made under this Agreement upon an event and in a manner permitted by
Section 409A of the Code. Any payments or benefits that are provided upon a
Termination shall, to the extent necessary in order to avoid the imposition of a
penalty tax on the Executive under Section 409A of the Code, not be provided
unless such Termination constitutes a “separation from service” within the
meaning of Section 409A of the Code. Any payments that qualify for the
“short-term deferral” exception or another exception under Section 409A of the
Code shall be paid under the applicable exception. Notwithstanding anything in
this Agreement to the contrary, if the Executive is considered a “specified
employee” (as defined in Section 409A of the Code), any amounts paid or provided
under this Agreement shall, to the extent necessary in order to avoid the
imposition of a penalty tax on the Executive under Section 409A of the Code, be
delayed for six months after the Executive’s “separation from service” within
the meaning of Section 409A of the Code, and the accumulated amounts shall be
paid in a lump sum within ten days after the end of the six-month period. If the
Executive dies during the six-month postponement period prior to the payment of
benefits, the amounts the payment of which is deferred on account of
Section 409A of the Code shall be paid to the personal representative of the
Executive’s estate within 60 days after the date of the Executive’s death.

25.2 For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments. In no event may the Executive, directly or
indirectly, designate the calendar year of a payment. All reimbursements and
in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirement that (a) any reimbursement is for expenses incurred
during the period of time specified in this Agreement, (b) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (c) the reimbursement of an
eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred, and (d) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.

26. Payments Allocated to NewCo. Notwithstanding anything in this Agreement to
the contrary, NewCo shall be jointly and severally liable with the Company to
the Executive for payments owed to the Executive hereunder. Nothing contained in
this Agreement shall be construed to prevent the Company or Newco from seeking
reimbursement from ARP Management LLC with respect to the Executive’s
performance of the Management Services in accordance with the provisions of the
Omnibus Agreement.

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first written above.

 

[REORGANIZED ARP FINCO] By:      

 

  Name:   [__]   Title:   [__] TITAN ENERGY OPERATING LLC By:      

 

  Name:   [__]   Title:   [__]

EXECUTIVE

 

 

Mark Schumacher

[Signature Page to Schumacher Employment Agreement]



--------------------------------------------------------------------------------

Exhibit A

Description of Management Incentive Plan

[to come]

 

A-1



--------------------------------------------------------------------------------

Exhibit B

Incentive Compensation for Fiscal Year 2014 and Fiscal Year 2015

[to come]

 

B-1



--------------------------------------------------------------------------------

Exhibit J

to the Restructuring Support Agreement

FORM OF TRANSFEREE JOINDER

The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement (the “Agreement”), dated as of
July   , 2016, entered into by and among Atlas Resource Partners, L.P. (“ARP”),
certain other direct and indirect subsidiaries of ARP (collectively, the
“Company”), [Transferor’s Name] (“Transferor”) and other holders of claims
against the Company signatory thereto and, with respect to the Debt acquired
from the Transferor, agrees to be bound to the terms and conditions thereof to
the extent Transferor was thereby bound, without modification, and shall be
deemed a “Restructuring Support Party” under the terms of the Agreement.

Date Executed:             , 2016

 

[Transferee’s Name] By:    

 

  Name:   Title: Principal Amount of Debt acquired:

$                    of Loans Under the First Lien

Credit Agreement

$                    of Loans Under the Second Lien

Credit Agreement

$                    of Senior Notes

Under the 7.25% Senior Notes Indenture

$                    of Senior Notes

Under the 9.25% Senior Notes Indenture